Exhibit 10.2

Execution Version

INCREMENTAL FACILITY AGREEMENT NO. 3

TO CREDIT AGREEMENT

INCREMENTAL FACILITY AGREEMENT NO. 3, dated as of June 11, 2020 (this
“Agreement”), by and among the persons signatory hereto as Incremental No. 3
Revolving Lenders (each a “Incremental No. 3 Revolving Lender” and,
collectively, the “Incremental No. 3 Revolving Lenders”), the Borrower (as
defined below), each Guarantor (as defined in the Credit Agreement) as of the
date hereof, Owl Rock Capital Corporation (“Owl Rock”), in its capacities as the
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), the Swingline Lender and an Issuing Bank.

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 13, 2019 (as amended by Amendment No. 1 to the Credit Agreement and
Incremental Facility Amendment, dated as of March 20, 2020, Incremental Facility
Agreement and Technical Amendment No. 2 to Credit Agreement, dated as of May 7,
2020, and as further amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
among Blizzard Midco, LLC, a Delaware limited liability company (“Holdings”),
Norvax, LLC, a Delaware limited liability company (the “Borrower”), the Lenders
from time to time party thereto, the Administrative Agent and the other parties
party thereto;

WHEREAS, the Borrower desires to obtain an Incremental Revolving Commitment
Increase to be provided by the Incremental No. 3 Revolving Lenders;

WHEREAS, it is intended that the Borrower will obtain $8.0 million of additional
Revolving Commitments pursuant to an Incremental Revolving Commitment Increase
(the “Incremental No. 3 Revolving Commitments”); and

WHEREAS, in accordance with Section 2.20 and Section 9.02 of the Credit
Agreement, Holdings, the Borrower, the Incremental No. 3 Revolving Lenders and
the Administrative Agent have agreed to amend the Credit Agreement to obtain the
Incremental No. 3 Revolving Commitments;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1 Defined Terms; References.

(a) Unless otherwise specifically defined herein, each term used herein which is
defined in the Credit Agreement has the meaning assigned to such term in the
Amended Credit Agreement (as defined below). The rules of construction and other
interpretive provisions specified in Sections 1.03, 1.04, 1.08, 1.09 and 1.11 of
the Amended Credit Agreement shall apply to this Agreement, including terms
defined in the preamble and recitals hereto.

(b) As used in this Agreement, the following terms have the meanings specified
below:

“Amended Credit Agreement” shall mean the Credit Agreement, as amended by this
Agreement.

“Incremental Facility Agreement No. 3 Effective Date” shall have the meaning
provided in Section 8 hereof.

“Incremental No. 3 Revolving Lenders” shall have the meaning provided in the
preamble hereto.

 

1



--------------------------------------------------------------------------------

“Incremental No. 3 Revolving Commitments” shall have the meaning provided in the
recitals hereto.

Section 2. Incremental No. 3 Revolving Credit Commitment Increase.

(a) With effect from and including the Incremental Facility Agreement No. 3
Effective Date, each Person identified on the signature pages hereof as an
Incremental No. 3 Revolving Lender shall become a party to the Amended Credit
Agreement as a “Lender”, a “Revolving Lender” and a “Incremental No. 3 Revolving
Lender” under the Amended Credit Agreement and the other Loan Documents and
shall have the Incremental No. 3 Revolving Commitments in the amount set forth
opposite its name on Schedule 1 hereto, which shall constitute Revolving
Commitments under the Amended Credit Agreement and shall have the same terms and
conditions as (including with respect to the maturity date thereof), and shall
be part of, the Revolving Commitments in effect immediately prior to the
Incremental Facility Agreement No. 3 Effective Date being hereby increased.

(b) On the Incremental Facility Agreement No. 3 Effective Date, immediately
after giving effect to the Incremental No. 3 Revolving Commitments, the
outstanding Revolving Exposure shall be reallocated on a pro rata basis among
the Revolving Lenders (which shall include the Incremental No. 3 Revolving
Lenders) and each Revolving Lender’s participations under the Credit Agreement
in outstanding Letters of Credit and Swingline Loans will be automatically
deemed to be assigned pursuant to Section 2.20 of the Credit Agreement.

(c) Each of the Borrower, the Swingline Lender, each Issuing Bank and the
Administrative Agent hereby consents to the provision by the Incremental No. 3
Revolving Lenders of such Lender’s Incremental No. 3 Revolving Commitment to the
extent such consent is required under Section 2.20 of the Credit Agreement. The
Administrative Agent and the Incremental No. 3 Revolving Lenders hereby agree
that the notice requirements set forth in Section 2.20 of the Credit Agreement
have been satisfied with respect to the Incremental No. 3 Revolving Commitments.

Section 3. Amendment.

Each of the parties hereto agrees that, effective on the Incremental Facility
Agreement No. 3 Effective Date:

(i) the Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: added double-underlined text) as set forth in the pages of
the Credit Agreement attached as Exhibit A hereto; and

(ii) The portion of Schedule 2.01 of the Credit Agreement referring to
“Revolving Commitments” shall be amended and restated in its entirety as set
forth in Exhibit B hereto.

Section 4. Effect of Agreement; Reaffirmation; Etc. (a) Except as expressly set
forth herein or in the Amended Credit Agreement, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or under any other Loan Document and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the foregoing, after giving effect to the Agreement, (i) each Loan
Party acknowledges and agrees that (A)

 

2



--------------------------------------------------------------------------------

each Loan Document to which it is a party is hereby confirmed and ratified and
shall remain in full force and effect according to its respective terms (in the
case of the Credit Agreement, as amended hereby) and (B) the Security Documents
to which it is a party to, and all of the Collateral does, and in each case
shall continue to, secure the payment of all Loan Document Obligations
(including, for the avoidance of doubt, the Incremental No. 3 Revolving
Commitments provided on the Incremental Facility Agreement No. 3 Effective Date)
on the terms and conditions set forth in such Security Documents, and hereby
ratifies the security interests granted by it pursuant to such Security
Documents and (ii) each Guarantor hereby confirms and ratifies its continuing
unconditional obligations as Guarantor under each Guarantee to which it is a
party. The parties hereto acknowledge and agree that the amendment of the Credit
Agreement pursuant to this Agreement and all other Loan Documents amended and/or
executed and delivered in connection herewith shall not constitute a novation of
the Credit Agreement and the other Loan Documents as in effect prior to the
Incremental Facility Agreement No. 3 Effective Date.

(b) This Agreement also constitutes an “Incremental Facility Amendment” for
purposes of Section 2.20(f) of the Credit Agreement.

Section 5. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that:

(a) the representations and warranties set forth in Article III of the Amended
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the Incremental Facility Agreement No. 3
Effective Date with the same effect as though made on and as of such date (and
deeming this Agreement to be a “Loan Document” for purposes of each such
representation and warranty), except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date; provided, that any
such representation and warranty that is qualified by “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to such qualification therein) on and as of the Incremental
Facility Agreement No. 3 Effective Date with the same effect as though made on
and as of such date or such earlier date, as applicable;

(b) no Default or Event of Default shall exist or would result from the
transactions contemplated by this Agreement, including the providing of the
Incremental No. 3 Revolving Commitments; and

(c) on the Incremental Facility Agreement No. 3 Effective Date, after giving
effect to all of the transactions contemplated hereby (including the provision
of the Incremental No. 3 Revolving Commitments), the Loan Parties and their
Subsidiaries on a consolidated basis are Solvent.

Section 6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts) (including by facsimile or
other electronic transmission (i.e., a “pdf” or “tif”)), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions

 

3



--------------------------------------------------------------------------------

contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other Borrowing Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. For the avoidance of doubt, delivery of
an executed counterpart of a signature page by facsimile or other electronic
imaging means (e.g. “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart, and shall not be considered an electronic
signature.

Section 8. Conditions to Effectiveness of this Agreement. The effectiveness of
the agreements set forth in this Agreement and of the obligation of each
Incremental No. 3 Revolving Lender to provide its Incremental No. 3 Revolving
Commitment to be provided by it pursuant to Section 2(a) of this Agreement,
shall become effective on the date (the “Incremental Facility Agreement No. 3
Effective Date”) when each of the following conditions shall have been satisfied
(or waived, as applicable) and, in connection with the foregoing, the execution
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) by the Administrative Agent of this Agreement:

(a) the Administrative Agent shall have received from each Loan Party and each
Incremental No. 3 Revolving Lender either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement;

(b) the representations and warranties set forth in Section 5 hereof shall be
true and correct;

(c) the Administrative Agent shall have received all documentation and other
information about Holdings, the Borrower and the other Loan Parties that shall
have been reasonably requested by the Administrative Agent and the Incremental
No. 3 Revolving Lenders that are required by United States regulatory
authorities under applicable “know your customer,” anti-money laundering rules
and regulations, including without limitation the PATRIOT ACT, including, if the
Borrower qualifies as a “legal entity customer” under the requirements of the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower;

(d) at the time of and immediately after giving effect to the provision of the
Incremental No. 3 Revolving Commitments, no Default or Event of Default shall
have occurred and be continuing;

(e) the Borrower shall have paid upfront fees to the Incremental No. 3 Revolving
Lenders in an amount equal to 1.0% of the aggregate principal amount of the
Incremental No. 3 Revolving Commitments provided by each such Lender on the
Incremental Facility Agreement No. 3 Effective Date (such fees described in the
foregoing section to be payable in immediately available funds);

(f) the Administrative Agent and the Lenders shall have received payment for all
reasonable and documented and invoiced out-of-pocket costs and expenses required
to be paid or reimbursed under Section 9.03 of the Credit Agreement on the
Incremental Facility Agreement No. 3 Effective Date, for which invoices have
been presented at least three Business Days prior to the Incremental Facility
Agreement No. 3 Effective Date; and

 

4



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received:

(i) a certificate of each Loan Party, dated the Incremental Facility Agreement
No. 3 Effective Date, executed by an Authorized Officer of such Loan Party,
substantially in the form of Exhibit J to the Credit Agreement (or in such other
form as the Administrative Agent may agree in its reasonable discretion),
certifying that (a) there have been no amendments, restatements or other
modifications to each Organizational Document of each Loan Party previously
delivered to the Administrative Agent on the Effective Date, and each such
Organizational Document is in full force and effect on the Incremental Facility
Agreement No. 3 Effective Date and (b) the signature and incumbency certificates
of the Responsible Officers of each Loan Party delivered to the Administrative
Agent on the Effective Date remain true and correct, and attaching the documents
referred to in clause (iii) below;

(ii) a certificate of good standing (to the extent such concept exists) from the
applicable secretary of state or other relevant Governmental Authority of the
jurisdiction of organization of each Loan Party;

(iii) a copy of the resolutions of the Board of Directors or other governing
body, as applicable, of each Loan Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of this Agreement (and
any agreements relating thereto) to which it is a party and (b) in the case of
the Borrower, the obtaining of the Incremental No. 3 Revolving Commitments
contemplated hereunder;

(iv) the legal opinion of Simpson Thacher & Bartlett LLP, counsel to Holdings,
the Borrower and its Subsidiaries; and

(v) a certificate of the Borrower, dated the Incremental Facility Agreement
No. 3 Effective Date and substantially in the form of the closing certificate
delivered in connection with Amendment No. 1, confirming compliance with the
conditions set forth in Sections 8(b) and (d).

Section 9. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith. Nothing implied in this Agreement or in any other
document contemplated hereby shall discharge or release the Lien or priority of
any Security Document or any other security therefor or otherwise be construed
as a release or other discharge of any of the Loan Parties under any Loan
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Loan Documents, except, in each case, to any extent
modified hereby.

Section 10. Miscellaneous. Sections 9.03, 9.09 and 9.10 of the Credit Agreement
are incorporated herein by reference and apply mutatis mutandis. On and after
the effectiveness of this Agreement, this Agreement shall for all purposes
constitute a Loan Document.

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLIZZARD MIDCO, LLC, as Holdings By: Blizzard Parent, LLC Its: Managing Member
By:   /s/ Travis Matthiesen  

Name: Travis Matthiesen

    Title: Authorized Signatory NORVAX, LLC, as a Borrower By:   /s/ Travis
Matthiesen  

Name: Travis Matthiesen

    Title: Chief Financial Officer

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

GOHEALTH, LLC, as a Guarantor By:   /s/ Travis Matthiesen  

Name: Travis Matthiesen

    Title: Chief Financial Officer CONNECTED BENEFITS, LLC, as a Guarantor By:  
/s/ Travis Matthiesen  

Name: Travis Matthiesen

  Title: Chief Financial Officer

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

CREATIX, INC.,

as a Guarantor

By:

 

/s/ Travis Matthiesen

 

Name: Travis Matthiesen

  Title: Chief Financial Officer

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION ,

as Administrative Agent, Swingline Lender and an Issuing Bank

By:

 

/s/ Alexis Maged

 

Name: Alexis Maged

  Title: Authorized Signatory

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

Incremental No. 3 Revolving Lenders: MORGAN STANLEY SENIOR FUNDING, INC., as an
Incremental No. 3 Revolving Lender By:   /s/ Michael King  

Name: Michael King

 

Title: Vice President

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC ,

as an Incremental No. 3 Revolving Lender

By:   /s/ Ronnie Glenn   Name: Ronnie Glenn   Title: Director

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH ,

as an Incremental No. 3 Revolving Lender

By:   /s/ Mikhail Faybusovich   Name: Mikhail Faybusovich   Title: Authorized
Signatory By:   /s/ Andrew Griffin   Name: Andrew Griffin   Title: Authorized
Signatory

 

[Signature Page to Amendent No.3]



--------------------------------------------------------------------------------

Schedule 1

Incremental No. 3 Revolving Commitment

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

Exhibit A

(See attached.)



--------------------------------------------------------------------------------

Exhibit A to Incremental Facility Agreement No. 23

 

 

 

CREDIT AGREEMENT

dated as of

September 13, 2019

as amended by Amendment No. 1, dated as of March 20, 2020,

and Incremental Facility Agreement and Technical Amendment No. 2, dated as of
May 7, 2020

and Incremental Facility Agreement No. 3, dated as of June 11, 2020

among

BLIZZARD MIDCO, LLC,

as Holdings,

BLIZZARD MERGER SUB, LLC (and after giving effect to the Merger, NORVAX, LLC),

as the Borrower,

The LENDERS and ISSUING BANKS Party Hereto,

and

OWL ROCK CAPITAL CORPORATION,

as Administrative Agent, Collateral Agent and Swingline Lender

 

 

 

OWL ROCK CAPITAL ADVISORS LLC, MIDCAP FINANCIAL TRUST AND BENEFIT STREET
PARTNERS L.L.C.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

SECTION 1.01

  

Defined Terms

     2  

SECTION 1.02

  

Classification of Loans and Borrowings

     77  

SECTION 1.03

  

Terms Generally

     77  

SECTION 1.04

  

Accounting Terms; GAAP

     77  

SECTION 1.05

  

Currency Translation; Rates

     78  

SECTION 1.06

  

Timing of Payment of Performance

     79  

SECTION 1.07

  

Cashless Rollovers

     79  

SECTION 1.08

  

Certain Calculations and Tests

     80  

SECTION 1.09

  

Rounding

     81  

SECTION 1.10

  

[Reserved]

     81  

SECTION 1.11

  

Pro Forma and Other Calculations

     81  

ARTICLE II THE CREDITS

     83  

SECTION 2.01

  

Commitments

     83  

SECTION 2.02

  

Loans and Borrowings

     83  

SECTION 2.03

  

Requests for Borrowings

     84  

SECTION 2.04

  

Swingline Loans

     85  

SECTION 2.05

  

Letters of Credit

     86  

SECTION 2.06

  

Funding of Borrowings

     91  

SECTION 2.07

  

Interest Elections

     92  

SECTION 2.08

  

Termination and Reduction of Commitments

     93  

SECTION 2.09

  

Repayment of Loans; Evidence of Debt

     95  

SECTION 2.10

  

Amortization of Term Loans

     95  

SECTION 2.11

  

Prepayment of Loans

     96  

SECTION 2.12

  

Fees

     101  

SECTION 2.13

  

Interest

     102  

SECTION 2.14

  

Alternate Rate of Interest

     103  

SECTION 2.15

  

Increased Costs

     104  

SECTION 2.16

  

Break Funding Payments

     106  

SECTION 2.17

  

Taxes

     106  

SECTION 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     109  

SECTION 2.19

  

Mitigation Obligations; Replacement of Lenders

     111  

SECTION 2.20

  

Incremental Loans and Commitments

     112  

SECTION 2.21

  

[Reserved]

     115  

SECTION 2.22

  

Defaulting Lenders

     115  

SECTION 2.23

  

Illegality

     117  

SECTION 2.24

  

Loan Modification Offers

     117  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     122  

SECTION 3.01

  

Organization; Powers

     122  

SECTION 3.02

  

Authorization; Enforceability

     122  

SECTION 3.03

  

Governmental Approvals; No Conflicts

     122  

SECTION 3.04

  

Financial Condition; No Material Adverse Effect

     123  

SECTION 3.05

  

Properties

     123  

SECTION 3.06

  

Litigation, Environmental and Labor Matters

     123  

SECTION 3.07

  

Compliance with Laws

     124  



--------------------------------------------------------------------------------

SECTION 3.08

  

Investment Company Status

     124  

SECTION 3.09

  

Taxes

     124  

SECTION 3.10

  

ERISA; Foreign Pension Plans

     124  

SECTION 3.11

  

Disclosure

     125  

SECTION 3.12

  

Subsidiaries

     125  

SECTION 3.13

  

Intellectual Property; Licenses, Etc.

     125  

SECTION 3.14

  

Solvency

     125  

SECTION 3.15

  

Federal Reserve Regulations

     125  

SECTION 3.16

  

Security Interest in Collateral

     126  

SECTION 3.17

  

USA Patriot Act, OFAC and FCPA

     126  

ARTICLE IV CONDITIONS

     126  

SECTION 4.01

  

Effective Date

     126  

SECTION 4.02

  

Each Credit Event

     129  

ARTICLE V AFFIRMATIVE COVENANTS

     129  

SECTION 5.01

  

Financial Statements and Other Information

     129  

SECTION 5.02

  

Notices of Material Events

     133  

SECTION 5.03

  

Information Regarding Collateral

     133  

SECTION 5.04

  

Existence; Conduct of Business

     133  

SECTION 5.05

  

Payment of Taxes, Etc

     133  

SECTION 5.06

  

Maintenance of Properties

     133  

SECTION 5.07

  

Insurance.

     134  

SECTION 5.08

  

Books and Records; Inspection and Audit Rights; Lender call

     134  

SECTION 5.09

  

Compliance with Laws

     135  

SECTION 5.10

  

Use of Proceeds and Letters of Credit

     135  

SECTION 5.11

  

Additional Subsidiaries

     135  

SECTION 5.12

  

Further Assurances

     136  

SECTION 5.13

  

[Reserved].

     137  

SECTION 5.14

  

Certain Post-Closing Obligations

     137  

SECTION 5.15

  

Designation of Subsidiaries

     137  

ARTICLE VI NEGATIVE COVENANTS

     137  

SECTION 6.01

  

Indebtedness; Certain Equity Securities

     137  

SECTION 6.02

  

Liens

     143  

SECTION 6.03

  

Fundamental Changes

     148  

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     149  

SECTION 6.05

  

Asset Sales

     154  

SECTION 6.06

  

Holdings Covenant

     157  

SECTION 6.07

  

Negative Pledge; Subsidiary Distributions

     159  

SECTION 6.08

  

Restricted Payments; Certain Payments of Indebtedness

     160  

SECTION 6.09

  

Transactions with Affiliates

     166  

SECTION 6.10

  

Change in Nature of Business

     168  

SECTION 6.11

  

Accounting Changes

     168  

SECTION 6.12

  

Changes to Organizational Documents

     168  

SECTION 6.13

  

Financial Maintenance Covenant

     169  

ARTICLE VII EVENTS OF DEFAULT

     169  

SECTION 7.01

  

Events of Default

     169  

SECTION 7.02

  

Right to Cure

     172  

 

ii



--------------------------------------------------------------------------------

SECTION 7.03

  

Application of Proceeds

     173  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     173  

ARTICLE IX MISCELLANEOUS

     178  

SECTION 9.01

  

Notices

     178  

SECTION 9.02

  

Waivers; Amendments

     179  

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

     183  

SECTION 9.04

  

Successors and Assigns

     186  

SECTION 9.05

  

Survival

     192  

SECTION 9.06

  

Counterparts; Integration; Effectiveness

     192  

SECTION 9.07

  

Severability

     192  

SECTION 9.08

  

Right of Setoff

     192  

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     193  

SECTION 9.10

  

WAIVER OF JURY TRIAL

     194  

SECTION 9.11

  

Headings

     194  

SECTION 9.12

  

Confidentiality

     194  

SECTION 9.13

  

USA Patriot Act

     195  

SECTION 9.14

  

Judgment Currency

     195  

SECTION 9.15

  

Release of Liens and Guarantees

     196  

SECTION 9.16

  

No Fiduciary Relationship

     196  

SECTION 9.17

  

Permitted Intercreditor Agreements

     197  

SECTION 9.18

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     198  

SECTION 9.19

  

Electronic Execution of Assignments and Certain Other Documents

     198  

SECTION 9.20

  

Other Agents and Arrangers

     198  

SECTION 9.21

  

Certain ERISA Matters

     199  

SECTION 9.22

  

Acknowledgment Regarding Any Supported QFCs

     200  

SECTION 9.23

  

Consummation of Merger

     200  

 

SCHEDULES:

     

Schedule 1.01(a)

     —     

Excluded Subsidiaries

Schedule 2.01

     —     

Commitments

Schedule 2.05

     —     

LC Commitments and Applicable LC Fronting Schedule

Schedule 3.05

     —     

Effective Date Material Real Property

Schedule 3.06

     —     

Environmental Matters

Schedule 3.12

     —     

Subsidiaries

Schedule 5.14

     —     

Certain Post-Closing Obligations

Schedule 6.01

     —     

Existing Indebtedness

Schedule 6.02

     —     

Existing Liens

Schedule 6.04(f)

     —     

Existing Investments

Schedule 6.07

     —     

Existing Restrictions

Schedule 6.09

     —     

Existing Affiliate Transactions

EXHIBITS:

     

Exhibit A

     —     

Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

Exhibit B

     —     

Form of Borrowing Request

Exhibit C

     —     

Form of Collateral Agreement

Exhibit D

     —     

Form of Equal Priority Intercreditor Agreement

Exhibit E

     —     

Form of Junior Priority Intercreditor Agreement

Exhibit F

     —     

Form of Guarantee Agreement

Exhibit G

     —     

Form of Interest Election Request

Exhibit H

     —     

Form of Notice of Prepayment

Exhibit I-1

     —     

Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-2

     —     

Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-3

     —     

Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4

     —     

Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J

     —     

Form of Closing Certificate

Exhibit K

     —     

Form of Intercompany Note

Exhibit L

     —     

Form of Promissory Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 13, 2019 (as amended by Amendment No. 1,
dated as of March 20, 2020, Incremental Facility Agreement and Technical
Amendment No. 2, dated as of May 7, 2020 and as further amended by Incremental
Facility Agreement No. 23, dated as of May 7June 11, 2020, this “Agreement”),
among BLIZZARD MIDCO, LLC, a Delaware limited liability company (“Initial
Holdings”), BLIZZARD MERGER SUB, LLC, a Delaware limited liability company
(“Merger Sub”), and after giving effect to the Merger, NORVAX, LLC, a Delaware
limited liability company (“Norvax”), the LENDERS and ISSUING BANKS party hereto
and OWL ROCK CAPITAL CORPORATION, as Administrative Agent and as Collateral
Agent.

RECITALS

WHEREAS, pursuant to the Merger Agreement, (a) Blizzard Parent, LLC, a Delaware
limited liability company (“Parent”) will acquire (the “Acquisition”), directly
or indirectly, all of the limited liability company interests of Norvax, LLC, a
Delaware limited liability company (the “Target”) through certain investor
exchange agreements and the merger of Merger Sub with and into the Target (the
“Merger”), with the Target being the surviving entity of such merger (the
“Merger”) and the Target will become a wholly-owned direct or indirect
subsidiary of Initial Holdings (the direct Subsidiary of Parent) and (b) except
with respect to certain equity interests of the Target held by, without
limitation, equityholders, management and/or employees of the Target and its
subsidiaries which will be rolled over into Equity Interests in Parent or a
Parent Entity of Parent (in such capacity, the “Rollover Investors”), the equity
holders of the Target will receive cash in exchange for their Equity Interests
in the Target (collectively, the “Merger Consideration”).

WHEREAS, the Investors will, directly or indirectly, make the Equity
Contribution;

WHEREAS, in connection with the foregoing, Holdings and the Borrower have
requested that, immediately upon the satisfaction in full of the applicable
conditions precedent set forth in Section 4.01 below, the Lenders and Issuing
Banks extend credit to the Borrower in the form of (a) $300,000,000 in aggregate
principal amount of Initial Term Loans to be borrowed on the Effective Date and
(b) a revolving credit facility in an initial aggregate principal amount of
$30,000,000 of Revolving Commitments;

WHEREAS, the proceeds of the Initial Term Loans and Revolving Loans (to the
extent permitted in accordance with Section 5.10), in each case, to be made on
the Effective Date, together with (a) a portion of the cash on hand at the
Target and its Subsidiaries and (b) the proceeds of the Equity Contribution,
will be used to pay for the Effective Date Refinancing and to finance a portion
of the Transactions (including working capital and/or purchase price adjustments
and the payment of the Merger Consideration and the Transaction Costs);

WHEREAS, the Lenders have indicated their willingness to extend such credit and
the Issuing Banks have indicated their willingness to issue Letters of Credit,
in each case on the terms and subject to the conditions set forth below;

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Issuing Banks to extend the credit contemplated hereunder, the Borrower
has agreed to secure all of its Secured Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
(such priority subject to Liens permitted hereunder) on substantially all of its
assets (except as otherwise set forth in the Loan Documents), including a pledge
of all of the Equity Interests of each of its Subsidiaries (other than any
Equity Interests constituting Excluded Assets); and

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
and the Issuing Banks to extend the credit contemplated hereunder, each of
Holdings and each other Guarantor has agreed

 

1



--------------------------------------------------------------------------------

to guarantee all of its Secured Obligations and to secure its guarantees by
granting to the Collateral Agent, for the benefit of the Secured Parties, a
first priority lien (such priority subject to Liens permitted hereunder) on
substantially all of its assets (except as otherwise set forth in the Loan
Documents), including a pledge of all of the Equity Interests of each of their
respective Subsidiaries (other than any Equity Interests constituting Excluded
Assets).

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2020 Incremental Closing Date” has the meaning assigned to such term in
Amendment No. 1.

“2020 Incremental Revolving Commitments” means, in respect of each 2020
Incremental Revolving Lender, the amount set forth opposite such Lender’s name
on Schedule 1 to Incremental Facility Agreement No. 2. The aggregate amount of
2020 Incremental Revolving Commitments as of the Incremental Facility Agreement
No. 2 Effective Date is $20,000,000.

“2020 Incremental Revolving Lenders” has the meaning assigned to such term in
the Incremental Facility Agreement No. 2.

“2020 Incremental Term Lenders” has the meaning assigned to such term in the
Amendment No. 1.

“2020 Incremental Term Loan Commitments” means with respect to each 2020
Incremental Term Lender, the amount set forth opposite such Lender’s name on
Schedule 1 to the Amendment No. 1. The aggregate amount of 2020 Incremental Term
Loan Commitments as of the Amendment No. 1 Effective Date is $117,000,000.

“2020 Incremental Term Loan Facility” means the facility under which the 2020
Incremental Term Loans are made available pursuant to the Amendment No. 1.

“2020 Incremental Term Loans” has the meaning assigned to such term in Amendment
No. 1.

“2020 Incremental Term Loan Maturity Date” shall mean the Initial Term Loan
Maturity Date.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” has the meaning assigned to such term in clause
(e) of the definition of “Collateral and Guarantee Requirement.”

“Accounting Changes” has the meaning assigned to such term in Section 1.04(c).

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Borrower

 

2



--------------------------------------------------------------------------------

and the Restricted Subsidiaries in the definition of “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such Pro
Forma Entity and its Subsidiaries which will become Restricted Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Acquisition” has the meaning assigned to such term in the recitals to this
Agreement.

“Acquisition Consideration” means, in connection with any Acquisition
Transaction, the aggregate amount (as valued at the Fair Market Value of such
Acquisition Transaction at the time such Acquisition Transaction is made) of,
without duplication: (a) the purchase consideration paid or payable for such
Acquisition Transaction, whether payable at or prior to the consummation of such
Acquisition Transaction or deferred for payment at any future time, whether or
not any such future payment is subject to the occurrence of any contingency, and
including any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Guarantees, “earn-outs” and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person or business and (b) the aggregate
amount of Indebtedness assumed or acquired in connection with such Acquisition
Transaction; provided in each case, that any such future payment that is subject
to a contingency shall be considered Acquisition Consideration only to the
extent of the reserve, if any, required under GAAP (as determined at the time of
the consummation of such Acquisition Transaction) to be established in respect
thereof by Holdings, the Borrower or any Restricted Subsidiary.

“Acquisition Debt” has the meaning assigned to such term in
Section 6.01(a)(xxvi).

“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by the Borrower or any Restricted Subsidiary of all
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person or of a majority of the outstanding
Equity Interests of any Person (including any Investment which serves to
increase the Borrower’s or any Restricted Subsidiary’s respective equity
ownership in any Joint Venture to an amount in excess of the majority of the
outstanding Equity Interests of such Joint Venture).

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor (including any such bank, financial institution
or institutional lender or investor that is a Lender at such time) that agrees
to provide any portion of any (a) Incremental Facility pursuant to an
Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness; provided that each Additional Lender shall
be subject to the approval of (i) the Administrative Agent, each Issuing Bank
and the Swingline Lender (such approval in each case not to be unreasonably
withheld or delayed) and (ii) the Borrower, in each of the foregoing clauses
(i) and (ii), to the extent such approval would be required pursuant to
Section 9.04 if an assignment of the applicable Loans or Commitments were being
made to such Additional Lender.

“Adjusted LIBO Rate” means, for any Interest Period, with respect to an Interest
Period for a Eurocurrency Loan, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for Dollars for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Owl Rock Capital Corporation (or an affiliate,
designee or sub-agent designated by it), in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

3



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“After Year End Payment” has the meaning assigned to such term in
Section 2.11(d).

“Agent” means the Administrative Agent and the Collateral Agent and any
successors and permitted assigns in such capacity, and “Agents” means two or
more of them. For the avoidance of doubt, the use of the defined term “Agent” or
the term “agent” with reference to any Agent herein and in the other Loan
Documents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“AHYDO Catch-Up Payment” means any payment with respect to any obligations of
Holdings, the Borrower or any Restricted Subsidiary to avoid the application of
Section 163(e)(5) of the Code thereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the applicable
Bloomberg screen page displaying ICE Benchmark Administration interest
settlement rates (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in Dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. Notwithstanding the foregoing and solely with respect to Initial
Term Loans and the 2020 Incremental Term Loans, the Alternate Base Rate will be
deemed to be 2.00% per annum if the Alternate Base Rate calculated pursuant to
the foregoing provisions would otherwise be less than 2.00% per annum.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement and
Incremental Facility Agreement, dated as of March 20, 2020, among Holdings, the
Borrower, the 2020 Incremental Term Lenders party thereto, the Administrative
Agent, the Lenders party thereto constituting the Required Lenders and the other
parties party thereto.

“Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

 

4



--------------------------------------------------------------------------------

“Applicable LC Fronting Sublimit” means (a) with respect to each Issuing Bank on
the Effective Date, the amount set forth opposite such Issuing Bank’s name on
Schedule 2.05 and (b) with respect to any other Person that becomes an Issuing
Bank pursuant to Section 2.05(k) or 9.04(i), such amount as agreed to in writing
by the Borrower and such Person at the time such Person becomes an Issuing Bank,
as each of the foregoing amounts may be decreased or increased from time to time
with the written consent of the Borrower and the Issuing Banks so long as the
aggregate Applicable LC Fronting Sublimit of all Issuing Banks does not exceed
the Letter of Credit Sublimit (provided that any increase in the Applicable LC
Fronting Sublimit with respect to any Issuing Bank shall require the consent of
only the Borrower and such Issuing Bank).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments (carried out to the ninth
decimal place) represented by such Lender’s Revolving Commitment at such time
(or, if the Revolving Commitments have terminated or expired, such Lender’s
share of the aggregate Revolving Exposures of all Revolving Lenders at that
time). If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments pursuant to this Agreement
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Premium” means with respect to any 2020 Incremental Term Loan on any
Prepayment Date, the greater of:

(1) 2.00%; and

(2) the fraction, expressed as a percentage, consisting of (A) (a) (i) the sum
of the present values at such Prepayment Date of (I) the price at which such
Loan could be voluntarily prepaid on the date that is two years after the 2020
Incremental Closing Date in accordance with Section 2.11(a) (including any
premium required pursuant to Section 2.11(a)), and (II) each scheduled payment
of interest to be made on such Loan on or after such Prepayment Date through
(and including) the date that is two years after the 2020 Incremental Closing
Date (but, in the case of the first such scheduled payment of interest,
excluding any amount of interest accrued prior to the Prepayment Date), in each
case, discounted to the Prepayment Date on a quarterly basis (assuming a 360-day
year consisting of twelve 30-day months) at the Treasury Rate as of such
Prepayment Date plus 50 basis points, minus (ii) accrued but unpaid interest to,
but excluding, the Prepayment Date over (b) the principal amount of such Loan,
divided by (B) the principal amount of such Loan.

Calculation of the Applicable Premium will be made by the Borrower or on behalf
of the Borrower by such Person as the Borrower shall designate (and the amount
of the Applicable Premium shall be provided by the Borrower to the
Administrative Agent promptly following the calculation thereof); provided that
such calculation or the correctness thereof shall not be a duty or obligation of
the Administrative Agent.

“Applicable Rate” means, for any day, (a) with respect to any Initial Term Loan
(i) that is an ABR Loan, 5.50% per annum or (ii) that is a Eurocurrency Loan,
6.50% per annum, (b) with respect to any 2020 Incremental Term Loan (i) that is
an ABR Loan, 5.50% per annum or (ii) that is a Eurocurrency Loan, 6.50% per
annum and (c) with respect to any Revolving Loan (i) that is an ABR Loan, 5.50%
per annum or (ii) that is a Eurocurrency Loan, 6.50% per annum.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Cash Equivalents.”

 

5



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and/or similar extensions of credit in the
ordinary course of its activities and is administered, advised or managed by
(a) such Lender, (b) any Affiliate of such Lender or (c) any entity or any
Affiliate of any entity that administers, advises or manages such Lender.

“ASC 606” means the Financial Accounting Standards Board Accounting Standards
Certification Topic No. 606, as amended.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Target and its consolidated subsidiaries as of December 31, 2017 and
December 31, 2018 and the related audited consolidated statements of operations
and consolidated statements of comprehensive income, consolidated statements of
changes in Redeemable Class B Units and members’ equity and consolidated audited
statements of cash flows for the fiscal years ended December 31, 2017 and
December 31, 2018.

“Available Amount” means, at any date of determination, a cumulative amount
equal to (without duplication):

(a) an amount (which shall not be less than zero) equal to the Available Excess
Cash Flow Amount as of such date, plus

(b) (i) the Net Proceeds of sales of Investments and (ii) Returns, profits,
distributions and similar amounts on Investments (not to exceed the original
amount of such Investments), in the case of each of clause (i) and (ii), to the
extent (x) received by the Borrower and the Restricted Subsidiaries after the
Effective Date and on or prior to such date, (y) in the form of cash or Cash
Equivalents and (z) such Investment was made using the Available Amount, plus

(c) Investments of the Borrower or any Restricted Subsidiary in any Unrestricted
Subsidiary or any third-party (including any Joint Venture) that has been
re-designated as a Restricted Subsidiary or that has been merged, amalgamated or
consolidated with or into, or transfers or conveys all of its assets to, or is
liquidated, wound up or dissolved into, the Borrower or any Restricted
Subsidiary, in each case (x) after the Effective Date and on or prior to such
date (up to the lesser of (i) the Fair Market Value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary or
third-party at the time of such re-designation or merger, amalgamation or
consolidation and (ii) the Fair Market Value of the original Investment by the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary or
third-party; provided that, in the event such original Investment was made with
cash, the Fair Market value of such Investment shall be deemed to be the cash
value) and (y) to the extent such Investment was made using the Available
Amount, plus

(d) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary or Joint Venture (including the issuance of stock of an Unrestricted
Subsidiary) received by the Borrower or any Restricted Subsidiary to the extent
the Investment in such Unrestricted Subsidiary or Joint Venture was made using
the Available Amount (not to exceed the original amount of such Investments),
plus

(e) to the extent not included in Consolidated Net Income, dividends or other
distributions or Returns on capital received by the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary or Joint Venture to the extent the
Investment in such Unrestricted Subsidiary or Joint Venture was made using the
Available Amount (not to exceed the original amount of such Investments).

 

6



--------------------------------------------------------------------------------

“Available Equity Amount” means, at any date of determination, a cumulative
amount of cash or Cash Equivalents or the Fair Market Value of other property or
assets equal to (without duplication):

(a) the greater of (i) $5,000,000 and (ii) 12.5% of Consolidated Cash EBITDA for
the Test Period most recently ended on or prior to the date of determination
(measured as of the date such determination based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 5.01(a) or
(b)), plus

(b) the aggregate amount of cash and Cash Equivalents and the Fair Market Value
of marketable securities or other property, in each case, contributed to the
capital of the Borrower, or the proceeds received by the Borrower from the
issuance of any Equity Interests of any Parent Entity (including Holdings) or
the Borrower (or incurrences of Indebtedness that have been converted into or
exchanged for Qualified Equity Interests of Holdings or the Borrower), in each
case during the period after the Effective Date through and including such date,
but excluding (i) amounts received from Holdings, the Borrower or any Restricted
Subsidiary and (ii) all proceeds from the issuances of Disqualified Equity
Interests, plus

(c) Returns received after the Effective Date and on or prior to such date in
cash or Cash Equivalents by the Borrower and the Restricted Subsidiaries on
Investments made using the Available Equity Amount (not to exceed the original
amount of such Investments), plus

(d) the aggregate amount as of such date of any Retained Declined Proceeds since
the Effective Date;

provided that the Available Equity Amount shall not include any Cure Amount.

“Available Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) commencing with the fiscal year of the Borrower ending
December 31, 2020, the sum of the amount of Excess Cash Flow (only to the extent
such Excess Cash Flow amount for any such fiscal year exceeds $0) for each
fiscal year of the Borrower in respect of which consolidated financial
statements have been delivered pursuant to Section 5.01(a) on or prior to such
date, minus (b) the sum of the aggregate principal amount of the portion of such
Excess Cash Flow for such completed fiscal year that has been (or will be for
such completed fiscal year ended) after the Effective Date and prior to such
date of determination applied to the prepayment of the Term Loans or other
Indebtedness in accordance with Section 2.11(d) (without giving effect to any
reduction in the dollar amount of such mandatory prepayment as a result of any
voluntary prepayment).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards

 

7



--------------------------------------------------------------------------------

and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers included as Appendix A to
the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“BHC Act Affiliate” of any party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means (a) initially, Merger Sub, and (b) upon and after the
consummation of the Merger, Norvax, and shall include any Successor Borrower, to
the extent applicable.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Term Loan Borrowing or a
Revolving Loan Borrowing, $1,000,000 and (b) in the case of a Swingline Loan,
$100,000.

“Borrowing Multiple” means $100,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

8



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and the Restricted
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person during
such period in respect of licenses or purchased software or internally developed
software and software enhancements that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Revolving Lenders, as collateral for LC Exposure or obligations of the Revolving
Lenders to fund participations in respect of LC Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Collateral Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Collateral Agent and each
applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization” shall
have meanings correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any Restricted Subsidiary:

(a) Dollars, Euros, Sterling, Australian dollars, Canadian dollars, Yuan and
such other currencies held by it from time to time in the ordinary course of
business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) Switzerland or (iii) any member nation of the European Union rated
A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s, having average maturities of not more than 24
months from the date of acquisition thereof; provided that the full faith and
credit of the United States or such member nation of the European Union is
pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the Dollar Equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause
(i) or (ii) above being an “Approved Bank”), in each case with average
maturities of not more than 24 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (x) $250,000,000
in the case of U.S. banks and (y) $100,000,000 (or the Dollar Equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States, (ii) Switzerland or
(iii) any member nation of the European Union rated A (or the equivalent

 

9



--------------------------------------------------------------------------------

thereof) or better by S&P and A2 (or the equivalent thereof) or better by
Moody’s, in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a Fair Market Value of at least 100% of the amount of the repurchase
obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of (x) $250,000,000 in the case of U.S. banks or
other U.S. financial institutions and (y) $100,000,000 (or the Dollar Equivalent
as of the date of determination) in the case of non-U.S. banks or other non-U.S.
financial institutions or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by a foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 24 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

(k) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein,
(ii) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank;

(l) interest bearing instruments with a maximum maturity of 180 days in respect
of which the obligor is a G8 government or other G8 governmental agency or a G8
financial institution with credit ratings from S&P of at least “A-2” or the
equivalent thereof or from Moody’s of at least “P-2” or the equivalent thereof;
and

 

10



--------------------------------------------------------------------------------

(m) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (l) above.

“Cash Management Obligations” means (a) obligations in respect of any treasury
management services, overdraft and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services or any
automated clearing house transfers of funds and (b) other obligations in respect
of netting services, employee credit, commercial credit card, debit card, stored
value card or purchase card programs and similar arrangements.

“Cash Management Services” has the meaning assigned to such term in the
definition of “Secured Cash Management Obligations.”

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds, condemnation awards or
eminent domain awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means:

(a) the failure of Holdings, directly or indirectly through wholly-owned
subsidiaries that are Guarantors (including, for the avoidance of doubt, through
wholly-owned subsidiaries that are subsidiaries of the Borrower), to own all of
the Equity Interests in the Borrower,

(b) prior to an IPO, the failure by the Permitted Holders to, directly or
indirectly through one or more holding companies, own beneficially and of record
at least a majority of the outstanding Voting Stock of Holdings, or

(c) after an IPO, any person, entity or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), other than the Permitted Holders (or any
Parent Entity of Holdings controlled directly or indirectly by the Permitted
Holders), shall at any time have acquired direct or indirect beneficial
ownership of voting power of the outstanding Voting Stock of Holdings having
more than the greater of (A) 35.0% of the outstanding Voting Stock of Holdings
and (B) the percentage of the then-existing outstanding Voting Stock of Holdings
owned in the aggregate, directly or indirectly, beneficially, by the Permitted
Holders, unless the Permitted Holders, directly or indirectly through one or
more Parent Entities of Holdings, have the right (pursuant to contract, proxy,
ownership of Equity Interests or otherwise) to designate or appoint (and do so
designate or appoint) the Board of Directors of Holdings.

For purposes of this definition and any related definition to the extent used
for purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, (ii) the phrase Person or
“group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, (iii) a Person or group shall not
be deemed to beneficially own securities subject to an equity or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) until the consummation of the transactions
contemplated by such agreement, (iv) if any group includes one or more Permitted
Holders, the issued and outstanding Voting Stock of Holdings beneficially owned,
directly or indirectly, by any Permitted Holders that are part of such group
shall not be treated as being beneficially

 

11



--------------------------------------------------------------------------------

owned by any other member of such group for purposes of determining whether a
Change in Control has occurred and (v) a Person or group will not be deemed to
beneficially own the Voting Stock of another Person as a result of its ownership
of the Voting Stock or other securities of such other Person’s Parent Entity (or
related contractual rights) unless it owns at least a majority of the total
voting power of the Voting Stock of such Parent Entity.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration or interpretation thereof by any
Governmental Authority after the date of this Agreement or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
any requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) any requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
promulgated or issued after the date of this Agreement, but only to the extent
the relevant increased costs or loss of yield would have been included if they
had been imposed under applicable increased cost provisions, including, without
limitation, for purposes of Section 2.15.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Initial Term Loans, 2020 Incremental Term Loans, any other
Incremental Term Loans, Replacement Revolving Loans, Other Term Loans or
Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment, Other Revolving Commitment, Replacement Revolving
Commitment, Initial Term Loan Commitment, 2020 Incremental Term Loan Commitment,
any other Incremental Commitment or Other Term Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments. Other Term Commitments, Other Term
Loans, Other Revolving Commitments (and the Other Revolving Loans made pursuant
thereto), Incremental Commitments and Incremental Term Loans, Replacement
Revolving Commitments (and Replacement Revolving Loans made pursuant thereto)
that have different terms and conditions shall be construed to be in different
Classes.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agent” has the meaning assigned to such term in the Collateral
Agreement.

“Collateral Agreement” means the Collateral Agreement among Holdings, the
Borrower, each other Loan Party and the Collateral Agent, substantially in the
form of Exhibit C.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) Holdings, the Borrower
and each other Domestic Subsidiary (other than an Excluded Subsidiary) either
(x) a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that becomes or is
required to become a Loan Party after the Effective Date (including by ceasing
to be an Excluded Subsidiary), a supplement to the Guarantee Agreement, in the
form specified therein, duly

 

12



--------------------------------------------------------------------------------

executed and delivered on behalf of such Person and (ii) Holdings, the Borrower
and each Subsidiary Loan Party either (x) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes or is required to become a Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Collateral Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, in each case under this clause (a) together
with, in the case of any such Loan Document executed and delivered after the
Effective Date, documents of the type referred to in Section 4.01(b) and
Section 4.01(d));

(b) all outstanding Equity Interests of the Borrower and the Restricted
Subsidiaries (other than any Equity Interests constituting Excluded Assets)
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement and (except in the case of Equity Interests of Immaterial
Subsidiaries or of Persons who are not Restricted Subsidiaries, including any
Joint Ventures that are not Restricted Subsidiaries) the Collateral Agent shall
have received certificates or other instruments representing all such Equity
Interests (if any), together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) (i) other than to the extent constituting an Excluded Asset, if any
Indebtedness for borrowed money of any Person other than Holdings, the Borrower
or the Restricted Subsidiaries is (x) owing to any Loan Party, (y) in a
principal amount in excess of $2,500,000 and (z) evidenced by a promissory note,
such promissory note shall have been pledged pursuant to the Collateral
Agreement and the Collateral Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank and (ii) all Indebtedness for borrowed money of Holdings, the
Borrower and each Restricted Subsidiary that is owing to any Loan Party shall be
evidenced by the Intercompany Note, and such Intercompany Note shall have been
pledged pursuant to the Collateral Agreement and the Collateral Agent shall have
received such Intercompany Note, together with undated instruments of transfer
with respect thereto endorsed in blank;

(d) other than to the extent constituting an Excluded Asset, all certificates,
agreements, documents and instruments, including Uniform Commercial Code
financing statements and intellectual property security agreements, required by
the Security Documents, Requirements of Law and reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Security Documents and perfect such
Liens to the extent required by, and with the priority required by, the Security
Documents and the other provisions of the term “Collateral and Guarantee
Requirement,” shall have been filed, registered or recorded or delivered to the
Administrative Agent in proper form for filing, registration or recording, in
each case, subject to exceptions and limitations otherwise set forth in this
Agreement and the other Loan Documents;

(e) other than with respect to any Excluded Account, each Loan Party shall use
reasonable best efforts to obtain a control agreement (each, an “Account Control
Agreement”) (or, if any such Loan Party is unable to obtain a control agreement
from the financial institution where any deposit account, securities account or
commodities account is located, it will relocate such account to another
financial institution and obtain a control agreement), with the Collateral Agent
and any bank with which such Loan Party maintains a deposit account, securities
account or commodities account (each as defined in the UCC) (collectively, the
“Controlled Accounts”) not later than 90 days following the opening or
acquisition of any such account (or such longer period as the Administrative
Agent may agree in its sole discretion); and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance or a marked unconditional commitment or binder thereof issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent

 

13



--------------------------------------------------------------------------------

insuring the Lien of each such Mortgage as a first priority Lien on the title to
such Mortgaged Property described therein, for an amount no less than the Fair
Market Value of such Mortgaged Property together with such endorsements as the
Collateral Agent may reasonably request and which are available at commercially
reasonable rates in the jurisdiction where the applicable Mortgaged Property is
located, (iii) such affidavits, instruments of indemnification (including a
so-called “gap” indemnification) as are customarily requested by the title
company to induce the title company to issue the title policies and endorsements
contemplated above, (iv) evidence reasonably acceptable to the Administrative
Agent of payment by Holdings, the Borrower or any other Subsidiary of all title
policy premiums, search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages and issuance of the title policies referred
to above, (v) a survey of each Mortgaged Property in such form as shall be
required by the title company to issue the so called comprehensive and other
survey related endorsements and to remove the standard survey exceptions from
the title policies and endorsements contemplated above (provided, however, that
a survey shall not be required to the extent that the issuer of the applicable
title insurance policy provides reasonable and customary survey related
coverages (including, without limitation, survey related endorsements) in the
applicable title insurance policy based on an existing survey and/or such other
documentation as may be reasonably satisfactory to the title insurer), (vi) if
required pursuant to the Flood Insurance Laws, completed “Life of Loan” Federal
Emergency Management Agency (“FEMA”) Standard Flood Hazard Determination with
respect to each Mortgaged Property subject to the applicable FEMA rules and
regulations (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by Holdings, the Borrower and each Loan
Party relating thereto), (vii) if any Mortgaged Property is located in an area
determined by FEMA to have special flood hazards, evidence of such flood
insurance as may be required under any Requirements of Law, including Regulation
H of the Board of Governors and the other Flood Insurance Laws and as required
under Section 5.07, (viii) such legal opinions as the Administrative Agent may
reasonably request with respect to the enforceability of any such Mortgage and
such other customary matters as are reasonably requested by the Administrative
Agent, and (ix) existing environmental assessment reports, to the extent
available and in the possession or reasonable control of the Borrower or its
Subsidiaries.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary (i) if such assets
constitute Excluded Assets, (ii) if, and for so long as and to the extent that
the Administrative Agent and the Borrower reasonably agree that the cost,
burden, difficulty or consequence of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees outweighs the benefits to be obtained by the Lenders therefrom,
(iii) if and for so long as and to the extent that the Borrower reasonably
determines in consultation with (but without the consent of) the Administrative
Agent that such creation or perfection of pledges of or security interest or
Guarantee would result in any material adverse Tax consequences to Holdings, the
Borrower or one of their respective Subsidiaries or to any direct or indirect
Parent Entity or other equityholder of any of the foregoing (including the
imposition of material withholding, recording or other Taxes) and/or (iv) if the
grant or perfection of a security interest in such asset would (A) be prohibited
or restricted by any applicable license, franchise, charter, authorization or
other applicable Requirement of Laws (including any legally effective
prohibition or restriction on such grant or perfection), (B) require the consent
of any applicable Governmental Authority (except to the extent such consent has
been obtained), (C) violate the terms of any contract (to the extent binding on
such Person or property at the time of the acquisition thereof and not incurred
in contemplation of such acquisition) (in each case of (A), (B) and (C), after
giving effect to the applicable anti-assignment provisions of the UCC or other
similar applicable law) or (D) trigger termination

 

14



--------------------------------------------------------------------------------

of any contract pursuant to any “change of control” or similar provision (to the
extent binding on such Person or property at the time of the acquisition thereof
and not incurred in contemplation of such acquisition); it being understood that
the Collateral shall include any proceeds and/or receivables (other than to the
extent constituting Excluded Assets) arising out of any contract described in
clause (a)(iv)(C) and (D) to the extent the assignment of such proceeds or
receivables is expressly deemed effective under the UCC or other similar
applicable law notwithstanding the relevant prohibition, violation or
termination right, (b) Liens required to be granted from time to time pursuant
to the term “Collateral and Guarantee Requirement” shall be subject to
exceptions and limitations set forth herein and in the Security Documents as in
effect on the Effective Date, (c) no control agreements or other control or
similar arrangements shall be required with respect to any Excluded Account,
(d) no perfection actions (beyond the filing of a financing statement under the
Uniform Commercial Code) shall be required, nor shall the Administrative Agent
or Collateral Agent be authorized to take any actions (beyond the filing of a
financing statement under the Uniform Commercial Code) with respect to
(A) commercial tort claims with a value less than $2,500,000, (B) Vehicles and
other assets subject to certificates of title, (C) letter of credit rights,
(D) promissory notes evidencing debt for borrowed money by any Person in a
principal amount individually or in an aggregate of less than $2,500,000, and
(E) (i) the Equity Interests of any Immaterial Subsidiary and/or (ii) the Equity
Interests of a Person that is not a subsidiary, which Person, if a Subsidiary,
would constitute an Immaterial Subsidiary, including any Joint Venture that is
not a Subsidiary, (e) no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required to be taken, nor shall the
Administrative Agent be authorized to take any such action, to create any
security interests in assets located or titled outside of the United States
(including any Equity Interests of Foreign Subsidiaries and any Foreign
Intellectual Property) or to perfect or make enforceable any security interests
in any such assets (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), and (f) no Loan Party shall be required to seek any landlord lien
waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement. The Administrative Agent (in its reasonable discretion) may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of any Guarantee by any
Subsidiary (including extensions beyond the Effective Date, the timelines set
forth in Schedule 5.14 or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

“Commitment” means, with respect to any Lender, its Incremental Commitment, its
Revolving Commitment (including the 2020 Incremental Revolving Commitments and
the Incremental No. 3 Revolving Commitments), Replacement Revolving Commitment,
Other Revolving Commitment of any Class, Initial Term Loan Commitment, 2020
Incremental Term Loan Commitment or Other Term Commitment of any Class or any
combination thereof (as the context requires).

“Commitment Letter” means that certain Commitment Letter, dated as of August 15,
2019, by and among Blizzard Parent, LLC, Owl Rock Capital Corporation, Owl Rock
Capital Corporation II, Owl Rock Technology Finance Corp. and Owl Rock Capital
Advisors, LLC, MidCap Financial Trust and Benefit Street Partners L.L.C..

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Competitor” means any competitor of Holdings, the Borrower or any of
its Subsidiaries.

“Company Materials” has the meaning assigned to such term in Section 5.01.

 

15



--------------------------------------------------------------------------------

“Competitor Debt Fund Affiliate” means, with respect to any Company Competitor
or any Affiliate thereof, any debt fund, investment vehicle, regulated bank
entity or unregulated lending entity that is (i) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business and (ii) managed, sponsored or advised
by any Person that is Controlling, Controlled by or under common Control with
the relevant Company Competitor or Affiliate thereof, but only to the extent
that no personnel involved with the investment in the relevant Company
Competitor (A) makes (or has the right to make or participate with others in
making) investment decisions on behalf of, or otherwise cause the direction of
the investment policies of, such debt fund, investment vehicle, regulated bank
entity or unregulated entity or (B) except in its capacity as a Lender or
potential lender, has access to any information (other than information that is
publicly available) relating to Holdings, the Borrower and/or any entity that
forms part of any of their respective businesses (including any of their
respective subsidiaries).

“Consolidated Cash EBITDA” means, for any period, Consolidated EBITDA, plus 100%
of the net decrease in the Contract Asset Balance on the last day of such period
compared to the first day of such period, less 100% of the net increase in the
Contract Asset Balance on the last day of such period compared to the first day
of such period.

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted or, in the case of
clauses (v), (viii), (xiii) and (xix) below, to the extent not included (and not
added back or excluded) in arriving at such Consolidated Net Income, the sum of
the following amounts for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, non-cash interest payments, premium payments, debt discount,
fees, charges and related expenses incurred in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, the implied interest component of synthetic leases with respect
to such period, interest in respect of Financing Lease Obligations, any
discounts, yield and other fees and charges (including any interest expense)
related to any Permitted Receivables Financing, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations or such derivative instruments, and commissions, discounts and other
fees and charges owed with respect to bankers acceptances, and bank and letter
of credit fees and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),

(ii) provision for taxes based on income, profits, revenue or capital, and sales
taxes, including federal, foreign and state income, franchise, excise and
similar taxes based on income, profits, revenue or capital and foreign
withholding taxes paid or accrued during such period (including in respect of
repatriated funds) including penalties and interest related to such taxes or
arising from any tax examinations,

(iii) depreciation and amortization (including amortization of (A) deferred
financing commissions, fees, expenses, yield or costs (including original issue
discount) and (B) intangible assets, including goodwill and Capitalized Software
Expenditures),

(iv) other non-cash charges (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may

 

16



--------------------------------------------------------------------------------

determine not to add back such non-cash charge in the current period or (B) to
the extent the Borrower decides to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent), and excluding amortization of a prepaid
cash item that was paid in a prior period,

(v) the aggregate amount of Consolidated Net Income attributable to
non-controlling interests of third parties in any non wholly-owned Subsidiary,
excluding cash distributions in respect thereof to the extent already included
in Consolidated Net Income,

(vi) (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) any Investor (including any termination fees payable in connection with the
early termination of management and monitoring agreements and any expenses paid
in connection with the limited partnership agreement, unitholder agreement or
similar agreement applicable to any Parent Entity (in each case, including any
amortization thereof)), (B) the amount of any fees or reimbursements (including
pursuant to any management agreement) of directors, officers, employees,
consultants and board observers, (C) the amount of payments made to option
holders of Holdings, the Borrower or any Parent Entity in connection with, or as
a result of, any distribution being made to shareholders of such Person or its
direct or indirect Parent Entities, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, and the employer portion of any payroll
taxes associated therewith, in each case to the extent permitted in the Loan
Documents, and (D) amounts of the type described in clauses (A) through (C) of
this paragraph (vi) paid or accrued on or prior to the Effective Date (and
following the Effective Date, with respect to indemnification or other amounts
owed in respect of arrangements in effect prior to the Effective Date) and
payable to Affiliates of the Target prior to the Effective Date;

(vii) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing,

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated EBITDA in any
prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated EBITDA pursuant to clause (c) below
for any previous period and not added back,

(ix) (A) any costs or expenses incurred or paid by the Borrower (or Holdings or
any Parent Entity) or any Restricted Subsidiary pursuant to any management
equity plan, stock option plan, “phantom” stock plans or any other management or
employee benefit plan or long term incentive plan or agreement, any severance
agreement or any stock subscription or shareholder agreement, non-compete
agreements and other similar agreements and the employer portion of any payroll
taxes associated therewith, and (B) any charge in connection with the rollover,
acceleration or payout of equity interests held by management and members of the
board of the Borrower (or Holdings, or any Parent Entity) and the employer
portion of any payroll taxes associated therewith, in each case under this
clause (B), to the extent any such cash charge is funded with net cash proceeds
contributed to the Borrower as a capital contribution or as a result of Net
Proceeds of an issuance of Equity Interests (other than Disqualified Equity
Interests, any “specified equity contribution” or any “excluded contribution”
(other than any such excluded contribution designated for such purpose)) of the
Borrower,

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature,

 

17



--------------------------------------------------------------------------------

(xi) charges attributable to, and payments of, legal settlements, fines,
judgments or orders,

(xii) earn-out obligations and other post-closing obligations to sellers
(including transaction tax benefit payments or to the extent accounted for as
bonuses or otherwise) incurred in connection with the Transactions and/or any
Acquisition Transaction or other Investment (including any acquisition or other
investment consummated prior to the Effective Date) or adjustments thereof,
which is paid or accrued during the applicable period,

(xiii) to the extent not otherwise included in Consolidated Net Income, proceeds
of business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (whether or not
then received so long as the Borrower in good faith expects to receive such
proceeds within the next four fiscal quarters (it being understood that to the
extent such proceeds are not actually received within such fiscal quarters, such
proceeds shall be deducted in calculating Consolidated EBITDA for such fiscal
quarters)),

(xiv) the amount of any charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest or minority
interest of any third party,

(xv) (A) the amount of any charge in connection with a single or one-time event,
including, without limitation, in connection with the Transactions and/or any
Acquisition Transaction or other Investment consummated after the Effective Date
(including, without limitation, legal, accounting and other professional fees
and expenses incurred in connection with acquisitions and other investments made
prior to the Effective Date) and (B) charges, expenses or losses incurred in
such period in connection with any Tax Restructuring (in each case, whether or
not consummated); provided that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (a)(xv), when combined, without duplication, with
any amount added pursuant to clauses (a)(xvi) and (b)(1) of this definition,
excluded pursuant to clause (a) of the definition of “Consolidated Net Income”
and included pursuant to Section 1.11(c) for any Test Period shall not exceed
(x) for purpose of any calculation of Consolidated EBITDA under this Agreement,
an amount equal to 20.0% of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to such add-backs) and (y) for purposes of any
calculation of Consolidated Cash EBITDA under this Agreement, an amount equal to
25.0% of Consolidated Cash EBITDA for such Test Period (calculated prior to
giving effect to such add-backs),

(xvi) charges relating to the sale of products in new locations, including,
without limitation, start-up costs, initial testing and registration costs in
new markets, the cost of feasibility studies, travel costs for employees engaged
in activities relating to any or all of the foregoing and the allocation of
general and administrative support in connection with any or all of the
foregoing; provided that the aggregate amount added to Consolidated EBITDA
pursuant to this clause (a)(xvi), when combined, without duplication, with any
amount added pursuant to clauses (a)(xv) and (b)(1) of this definition, excluded
pursuant to clause (a) of the definition of “Consolidated Net Income” and
included pursuant to Section 1.11(c) for any Test Period shall not exceed
(x) for purpose of any calculation of Consolidated EBITDA under this Agreement,
an amount equal to 20.0% of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to such add-backs) and (y) for purposes of any
calculation of Consolidated Cash EBITDA under this Agreement, an amount equal to
25.0% of Consolidated Cash EBITDA for such Test Period (calculated prior to
giving effect to such add-backs),

 

18



--------------------------------------------------------------------------------

(xvii) charges associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and charges relating to
compliance with the provisions of the Securities Act and the Exchange Act, as
applicable to companies with equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, employees’, consultants’, directors’ or managers’ compensation, fees
and expense reimbursement, charges relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees (collectively, “Public Company Costs”),

(xviii) [reserved],

(xix) add-backs and adjustments identified in the quality of earnings analysis
prepared by PricewaterhouseCoopers LLP dated June 8, 2019 (the “QofE Report”)
and delivered to the Joint Lead Arrangers,

(xx) costs, expenses, charges, accruals, reserves or expenses, in each case
incurred in such period and attributable to the undertaking and/or the
implementation of cost savings initiatives, operating expense reductions and
other similar costs restructurings, strategic initiatives and any accruals or
reserves (including restructuring and integration costs related to acquisitions
after the Effective Date and adjustments to existing reserves) whether or not
classified as restructuring expense on the consolidated financial statements;
and

(xxi) operating expenses incurred on or prior to the Effective Date attributable
to (A) salary obligations paid to employees terminated prior to the Effective
Date and (B) wages paid to executives in excess of the amounts the Borrower is
required to pay pursuant to its employment agreements,

plus

(b) (1) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions and any Specified
Transaction, any restructuring, cost saving initiative or other initiative that
are projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken or
initiated on or prior to the date that six fiscal quarters after the date of
consummation of the Transactions, such Specified Transaction, restructuring,
cost saving initiative or other initiative, in each case, as applicable,
including any cost savings, expenses and charges (including restructuring and
integration charges) in connection with, or incurred by or on behalf of, any
Joint Venture of the Borrower or any of the Restricted Subsidiaries (whether
accounted for on the financial statements of any such Joint Venture or the
Borrower; provided that the share of any such “run rate” cost savings, operating
expense reductions and synergies with respect to a Joint Venture that are to be
allocated to the Borrower or any of the Restricted Subsidiaries shall not exceed
the total amount thereof for any such Joint Venture multiplied by the percentage
of income of such Joint Venture reasonably projected by the Borrower in good
faith to be included in Consolidated Net Income for the relevant Test Period)
with respect to any of the Transactions, Specified Transaction and any
restructuring, cost saving initiative or other initiative (which cost savings
shall be added to Consolidated EBITDA for each Test Period until fully realized
and shall be calculated on a pro forma basis as though such cost savings had
been realized on the first day of the relevant Test Period, net of the amount of
actual benefits realized from such actions); provided that (A) such cost savings
are reasonably

 

19



--------------------------------------------------------------------------------

identifiable and factually supportable and (B) no cost savings, operating
expense reductions or synergies shall be added pursuant to this clause (b) to
the extent duplicative of any expenses or charges relating to such cost savings,
operating expense reductions or synergies that are included in clause (a) above
or otherwise added back in the computation of Consolidated EBITDA (whether
through a pro forma adjustment or otherwise) for such period (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (C) the aggregate amount added to
Consolidated EBITDA pursuant to this clause (b)(1), when combined, without
duplication, with any amount added pursuant to clauses (a)(xv) and (a)(xvi) of
this definition, excluded pursuant to clause (a) of the definition of
“Consolidated Net Income” and included pursuant to Section 1.11(c) for any Test
Period shall not exceed (x) for purpose of any calculation of Consolidated
EBITDA under this Agreement, an amount equal to 20.0% of Consolidated EBITDA for
such Test Period (calculated prior to giving effect to such add-backs) and
(y) for purposes of any calculation of Consolidated Cash EBITDA under this
Agreement, an amount equal to 25.0% of Consolidated Cash EBITDA for such Test
Period (calculated prior to giving effect to such add-backs) and (2) other
adjustments and add-backs calculated in accordance with Regulation S-X;

less

(c) without duplication and (other than with respect to clauses (ii) and (iii)
below) to the extent included in arriving at such Consolidated Net Income, the
sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Restricted Subsidiary that
is not a wholly owned subsidiary added to and not deducted in such period from
Consolidated Net Income,

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not representing Consolidated EBITDA in any period to the extent
non-cash losses relating to such expenditures were added to the calculation of
Consolidated EBITDA for any previous periods and not subtracted back; and

(iv) interest expense and principal payments made by any Receivables Subsidiary
in respect of any Permitted Receivables Financing, but excluding (A) payments of
principal to the extent effecting a Refinancing thereof or (B) any other
prepayment of any such Permitted Receivables Financing, but only to the extent
that any remaining Permitted Receivables Financing Assets formerly subject to
any such Permitted Refinancing Facility are transferred by the Receivables
Subsidiary to a the Borrower or a Restricted Subsidiary (other than a
Receivables Subsidiary) in connection with such prepayment,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Restricted Subsidiary during such period
(other than any Unrestricted Subsidiary) whether such acquisition occurred
before or after the Effective Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA

 

20



--------------------------------------------------------------------------------

of any related Person, property, business or assets to the extent not so
acquired) (each such Person, property, business or asset acquired, including
pursuant to a transaction consummated prior to the Effective Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical pro forma basis,

(II) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than any
Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Borrower or any Restricted
Subsidiary during such period (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical pro forma basis, and

(III) Consolidated EBITDA shall be increased (with respect to losses) or
decreased (with respect to gains) by, without duplication, any net realized
gains and losses relating to (i) amounts denominated in foreign currencies
resulting from the application of FASB ASC 830 (including net realized gains and
losses from exchange rate fluctuations on intercompany balances and balance
sheet items, net of realized gains or losses from related Swap Agreements
(entered into in the ordinary course of business or consistent with past
practice)) or (ii) any other amounts denominated in or otherwise trued-up to
provide similar accounting as if it were denominated in foreign currencies.

Notwithstanding the foregoing, but subject to any adjustment as set forth above
in clauses (I) and (II) of the immediately preceding proviso with respect to
Acquisitions and Dispositions occurring prior to, on and following the Effective
Date and other adjustments contemplated by Section 1.11 and clause (b) above,
Consolidated EBITDA shall be $5,200,000, $19,500,000, $13,000,000 and
$135,700,000 for the fiscal quarters ended March 31, 2019, June 30, 2019,
September 30, 2019 and December 31, 2019, respectively.

“Consolidated Net Income” means, for any period, the Net Income of the Borrower
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, excluding, without duplication:

(a) extraordinary, exceptional, unusual or non-recurring gains or losses (less
all fees and expenses relating thereto) or expenses; provided that the aggregate
amount excluded pursuant to clause (a) of this definition, when combined,
without duplication, with amounts added to Consolidated EBITDA pursuant to
clauses (a)(xv), (a)(xvi) and (b)(1) of the definition of “Consolidated EBITDA”
and included pursuant to Section 1.11(c), in each case, for any Test Period
shall not exceed (x) for purpose of any calculation of Consolidated EBITDA under
this Agreement, an amount equal to 20.0% of Consolidated EBITDA for such Test
Period (calculated prior to giving effect to such add-backs) and (y) for
purposes of any calculation of Consolidated Cash EBITDA under this Agreement, an
amount equal to 25.0% of Consolidated Cash EBITDA for such Test Period
(calculated prior to giving effect to such add-backs),

 

21



--------------------------------------------------------------------------------

(b) restructuring charges, severance costs, security, relocation costs,
integration and facilities’ opening costs, redundancy charges, any charges
relating to any Tax Restructuring, business optimization charges, including
related to new product introductions, systems implementation charges, charges
relating to entry into a new market, consulting charges, product and
intellectual property development, software development charges, charges
associated with new systems design, project startup charges, information
technology charges, charges in connection with new operations, corporate
development charges, recruiting fees, signing costs, retention or completion
bonuses (and the employer portion of any payroll taxes associated therewith),
transition costs, costs (including in respect of employees and management)
related to establishing new facilities or reserves or related to
discontinuation/closure/consolidation of facilities, internal costs in respect
of strategic initiatives, duplicative rent expense, implementation of any
enhanced accounting function (including in connection with becoming a standalone
entity or public company) and curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of
multi-employer plan or pension liabilities), in each case, incurred during such
period,

(c) the cumulative effect of a change in accounting policy or in accounting
principles, including if reflected through a restatement or retroactive
application, during such period,

(d) Transaction Costs, including (i) payment of any severance and the amount of
any other success, change of control or similar bonuses or payments payable to
any current or former employee, director, officer or consultant of the Borrower
or any of its Subsidiaries as a result of the consummation of the Transactions
without the requirement of any action on the part of the Borrower or any of its
Subsidiaries, and (ii) costs in connection with payments related to the
rollover, acceleration or payout of equity interests and stock options held by
management and members of the board of the Borrower and its Subsidiaries,
including the payment of any employer taxes related to the items in this
clause (d), and similar costs, expenses or charges incurred in connection with
each Specified Acquisition,

(e) the net income (loss) for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not the Borrower or a Subsidiary or that is
accounted for by the equity method of accounting, except to the extent of the
amount of dividends or distributions or other similar payments that are actually
paid in cash (or to the extent converted into cash) by such Person to the
Borrower or any Restricted Subsidiary during such period,

(f) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, non-recurring costs to acquire
equipment to the extent not capitalized in accordance with GAAP, Investment,
recapitalization, asset disposition, non-competition agreement, issuance or
repayment of debt, issuance of equity securities (including any IPO of any
Parent Entity), refinancing transaction or amendment or other modification of or
waiver or consent or forbearance or restructuring relating to any debt
instrument (in each case, including the Transaction Costs and any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed and/or successful) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful or completed (including, for the avoidance
of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

(g) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

 

22



--------------------------------------------------------------------------------

(h) accruals and reserves that are established or adjusted in accordance with
GAAP (including any adjustment of estimated payouts on existing earnouts,
inventory, property and equipment, leases, rights fee arrangements, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, advanced billings and debt line items thereof) resulting from the
application of recapitalization accounting or the acquisition method of
accounting, as the case may be, in relation to the Transactions or any
consummated acquisition (or the amortization or write-off of any amounts
thereof) or changes as a result of the adoption or modification of accounting
policies during such period or inventory valuation policy methods (including
changes in capitalization or variances) or other inventory adjustments
(including any non-cash increase in expense as a result of last-in-first-out
and/or first-in-last-out methods of accounting),

(i) all Non-Cash Compensation Expenses,

(j) any income (loss) attributable to deferred compensation plans or trusts, any
employment benefit scheme or any similar equity plan or agreement,

(k) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by the Borrower or any Restricted Subsidiary in respect of such investment),

(l) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

(m) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments; provided that any cash
payments or receipts relating to transactions realized in a given period shall
be taken into account in such period,

(n) any non-cash gain (loss) related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances or any other
currency-related risk), unrealized or realized net foreign currency translation
or transaction gains or losses impacting net income,

(o) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),

(p) any impairment charge or asset write-off or write-down related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities, in each case, including as a result of a Change in Law;

(q) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any Acquisition
Transaction consummated before or after the Effective Date, and the
amortization, write-down or write-off of any amounts thereof, will be excluded;
and

 

23



--------------------------------------------------------------------------------

(r) the amount of any expense required to be recorded as compensation expense
related to contingent transaction consideration and the employer portion of any
payroll taxes associated therewith.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. In addition, to the extent not already included in
Consolidated Net Income, Consolidated Net Income shall include the amount of
proceeds received or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer or indemnifying party and only to the extent that such amount is in
fact reimbursed within 365 days of the date of the insurable or indemnifiable
event (it being understood that to the extent such proceeds are not actually
received within such 365 day period, such proceeds shall be deducted in
calculating Consolidated Net Income for such period), due from insurance or
reimbursement of expenses and charges that are covered by indemnification and
other reimbursement provisions in connection with any acquisition or other
Investment or any disposition of any asset permitted hereunder.

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of the Borrower and the
Restricted Subsidiaries in accordance with GAAP (excluding, for the avoidance of
doubt, amounts attributable to Unrestricted Subsidiaries). Prior to the delivery
of the financial statements pursuant to Section 5.01(a) and Section 5.01(b),
Consolidated Total Assets shall be determined by reference to the Pro Forma
Financial Statements.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount of all third party indebtedness for borrowed money
(including purchase money indebtedness and, if not paid when due and payable,
earn-out obligations or similar obligations), unreimbursed drawings under
letters of credit to the extent not reimbursed within one Business Day following
the drawing thereof (or such later time as may be permitted by the documentation
governing the issuance of such letter of credit), Financing Lease Obligations
and third party Indebtedness obligations evidenced by bonds, debentures, notes
or similar instruments, in each case of the Borrower and the Restricted
Subsidiaries on such date, on a consolidated basis and determined in accordance
with GAAP (but without giving effect to any election to value any such
Indebtedness at “fair value”, as described in clause (a) of the definition of
“GAAP”, or any other accounting principle that results in any such Indebtedness
(other than zero coupon Indebtedness) being reflected as an amount below the
stated principal amount thereof and excluding, in any event, the effects of any
discounting of Indebtedness resulting from the application of acquisition method
accounting in connection with any Permitted Acquisition or other Investment);
provided that Permitted Receivables Financings shall not constitute Indebtedness
of the type included in the definition of Consolidated Total Debt.

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt as of such date, minus an amount (which shall not be
less than zero and not to exceed $25,000,000) of the aggregate amount of
unrestricted cash and Cash Equivalents owned by the Borrower or any Restricted
Subsidiary and held in deposit accounts or securities accounts that are subject
to Account Control Agreements granting the Collateral Agent a first priority
perfected lien, as reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP but without giving pro forma effect
to the receipt of the proceeds of any Indebtedness that is incurred on such
date.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes

 

24



--------------------------------------------------------------------------------

over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, including (for purposes of both clauses (a) and (b)) current and
long-term deferred revenue but excluding (for purposes of both clauses (a) and
(b) above, as applicable), without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and obligations under the
Revolving Credit Facility, any Replacement Revolving Facility, Other Revolving
Loans or any other revolving credit facility that is effective in reliance on
Section 6.01(a)(xxiii), to the extent otherwise included therein, (iii) the
current portion of interest, (iv) the current portion of current and deferred
income taxes, (v) any other liabilities that are not Indebtedness and will not
be settled in cash or Cash Equivalents during the next succeeding twelve month
period after such date, (vi) the effects from applying recapitalization or
purchase accounting, (vii) any earn out obligations and (viii) any asset or
liability in respect of net obligations of such Person in respect of Swap
Agreements entered into in the ordinary course of business; provided that, for
purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions or dispositions by the Borrower and the
Restricted Subsidiaries shall be measured from the date on which such
acquisition or disposition occurred until the first anniversary of such
acquisition or disposition with respect to the Person subject to such
acquisition or disposition and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of “Consolidated Net Income” and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (z) the effects of acquisition
method accounting.

“Contract Asset Balance Coverage Ratio” means, on any date of determination, the
ratio of (a) the Contract Asset Balance as of the last day of the Test Period
most recently ended on or prior to such date of determination to
(b) Consolidated Total Net Debt as of the last day of such Test Period.

“Contract Asset Balance” means, as of the date of determination and on a
consolidated basis, the aggregate value of cash payments due to, but not yet
received by, the Borrower and its Restricted Subsidiaries (including any
Receivables Subsidiary) in connection with all policies sold on behalf of
insurance carriers, including but not limited to, all current and future cash
flows associated with first year and renewal commissions, net of any commissions
due to external producers in respect of such policies.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Controlled Account” has the meaning assigned to such term in clause (e) of the
definition of “Collateral and Guarantee Requirement.”

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

 

25



--------------------------------------------------------------------------------

“Corrective Loan Modification Agreement” has the meaning assigned to such term
in Section 2.24(f).

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 9.22.

“Credit Agreement Refinancing Indebtedness” means Permitted Equal Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt or Permitted
Unsecured Refinancing Debt, in each case, that is issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) to Refinance, in whole or part, existing Initial Term Loans, 2020
Incremental Term Loans, any other Incremental Term Loans, Other Term Loans,
Replacement Revolving Loans (or unused Replacement Revolving Commitments),
Revolving Loans (or unused Revolving Commitments), Other Revolving Loans (or
unused Other Revolving Commitments) or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Credit Agreement Debt”); provided that
such Indebtedness: (a) except with respect to Indebtedness constituting a
customary bridge facility, so long as the long-term Indebtedness into which any
such customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (a) and such conversion or exchange is subject only
to conditions customary for similar conversions or exchanges or Indebtedness
subject to Customary Escrow Provisions, does not mature earlier than and, except
in the case of the Revolving Commitments, does not have a Weighted Average Life
to Maturity shorter than, the earlier of the maturity of such Refinanced Credit
Agreement Debt and the Latest Maturity Date, (b) does not have mandatory
prepayment or redemption provisions (other than customary asset sale proceeds
events, insurance, eminent domain and condemnation proceeds events, change of
control offers, events of default or, in the case of loans, excess cash flow
sweeps), that could result in the prepayment or redemption thereof prior to the
earlier of the maturity date of the Refinanced Credit Agreement Debt and the
Latest Maturity Date; provided that the foregoing requirements of this clause
(b) shall not apply to the extent such Indebtedness constitutes a customary
bridge facility, so long as the long-term Indebtedness into which any such
customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (b) and such conversion or exchange is subject only
to conditions customary for similar conversions or exchanges or if such
Indebtedness is subject to Customary Escrow Provisions; provided, further that,
any such Indebtedness that is secured on an equal priority basis with the Liens
securing the Secured Obligations may participate in any mandatory prepayments on
a pro rata basis (or on a basis that is less than pro rata, but not on a greater
than pro rata basis with the Loans), (c) with respect to Refinanced Credit
Agreement Debt consisting of Revolving Loans (or unused Revolving Commitments),
Replacement Revolving Commitments or Other Revolving Loans (or unused Other
Revolving Commitments), will not require scheduled amortization or mandatory
commitment reductions prior to the earlier of the Latest Maturity Date and the
maturity of such Refinanced Credit Agreement Debt, (d) except as otherwise
provided herein or such amount is otherwise permitted under Section 6.01, is in
an original aggregate principal amount not greater than the aggregate principal
amount of (or the accreted value, if applicable, shall not be greater than that
of) the Refinanced Credit Agreement Debt (plus any premium (including tender
premiums, if any), accrued interest and fees and expenses incurred in connection
with such exchange, extension, renewal, replacement or refinancing (including
defeasance costs,

 

26



--------------------------------------------------------------------------------

underwriting discounts, upfront fees or similar fees, original issue discount or
initial yield payments) plus an amount equal to existing unutilized commitments
and letters of credit undrawn), (e) is not incurred or guaranteed by any entity
that is not a Loan Party, (f) in the case of any secured Indebtedness (i) is not
secured by any assets not securing the Secured Obligations and (ii) is secured
on an equal priority basis with, or on a junior basis to, the Liens securing the
Secured Obligations and is subject to the relevant Intercreditor Agreements,
(g) has terms and conditions (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and, subject to clauses (a) and (b) above,
prepayment or redemption provisions, which shall be determined by the Borrower),
that are not materially more restrictive on Holdings, the Borrower and its
Restricted Subsidiaries than those applicable to the Refinanced Credit Agreement
Debt, when taken as a whole (it being understood that, to the extent that any
covenant or other provision is added for the benefit of any such Indebtedness,
no consent shall be required by the Administrative Agent or any of the Lenders
if such covenant or other provision is either (i) also added for the benefit of
all Credit Facilities hereunder not constituting Refinanced Credit Agreement
Debt or (ii) only applicable to periods after the Latest Maturity Date at the
time of such refinancing (provided, however, that, if (x) the documentation
governing such Indebtedness that includes a financial maintenance covenant
consists of a revolving credit facility (whether or not the documentation
therefor includes any other facilities) and (y) such financial maintenance
covenant is a “springing” financial maintenance covenant for the benefit of such
revolving credit facility or a covenant only applicable to, or for the benefit
of, a revolving credit facility, then such Indebtedness or commitments shall not
be deemed “more restrictive” with respect to any Term Facility solely as a
result of such financial maintenance covenant benefiting only such revolving
credit facilities)); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(h) if subordinate in right of payment to the Credit Facilities hereunder,
subject to a Subordination Agreement or subordination provisions reasonably
acceptable to the Administrative Agent and the Borrower.

“Credit Facilities” means the Revolving Credit Facility and the Term Facility.

“Cure Amount” has the meaning assigned to such term in Section 7.02.

“Cure Right” has the meaning assigned to such term in Section 7.02.

“Customary Escrow Provisions” means customary prepayment or redemption terms
relating to Escrowed Proceeds under escrow arrangements.

“Data Protection Requirements” means all Requirements of Law, to the extent
applicable to the items and services provided by the Borrower and each
Restricted Subsidiary, relating to the privacy and security of information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases and personal, personally
identifiable, sensitive, confidential or regulated data and, in each case, to
the protection thereof from unauthorized use, access, misappropriation or
modification.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

27



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
Business Days of the date on which such funding is required hereunder,
(b) notified the Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement (or provided any written notification to any Person) to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within one Business Day after request by the Administrative Agent
(whether acting on its own behalf or at the reasonable request of the Borrower
(it being understood that the Administrative Agent shall comply with any such
reasonable request)), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute or subsequently
cured, (e) (i) become or is insolvent or has a parent company that has become or
is insolvent or (ii) become or has a parent company that has become the subject
of a bankruptcy or insolvency proceeding or any action or proceeding of the type
described in Section 7.01(h) or Section 7.01(i), or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (f) becomes
the subject of a Bail-In Action. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (f) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, any Issuing Bank, the Swingline Lender and each Lender.

“Defaulting Lender Fronting Exposure” means, at any time there is a Revolving
Lender that is a Defaulting Lender, (a) with respect to any Issuing Bank, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
obligations other than Letter of Credit obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or cash collateralized in accordance with the terms hereof.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 6.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower, setting forth the basis of such valuation (which amount
will be reduced by the Fair Market Value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

 

28



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its subsidiaries or to such Converted Unrestricted Subsidiary and
its subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business or Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disposition/Casualty Prepayment Event” has the meaning assigned to such term in
the definition of “Prepayment Event”.

“Disposition Percentage” has the meaning assigned to such term in
Section 2.11(c).

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Effective Date, the Effective Date);
provided, however, that (i) any Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale,” a “change of control”, eminent
domain event, condemnation event, or similar event shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Loan Document Obligations
that are accrued and payable and the termination of the Commitments, (ii) if any
Equity Interest in any Person is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants,
of Holdings (or any other Parent Entity), the Borrower or any other Subsidiary
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by Holdings (or any other Parent Entity), the Borrower or any other
Subsidiary in order to satisfy applicable statutory or regulatory obligations of
such Person and (iii) no Equity Interest held by any future, present or former
employee, director, officer, manager, member of management, consultant or
independent contractor (or their respective affiliates or Immediate Family
Members) of the Borrower (or any Parent Entity or any Subsidiary) shall be
considered a Disqualified Equity Interest solely because such stock is
redeemable or subject to repurchase pursuant to any customary stock option,
employee stock award or similar agreement that may be in effect from time to
time.

 

29



--------------------------------------------------------------------------------

“Disqualified Lenders” means:

(i) those Persons identified by Holdings or the Borrower to the Joint
Bookrunners in writing on or prior to the Signing Date;

(ii) any Company Competitor that is identified in writing (which list of Company
Competitors may be supplemented by the Borrower after the Effective Date by
means of a written notice to the Administrative Agent, but which supplementation
shall not apply retroactively to disqualify any previously acquired assignment
or participation in any Loan); and

(iii) any Affiliate of any Person described in clauses (i) and (ii) above (other
than any Competitor Debt Fund Affiliate) that is (x) identified in writing to
the Administrative Agent, (y) a known Affiliate of such Person in the
marketplace or (z) readily identifiable on the basis of such Affiliate’s name;

it being understood and agreed that the identification of any Person as a
Disqualified Lender after the Effective Date shall not apply to retroactively
disqualify any previously acquired assignment or participation interest in any
Loan.

“Disqualified Person” has the meaning assigned to such term in
Section 9.04(h)(ii).

“Divided Delaware LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined in accordance with Section 1.05 hereof.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any Excess Cash Flow Period, (a) 50%, if the
Total Net Cash Leverage Ratio (after giving effect to the Permitted ECF
Recalculation Considerations) as of the end of such Excess Cash Flow Period is
greater than 4.50:1.00, (b) 25%, if the Total Net Cash Leverage Ratio (after
giving effect to the Permitted ECF Recalculation Considerations) as of the end
of such Excess Cash Flow Period is greater than 4.00:1.00 but less than or equal
to 4.50:1.00 and (c) 0%, if the Total Net Cash Leverage Ratio (after giving
effect to the Permitted ECF Recalculation Considerations) as of the end of such
Excess Cash Flow Period is equal to or less than 4.00:1.00.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

30



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is September 13, 2019.

“Effective Date Refinancing” means, collectively, the repayment, repurchase or
other discharge of the Existing Credit Agreement Indebtedness, the termination
of all commitments to extend credit thereunder and the termination and/or
release of any security interests and guarantees in connection therewith.

“Effective Yield” means, as of any date of determination, the effective yield
paid by the Borrower on any Indebtedness as determined by the Borrower and the
Administrative Agent in a manner consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate “floors” (the effect of which floors shall be determined in a
manner set forth in the proviso below and assuming that, if interest on such
Indebtedness is calculated on the basis of a floating rate, the “Adjusted LIBOR
Rate” or similar component of such formula is included in the calculation of
Effective Yield) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the remaining
weighted average life to maturity of such Indebtedness and (y) the four years
following the date of incurrence thereof, and, if applicable, assuming any
replacement revolving credit commitments were fully drawn) payable generally by
the Borrower to Lenders or other institutions providing such Indebtedness, but
excluding any commitment fees, arrangement fees, structuring fees, underwriting
fees, closing payments or other similar fees payable to any arrangers and/or
bookrunners (or their respective Affiliates) in connection therewith that are
not generally shared with all relevant lenders or holders (in their capacities
as such) and, if applicable, ticking fees accruing prior to the funding of such
Indebtedness and customary consent or amendment fees for an amendment paid
generally to consenting Lenders (and regardless of whether any such fees are
paid to, or shared in whole or in part with, any Lender); provided that, with
respect to any Indebtedness that includes a “floor”, (a) to the extent that the
Adjusted LIBOR Rate on the date that the Effective Yield is being calculated is
less than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (b) to the extent that the Adjusted LIBOR Rate on the date
that the Effective Yield is being calculated is greater than such floor, then
the floor shall be disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender, (iii) a Disqualified Lender (to the extent
that the list of Disqualified Lenders has been received by such assignee upon
its request), or (iv) Holdings, the Borrower or any of their Affiliates.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means applicable common law and applicable Requirements of
Law, and all applicable injunctions or legally binding agreements issued,
promulgated or entered into by or with any Governmental Authority, in each
instance relating to the protection of the environment, including with respect
to the preservation or reclamation of natural resources or the generation, use,
handling transportation, storage, treatment or disposal (including any Release
or threatened Release) of any Hazardous Material, or, to the extent relating to
exposure to Hazardous Materials, the protection of human health or safety.

 

31



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Borrower or any other Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any legally binding
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equal Priority Intercreditor Agreement” has the meaning assigned to such term
in the definition of “Intercreditor Agreement.”

“Equity Capitalization” has the meaning assigned to such term in the definition
of “Equity Contribution”.

“Equity Contribution” means the direct or indirect cash equity contributions
made by the Sponsor and certain other Investors (including the Management
Investors) arranged by or designated by the Sponsor directly or indirectly to
the Parent and to Midco, the net proceeds of which will be further contributed
by Parent and Midco, directly or indirectly, as cash equity to Merger Sub in
connection with the consummation of the Merger (provided that any such
contributions in a form other than common Equity Interests shall be reasonably
acceptable to the Joint Lead Arrangers), in an aggregate amount equal to, when
combined with the Fair Market Value of any Equity Interests of any of the
Rollover Investors rolled over or invested in connection with the Transactions
(the foregoing, the “Equity Capitalization”) at least 70.0% of the sum of
(1) the aggregate amount of Credit Facilities funded on the Effective Date (but
excluding the gross proceeds of any Loans borrowed on the Effective Date to fund
working capital needs and certain original issue discount or upfront fees) plus
(2) the Equity Capitalization of the Borrower and its Subsidiaries on the
Effective Date after giving effect to the Transactions; provided that the
Sponsor, after giving effect to the Transactions, shall directly or indirectly
control the voting of the capital stock having at least a majority of the
ordinary voting power for the election of the Board of Directors of the Borrower
on the Effective Date after giving effect to the Transactions.

“Equityholding Vehicle” means any Parent Entity and any equityholder thereof
through which current, former or future officers, directors, employees, managers
or consultants of Holdings or the Borrower or any of their subsidiaries or
Parent Entity hold Equity Interests of such Parent Entity.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in, or interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or Section 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(b), (c), (m) and (o) of the Code.

 

32



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by a Loan
Party or any ERISA Affiliate to satisfy the minimum funding standards (within
the meaning of Section 412 or Section 430 of the Code or Section 302 or
Section 303 of ERISA) applicable to any Plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by a Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA (other than premiums due and not delinquent
under Section 4007 of ERISA) with respect to the termination of any Plan;
(f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans under Section 4041 of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by a Loan Party or any ERISA
Affiliate of any liability with respect to the withdrawal from any Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or a complete or partial withdrawal (within the meanings of Section 4203 and
Section 4205 of ERISA, respectively) from a Multiemployer Plan; (h) the
occurrence of a Foreign Benefit Plan Event; (i) the receipt by a Loan Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
a Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent,” within the meaning of Section 4245 of ERISA or in
“endangered or critical status,” within the meaning of Section 305 of ERISA;
(j) the occurrence of an act or omission which could reasonably be expected to
give rise to the imposition on the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates of fines, penalties, excise taxes or related
charges under Chapter 43 of the Code or under Section 409, Section 502(c), (i)
or (l), or Section 4071 of ERISA in respect of any Plan; or (k) the incurrence
of liability or the imposition of a Lien pursuant to Section 436 or 430(k) of
the Code or pursuant to ERISA with respect to any Plan, other than for PBGC
premiums due but not delinquent.

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“Euros” and “€” mean the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency” means, in respect of any Loan or Borrowing, a LIBOR Loan or
Borrowing.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount (if positive) equal to the
excess of:

(a) the sum (in each case, for the Borrower and the Restricted Subsidiaries on a
consolidated basis), without duplication, of:

(i) Consolidated Net Income for such period,

 

33



--------------------------------------------------------------------------------

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income (provided, in each case,
that if any non-cash charge represents an accrual or reserve for cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Excess Cash Flow in such future period),

(iii) (x) decreases in Consolidated Working Capital, long-term receivables and
long-term prepaid assets, (y) increases in long-term deferred revenue for such
period and (z) without duplication of amounts in the foregoing clause (x),
decreases in the Contract Asset Balance on the last day of such period as
compared to the first day of such period,

(iv) an amount equal to the aggregate net loss on Dispositions by the Borrower
and the Restricted Subsidiaries during such period (other than Dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, and

(v) extraordinary cash gains during such period; less:

(b) the sum (in each case, for the Borrower and the Restricted Subsidiaries on a
consolidated basis), without duplication (including in any subsequent fiscal
years), of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (including any amounts included in Consolidated
Net Income pursuant to the last sentence of the definition of “Consolidated Net
Income” to the extent such amounts are due but not received during such period)
and cash charges included in clauses (a) through (q) of the definition of
“Consolidated Net Income”, except to the extent such cash charges were financed
with long-term Indebtedness (other than revolving Indebtedness),

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures and Capitalized Software
Expenditures made or accrued in cash during such period or, at the option of the
Borrower, made prior to the date the Borrower is required to make a payment of
Excess Cash Flow in respect of such period, except to the extent that such
Capital Expenditures were financed with long-term Indebtedness (other than
revolving Indebtedness),

(iii) (x) the aggregate amount of all principal payments of Indebtedness during
such period, including (A) the principal payments of Term Loans under this
Agreement made pursuant to Section 2.10(a), (B) the principal component of
payments in respect of Financing Lease Obligations and (C) the amount of any
mandatory prepayment of Loans, Incremental Equivalent Debt and Credit Agreement
Refinancing Indebtedness, in each case, to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (I) all prepayments of
revolving loans and swingline loans (including the Revolving Loans and Swingline
Loans) made during such period (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), (II) all principal prepayments of Indebtedness (other
than the Loans) to the extent reducing the required prepayment of Term Loans in
respect of such period pursuant to the first sentence of Section 2.11(d) and
(III) all such principal payments of Indebtedness to the extent financed with
long-term Indebtedness (other than revolving Indebtedness) and (y) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness referred
to in clause (x), to the extent not financed with long-term Indebtedness (other
than revolving Indebtedness),

 

34



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) (x) increases in Consolidated Working Capital, long-term receivables and
long-term prepaid assets, (y) decreases in long-term deferred revenue for such
period and (z) without duplication of amounts in the foregoing clause (x),
increases in the Contract Asset Balance on the last day of such period as
compared to the first day of such period,

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of liabilities of the Borrower and the Restricted Subsidiaries
(including any earn-outs) other than Indebtedness, to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income and were not financed with long-term Indebtedness (other
than revolving Indebtedness),

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Investments (other than (A) intercompany
Investments, (B) Investments in Cash Equivalents and (C) Investments made using
the Available Amount and the Available Equity Amount (other than clause
(a) thereof)) and acquisitions not prohibited by this Agreement made in cash
during such period or, at the option of the Borrower, made prior to the date the
Borrower is required to make a payment of Excess Cash Flow in respect of such
period, to the extent that such Investments or acquisitions and were not
financed with long-term Indebtedness (other than revolving Indebtedness),

(viii) the amount of Restricted Payments (other than Restricted Payments to the
Borrower or any Restricted Subsidiary) permitted by clause (i) (limited to the
amount distributed for minority interests to any Person that is not a Restricted
Subsidiary), (iii) (other than to the Borrower or any Restricted Subsidiary),
(vi), (vii), (viii) (other than Restricted Payments made using the Available
Amount and the Available Equity Amount (other than clause (a) thereof)), (x),
(xi), (xii), (xiii), (xiv) and (xvi) (other than clause (A)(i) of clause (xvi))
of Section 6.08(a) that are paid in cash during such period or, at the option of
the Borrower, made prior to the date the Borrower is required to make a payment
of Excess Cash Flow in respect of such period, and not prohibited by this
Agreement, to the extent such Restricted Payments were not financed with
long-term Indebtedness (other than revolving Indebtedness),

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period or are not deducted (and not added back) in
calculating Consolidated Net Income, to the extent that such expenditures were
not financed with long-term Indebtedness (other than revolving Indebtedness),

 

35



--------------------------------------------------------------------------------

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (1) the aggregate consideration required to be paid in cash by the
Borrower or any Restricted Subsidiary pursuant to binding contracts,
commitments, letters of intent or purchase orders (the “Contract
Consideration”), in each case, entered into prior to or during such period and
(2) the aggregate amount of cash that is reasonably expected to be paid in
respect of planned cash expenditures by the Borrower or any Restricted
Subsidiary (the “Planned Expenditures”), in the case of each of clauses (1) and
(2), relating to Permitted Acquisitions, other Investments (other than
intercompany Investments and Investments in Cash Equivalents), Capitalized
Software Expenditures or Capital Expenditures (including other purchases of
intellectual property) to be consummated or made during a subsequent period (and
in the case of Planned Expenditures, during the immediately succeeding four
fiscal quarters of the Borrower); provided that, in each case, to the extent the
aggregate amount of internally generated cash flow of the Borrower or the
Restricted Subsidiaries actually utilized to finance such Permitted
Acquisitions, Investments, Capital Expenditures or Capitalized Software
Expenditures during such subsequent period is less than the Contract
Consideration or Planned Expenditures, as applicable, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
the succeeding fiscal year,

(xi) the amount of taxes (including penalties and interest or tax reserves) paid
in cash and/or tax reserves set aside, payable, or reasonably estimated to be
payable (without duplication) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xii) the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income,

(xiii) to the extent not deducted in arriving at Consolidated Net Income, cash
fees, expenses and purchase price adjustments incurred in such period in
connection with the Transactions or any permitted Investment, issuance of Equity
Interests or debt incurrence (whether or not consummated) and any Restricted
Payment made in such period to pay any of the foregoing incurred by Holdings or
any Parent Entity,

(xiv) reimbursable and insured expenses in such period to the extent such
reimbursement has not yet been received and to the extent not deducted in
arriving at such Consolidated Net Income, and

(xv) extraordinary cash losses during such period and to the extent not deducted
in arriving at such Consolidated Net Income.

“Excess Cash Flow Period” has the meaning assigned to such term in
Section 2.11(d).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
as set forth on the Bloomberg screen page for such currency. In the event

 

36



--------------------------------------------------------------------------------

that such rate does not appear on any Bloomberg screen page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the Exchange Rates of exchange quoted to
the Administrative Agent for such currency, at or about such time as the
Administrative Agent shall elect after determining that such rates shall be the
basis for determining the Exchange Rate, on such date for the purchase of
Dollars for delivery two Business Days later; provided that, if at the time of
any such determination, for any reason, no such Exchange Rate is being quoted,
the Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Accounts” means any deposit accounts, commodities account and
securities accounts (each as defined in the UCC) (i) that are held by any Loan
Party and are swept at least every two Business Days (or more frequently) to a
Controlled Account, (ii) the balance of which consists exclusively of
(x) withheld income taxes and federal, state or local employment taxes, and
(y) amounts required to be paid over to an employee benefit plan, (iii) all
segregated deposit accounts constituting or used for (and the balance of which
consists solely of funds set aside for the purpose of managing) disbursement,
tax accounts, payroll accounts (including payroll taxes required to be
collected, remitted or withheld, including federal and state withholding taxes),
employee wages and benefits, customs, fiduciary benefits, trust, escrow or
similar purposes, (iv) that are zero balance accounts and (v) other accounts
with an aggregate balance of less than $2,500,000 at all times.

“Excluded Assets” means (a) (x) any fee owned real property other than Material
Real Property, (y) all leasehold interests in real property, (b) any
governmental licenses or state or local franchises, charters or authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization would be prohibited or restricted thereby (including any legally
effective prohibition or restriction) after giving effect to any applicable
anti-assignment provisions of the UCC or other applicable law notwithstanding
such prohibition, (c) any asset to the extent a pledge thereof or grant of
security interest therein is prohibited by any Requirement of Law (including any
legally effective requirement to obtain the consent of any governmental
authority, except to the extent such consent has been obtained) after giving
effect to any applicable anti-assignment provisions of the UCC or other
applicable law notwithstanding such prohibition, (d) margin stock and, to the
extent (i) prohibited by the terms of, creating an enforceable right of
termination in favor of any other party thereto (other than Holdings, the
Borrower or any wholly-owned Restricted Subsidiary of the Borrower) or requiring
the consent of one or more third parties (other than Holdings, the Borrower or
any wholly-owned Restricted Subsidiary of the Borrower) under and/or (ii) any
pledge could give rise to a “right of first refusal”, a “right of first offer”
or a similar right that may be exercised by any third party (other than
Holdings, the Borrower or any wholly-owned Restricted Subsidiary of Holdings or
the Borrower) pursuant to, any applicable Organizational Documents, Joint
Venture agreement or shareholders’ agreement, Equity Interests in any Person
other than the Borrower or any Restricted Subsidiary that is a wholly-owned,
Restricted Subsidiary (except any Subsidiary that becomes non wholly-owned as
the result of the transfer of any of its equity interests to any Affiliate of
the Borrower), (e) assets to the extent a security interest or grant of
perfection in such assets would result in material adverse tax consequences to
the Borrower or any of their Subsidiaries or any direct or indirect Parent
Entity or other equityholder of the foregoing, as reasonably determined by the
Borrower in consultation with (but without the consent of) the Administrative
Agent, (f) Foreign Intellectual Property and any intent-to-use trademark
application prior to the filing of a “Statement of Use”, “Amendment to Allege
Use” or similar filing with respect thereto, (g) any lease, license or other
agreement or any property subject to a purchase money security interest,
Financing Lease Obligation or similar arrangement permitted hereunder to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement, Financing Lease
Obligation or similar arrangement or create a breach, default or right of
termination in favor of any other party thereto (other than Holdings, the
Borrower or any

 

37



--------------------------------------------------------------------------------

wholly-owned Restricted Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction or other similar applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code of any applicable jurisdiction or other similar
applicable law notwithstanding such prohibition, (h) in excess of 65% of the
voting Equity Interests of (A) any Foreign Subsidiary or (B) any FSHCO,
(i) Excluded Accounts, (j) the Equity Interests of any (i) Immaterial Subsidiary
(except to the extent a Lien thereon cannot be perfected solely by filing a UCC
financing statement), (ii) Unrestricted Subsidiary, (iii) not-for-profit
subsidiary, any Receivables Subsidiary and/or any captive insurance company,
(iv) any employee stock ownership plan or trust established by Holdings or any
of its Subsidiaries or a direct or indirect parent of Holdings (to the extent
such employee stock ownership plan or trust has been funded by Holdings or any
Subsidiary or a direct or indirect parent of Holdings), (v) any Equity Interests
of any Person acquired after the Effective Date pursuant to a Permitted
Acquisition or similar Investment that are pledged to secure Indebtedness
permitted to be assumed hereunder (and not incurred in contemplation of the
Effective Date or such Permitted Acquisition or similar Investment) existing at
the time of such Permitted Acquisition or similar Investment and (vi) any Equity
Interests of any Person other than a wholly-owned Restricted Subsidiary (except
any Subsidiary that becomes non wholly-owned as the result of the transfer of
any of its equity interests to any Affiliate of the Borrower), (k) Vehicles,
aircrafts, aircraft engines and other assets subject to certificates of title to
the extent a Lien thereon cannot be perfected solely by filing a UCC financing
statement, and/or (l) receivables, leases contracts, loans, mortgages, royalties
and related assets (or interests therein) including but not limited to
inventory, bank accounts, records and proceeds of any of the foregoing (A) sold
or contributed to any Receivables Subsidiary or (B) otherwise pledged, factored,
transferred or sold in, in each case, connection with any Permitted Receivables
Financing. Other assets shall be deemed to be “Excluded Assets” if the
Administrative Agent and the Borrower reasonably agree in writing that the cost
of obtaining or perfecting a security interest in such assets is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby.

“Excluded Subsidiary” means any of the following (except as otherwise provided
in clause (b) of the definition of “Subsidiary Loan Party”): (a) any Subsidiary
that is not a wholly-owned subsidiary of Holdings, except to the extent such
Subsidiary becomes a non-wholly-owned subsidiary of Holdings as a result of the
transfer of any of its Equity Interests to an Affiliate of Holdings after the
Effective Date, (b) each Subsidiary listed on Schedule 1.01(a), (c) any
Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any Subsidiary that
is prohibited by (i) applicable Requirements of Law or (ii) any contractual
obligation existing on the Effective Date or on the date any such Subsidiary is
acquired (so long as, in respect of any such contractual prohibition, such
prohibition is not incurred in contemplation of the Effective Date or such
acquisition and only for so long as such restriction is continuing), in each
case from guaranteeing the Secured Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee (unless such consent, approval, license or authorization
has been received), (f) any Foreign Subsidiary, (g) any direct or indirect
Domestic Subsidiary of a direct or indirect Foreign Subsidiary of the Borrower,
(h) any FSHCO, (i) any Subsidiary for which the provision of a Guarantee would
result in any material adverse Tax consequences to Holdings, the Borrower or one
of their respective Subsidiaries or to any Parent Entity (as reasonably
determined by the Borrower in consultation with (but without the consent of) the
Administrative Agent, (j) any other Subsidiary excused from becoming a Loan
Party pursuant to clause (a) of the last paragraph of the definition of the term
“Collateral and Guarantee Requirement,” (k) each Receivables Subsidiary, (l) any
not-for-profit Subsidiaries or captive insurance companies.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or

 

38



--------------------------------------------------------------------------------

becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of (i) such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any applicable keep well, support, or other agreement for the benefit
of such Guarantor and any and all Guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Guarantor,
or a grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation or (ii) in the case of a Swap Obligation that is
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act, because such Guarantor is a “financial entity,” as defined in
section 2(h)(7)(C) of the Commodity Exchange Act, at the time the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and counterparty applicable to
such Swap Obligations. If a Swap Obligation arises under a Master Agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income (however denominated), branch profits Taxes
and franchise Taxes, in each case imposed by (i) a jurisdiction as a result of
such recipient being organized or having its principal office located in or, in
the case of any Lender, having its applicable lending office located in, such
jurisdiction or (ii) any jurisdiction as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned an interest
in, or engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any Tax that is attributable to a Lender’s or the Administrative
Agent’s failure to comply with Section 2.17(e), (c) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.19, any U.S.
federal withholding Taxes imposed due to a Requirement of Law in effect at the
time a Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.17 and (d) any withholding Tax imposed pursuant to FATCA.

“Existing Class” means Existing Term Loan Classes and each Class of Existing
Revolving Commitments.

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable and that by
their terms survive the termination of the Existing Credit Facility (as defined
below), outstanding under that certain Credit Agreement, dated as of October 31,
2014 (as amended, supplemented or otherwise modified from time to time prior to
the Effective Date, the “Existing Credit Facility”), by and among Norvax,
GoHealth LLC, Levelbott LLC and ASAP Quotes LLC (as borrowers) and FirstMerit
Bank, N.A. (k/n/a Huntington National Bank) as lender.

“Existing Credit Facility” has the meaning assigned to such term in the
definition of “Existing Credit Agreement Indebtedness”.

“Existing Revolving Class” has the meaning assigned to such term in
Section 2.24(b).

“Existing Revolving Commitments” has the meaning assigned to such term in
Section 2.24(b).

 

39



--------------------------------------------------------------------------------

“Existing Revolving Loans” has the meaning assigned to such term
Section 2.24(b).

“Existing Term Loan Class” has the meaning assigned to such term in
Section 2.24(a).

“Extended Loans/Commitments” means Extended Term Loans, Extended Revolving Loans
and/or Extended Revolving Commitments.

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.24(b).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.24(b).

“Extended Term Loans” has the meaning assigned to such term in Section 2.24(a).

“Extending Lender” has the meaning assigned to such term in Section 2.24(c).

“Extension Date” has the meaning assigned to such term in Section 2.24(e).

“Extension Election” has the meaning assigned to such term in Section 2.24(c).

“Extension Series” means all Other Term Loans, Other Revolving Loans, Other Term
Commitments or Other Revolving Commitments (as applicable) that are established
pursuant to the same Loan Modification Agreement (or any subsequent Loan
Modification Agreement to the extent such Loan Modification Agreements expressly
provides that the Other Term Loans, Other Revolving Loans, Other Term
Commitments or Other Revolving Commitments, as applicable, provided for therein
are intended to be a part of any previously established Extension Series) and
that provide for the same interest margins, extension fees, if any, and
amortization schedule.

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Borrower.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official administrative interpretations thereof,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code,
any intergovernmental agreements entered into in connection with the
implementation of such current Sections of the Code (or any such amended or
successor version described above), and any laws, fiscal or regulatory
legislation, rules, guidance notes and practices adopted by a non-U.S.
jurisdiction to implement the foregoing.

“FCPA” has the meaning assigned to such term in Section 3.17(b).

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero; provided, further, that if such rate is
not so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for the day of
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

40



--------------------------------------------------------------------------------

“Fee Letter” means, collectively, (i) that certain Credit Facilities Fee Letter,
dated as of August 15, 2019, by and among Parent, Owl Rock Capital Corporation,
Owl Rock Capital Corporation II, Owl Rock Technology Finance Corp. and Owl Rock
Capital Advisors LLC, MidCap Financial Trust and Benefit Street Partners L.L.C.
and (ii) that certain Fee Letter, dated as of August 15, 2019, by and among
Parent and Owl Rock Capital Advisors, LLC.

“FEMA” means the Federal Emergency Management Agency or any successor
governmental agency or similar authority.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Financial Maintenance Covenant” means the covenant set forth in Section 6.13.

“Financial Maintenance Covenant Event of Default” has the meaning assigned to
such term in Section 7.01(d).

“Financing Lease Obligation” means, as applied to any Person, an obligation that
is required to be accounted for as a financing or capital lease (and, for the
avoidance of doubt, not an operating lease) for financial reporting purposes in
accordance with GAAP. At the time any determination thereof is to be made, the
amount of the liability in respect of a financing or capital lease would be the
amount required to be reflected as a liability on such balance sheet (excluding
the footnotes thereto) in accordance with GAAP as in effect on December 31, 2018
(it being understood that all obligations of the Borrower and the Restricted
Subsidiaries that are or would be characterized as an operating lease as
determined in accordance with GAAP as in effect on the December 31, 2018
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a Financing Lease
Obligation) for purposes of this Agreement regardless of any change in GAAP
following December 31, 2018 that would otherwise require such obligation to be
recharacterized as a Financing Lease Obligation, to the extent that financial
reporting shall not be affected hereby).

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Benefit Plan Event” means, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable Governmental Authority or (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments.

“Foreign Intellectual Property” means any right, title or interest in or to any
Intellectual Property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

41



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any defined benefit plan sponsored, maintained or
contributed to by any Loan Party or any Foreign Subsidiary that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary/FSHCO Prepayment Event” has the meaning assigned to such
term in Section 2.11(i).

“FSHCO” means any direct or indirect Domestic Subsidiary of Holdings (other than
the Borrower) substantially all of the assets of which consist of the Equity
Interests or Indebtedness of one or more Foreign Subsidiaries that are CFCs and
any other assets incidental thereto.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including Indebtedness in respect
of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, subject to Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(f).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
after the Effective Date in connection with any acquisition or disposition of
assets permitted under this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. The term “Guarantee” as a verb
has a corresponding meaning.

 

42



--------------------------------------------------------------------------------

“Guarantee Agreement” means the Guarantee Agreement among the Loan Parties and
the Administrative Agent, substantially in the form of Exhibit F.

“Guarantors” means collectively, Holdings, the Subsidiary Loan Parties and the
Borrower (other than with respect to its own Secured Obligations).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
materials, substances, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
materials, substances or wastes of any nature regulated as hazardous or toxic,
or any other term of similar meaning and regulatory import, pursuant to any
Environmental Law.

“Health Care Laws” means all health care regulatory Requirements of Law, to the
extent applicable to the items and services provided by the Borrower and each
Restricted Subsidiary, including, as may be applicable: (i) all Requirements of
Law relating to state insurance, health maintenance organization or managed care
Requirements of Law (including Requirements of Law relating to Medicaid programs
and Medicare Supplement plans), (ii) state professional fee-splitting
Requirements of Law (including common law), (iii) the Medicare Program
Requirements of Law at Title XVIII of the Social Security Act, 42 U.S.C.
§§ 1395-1395hhh and Medicare Program rules promulgated thereunder, including but
not limited to the Medicare Marketing and Communication Guidelines, 42 C.F.R.
Parts 422, 423, and 417; and Requirements of Law and rules relating to Medicare
Supplement (e.g., Medigap) plans, 42 U.S.C. § 1395ss and 42 C.F.R. Part 403,
(iv) the Medicaid statute, Title XIX of the Social Security Act, 42 U.S.C.
§§ 1396-1396v, (v) the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), (vi) the
Federal False Claims Act, 31 U.S.C. §§ 3729-3733 (as amended), (vii) the Program
Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, (viii) the Anti-Kickback Act
of 1986, 41 U.S.C. §§ 51-58, (ix) the Federal Civil Monetary Penalties Law, 42
U.S.C. §§ 1320a-7a and 1320a-7b, (x) the Exclusion Laws, 42 U.S.C. § 1320a-7,
(xi) the Federal Health Care Fraud Law (18 U.S.C. § 1347), (xii) TRICARE, 10
U.S.C. § 1071, (xiii) all state Requirements of Law governing the offer,
payment, solicitation or receipt of any remuneration in exchange for a referral,
furnishing, arranging for the furnishing, lease, purchase, order, or
recommendation of any healthcare product or service.

“Holdings” means (a) Initial Holdings, (b) any Successor Holdings, to the extent
applicable, or (c) at the election of the Borrower, any other Person or Persons
(the “New Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings
or of any Parent Entity of Holdings (or the previous New Holdings, as the case
may be) (the “Previous Holdings”) but not the Borrower; provided that (a) such
New Holdings directly or indirectly owns 100% of the Equity Interests of the
Borrower, (b) the New Holdings shall expressly assume all the obligations of the
Previous Holdings under this Agreement and the other Loan Documents pursuant to
a supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (c) the New Holdings shall have delivered to the
Administrative Agent (for further distribution by the Administrative Agent to
the Lenders) a certificate of an Responsible Officer stating that such
substitution and any supplements to the Loan Documents preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, (d) if reasonably requested by the Administrative
Agent, an opinion of counsel in form and substance reasonably satisfactory to
the Administrative Agent shall be delivered by the Borrower to the
Administrative Agent to the effect that, without limitation, such substitution
does not breach or result in a default under this Agreement or any other Loan
Document, (e) all Equity Interests of the Borrower and substantially all of the
other assets of the Previous Holdings are contributed or otherwise transferred
to such New Holdings and pledged to secure the Secured Obligations and (f) no
Event of Default has occurred and is continuing at the time of such substitution
and such substitution does not result in any Event of Default or material tax
liability; provided, further, that if each of the foregoing is satisfied, the
Previous Holdings shall be automatically released from all its obligations under
the Loan Documents and any reference to “Holdings” in the Loan Documents shall
be meant to refer to the “New Holdings.”

 

43



--------------------------------------------------------------------------------

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s estate, heirs, legatees, distributees, child, stepchild, grandchild
or more remote descendant, parent, stepparent, grandparent, spouse, former
spouse, qualified domestic partner, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any person sharing an individual’s household
(other than an unrelated tenant or employee) and any trust, partnership or other
bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing individuals or any private foundation or fund that is controlled by
any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

“Impacted Loans” has the meaning assigned to such term in Section 2.14(a)(ii).

“Incremental Base Amount” means in the case of Indebtedness that constitutes
Incremental Facilities, Incremental Equivalent Debt, Ratio Indebtedness and
Acquisition Debt, an aggregate amount for all such Indebtedness not to exceed
the sum of (i) the greater of (x) $25,000,000 and (y) 100% of Consolidated Cash
EBITDA for the Test Period most recently ended on or prior to such date of
determination (measured as of such date), plus (ii) solely in the case of an
Incremental Revolving Commitment Increase incurred on or prior to June 30, 2020,
an additional $30,000,000, less (iii) the amount of all Incremental Facilities,
all Incremental Equivalent Debt, all Ratio Indebtedness and all Acquisition Debt
that was incurred in reliance on this definition and prior to the applicable
date of incurrence, in each case, after giving effect to any permitted
reclassification of the amounts incurred pursuant to this definition as being
incurred pursuant to clause (c) of the definition of “Incremental Cap”, in
accordance with the last sentence of the definition of “Incremental Cap”.

“Incremental Cap” means, as of any date of determination occurring after the
Amendment No. 1 Effective Date, the sum of

(a) the Incremental Base Amount, plus

(b) the aggregate amount of all voluntary prepayments of any Term Loans,
Incremental Equivalent Debt, and/or Credit Agreement Refinancing Indebtedness,
in each case secured on an equal priority basis (except with respect to the
control of remedies) with the Secured Obligations and/or voluntary permanent
reductions of the Revolving Commitments (in each case other than with the
proceeds of an Incremental Facility incurred pursuant to clause (c) below);
provided that the relevant prepayment is not funded with proceeds from the
incurrence of any long-term Indebtedness (other than loans under any revolving
credit facility), including any Indebtedness incurred pursuant to clause
(c) below, plus

(c) the maximum aggregate principal amount that can be incurred, after giving
effect to the incurrence of any Incremental Facility or Incremental Equivalent
Debt pursuant to this clause (c) (which shall assume that the full amounts of
any Incremental Revolving Commitment Increase established at such time are fully
drawn, whether or not any such amounts are actually drawn) and the use of
proceeds thereof, on a pro forma basis (but without giving effect to any
simultaneous incurrence of any Incremental Facility or Incremental Equivalent
Debt made pursuant to the foregoing clause (a) or (b) and any simultaneous
borrowings of up to $15,000,000 under the Revolving Credit Facility), without
causing the Total Net Cash

 

44



--------------------------------------------------------------------------------

Leverage Ratio to exceed 6.00:1.00 for the Test Period most recently ended on or
prior to the date of such incurrence (measured as of the date such Indebtedness
is incurred based upon the financial statements most recently delivered (or
required to have been delivered) on or prior to such date pursuant to
Section 5.01(a) or (b)); provided that in the case of a Limited Condition
Transaction, the testing thereof may be done in accordance with Section 1.08.

It is understood and agreed that, (x) any Incremental Facility or Incremental
Equivalent Debt incurred in reliance on clause (a) or (b) of this definition may
be reclassified as the Borrower elects and upon notice to the Administrative
Agent, from time to time, as incurred in reliance on clause (c) if the Borrower
is able to satisfy the applicable incurrence test set forth in clause (c) at
such time on a pro forma basis and (y) for the avoidance of doubt, the Loan
Parties shall be deemed to have incurred any Incremental Facility or Incremental
Equivalent Debt in reliance on the foregoing clause (c) prior to any such
incurrence in reliance on foregoing clauses (a) or (b), unless otherwise
determined by the Borrower.

“Incremental Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(a)(xxiii).

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

“Incremental Facility Agreement No. 2” means that certain Incremental Facility
Agreement No. 2, dated as of May 7, 2020, among Holdings, the Borrower, the 2020
Incremental Revolving Lenders party thereto, the Administrative Agent and the
other parties party thereto.

“Incremental Facility Agreement No. 2 Effective Date” has the meaning assigned
to such term in Incremental Facility Agreement No. 2.

“Incremental Facility Agreement No. 3” means that certain Incremental Facility
Agreement No. 3, dated as of June 11, 2020, among Holdings, the Borrower, the
Incremental No. 3 Revolving Lenders party thereto, the Administrative Agent and
the other parties party thereto.

“Incremental Facility Agreement No. 3 Effective Date” has the meaning assigned
to such term in Incremental Facility Agreement No. 3.

“Incremental Facility Amendment” has the meaning assigned to such term in
Section  2.20(f).

“Incremental No. 3 Revolving Commitments” means, in respect of each Incremental
No. 3 Revolving Lender, the amount set forth opposite such Lender’s name on
Schedule 1 to Incremental Facility Agreement No. 3. The aggregate amount of
Incremental No. 3 Revolving Commitments as of the Incremental Facility Agreement
No. 3 Effective Date is $8,000,000.

“Incremental Facility AmendmentNo. 3 Revolving Lenders” has the meaning assigned
to such term in Section 2.20(f)the Incremental Facility Agreement No. 3.

“Incremental Refinancing Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

45



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(a), which shall include the 2020 Incremental Term Loans.

“incur” means create, issue, assume, guarantee, incur or otherwise become
directly or indirectly liable for any Indebtedness; provided, however, that any
Indebtedness of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be incurred by such Person at the time it becomes a Restricted
Subsidiary. The term “incurrence” when used as a noun shall have a correlative
meaning. Solely for purposes of determining compliance with Section 6.01:

(a) amortization of debt discount or the accretion of principal with respect to
a non-interest bearing or other discount security;

(b) the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Equity Interests in the form of additional Equity Interests of the
same class and with the same terms; and

(c) the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of prepayment, redemption, repurchase,
defeasance, acquisition or similar payment or making of a mandatory offer to
prepay, redeem, repurchase, defease, acquire, or similarly pay such
Indebtedness;

will not be deemed to be the incurrence of Indebtedness.

“Indebtedness” of any Person means, without duplication,

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments to the extent the same would appear as a liability on a
balance sheet of such Person prepared in accordance with GAAP,

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current trade or other ordinary course
payables or liabilities or accrued expenses (but not any refinancings,
extensions, renewals or replacements thereof) incurred in the ordinary course of
business and maturing within 365 days after the incurrence thereof except if
such trade or other ordinary course payables or liabilities or accrued expenses
bear interest, (ii) any earn-out obligation, purchase price adjustment or
similar obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid when due and
payable and (iii) liabilities associated with customer prepayments and
deposits),

(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

(f) to the extent not otherwise included, all Guarantees by such Person of
Indebtedness of others,

 

46



--------------------------------------------------------------------------------

(g) all Financing Lease Obligations of such Person,

(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and

(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

provided that the term “Indebtedness” shall not include (i) prepaid or deferred
revenue (including billing in excess of earnings), (ii) purchase price holdbacks
in respect of a portion of the purchase price of an asset to satisfy warranties
or other unperformed obligations of the seller of such asset, (iii) contingent
indemnity and similar obligations and amounts owed to dissenting equityholders
in connection with, or as a result of, their exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto (including any accrued interest), with respect
to the Permitted Acquisitions, (iv) liabilities associated with customer
prepayments and deposits and other accrued obligations (including transfer
pricing), in each case incurred in the ordinary course of business,
(v) Non-Financing Lease Obligations, (vi) customary obligations under employment
agreements and deferred compensation arrangements and (vii) Indebtedness of any
Parent Entity (for which none of the Borrower or any Restricted Subsidiary are
legally obligated) appearing on the balance sheet of the Borrower or any
Restricted Subsidiary solely by reason of “pushdown” accounting under GAAP.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner), to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person for purposes of clause (e) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the Fair Market Value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of the
Borrower and the Restricted Subsidiaries shall exclude intercompany liabilities
arising from their cash management, tax, and accounting operations and
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any rollover or extensions of terms) and made in the ordinary
course of business.

“Indemnified Person” has the meaning assigned to such term in Section 9.03(b).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Holdings” has the meaning assigned to such term in the preamble hereto.

“Initial Revolving Borrowing Amount” means one or more Borrowings of Revolving
Loans on the Effective Date in an amount not to exceed the aggregate amounts
specified or referred to in the definition of the term “Permitted Initial
Revolving Credit Borrowing Purposes”; provided that, without limitation, Letters
of Credit may be issued on the Effective Date to, among other things, backstop,
replace or otherwise provide credit support in respect of, letters of credit
outstanding immediately prior to the Effective Date under the Existing Credit
Facility.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

47



--------------------------------------------------------------------------------

“Initial Term Facility” means the term loan facility represented by the Initial
Term Loans.

“Initial Term Loan Commitment” means (a) with respect to each Term Lender that
is a Lender on the Effective Date, the commitment of such Term Lender to make an
Initial Term Loan hereunder on the Effective Date in the amount set forth on
Schedule 2.01 under the caption “Initial Term Loan Commitment” and (b) with
respect to any Lender that becomes a Lender after the Effective Date, or in the
Assignment and Assumption to which such Lender shall have assumed its Initial
Term Loan Commitment, as the case may be. As of the Effective Date, the Initial
Term Loan Commitment was $300,000,000.

“Initial Term Loans” means the loans made on the Effective Date pursuant to
Section 2.01(a)(i).

“Initial Term Maturity Date” means the sixth anniversary of the Effective Date.

“Intercompany Note” means the Intercompany Note, dated as of the Effective Date,
substantially in the form of Exhibit K, executed by Holdings, the Borrower and
each other Restricted Subsidiary party thereto.

“Intercreditor Agreements” means (a) to the extent executed in connection with
the incurrence of Indebtedness secured by Liens on the Collateral which rank (or
are intended to rank) equal in priority (but without regard to the control of
remedies) to the Liens on the Collateral securing the Secured Obligations, an
intercreditor agreement substantially in the form of Exhibit D among the
Administrative Agent and/or the Collateral Agent and one or more authorized
representatives for holders of one or more classes of applicable Indebtedness
secured by Liens on the Collateral which are intended to rank equal in priority
(but without regard to the control of remedies) to the Liens on the Collateral
securing the Secured Obligations, with such changes thereto as are reasonably
acceptable to the Administrative Agent and/or the Collateral Agent, the Required
Lenders (provided that if any such Intercreditor Agreement is posted to the
Lenders three Business Days before being executed and the Required Lenders shall
not have objected thereto, the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s and/or the Collateral Agent’s entry into such
Intercreditor Agreement is reasonable and to have consented to such
Intercreditor Agreement and the Administrative Agent’s and/or the Collateral
Agent’s execution thereof) and the Borrower (an intercreditor agreement
described in this clause (a), an “Equal Priority Intercreditor Agreement”) and
(b) to the extent executed in connection with the incurrence of Indebtedness
secured by Liens on the Collateral which rank (or are intended to rank) junior
to the Liens on the Collateral securing the Secured Obligations, an
intercreditor agreement substantially in the form of Exhibit E among the
Administrative Agent and/or the Collateral Agent and one or more authorized
representatives for holders of one or more classes of applicable Indebtedness
secured by Liens on the Collateral which are intended to rank junior in priority
(but without regard to the control of remedies) to the Liens on the Collateral
securing the Secured Obligations, with such changes thereto as are reasonably
acceptable to the Administrative Agent and/or the Collateral Agent, the Required
Lenders (provided that if any such Intercreditor Agreement is posted to the
Lenders three Business Days before being executed and the Required Lenders shall
not have objected thereto, the Required Lenders shall be deemed to have agreed
that the Administrative Agent’s and/or the Collateral Agent’s entry into such
Intercreditor Agreement is reasonable and to have consented to such
Intercreditor Agreement and the Administrative Agent’s and/or the Collateral
Agent’s execution thereof) and the Borrower (an intercreditor agreement
described in this clause (b), a “Junior Priority Intercreditor Agreement”).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 substantially in the form
of Exhibit G hereto.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurocurrency Loan, the last day of the

 

48



--------------------------------------------------------------------------------

Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) to the extent necessary to create a fungible tranche of
Term Loans, the date of the incurrence of any Incremental Term Loans.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if available to each Lender participating therein, 12 months or
such other period less than one month thereafter as the Borrower may elect)
(provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period).
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. No Interest Period
shall extend beyond the maturity date of the facility under which such Loan was
made.

“Interpolated Screen Rate” means, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (a) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of that Loan; and (b) the applicable LIBO Rate for
the shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or Joint Venture interest in such other Person (excluding, in the
case of the Borrower and the Restricted Subsidiaries, (i) intercompany advances
arising from their cash management, tax, and accounting operations and
(ii) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any rollover or extensions of terms) and made in the
ordinary course of business or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any payments in cash or Cash Equivalents actually received by such investor
representing interest in respect of such Investment (to the extent any such
payment to be deducted does not exceed the remaining principal amount of such
Investment and without duplication of amounts increasing the Available Amount or
the Available Equity Amount), but without any adjustment for writedowns or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (ii) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (iii) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the Fair
Market Value of such Equity Interests or

 

49



--------------------------------------------------------------------------------

other property as of the time of the transfer, minus any payments actually
received by such investor representing a Return in respect of such Investment
(to the extent such payments do not exceed, in the aggregate, the original
amount of such Investment and without duplication of amounts increasing the
Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment,
and (iv) any Investment (other than any Investment referred to in clause (i),
(ii) or (iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment, except that the amount of any Investment in the form of an
Acquisition Transaction shall be the Acquisition Consideration (including any
Indebtedness assumed in connection therewith), plus (A) the cost of all
additions thereto and minus (B) the amount of any portion of such Investment
that has been repaid to the investor as a Return in respect of such Investment
(to the extent such amounts referred to in clause (B) do not, in the aggregate,
exceed the original cost of such Investment plus the costs of additions thereto
and without duplication of amounts increasing the Available Amount or the
Available Equity Amount), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment. For purposes of Section 6.04,
if an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

“Investor” means the Sponsor and certain other investors (including the Rollover
Investors and the Management Investors) arranged by and/or designated by the
Sponsor who hold, or will hold, Equity Interests in Holdings (or any Parent
Entity) on or shortly following the Effective Date after giving effect to the
Transactions.

“IPO” means (a) the initial underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of common Equity
Interests in Holdings, the Borrower or a Parent Entity of Holdings or (b) the
acquisition, purchase, merger or combination of Holdings, the Borrower or a
Parent Entity of Holdings, by, or with, a publicly traded special acquisition
company that (i) is an entity organized or existing under the laws of the United
States, any State thereof or the District of Columbia, (ii) prior to the IPO,
shall have engaged in no business or activities in any material respect other
than activities related to becoming and acting as a publicly traded special
acquisition company and entry into the IPO and (iii) immediately prior to the
IPO, shall have no material assets other than cash and Cash Equivalents;
provided that any merger or combination pursuant to this sentence involving
Holdings shall comply with the requirements of Section 6.06(o).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce (or such
later version thereof as may be in effect at the time of issuance).

“Issuing Bank” means (a) Owl Rock Capital Corporation and (b) each other
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(k) or Section 9.04(j)(i) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(l) or
Section 9.04(j)(i)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

50



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Joint Bookrunners” means Owl Rock Capital Advisors, LLC, MidCap Financial Trust
(acting through its affiliates as it deems appropriate) and Benefit Street
Partners L.L.C. (acting through such of its affiliates as it deems appropriate).

“Joint Lead Arrangers” means Owl Rock Capital Advisors, LLC, MidCap Financial
Trust (acting through its affiliates as it deems appropriate) and Benefit Street
Partners L.L.C. (acting through such of its affiliates as it deems appropriate).

“Joint Venture” means a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Junior Indebtedness” means any debt for borrowed money that is secured by Liens
on the Collateral which rank (or are intended to rank) junior in priority to the
Liens on the Collateral securing the Secured Obligations.

“Junior Priority Intercreditor Agreement” has the meaning assigned to such term
in the definition of “Intercreditor Agreement.”

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Facility,
any Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time.

“LC Commitment” means, in the case of each Issuing Bank, such amount as set
forth in Schedule 2.05 hereto.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, (a) the sum of the undrawn amounts of all
outstanding Letters of Credit at such time plus (b) the sum of the amounts of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 or Rule 3.14 of the ISP or Article 29(a) of the
Uniform Customs and Practice for Documentary Credits or applicable law, or the
express terms of the Letter of Credit, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the amount available to be drawn under such Letter of Credit in
effect at such time; provided that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the amount available thereunder, the amount of such
Letter of Credit shall be deemed to be the maximum amount available to be drawn
under such Letter of Credit after giving effect to all such increases, whether
or not such maximum amount is available to be drawn immediately at such time.

 

51



--------------------------------------------------------------------------------

“LCT Election” has the meaning specified in Section 1.08.

“LCT Test Date” has the meaning specified in Section 1.08.

“Lenders” means the Term Lenders, the Revolving Lenders and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or an Incremental Facility Amendment (including the 2020 Incremental Term
Lenders under Amendment No. 1), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.05 of
this Agreement, other than any such letter of credit that shall have ceased to
be a “Letter of Credit” outstanding hereunder pursuant to Section 9.05. A Letter
of Credit may be a commercial letter of credit, trade letter of credit or a
standby letter of credit; provided that no Issuing Bank shall be required to
issue a commercial letter of credit or trade letter of credit without its
consent.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Sublimit” means $5,000,000.

“LIBO Rate” means for any Interest Period as to any LIBOR Rate Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the applicable Bloomberg screen page which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited (the
“LIBO Rate”) for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the LIBO Rate shall
be equal to the Interpolated Screen Rate; and provided, further, that if any
such rate determined pursuant to the preceding clauses (i) or (ii) is less than
zero, the LIBO Rate will be deemed to be zero; provided, further, that if LIBO
Rates quoted under either of the preceding clauses (i) or (ii) are not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing and solely
with respect to Initial Term Loans, 2020 Incremental Term Loans and the
Revolving Loans, the LIBO Rate will be deemed to be 1.00% per annum if the LIBO
Rate calculated pursuant to the foregoing provisions would otherwise be less
than 1.00% per annum.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Adjusted LIBO Rate.

 

52



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, financing or capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall a
Non-Financing Lease Obligation be deemed to be a Lien.

“Limited Condition Transaction” means any Acquisition Transaction or similar
Investment permitted hereunder by the Borrower or one or more of its respective
Restricted Subsidiaries of any assets, business or Person permitted to be
acquired hereunder, in each case whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing.

“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
amount of unrestricted cash and Cash Equivalents owned by the Borrower or any
Restricted Subsidiary and held in deposit accounts or securities accounts that
are subject to Account Control Agreements granting the Collateral Agent a first
priority perfected lien, plus (b) the aggregate amount of Revolving Commitments
then in effect minus the Revolving Exposure of all Lenders at such time
hereunder.

“Liquidity Cure Amount” has the meaning assigned to such term in
Section 6.13(c).

“Liquidity Cure Contribution” has the meaning assigned to such term in
Section 6.13(c).

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in this Agreement (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower under or pursuant to this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment and performance of all other obligations of the
Borrower under or pursuant to this Agreement and each of the other Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including interest and monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“Loan Documents” means this Agreement, any Incremental Facility Amendment
(including Amendment No. 1), any Loan Modification Agreement, the Guarantee
Agreement, the Collateral Agreement, any Intercreditor Agreement, the other
Security Documents and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(e).

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more accepting lenders, effecting one or more
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.24.

 

53



--------------------------------------------------------------------------------

“Loan Modification Offer” means any Term Loan Extension Request or Revolving
Credit Extension Request.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Losses” has the meaning assigned to such term in Section 9.03(b).

“LTV Ratio” means, on any date of determination, the ratio of (a) Consolidated
Total Net Debt as of the last day of the Test Period most recently ended on or
prior to such determination to (b) the Contract Asset Balance as of the last day
of such Test Period.

“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time, (b) in the case of Lenders with Other Revolving
Commitments, Lenders holding Other Revolving Commitments representing more than
50% of the sum of the aggregate Other Revolving Commitments of such Lenders in
such Class, (c) in the case of Lenders with Replacement Revolving Commitments,
Lenders holding Replacement Revolving Commitments representing more than 50% of
the sum of the aggregate Replacement Revolving Commitment of such Class and
(d) in the case of the Term Lenders of any Class, Lenders holding outstanding
Term Loans of such Class representing more than 50% of all Term Loans of such
Class outstanding at such time; provided that whenever there are one or more
Defaulting Lenders, the total outstanding Term Loans, Revolving Exposures and
unused Revolving Commitments, Replacement Revolving Commitments or Other
Revolving Commitments of each Defaulting Lender shall be excluded for purposes
of making a determination of the Majority in Interest.

“Management Investors” means (i) NVX Holdings, Inc., Brandon Cruz, Clint Jones
and the other current and former directors, officers, partners, members and
employees of any Parent Entity, Holdings, the Borrower and/or any of their
respective subsidiaries who (directly or indirectly through one or more
Equityholding Vehicles or investment vehicles) are (or will become) direct or
indirect investors in the Equity Interests of Holdings, any other Parent Entity
or in the Borrower as of the Effective Date or otherwise in connection with the
Transactions and (ii) any other directors, officers, partners, members and
employees of any Parent Entity, Holdings, the Borrower and/or any of their
respective subsidiaries who (directly or indirectly through one or more
Equityholding Vehicles or investment vehicles) become direct or indirect
investors in the Equity Interests of Holdings, any other Parent Entity or the
Borrower after the Effective Date; provided that, the aggregate amount of Equity
Interests that may be included as Management Investors pursuant to this clause
(ii) shall in no event exceed 10% of all of the direct or indirect Equity
Interests of Holdings, any other Parent Entity or the Borrower.

“Market Convention Rate” has the meaning assigned to such term in
Section 2.14(b).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means (a) on the Effective Date, a Material Adverse
Effect (as defined in the Merger Agreement) and (b) after the Effective Date, a
circumstance or condition that would materially and adversely affect (i) the
business, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, (ii) the ability of the Loan Parties,
taken as a whole, to perform their payment obligations under the Loan Documents
or (iii) the rights and remedies of the Administrative Agent, the Collateral
Agent and the Lenders under the Loan Documents.

 

54



--------------------------------------------------------------------------------

“Material Indebtedness” means (without duplication) “third-party” indebtedness
for borrowed money (other than the Loan Document Obligations), Capital Lease
Obligations, unreimbursed obligations for letter of credit drawings and
financial guarantees (other than ordinary course of business contingent
reimbursement obligations) or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount exceeding $7,500,000; provided that in no event
shall any Permitted Receivables Financing be considered Material Indebtedness
for any purpose. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the Swap Termination Value thereof as of such date.

“Material Real Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with an individual Fair Market Value of
greater than $2,500,000 as determined on the Effective Date for existing real
property and on the date of acquisition for any after-acquired real property (or
the date of substantial completion of any material improvements thereon or new
construction thereof).

“Material Subsidiary” means (a) each Restricted Subsidiary that, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to have been) delivered
pursuant to Section 5.01(a) or (b), had revenues or total assets (determined on
a consolidated basis for such Restricted Subsidiary and its Restricted
Subsidiaries) for such quarter in excess of 5.0% of the consolidated revenues or
Consolidated Total Assets, as applicable, of the Borrower and the Restricted
Subsidiaries for such quarter or that is designated by the Borrower as a
Material Subsidiary and (b) any Restricted Subsidiary that is part of a group
comprising Restricted Subsidiaries that each would not have been a Material
Subsidiary under clause (a) but that, taken together, as of the last day of the
fiscal quarter of the Borrower most recently ended for which financial
statements have been (or were required to have been) delivered pursuant to
Section 5.01(a) or (b), had revenues or total assets (determined on a
consolidated basis for all such Restricted Subsidiaries and their respective
Restricted Subsidiaries) for such quarter in excess of 10.0% of the consolidated
revenues or Consolidated Total Assets, as applicable, of the Borrower and the
Restricted Subsidiaries for such quarter.

“Merger” has the meaning specified in the recitals to this Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
August 15, 2019, by and among, Blizzard Aggregator, LLC, Parent, Initial
Holdings, Merger Sub, the Target and Brandon Cruz as seller representative.

“Merger Consideration” has the meaning specified in the recitals to this
Agreement

“Merger Sub” has the meaning assigned to such term in the preamble hereto.

“MFN Adjustment” has the meaning provided in Section 2.20(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, security deed, assignment of leases
and rents or other security document granting a Lien on any Mortgaged Property
to secure the Secured Obligations; provided, however, in the event any Mortgaged
Property is located in a jurisdiction which imposes mortgage recording tax or
similar fees, the applicable Mortgage shall not secure an amount in excess of
100% of the Fair Market Value of such Mortgaged Property. Each Mortgage shall be
in a form reasonably acceptable to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

“Mortgaged Property” means each parcel of real property and the improvements
thereon owned in fee by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 4.01(f) (if any) or Section 5.11, Section 5.12 and
Section 5.14 (if any).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions or with respect to which any Loan Party or
ERISA Affiliate could have liability under Section 4212(c) of ERISA.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined on a consolidated basis in accordance
with GAAP and before any reduction in respect of dividends on preferred Equity
Interests (other than dividends on Disqualified Equity Interests).

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Cash Equivalents, including (i) any cash or
Cash Equivalents received in respect of any non-cash proceeds, including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received and (iii) in
the case of a condemnation, eminent domain or similar event, condemnation or
eminent domain awards and similar payments that are actually received, minus
(b) the sum of (i) all fees and out-of-pocket expenses paid by the Borrower and
the Restricted Subsidiaries in connection with such event (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, issuance costs, underwriting discounts and commissions, other customary
costs and expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a Disposition of an asset (including pursuant to a
Sale Leaseback or Casualty Event or similar proceeding), (x) the amount of all
payments that are permitted hereunder and are made by the Borrower and the
Restricted Subsidiaries as a result of such event to repay Indebtedness
permitted to be incurred hereunder (other than (x) the Loans or (y) other
Indebtedness that is secured by Liens on the Collateral that rank on an equal
priority basis (but without regard to control of remedies) or on a junior basis,
in either case, to the Liens on the Collateral securing the Secured Obligations
and incurred pursuant to Section 6.01(a)) and secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, (y) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(y)) attributable to minority interests and not available for distribution to or
for the account of the Borrower and the Restricted Subsidiaries as a result
thereof and (z) the amount of any liabilities directly associated with such
asset and retained by the Borrower or the Restricted Subsidiaries, (iii) in the
case of the incurrence of any Indebtedness the proceeds of which are required to
be used to prepay any Class of Loans and/or reduce any Class of Commitments
under this Agreement, accrued interest and premium, if any, on such Loans and
any other amounts (other than principal) required to be paid in respect of such
Loans and/or Commitments in connection with any such prepayment and/or reduction
and (iv) the amount of all Taxes paid (or reasonably estimated to be payable) by
the Borrower or any Restricted Subsidiary, including any Taxes payable by, or
any Tax distribution to, Holdings or any Parent Entity and the amount of any
reserves established by the Borrower and the Restricted Subsidiaries to fund
contingent liabilities reasonably estimated to be payable that are directly
attributable to such event; provided that any reduction at any time in the
amount of any such reserves (other than as a result of payments made in respect
thereof) shall be deemed to constitute the receipt by the Borrower at such time
of Net Proceeds in the amount of such reduction.

“New Project” means (a) each facility which is either a new facility, branch or
office or an expansion, relocation, remodeling or substantial modernization of
an existing facility, branch or office owned by the Borrower or the Subsidiaries
which in fact commences operations and (b) each creation (in one or a series of
related transactions) of a business unit to the extent such business unit
commences operations or each expansion (in one or a series of related
transactions) of business into a new market.

 

56



--------------------------------------------------------------------------------

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(h).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Non-Financing Lease Obligations” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For avoidance of doubt, an operating lease or other obligation in respect
of, or under, straight line leases, shall be considered a Non-Financing Lease
Obligation.

“Non-Loan Party” means any Person that is not a Loan Party.

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that was not previously (or
concurrently) applied pursuant to Section 6.04(c), 6.04(i), 6.04(n), 6.04(q),
6.08(a)(vii)(E), 6.08(a)(viii) or 6.08(b)(iv) or any Cure Amount.

“Notice of Intent to Cure” has the meaning assigned to such term in
Section 7.02(c).

“Notice of Prepayment” shall have the meaning assigned to such term in
Section 2.11(h).

“Notice Period” shall have the meaning assigned to such term in Section 2.14(b).

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“OID” means original issue discount.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, Joint Venture, trust or other form of
business entity, the partnership, Joint Venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended revolving commitments that result from a Loan
Modification Agreement.

“Other Revolving Loans” means the revolving loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment, other than an assignment pursuant to Section 2.19.

 

57



--------------------------------------------------------------------------------

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Loan Modification Agreement.

“Other Term Loans” means one or more Classes of term loans that result from a
Loan Modification Agreement, including any Extended Term Loans.

“Parent” has the meaning assigned to such term in the recitals.

“Parent Entity” means Holdings and any Person that is a direct or indirect
parent of Holdings (including Parent) and of which Holdings is a direct or
indirect subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(iii).

“Participating Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(C)(2).

“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, the execution of the Account Control Agreements by the parties thereto,
the proper recording or filing, as applicable, of Mortgages and fixture filings
with respect to any Mortgaged Property, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the delivery to the Collateral
Agent of any stock certificate or promissory note required to be delivered
pursuant to the applicable Loan Documents, together with instruments of transfer
executed in blank.

“Permitted Acquisition” means an Acquisition Transaction together with other
Investments necessary to consummate such Acquisition Transaction; provided that:

(a) except in the case of a Limited Condition Transaction (in which case, no
Event of Default shall have occurred as of the applicable LCT Test Date and no
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 shall have
occurred and be continuing at the time of consummation thereof), after giving
pro forma effect to any such Acquisition Transaction and Investment, no Event of
Default shall have occurred and be continuing or would result therefrom,

(b) the business of such Person, or such assets, as the case may be, constitutes
a business permitted by Section 5.16,

(c) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to any such newly created or acquired
Subsidiary (including each subsidiary thereof that constitutes a Restricted
Subsidiary) or assets in order to satisfy the requirements set forth in clauses
(a), (b), (c) and (d) of the definition of the term “Collateral and Guarantee
Requirement” to the extent applicable

 

58



--------------------------------------------------------------------------------

shall have been taken to the extent required by Section 5.11 and 5.12 (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Administrative Agent) (unless such newly created or acquired Restricted
Subsidiary constitutes an Excluded Subsidiary or such newly created or acquired
asset constitutes an Excluded Asset),

(d) such acquired Person becomes a Restricted Subsidiary,

(e) after giving effect to such Acquisition Transaction, the Borrower shall be
in pro forma compliance with the Financial Maintenance Covenant,

(f) for any Acquisition Transaction or Investment for which the aggregate cash
consideration exceeds $40,000,000, the Borrower shall have delivered to the
Administrative Agent (for further distribution by the Administrative Agent to
the Lenders) no later than three (3) Business Days prior to the closing date of
such Acquisition Transaction, copies of (i) the most recent audited and/or
unaudited financial statements of the target company, (ii) the latest draft
acquisition or merger agreement and (iii) to the extent prepared, a quality of
earnings analysis in respect of such Acquisition Transaction or Investment;
provided that to the extent any such information or materials under clauses (i),
(ii) or (iii) is subject to confidentiality restrictions preventing disclosure
thereof to the Administrative Agent or the Lenders, such information or
materials (or any part thereof) shall only be required to be delivered to the
Administrative Agent and made available to any Lender to the extent that the
Administrative Agent and each such Lender has executed a customary
non-disclosure agreement with the target company with respect to such
information or materials, and

(g) the Board of Directors of the target company shall not be contesting such
Acquisition Transaction or Investment.

“Permitted ECF Recalculation Considerations” has the meaning assigned to such
term in Section 2.11(d).

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges that are not
delinquent for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, in each case, the nonpayment of which could not reasonably
be expected to result in a Material Adverse Effect;

(b) Liens imposed by statutory or common law, such as landlords’ carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or construction
contractors’ Liens and other similar Liens, arising in the ordinary course of
business that secure amounts not overdue for a period of more than 30 days or,
if more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Liens or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, in
each case so long as such Liens could not reasonably be expected to individually
or in the aggregate have a Material Adverse Effect;

(c) (i) Liens incurred, pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, payroll taxes, unemployment
insurance and other social security legislation, (ii) pledges or deposits made
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or

 

59



--------------------------------------------------------------------------------

liability insurance to the Borrower or any Restricted Subsidiary or otherwise
supporting the payment of items of the type set forth in the foregoing clause
(i) or (iii) deposit arrangements in the ordinary course of business under which
software or source code is placed in escrow with customers or a third party
agent for the benefit of customers on a non-exclusive basis;

(d) Liens incurred or deposits made to secure the performance of tenders, bids,
trade contracts (other than for the payment of Indebtedness), governmental
contracts and leases (other than Financing Lease Obligations), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds, bankers
acceptance facilities and other obligations of a like nature (including those to
secure health, safety and environmental obligations) and obligations in respect
of letters of credit, bank guarantees or similar instruments that have been
posted to support the same, in each case incurred in the ordinary course of
business or consistent with past practices;

(e) easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions, zoning restrictions and other similar encumbrances,
matters that are or would be reflected on a survey of any real property,
irregularities of title, title defects affecting real property that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Borrower and the Restricted Subsidiaries, taken as a whole, and any
exception on the Mortgaged Policies issued to the Collateral Agent in connection
with the Mortgaged Property;

(f) (i) Liens securing, or otherwise arising from, judgments, awards attachments
and/or decrees and notices of lis pendens and associated rights relating to
litigation being contested in good faith not constituting an Event of Default
under Section 7.01(j) and (ii) any pledge and/or deposit securing any settlement
of litigation;

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of the Restricted
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit, bank guarantee or
other similar instrument to the extent such obligations are permitted by
Section 6.01;

(h) rights of setoff, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts or cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments;

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases or
consignment or bailee arrangements entered into by the Borrower or any of the
Restricted Subsidiaries;

(j) Liens given to a public utility or any municipality or Governmental
Authority when required by such utility or other authority in connection with
the ordinary conduct of the business of Holdings, the Borrower or any Restricted
Subsidiary; provided that such Liens do not and could not reasonably be expected
to have a Material Adverse Effect;

(k) reservations, limitations, provisos and conditions expressed in any original
grant from any Governmental Authority or other grant of real or immovable
property or interests therein; and

 

60



--------------------------------------------------------------------------------

(l) rights of recapture of unused real property (other than any Mortgaged
Property) in favor of the seller of such property set forth in customary
purchase agreements and related arrangements with any Governmental Authority.

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any other Loan Party in the form of one or more
series of senior secured notes, bonds or debentures or senior secured loans;
provided that (i) such Indebtedness is secured by Liens on the Collateral that
are (or are intended to) rank on an equal priority basis (but without regard to
control of remedies) with the Liens securing the Secured Obligations, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (iii) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to the relevant Intercreditor Agreements. Permitted Equal
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Holder” means each of (a) the Investors, (b) the Management Investors
and (c) other than for purposes of determining the “Permitted Holders” for
purposes of clause (b) of the definition of “Change in Control”, any group
(within the meaning of Section 13(d)(3) of the Exchange Act (or any successor
provision)) the members of which include any of the Permitted Holders specified
in clauses (a) or (b) above (a “Permitted Holder Group”); provided that, in the
case of any Permitted Holder Group, the Permitted Holders specified in clauses
(a) or (b) above are the beneficial owners, directly or indirectly, of Equity
Interests having more than 50.0% of the total voting power of the Voting Stock
of Holdings (or, for the avoidance of doubt, any New Holdings or Successor
Holdings) or any Parent Entity held by such Permitted Holder Group. “Permitted
Holder Group” has the meaning assigned to such term in the definition of
“Permitted Holder.”

“Permitted Initial Revolving Credit Borrowing Purposes” means one or more
Borrowings of Revolving Loans equal to the sum of (a) an amount in order to fund
any working capital requirements of Holdings, the Borrower and their respective
Subsidiaries (including Merger Sub and its respective Subsidiaries) on the
Effective Date, (b) an amount not to exceed $5,000,000 to pay the Merger
Consideration, the Effective Date Refinancing and/or the Transaction Costs plus
(c) an amount sufficient to cash collateralize letters of credit outstanding
immediately prior to the Effective Date under the Existing Credit Facility.

“Permitted Junior Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower or any other Loan Party in the form of one or more
series of junior lien secured notes, bonds or debentures or junior lien secured
loans; provided that (i) such Indebtedness is secured by Liens on the Collateral
that rank (or are intended to) rank junior to the Liens on the Collateral
securing the Secured Obligations, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness and (iii) a Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the
relevant Intercreditor Agreements. Permitted Junior Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Receivables Financing” means a securitization or other similar
financing (including any factoring program) of Permitted Receivables Financing
Assets that is non-recourse to Holdings, the Borrower and the Restricted
Subsidiaries other than a Receivables Subsidiary (except for customary
representations, warranties, covenants and indemnities and other customary forms
of support, in each case made in connection with such facilities), all sales or
contribution of Permitted Receivables Financing Assets and related assets by the
Borrower or any Restricted Subsidiary to the Receivables Subsidiary or any other
Person are made at fair market value (as determined in good faith by the
Borrower), and the financing terms, covenants, termination events and other
provisions of which are on market terms (as determined in good faith by the
Borrower) but may include Standard Securitization Undertakings, providing for
the sale,

 

61



--------------------------------------------------------------------------------

conveyance, or contribution to capital of Permitted Receivables Financing Assets
by Participating Receivables Grantors in transactions purporting to be sales of
Permitted Receivables Financing Assets to either (a) a Person that is not
Holdings, the Borrower and the Restricted Subsidiaries or (b) a Receivables
Subsidiary that in turn funds such purchase by the direct or indirect sale,
transfer, conveyance, pledge, or grant of participation or other interest in
such Receivables Facility Assets to a Person that is not Holdings, the Borrower
and the Restricted Subsidiaries.

“Permitted Receivables Financing Assets” means (a) any accounts receivable, loan
receivables, mortgage receivables, receivables or loans relating to the
financing of insurance or healthcare premiums or relating to policies sold on
behalf of an insurance carrier, royalty, patent or other revenue streams and
other rights to payment or related assets and the proceeds thereof and (b) all
assets securing or related to any such receivable or asset, all contracts and
contract rights, guarantees or other obligations in respect of any such
receivable or asset, lockbox accounts and records with respect to any such
receivable or assets and any other assets (including inventory and proceeds
thereof) customarily transferred (or in respect of which security interests are
customarily granted) together with receivables or assets in connection with a
securitization, factoring or receivables financing or sale transaction.

“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), the incurrence of any Indebtedness in exchange for or as a
replacement of (including by entering into alternative financing arrangements in
respect of such exchange or replacement (in whole or in part), by adding or
replacing lenders, creditors, agents, borrowers and/or guarantors, or, after the
original instrument giving rise to such Indebtedness has been terminated, by
entering into any credit agreement, loan agreement, note purchase agreement,
indenture or other agreement), or the net proceeds of which are to be used for
the purpose of any modification, refinancing, refunding, replacing, redeeming,
repurchasing, defeasing, acquiring, amending, supplementing, restructuring,
repaying, prepaying, retiring, extinguishing, renewal or extension of such
Indebtedness (collectively, to “Refinance” or a “Refinancing” or “Refinanced”);
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Refinanced Indebtedness except (i) by an amount equal to unpaid accrued
interest, dividend and premium (including tender premiums) thereon plus
defeasance costs, underwriting discounts, other amounts paid, and fees,
commissions and expenses (including upfront fees or similar fees, original issue
discount or initial yield payments) incurred, in connection with such
Refinancing, (ii) by an amount equal to any existing revolving commitments
unutilized thereunder to the extent that the portion of any existing and
unutilized revolving commitment being refinanced was permitted to be drawn under
Section 6.01 immediately prior to such refinancing (other than by reference to a
Permitted Refinancing) and such drawing shall be deemed to have been made and
(iii) to the extent such excess amount is otherwise permitted to be incurred
under Section 6.01, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.01(a)(v) and (a)(xiv)
(other than in respect of Indebtedness for borrowed money), Indebtedness
resulting from such Refinancing that has a final maturity date equal to or later
than the earlier of the final maturity date of the Refinanced Debt and the
Latest Maturity Date, and shall have a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of the Refinanced
Indebtedness; provided that the foregoing requirements of this clause (b) shall
not apply to the extent such Indebtedness constitutes a customary bridge
facility, so long as the long-term Indebtedness into which any such customary
bridge facility is to be converted or exchanged satisfies the requirements of
this clause (b) and such conversion or exchange is subject only to conditions
customary for similar conversions or exchanges or if such Indebtedness is
subject to Customary Escrow Provisions, (c) if the Refinanced Indebtedness is
subordinated in right of payment to the Loan Document Obligations, Indebtedness
resulting from such Refinancing is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Refinanced Indebtedness, (d) no
Loan Party that was not an obligor with respect to the Refinanced Indebtedness
shall be an obligor under the Permitted Refinancing (except

 

62



--------------------------------------------------------------------------------

that any Loan Party may be added as an additional direct or contingent obligor
in respect of such Refinanced Indebtedness) and if the Refinanced Indebtedness
was (or was required to be) subject to an Intercreditor Agreement, the holders
of such Permitted Refinancing (if such Indebtedness is secured) or their
authorized representative on their behalf, shall become party to such or a
similar Intercreditor Agreement providing for the same (or lesser) lien priority
and (e) to the extent the Refinanced Indebtedness was secured by a Lien on the
Collateral, no Lien on the Collateral securing the Indebtedness resulting from
such Refinancing shall be more senior in priority relative to the Lien on the
Collateral that secured the Refinanced Indebtedness and to the extent the
Refinanced Indebtedness is unsecured, the Indebtedness resulting from such
Refinancing shall be unsecured except to the extent otherwise permitted pursuant
to Section 6.02. For the avoidance of doubt, it is understood and agreed that a
Permitted Refinancing includes successive Permitted Refinancings of the same
Indebtedness.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any other Loan Party in the form of one or more series of senior
unsecured notes, bonds or debentures or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (ii) such
Indebtedness is not secured by any Lien on any property or assets of Holdings,
the Borrower or any Restricted Subsidiary. Permitted Unsecured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) which is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Planned Expenditures” has the meaning assigned to such term in clause (x) of
the definition of “Excess Cash Flow.”

“Platform” has the meaning assigned to such term in Section 5.01(g).

“Prepayment Date” means the date that any prepayment occurs pursuant to the
terms of this Agreement in a manner described in clause (y) to the proviso to
Section 2.11(a).

“Prepayment Event” means:

(a) any sale, transfer or other Disposition of any property or asset of the
Borrower or any Restricted Subsidiary pursuant to Section 6.05(i),
Section 6.05(j), Section 6.05(m), Section 6.05(n) or Section 6.05(p) or the
occurrence of any other Casualty Event (or series of related Dispositions or
Casualty Events) resulting in Net Proceeds exceeding (x) $1,000,000,
individually or (y) $2,500,000, in the aggregate in any fiscal year (each of the
foregoing, a “Disposition/Casualty Prepayment Event”); provided, that, for the
avoidance of doubt, only Net Proceeds in excess of such amounts shall be subject
to the mandatory prepayment provisions set forth in Section 2.11(c) and no
Prepayment Event shall be deemed to have occurred in any fiscal year until the
Net Proceeds received during such fiscal year exceed $2,500,000; or

(b) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness consisting of (i) any Credit Agreement Refinancing Indebtedness,
(ii) any Incremental Refinancing Facility, (iii) any Permitted Receivables
Financing permitted pursuant to Section 6.01(a)(viii) or Section 6.05(g)(B),
(iv) any securitization, receivables facility or other similar financing
(including any factoring program) or sale of

 

63



--------------------------------------------------------------------------------

receivables, insurance or healthcare premiums or relating to policies sold on
behalf of an insurance carrier, royalty, patent or other revenue streams and
other rights to payment or related assets that are not permitted by
Section 6.01(a)(viii)) and (v) unless permitted by the Required Lenders pursuant
to Section 9.02, any other Indebtedness not permitted by Section 6.01 (such
incurrence, a “Specified Debt Incurrence Prepayment Event”).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
and related pro forma consolidated statement of operations, of the Borrower, as
of, and for the twelve-month period ending on, the last day of the most recently
completed four-fiscal quarter period ended at least 60 days prior to the
Effective Date (or 120 days prior to the Effective Date in the case such four
fiscal quarter period is the end of the Target’s fiscal year), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statements), which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)), tax adjustments,
deferred taxes or other similar pro forma adjustments.

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“QFC” has the meaning assigned to the term “qualified financial contract in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.22.

“QofE Report” has the meaning assigned to such term in clause (a)(xix) of the
definition of “Consolidated EBITDA.”

“Qualifying Bridge Facility” has the meaning assigned to such term in the
definition of “Required Additional Debt Terms”.

 

64



--------------------------------------------------------------------------------

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Quotation Day” means for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.

“Ratio Incurrence” has the meaning assigned to such term in Section 1.11(d).

“Ratio Indebtedness” has the meaning assigned to such term in
Section 6.01(a)(xix)(A).

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary
(other than any Loan Party) involved in a Permitted Receivables Financing which
is not permitted by the terms of such Permitted Receivables Financing to
guarantee the Secured Obligations or provide Collateral.

“Refinance” or a “Refinancing” or “Refinanced” has the meaning assigned to such
term in the definition of “Permitted Refinancing”.

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing”.

“Refinanced Credit Agreement Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”

“Refunding Equity Interests” has the meaning assigned to such term in
Section 6.08(a)(iv).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having substantially the same Guarantees) issued
in a Dollar-for-Dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Rejection Notice” has the meaning assigned to such term in Section 2.11(e)(ii).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the officers, directors, employees, agents and advisors and other
representatives of such Person and of each of such Person’s Affiliates and
successors and permitted assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata and including the environment within any building or other
structure).

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Replacement Revolving Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Replacement Revolving Loan” means any loan made to the Borrower under a
Class of Replacement Revolving Commitments.

 

65



--------------------------------------------------------------------------------

“Replacement Revolving Facility” means each Class of Replacement Revolving
Commitments made pursuant to Section 2.20(a).

“Representative” has the meaning assigned to such term in Section 9.12.

“Repricing Transaction” means (a) the incurrence by any Loan Party of any
Indebtedness in the form of term loans secured by Liens on the Collateral that
rank on an equal priority basis (but without giving effect to control of
remedies) with the liens on the Collateral securing the Initial Term Loans and
the 2020 Incremental Term Loans (i) having an Effective Yield for the respective
Type of such Indebtedness that is less than (and not by virtue of any
fluctuation in any “base” rate) the Effective Yield for the Initial Term Loans
or the 2020 Incremental Term Loans, as applicable), and (ii) the proceeds of
which are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of the Initial Term Loans
and the 2020 Incremental Term Loans or (b) any amendment (or any mandatory
assignment in connection with any such amendment) resulting in the effective
reduction in the Effective Yield for the Initial Term Loans or the 2020
Incremental Term Loans, as applicable). Any determination by the Administrative
Agent with respect to whether a Repricing Transaction shall have occurred shall
be conclusive and binding on all Lenders holding the Initial Term Loans and the
2020 Incremental Term Loans.

“Required Additional Debt Terms” means, with respect to any Ratio Indebtedness,
Incremental Equivalent Debt and Acquisition Debt, (a) such Indebtedness does not
mature earlier than the date that is 91 days after the Latest Maturity Date or
have a Weighted Average Life to Maturity less than the greatest Weighted Average
Life to Maturity of the then-existing Term Loans outstanding at the time of
incurrence of such Indebtedness (other than (1) in the case of a customary
bridge facility, so long as such customary bridge facility does not have a tenor
longer than one year and is convertible or exchangeable into long-term
indebtedness and the long-term Indebtedness into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (a) and such conversion or exchange is subject only to conditions
customary for similar conversions or exchanges (a “Qualifying Bridge Facility”)
and (2) Indebtedness that is subject to Customary Escrow Provisions, (b) except
with respect to any Qualifying Bridge Facility (prior to any conversion or
exchange into long-term Indebtedness) and Indebtedness that is subject to the
Customary Escrow Provisions, the terms of such Indebtedness in respect thereof
do not provide for any mandatory prepayments, mandatory redemptions, mandatory
commitment reductions, mandatory offers to purchase or mandatory sinking fund
obligations prior to the Latest Maturity Date, other than customary prepayments,
commitment reductions, repurchases, redemptions, defeasances, acquisitions or
satisfactions and discharges, or offers to prepay, reduce, redeem, repurchase,
defease, acquire or satisfy and discharge, in each case upon, a change of
control, asset sale event or casualty, eminent domain or condemnation event, or
on account of the accumulation of excess cash flow (in the case of loans or
commitments), AHYDO Catch Up Payments and customary acceleration rights upon an
event of default, (c) except for any of the following that are applicable only
to periods following the Latest Maturity Date, the covenants, events of default
and other terms for such Indebtedness or commitments (excluding, for the
avoidance of doubt, interest rates (including through fixed interest rates),
interest rate margins, rate floors, fees, maturity, funding discounts, original
issue discounts, currency type and denomination, and redemption or prepayment
terms and premiums), when taken as a whole, are determined by the Borrower to
not be materially more restrictive on Holdings, the Borrower and the Restricted
Subsidiaries than the terms of this Agreement, when taken as a whole (provided
that, if the documentation governing such Indebtedness or commitments contains
any covenant or provision that is not included in this Agreement at such time,
the Administrative Agent shall have been given prompt written notice thereof and
this Agreement shall have been amended to include such covenant or provision for
the benefit of each Credit Facility (provided, however, that, if (x) the
documentation governing such Indebtedness that includes a financial maintenance
covenant consists of a revolving credit facility (whether or not the
documentation therefor includes any

 

66



--------------------------------------------------------------------------------

other facilities) and (y) such financial maintenance covenant is a “springing”
financial maintenance covenant for the benefit of such revolving credit facility
or a covenant only applicable to, or for the benefit of, a revolving credit
facility, then such Indebtedness or commitments shall not be deemed “more
restrictive” with respect to any Term Facility solely as a result of such
financial maintenance covenant benefiting only such revolving credit
facilities); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the Incurrence of such Indebtedness or the providing of such commitments,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or commitments or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (d) to the extent such
Indebtedness is secured by any of the Collateral, such Indebtedness shall not be
secured by any assets of a Loan Party other than the Collateral securing the
Secured Obligations and shall be subject to the relevant Intercreditor
Agreements and (e) to the extent such Indebtedness is incurred or guaranteed by
any Loan Party, such Indebtedness shall not be guaranteed by any Restricted
Subsidiary that is not a Loan Party (except to the extent such Indebtedness that
is subject to the Required Additional Debt Terms is expressly permitted to be
incurred by any Restricted Subsidiary that is not a Loan Party under
Section 6.01(xix) or Section 6.01(xxvi)).

“Required Lenders” means, at any time, Lenders having or holding more than 50.0%
of the aggregate Revolving Exposures, outstanding Term Loans and unused
Commitments (or, if the Replacement Revolving Commitment or Other Revolving
Commitment of any Class has been terminated, the outstanding Replacement
Revolving Loans or Other Revolving Loans of such Class outstanding at such time)
at such time; provided that (a) whenever there are one or more Defaulting
Lenders, the total outstanding Term Loans, Commitments, Revolving Exposures and
unused Revolving Commitments of each Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders and (b) when there are
four (4) or fewer Lenders at any such time (it being understood that a single
Lender for such purposes shall be deemed to include all Affiliates and Approved
Funds of a Lender who are Lenders under this Agreement), the Required Lenders
shall constitute no fewer than two Lenders (but only including any such Lender
that holds at least 15.0% of the aggregate Revolving Exposures, outstanding Term
Loans and unused Commitments (or, if the Replacement Revolving Commitment or
Other Revolving Commitment of any Class has been terminated, the outstanding
Replacement Revolving Loans or Other Revolving Loans of such Class outstanding
at such time) at such time) at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than
50.0% of the aggregate Revolving Exposures and unused Revolving Commitments at
such time; provided that (a) whenever there are one or more Defaulting Lenders,
the total outstanding Revolving Exposures and unused Revolving Commitments of
each Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders and (b) when there are four (4) or fewer Revolving
Lenders at any such time (it being understood that a single Revolving Lender for
such purposes shall be deemed to include all Affiliates and Approved Funds of a
Revolving Lender who are Revolving Lenders under this Agreement), the Required
Revolving Lenders shall constitute no fewer than two Revolving Lenders (but only
including any such Revolving Lender that holds at least 15.0% of the aggregate
Revolving Exposures (or, if the Revolving Commitment or Other Revolving
Commitment of any Class has been terminated, the outstanding Revolving Loans or
Other Revolving Loans of such Class outstanding at such time) at such time) at
such time.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

67



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning assigned to such term in
Article VIII.

“Responsible Officer” means the Chairman of the Board, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, any Vice President, the Assistant Treasurer, with respect to certain
limited liability companies or partnerships that do not have officers, any
manager, managing member, managing director or general partner thereof, any
other senior officer of Holdings, the Borrower or any other Loan Party
designated as such in writing to the Administrative Agent by Holdings, the
Borrower or any other Loan Party, as applicable, and, with respect to any
document (other than the solvency certificate) delivered on the Effective Date,
the Secretary or the Assistant Secretary of any Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of
Holdings, the Borrower or any other Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Debt Payment” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Debt Payment Amount” means, at any time the greater of
(x) $5,000,000 and (y) 10.0% of Consolidated Cash EBITDA for the Test Period
most recently ended on or prior to such date of determination (measured as of
such date), minus the sum of (a) the amount of Restricted Debt Payments made by
the Borrower or any Restricted Subsidiary in reliance on
Section 6.08(b)(iv)(A)(i) and (b) the amount of Investments made by the Borrower
or any Restricted Subsidiary in reliance on Section 6.04(n)(A)(iii).

“Restricted Junior Debt” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower (or any Parent Entity), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower (or any Parent Entity), any option,
warrant or other right to acquire any such Equity Interests, or any funds set
aside or otherwise reserved, directly or indirectly, for any of the foregoing
purposes.

“Restricted Payment Amount” means, at any time the greater of (x) $5,000,000 and
(y) 10.0% of Consolidated Cash EBITDA for the Test Period most recently ended on
or prior to such date of determination (measured as of such date), minus the sum
of (a) the amount of Restricted Payments made by the Borrower or any Restricted
Subsidiary in reliance on Section 6.08(a)(viii)(A), (b) the amount of Restricted
Debt Payments made by the Borrower or any Restricted Subsidiary in reliance on
Section 6.08 (b)(iv)(A)(ii) and (c) the amount of Investments made by the
Borrower or any Restricted Subsidiary in reliance on Section 6.04(n)(A)(ii).

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(e).

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a Disposition or otherwise) and any other amount received or
realized in respect thereof.

 

68



--------------------------------------------------------------------------------

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum permitted aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) any Incremental Revolving Commitment Increase (including the 2020
Incremental Revolving Commitments and the Incremental No. 3 Revolving
Commitments). The amount of each Lender’s Revolving Commitment as of the
Incremental Facility Agreement No. 23 Effective Date is set forth on
Schedule 2.01 as amended pursuant to Incremental Facility Agreement No.  23, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as the case may be. The amount of the Lenders’
Revolving Commitments as of the Effective Date was $30,000,000. The amount of
the Lenders’ Revolving Commitments as of the Incremental Facility Agreement
No. 2 Effective Date is $50,000,000. The amount of the Lenders’ Revolving
Commitments as of the Incremental Facility Agreement No. 3 Effective Date is
$58,000,000.

“Revolving Credit Extension Request” has the meaning assigned to such term in
Section 2.24(b).

“Revolving Credit Facility” means the Revolving Commitments and the provisions
herein related to the Revolving Loans, Swingline Loans and Letters of Credit.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) such Lender’s outstanding Revolving Loans, (b) such Lender’s LC
Exposure and (c) such Lender’s Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (iii) of Section 2.01(a).

“Revolving Maturity Date” means the fifth anniversary of the Effective Date.

“Rollover Investors” has the meaning specified in the recitals to this
Agreement.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of.

“Sanctioned Country” has the meaning assigned to such term in Section 3.17(b).

“Sanctions” means economic sanctions administered or enforced by OFAC or the
U.S. Department of State.

 

69



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Obligations” means, at the written election of Holdings
to the Administrative Agent, the due and punctual payment and performance of all
obligations of Holdings, the Borrower and the Restricted Subsidiaries (other
than Receivables Subsidiaries) in respect of any overdraft and related
liabilities arising from treasury, depository, cash pooling arrangements and
cash management services, corporate credit and purchasing cards and related
programs or any automated clearing house transfers of funds (collectively, “Cash
Management Services”) provided to Holdings, the Borrower or any Subsidiary
(whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) that are (a) owed to the Administrative
Agent or any of its Affiliates, (b) owed on the Effective Date to a Person that
is a Lender or an Affiliate of a Lender as of the Effective Date, (c) owed to a
Person that is an Agent, a Lender or an Affiliate of an Agent or Lender at the
time such obligations are incurred or (d) owed to a Person that shall have
become a Lender or an Affiliate of a Lender after such obligations are incurred.

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations (excluding with
respect to any Guarantor, Excluded Swap Obligations of such Guarantor).

“Secured Parties” means (a) each Lender, each Issuing Bank and the Swingline
Lender, (b) the Administrative Agent and the Collateral Agent, (c) each Person
to whom any Secured Cash Management Obligations are owed, (d) each counterparty
to any Swap Agreement the obligations under which constitute Secured Swap
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and permitted
assigns of each of the foregoing.

“Secured Swap Obligations” means, at the written election of Holdings to the
Administrative Agent, the due and punctual payment and performance of all
obligations of Holdings, the Borrower and the Restricted Subsidiaries (other
than Receivables Subsidiaries) under each Swap Agreement that (a) is with a
counterparty that is the Administrative Agent or any of its Affiliates, (b) is
in effect on the Effective Date with a counterparty that is a Lender, an Agent
or an Affiliate of a Lender or an Agent as of the Effective Date, (c) is entered
into after the Effective Date with any counterparty that is a Lender, an Agent
or an Affiliate of a Lender or an Agent, or (d) is entered into after the
Effective Date with any counterparty that becomes a Lender, an Agent or an
Affiliate of a Lender or Agent; it being agreed that, for the avoidance of
doubt, the assignment provisions of Section 9.04 and the Defaulting Lender
provisions contained herein shall not apply to a Person described in clauses
(a) through (e) above in its capacity as a counterparty in respect of a Swap
Agreement or affect its status or rights as a Secured Party in respect of any
Secured Swap Obligation.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the Collateral Agreement, Mortgages and each other
security agreement or pledge agreement, including any Account Control Agreement
or any Intellectual Property security agreement executed and delivered pursuant
to the Collateral and Guarantee Requirement, Section 4.01(f), Section 5.11,
Section 5.12 or Section 5.14 to secure any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted Equal
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is incurred, and each of their successors in such capacities.

 

70



--------------------------------------------------------------------------------

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Significant Subsidiary” means any “significant subsidiary” as defined in
Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities
Act, as such regulation is in effect on the Effective Date.

“Signing Date” means August 15, 2019.

“Similar Business” means (1) any business conducted by the Borrower or any
Restricted Subsidiary on the Effective Date or (2) any business or other
activities that are reasonably similar, ancillary, incidental, complementary or
related to (including non-core incidental businesses acquired in connection with
any Investment permitted hereunder), or a reasonable extension, development or
expansion of, the businesses that the Borrower and its Restricted Subsidiaries
conduct or propose to conduct on the Effective Date.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Solvent” and “Solvency” means with respect to any Person on any date of
determination, that on such date (i) the Fair Value and the Present Fair
Saleable Value of the assets of a Person exceeds such Person’s Stated
Liabilities and Identified Contingent Liability; (ii) such person does not have
Unreasonably Small Capital; and (iii) such Person can pay its Stated Liabilities
and Identified Contingent Liability as they mature. For purposes of the
foregoing, (a) “Fair Value” shall mean the amount at which the assets (both
tangible and intangible), in their entirety, of a Person would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act, (b) “Present Fair Salable Value”
means the amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated

 

71



--------------------------------------------------------------------------------

(provided that for purposes of determining Solvency on the Effective Date, this
clause (b) shall be calculated after giving effect to the consummation of the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the Effective Date)), (c)
“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP, consistently
applied) of such Person, (d) “Identified Contingent Liabilities” shall mean the
maximum estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of such person; provided that for purposes of
determining Solvency on the Effective Date, this clause (d) shall be calculated
after giving effect to the consummation of the Transactions (including the
execution and delivery of this Agreement, the making of the Loans and the use of
proceeds of such Loans on the Effective Date (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities pursuant to the proviso in clause (c) above)) as
identified and explained in terms of their nature and estimated magnitude and
(e) “Can pay their Stated Liabilities and Identified Contingent Liabilities as
they mature” means such Person will have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable; provided that for purposes of determining Solvency on the
Effective Date, this clause (e) shall be calculated after giving effect to the
consummation of the Transactions (including the execution and delivery of this
Agreement, the making of the Loans and the use of proceeds of such Loans on the
Effective Date) and (f) “Do not have Unreasonably Small Capital” means such
Person will have sufficient capital to ensure that it is a going concern.

“Special Purpose Entity” means a direct or indirect subsidiary of any Loan
Party, whose organizational documents contain restrictions on its purpose and
activities intended to preserve its separateness from such Loan Party and/or one
or more Subsidiaries of such Loan Party.

“Specified Debt Incurrence Prepayment Event” has the meaning assigned to such
term in the definition of “Prepayment Event”.

“Specified Equity Issuance” has the meaning assigned to such term in
Section 7.02.

“Specified Existing Revolving Commitment Class” has the meaning assigned to such
term in Section 2.24(b).

“Specified Merger Agreement Representations” means the representations and
warranties made by, or with respect to, the Target and its respective
subsidiaries in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that Parent or its affiliates have the right
(taking into account any applicable cure provisions) to terminate its (or their)
obligations under the Merger Agreement or to decline to consummate the
acquisition of the Target (in each case, in accordance with the terms thereof)
as a result of a breach of such representations and warranties in the Merger
Agreement.

“Specified Representations” means the representations and warranties set forth
in Section 3.01(a) (as it relates to organizational existence of the Loan
Parties), Section 3.01(b)(ii) (with respect to the incurrence of the Loans, the
provision of the Guarantees under the Guarantee Agreement by the Loan Parties,
the granting of the security interests in the Collateral by the Loan Parties and
the performance of the obligations under the Loan Documents by the Loan
Parties), Section 3.02, Section 3.03(b)(i), Section 3.08, Section 3.14,
Section 3.15, Section 3.16 (as it relates to the creation, validity and
perfection of the security interests in the Collateral on the Effective Date)
and Section 3.17(a), (b)(i)(x) and (b)(ii) (in each case, as it relates to the
use of proceeds of the Loans on the Effective Date), in each case, after giving
effect to the Acquisition.

 

72



--------------------------------------------------------------------------------

“Specified Restructuring” means any restructuring initiative, cost saving
initiative or other similar strategic initiative of Holdings, the Borrower or
any of their respective Restricted Subsidiaries after the Effective Date
described in reasonable detail in a certificate of a Responsible Officer
delivered by Holdings to the Administrative Agent.

“Specified Time” means with respect to the LIBO Rate, 11:00 a.m., London time.

“Specified Transaction” means, with respect to any period, any Investment,
Specified Restructuring, Disposition, incurrence or repayment of Indebtedness,
Restricted Payment, subsidiary designation, operating improvements,
restructurings, New Project or other event that by the terms of the Loan
Documents requires “pro forma compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “pro forma basis” or after
giving “pro forma effect” to such event.

“Sponsor” means Centerbridge Partners, L.P. and Norwest Equity Partners IX, LP,
and their respective Affiliates, funds, partnerships or other co-investment
vehicles managed, advised or controlled by the foregoing (other than Holdings
and its Subsidiaries or any operating portfolio company of any of the entities
referred to above).

“SPV” has the meaning assigned to such term in Section 9.04(f).

“Standard Securitization Undertakings” means all representations, warranties,
covenants and indemnities (including repurchase obligations in the event of a
breach of representation and warranty) by any Loan Party or Subsidiary thereof
that the Borrower has determined in good faith to be customary in connection
with a Permitted Receivables Financing, including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply therewith, the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central Bank.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset
or similar requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any other applicable law, rule or regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subject Interest Period” shall have the meaning provided in Section 2.13(c).

“Subordinated Indebtedness” means any debt for borrowed money that is
contractually subordinated in right of payment to the Loan Document Obligations.

 

73



--------------------------------------------------------------------------------

“subsidiary” of any Person means and includes (a) any corporation more than
50.0% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, Joint Venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50.0% equity
interest at the time.

“Subsidiary” means any subsidiary of Holdings.

“Subsidiary Loan Party” means (a) each Restricted Subsidiary (other than the
Borrower) that is a party to the Guarantee Agreement and (b) any other
Restricted Subsidiary of the Borrower that may be designated by the Borrower (by
way of delivering to the Collateral Agent a supplement to the Collateral
Agreement and a supplement to the Guarantee Agreement, in each case, duly
executed by such Subsidiary) in its sole discretion from time to time to be a
guarantor in respect of the Secured Obligations, whereupon such Subsidiary shall
be obligated to comply with the other requirements of Section 5.11 as if it were
newly acquired.

“Successor Benchmark Rate” has the meaning assigned to such term in
Section 2.14(b).

“Successor Borrower” has the meaning assigned to such term in Section 6.03(d).

“Successor Holdings” has the meaning assigned to such term in Section 6.06(o).

“Supported QFC” has the meaning assigned to such term in Section 9.22.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

 

74



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means (a) Owl Rock Capital Corporation, in its capacity as
lender of Swingline Loans hereunder and (b) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means $5,000,000.

“Target” has the meaning specified in the recitals to this Agreement.

“Tax Restructuring” means any reorganizations and other activities related to
tax planning and tax reorganization (as determined by the Borrower in good
faith) entered into after the Effective Date so long as such Tax Restructuring
does not impair the Guarantee or the security interests of the Secured Parties
in any material respect and is otherwise not adverse to the Lenders in any
material respect and after giving effect to such Tax Restructuring, Holdings and
its Restricted Subsidiaries otherwise comply with Section 5.12.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments or withholdings (including backup
withholdings) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Facility” means the term loan facilities represented by the Term Loans
(including, for the avoidance of doubt, the 2020 Incremental Term Loan
Facility).

“Term Lenders” means each Person that is, or shall have become, a party hereto
or to an Incremental Facility, in each case in respect of any Term Loans.

“Term Loan Extension Request” has the meaning assigned to such term in
Section 2.24(a).

“Term Loans” means the Initial Term Loans, the 2020 Incremental Term Loans, any
other Incremental Term Loans or any Other Term Loans, as applicable.

“Term Maturity Date” means (a) in the case of the Initial Term Loans, the
Initial Term Maturity Date, (b) in the case of the 2020 Incremental Term Loans,
the 2020 Incremental Term Loan Maturity Date and (c) in the case of any other
Incremental Term Loan or any Other Term Loan, the date set forth in the
applicable documentation in respect thereof.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated, (b) all Loan Document Obligations (other than in respect of
contingent indemnification and expense reimbursement claims not then due) shall
have been paid in full and (c) all Letters of Credit (other than those that have
been Cash Collateralized or back-stopped by a letter of credit or otherwise in a
manner reasonably satisfactory to the relevant Issuing Bank) shall have been
cancelled, terminated or have expired and all amounts drawn or paid thereunder
shall have been reimbursed in full.

 

75



--------------------------------------------------------------------------------

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been (or were required to have been)
delivered to the Administrative Agent pursuant to Section 5.01(a) or, in the
case of the first, second and third fiscal quarters, Section 5.01(b); provided
that prior to the first date financial statements have been (or were required to
have been) delivered pursuant to Section 5.01(a) or 5.01(b), the Test Period in
effect shall be the period of four consecutive fiscal quarters of the Borrower
ended June 30, 2019.

“Total Net Cash Leverage Ratio” means, on any date of determination, the ratio
of (a) Consolidated Total Net Debt as of the last day of the Test Period most
recently ended on or prior to such date of determination to (b) Consolidated
Cash EBITDA for the Test Period as of such date.

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated Total Net Debt as of the last day of the Test Period most
recently ended on or prior to such date of determination to (b) Consolidated
EBITDA for such Test Period.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Effective Date, the funding of any Revolving Loans on the Effective Date,
the proceeds of which are applied in accordance with Section 5.10 hereof, and
the consummation of the other transactions contemplated by this Agreement,
(b) the Effective Date Refinancing, (c) the Acquisition, the Merger and other
related transactions contemplated by the Merger Agreement, (d) the Equity
Contribution, (e) the consummation of any other transactions in connection with
the foregoing and (f) the payment of the fees and expenses incurred in
connection with any of the foregoing (including the Transaction Costs).

“Transaction Costs” means any fees, expenses and other transaction costs
incurred or paid by the Investors, any Parent Entity, Initial Holdings, the
Borrower or any of their Subsidiaries or Affiliates in connection with the
Transactions, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Treasury Rate” means, as of any date of notice of prepayment, the yield to
maturity as of the date of such notice of U.S. Treasury securities with a
constant maturity (as compiled and published in the most recent statistical
release designated as “H.15” under the caption “Treasury constant maturities” or
any successor publication which is published at least weekly by the Board of
Governors of the Federal Reserve System (or companion online data resource
published by the Board of Governors of the federal reserve system) and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity that has become publicly available at least two Business
Days prior to the date of such notice (or, if such Statistical Release is no
longer published, any publicly available source of similar market data)) most
nearly equal to the period from the applicable Prepayment Date to the date that
is two years after the 2020 Incremental Closing Date; provided, however, that if
the period from the applicable Prepayment Date to the date that is two years
after the 2020 Incremental Closing Date is less than one year, the weekly
average yield on actively traded U.S. Treasury securities adjusted to a constant
maturity of one year will be used.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

76



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Unaudited Financials” means the unaudited consolidated balance sheet of the
Target and its consolidated subsidiaries as at the end of, and the related
unaudited consolidated statement of operations and unaudited consolidated
statement of comprehensive income, unaudited consolidated statement of changes
in Redeemable Class B Units and members’ equity and consolidated unaudited
statement of cash flows, in each case, for, the six-month period (other than the
fourth fiscal quarter period of any fiscal year) ended June 30, 2019 (without
the requirement to include footnote disclosure).

“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower)
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.15 subsequent to the Effective Date.

“Unsecured Material Indebtedness” means any third party unsecured debt for
borrowed money in an aggregate principal amount exceeding $10,000,000.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 9.22.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).

“Vehicles” means all railcars, cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title law of any
state and all tires and other appurtenances to any of the foregoing.

“Voting Stock” means, with respect to any Person, shares of such Person’s Equity
Interests that is at the time generally entitled, without regard to
contingencies, to vote in the election of the Board of Directors of such Person.
To the extent that a partnership agreement, limited liability company agreement
or other agreement governing a partnership or limited liability company provides
that the members of the Board of Directors of such partnership or limited
liability company (or, in the case of a limited partnership whose business and
affairs are managed or controlled by its general partner, the Board of Directors
of the general partner of such limited partnership) is appointed or designated
by one or more Persons rather than by a vote of Voting Stock, each of the
Persons who are entitled to appoint or designate the members of such Board of
Directors will be deemed to own a percentage of Voting Stock of such partnership
or limited liability company equal to (a) the aggregate votes entitled to be
cast on such Board of Directors by the members of such Board of Directors which
such Person or Persons are entitled to appoint or designate divided by (b) the
aggregate number of votes of all members of such Board of Directors.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment (it being understood that the Weighted Average Life
to Maturity shall be determined without giving effect to any change in
installment or other required payments of principal resulting from prepayments
following the original Incurrence of such Indebtedness); by (b) the then
outstanding principal amount of such Indebtedness.

 

77



--------------------------------------------------------------------------------

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency Term Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
assuming that ASC 606 has been adopted for the entirety of the period and as
otherwise specifically prescribed herein.

 

78



--------------------------------------------------------------------------------

(b) Where reference is made to “the Borrower and the Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of Holdings other than the Borrower and the Restricted
Subsidiaries.

(c) In the event that the Borrower elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Net Leverage Ratio, the Total Net Cash Leverage Ratio,
the LTV Ratio and the Contract Asset Balance Coverage Ratio) so as to reflect
equitably the Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be substantially the same
after such change as if such change had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed in accordance with GAAP (as determined in good faith by a Responsible
Officer of the Borrower) (it being agreed that the reconciliation between GAAP
and IFRS used in such determination shall be made available to Lenders) as if
such change had not occurred.

(d) If the Borrower notifies the Administrative Agent that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (but only to the
extent that, without undue burden and expense, the Borrower, its auditors and/or
its financial systems are capable of interpreting such provisions as if such
change had not occurred); provided, further, that if such an amendment is
requested by the Borrower or the Required Lenders, then the Borrower and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to the Lenders) to preserve the original intent thereof in light of
such change in GAAP or the application thereof. Notwithstanding any other
provision contained herein, (a) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB Accounting Standards Codification 825-Financial Instruments, or any
successor thereto (including pursuant to the FASB Accounting Standards
Codification), to value any Indebtedness of Holdings or any Subsidiary at “fair
value,” as defined therein and (b) the amount of any Indebtedness under GAAP
with respect to Financing Lease Obligations shall be determined in accordance
with the definition of Financing Lease Obligations.

(e) For the avoidance of doubt, notwithstanding any classification under GAAP of
any Person or business in respect of which a definitive agreement for the
Disposition thereof has been entered into as discontinued operations, the Net
Income of such Person or business shall not be excluded from the calculation of
Net Income until such Disposition shall have been consummated.

 

79



--------------------------------------------------------------------------------

SECTION 1.05 Currency Translation; Rates.

(a) For purposes of any determination under Article V, Article VI or Article VII
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than Dollars shall
be translated into Dollars at the Exchange Rate (rounded to the nearest currency
unit, with 0.5 or more of a currency unit being rounded upward); provided,
however, that for (x) purposes of determining compliance with Article VI with
respect to the amount of any Indebtedness, Lien, Investment, Disposition,
Restricted Payment or Restricted Debt Payment in a currency other than Dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness, Lien or Investment is incurred or Disposition, Restricted Payment
or Restricted Debt Payment made and (y) for purposes of determining compliance
with any Dollar-denominated restriction on the incurrence of Indebtedness, if
such Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency Exchange Rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of the Indebtedness that is incurred to Refinance such
Indebtedness does not exceed the principal amount (or accreted amount) of such
Indebtedness being Refinanced, except by an amount equal to the accrued
interest, dividends and premium (including tender premiums), if any, thereon
plus defeasance costs, underwriting discounts and other amounts paid and fees
and expenses (including original issue discount, closing payments, upfront fees
and similar fees) incurred in connection with such Refinancing plus an amount
equal to any existing commitment unutilized and letters of credit undrawn
thereunder and; provided further that, for the avoidance of doubt, the foregoing
provisions of this Section 1.05 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien or
Investment may be incurred or Disposition, Restricted Payment or Restricted Debt
Payment made at any time under such Sections. For purposes of any determination
of Consolidated Total Debt or Consolidated Total Net Debt, amounts in currencies
other than Dollars shall be translated into Dollars at the currency exchange
rates used in preparing the most recently delivered financial statements
pursuant to Section 5.01(a) or Section 5.01(b). Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Borrower’s consent
(such consent not to be unreasonably withheld) to appropriately reflect a change
in currency of any country and any relevant market conventions or practices
relating to such change in currency.

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

SECTION 1.06 Timing of Payment of Performance. When payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

SECTION 1.07 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, Loans in connection with
any Replacement Revolving Commitments, Extended Revolving Commitments, Extended
Revolving Loans, or loans incurred under a new credit facility, in each case, to
the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

 

80



--------------------------------------------------------------------------------

SECTION 1.08 Certain Calculations and Tests.

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
for purposes of (i) determining compliance with any provision in this Agreement
or any Loan Document that requires the calculation of any financial ratio or
test (including, without limitation, any Total Net Leverage Ratio, any Total Net
Cash Leverage Ratio, any Contract Asset Balance Coverage Ratio or any LTV Ratio
test (including as required in the definition of “Permitted Acquisition”)), (ii)
determining compliance with representations and warranties or the requirement
regarding the absence of a Default or Event of Default (or any type of Default
or Event of Default) (other than in connection with any borrowing of Revolving
Loans or issuance of any Letter of Credit under the Revolving Credit Facility
(or Other Revolving Commitments)) or (iii) testing any cap expressed as a
percentage of Consolidated EBITDA, Consolidated Cash EBITDA, Liquidity or
Consolidated Total Assets and any other availability of a “basket” or exception
set forth in Article VI, in each case in connection with a Specified Transaction
or other transaction permitted hereunder, undertaken in connection with the
consummation of a Limited Condition Transaction, the date of determination of
whether any such action is permitted hereunder (but not, for the avoidance of
doubt, in connection with any calculation of the Financial Maintenance Covenant
for the purposes of Section 6.13 only), at the election of the Borrower (such
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), will be deemed to be (x) the date the
definitive agreements for such Limited Condition Transaction are entered into or
(y) in respect of sales in connection with an acquisition to which the United
Kingdom City Code on Takeovers and Mergers applies (or similar law or practice
in other jurisdictions), the date on which a “Rule 2.7 announcement” of a firm
intends to make an offer or similar announcement or determination in another
jurisdiction subject to laws similar to the United Kingdom City Code on
Takeovers and Mergers in respect of a target of a Limited Condition Transaction
(the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recently
completed Tests Period ending on or prior to the LCT Test Date, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
such ratios, representation, warranty, absence of Default or Event of Default or
“basket”, such ratio, representation, warranty, absence of Default or Event of
Default shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCT Election and (x) any of the ratios or “baskets”
for which compliance was determined or tested as of the LCT Test Date are
exceeded as a result of fluctuations in any such ratio or “basket” (including
due to fluctuations of the target of any Limited Condition Transaction) at or
prior to the consummation of the relevant Limited Condition Transaction, such
“baskets” or ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Transaction is permitted hereunder and (y) in
connection with any subsequent calculation of any ratio or “basket” availability
on or following the relevant LCT Test Date and prior to the earlier of (i) the
date on which such Limited Condition Transaction is consummated or (ii) the date
that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or “basket” availability shall be calculated (x) on
a pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof (but without netting the cash proceeds thereof))
had been consummated or (y) solely in respect of any Restricted Payment or any
Restricted Debt Payment, on a standalone basis without assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof (but without
netting the cash proceeds thereof)) had been consummated. For the further
avoidance of doubt, in the absence of an LCT Election, unless specifically
stated in this Agreement to be otherwise,

 

81



--------------------------------------------------------------------------------

all determinations of (x) compliance with any financial ratio or test
(including, without limitation, any Total Net Leverage Ratio, any Total Net Cash
Leverage Ratio, any Contract Asset Balance Coverage Ratio or any LTV Ratio test
(but not, for the avoidance of doubt, in connection with any calculation of the
Financial Maintenance Covenant for the purposes of Section 6.13 only)) and/or
any cap expressed as a percentage of Consolidated EBITDA, Consolidated Cash
EBITDA, Liquidity or Consolidated Total Assets, (y) any representation and
warranties, or any requirement regarding the absence of a Default or Event of
Default (or any type of Default or Event of Default) or (z) any availability
test under any “baskets” shall be made as of the applicable date of the
consummation of the Specified Transaction or other transaction hereunder.

SECTION 1.09 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up for five).

SECTION 1.10 [Reserved].

SECTION 1.11 Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests
(including measurements of Consolidated Total Assets, Consolidated Cash EBITDA,
Liquidity or Consolidated EBITDA and the Total Net Leverage Ratio, the Total Net
Cash Leverage Ratio, the Contract Asset Balance Coverage Ratio or the LTV
Ratio), shall be calculated in the manner prescribed by this Section 1.11;
provided that, notwithstanding anything to the contrary in clauses (b), (c) or
(d) of this Section 1.11, (I) when calculating the Total Net Leverage Ratio for
purposes of, as applicable, (i) [reserved], (ii) [reserved] and
(iii) Section 6.13 and (II) when calculating the Total Net Cash Leverage Ratio
for purposes of Section 2.11(d), in each case, the events described in this
Section 1.11 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect; provided, however, that for purposes of
calculating the ECF Percentage, Consolidated Total Net Debt shall be determined
after giving pro forma effect to the Permitted ECF Recalculation Considerations
assuming such prepayments had been made on the last day of such fiscal year. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis or requires pro forma compliance, the reference to “Test Period” for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the Test Period most recently ended for
which financial statements have been (or were required to have been) delivered
pursuant to Section 5.01(a) or (b).

(b) For purposes of calculating any financial ratio or test (including
Consolidated Total Assets, Consolidated Cash EBITDA or Consolidated EBITDA),
Specified Transactions (with any incurrence or Refinancing of any Indebtedness
in connection therewith to be subject to clause (d) of this Section 1.11) that
have been made (i) during the applicable Test Period or (ii) subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA, Consolidated Cash EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period (or, in the case of Consolidated
Total Assets or “unrestricted” cash and Cash Equivalents, on the last day of the
applicable Test Period). If, since the beginning of any applicable Test Period,
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into Holdings, the Borrower or any
Restricted Subsidiary since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.11, then such financial ratio or test (including Consolidated Total
Assets and Consolidated EBITDA) shall be calculated to give pro forma effect
thereto in accordance with this Section 1.11.

 

82



--------------------------------------------------------------------------------

(c) Whenever pro forma effect or a determination of pro forma compliance is to
be given to a Specified Transaction or a Specified Restructuring, the pro forma
calculations shall be made in good faith by a Responsible Officer of Holdings
and may include, for the avoidance of doubt, the amount of “run rate” cost
savings, operating expense reductions and cost synergies and other synergies
projected by Holdings in good faith to result from or relating to any Specified
Transaction (including the Transactions) or Specified Restructuring that is
being given pro forma effect or for which a determination of pro forma
compliance is being made that have been realized or are expected to be realized
and for which the actions necessary to realize such cost savings, operating
expense reductions, cost synergies or other synergies have been taken or
initiated, have been committed to be taken or initiated, with respect to which
substantial steps have been taken or initiated or which are expected to be taken
or initiated (in the good faith determination of the Borrower) (calculated on a
pro forma basis as though such cost savings, operating expense reductions, cost
synergies and other synergies had been realized on the first day of such period
and as if such cost savings, operating expense reductions, cost synergies and
other synergies were realized during the entirety of such period and “run rate”
means the full recurring benefit for a period that is associated with any action
taken, any action committed to be taken, any action with respect to which
substantial steps have been taken or initiated or any action that is expected to
be taken (including any savings expected to result from the elimination of
Public Company Costs) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized)
relating to such Specified Transaction or Specified Restructuring, and any such
adjustments included in the initial pro forma calculations shall continue to
apply to subsequent calculations of such financial ratios or tests, including
during any subsequent Test Periods in which the effects thereof are expected to
be realizable; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of Holdings, (B) such actions
are taken, such actions are committed to be taken, substantial steps with
respect to such action have been taken or initiated or such actions are expected
to be taken no later than six fiscal quarters after the date of consummation of
such Specified Transaction or the date of initiation of such Specified
Restructuring, (C) no amounts shall be added to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA or
Consolidated Cash EBITDA (or any other components thereof), whether through a
pro forma adjustment or otherwise, with respect to such period and (D) the
aggregate amount of any such pro forma increase added to Consolidated EBITDA
pursuant to this clause (D), when combined, without duplication, with amounts
added to Consolidated EBITDA pursuant to clauses (a)(xv), (a)(xvi) and (b)(1) of
the definition of “Consolidated EBITDA” and amounts excluded pursuant to clause
(a) of the definition of “Consolidated Net Income” shall not exceed (x) for
purpose of any calculation of Consolidated EBITDA under this Agreement, an
amount equal to 20.0% of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to such add-backs) and (y) for purposes of any
calculation of Consolidated Cash EBITDA under this Agreement, an amount equal to
25.0% of Consolidated Cash EBITDA for such Test Period (calculated prior to
giving effect to such add-backs).

(d) In the event that Holdings, the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantee) or Refinances (including by redemption,
repurchase, repayment, retirement or extinguishment) any Indebtedness, in each
case included in the calculations of any financial ratio or test, (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence or Refinancing of Indebtedness
(including pro forma effect to the application of the net proceeds therefrom),
in each case to the extent required, as if the same had occurred on the last day
of the applicable Test Period; provided that, with

 

83



--------------------------------------------------------------------------------

respect to any Incurrence of Indebtedness pursuant to Section 6.01(a) in
reliance on the pro forma calculation of the Total Net Cash Leverage Ratio (a
“Ratio Incurrence”) such calculation shall not give pro forma effect to any
Indebtedness being incurred (or expected to be incurred) substantially
simultaneously or contemporaneously with such Ratio Incurrence in reliance on
any “basket” set forth in Section 6.01(a) (including clause (a) of the
definition of “Incremental Cap” and any “baskets” measured as a percentage of
Consolidated Total Assets, Consolidated Cash EBITDA or Consolidated EBITDA and
including any Borrowing of up to $15,000,000 under the Revolving Credit Facility
or issuance of any Letter of Credit, except to the extent expressly required to
be calculated otherwise in Section 2.20, Section 6.01(a)(xxiii) or any
Replacement Revolving Facility).

(e) Any such pro forma shall include, without limitation, all adjustments
calculated in accordance with Regulation S-X under the Securities Act.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) (i) Subject to the terms and conditions set forth herein, (i) each Term
Lender (other than the 2020 Incremental Term Lenders) severally agrees to make
an Initial Term Loan to the Borrower denominated in Dollars on the Effective
Date in an aggregate principal amount equal to its Initial Term Loan Commitment,
(ii) each 2020 Incremental Term Lender severally agrees to make a 2020
Incremental Term Loan to the Borrower denominated in Dollars on the 2020
Incremental Closing Date (as defined in Amendment No. 1) in an aggregate
principal amount equal to its 2020 Incremental Term Loan Commitment and
(iii) each Revolving Lender agrees to make Revolving Loans to the Borrower
denominated in Dollars during the Revolving Availability Period in an aggregate
principal amount which will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment; provided that any borrowing of
Revolving Loans on the Effective Date shall not exceed the Initial Revolving
Borrowing Amount. The Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Initial Term Loans and 2020 Incremental
Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth in any Incremental Facility
Amendment providing for, as applicable, the making or Refinancing of Term Loans
or Revolving Loans, each Term Lender or Revolving Lender party thereto severally
agrees to, as applicable, make or Refinance Term Loans or Revolving Loans, as
applicable, on the date specified therein in an aggregate amount not to exceed
the amount of such Term Lender’s or Revolving Lender’s Commitment as set forth
therein.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the applicable Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and, other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b) Subject to Section 2.14, each Revolving Loan Borrowing and Term Loan
Borrowing denominated in Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrower may request in accordance herewith. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make

 

84



--------------------------------------------------------------------------------

such Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) such Loan shall be deemed to have been made and held by
such Lender, and the obligation of the Borrower to repay such Loan shall
nevertheless be to such Lender for the account of such domestic or foreign
branch or Affiliate of such Lender and (iii) in exercising such option, such
Lender shall use reasonable efforts to minimize increased costs to the Borrower
resulting therefrom (which obligation of such Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided, further, that no such
domestic or foreign branch or Affiliate of such Lender shall be entitled to any
greater indemnification under Section 2.17 with respect to such Loan than that
to which the applicable Lender was entitled on the date on which such Loan was
made (except in connection with any indemnification entitlement arising as a
result of any Change in Law after the date on which such Loan was made).

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 15 Eurocurrency Borrowings outstanding (which
number of Eurocurrency Borrowings may be increased or adjusted by agreement
between Holdings, the Borrower and the Administrative Agent in connection with
any Incremental Facility or Extended Loans/Commitments or Loan Modification
Offer).

SECTION 2.03 Requests for Borrowings. To request a Revolving Loan Borrowing or
Term Loan Borrowing, the Borrower shall notify the Administrative Agent of such
request by delivery (by hand delivery, facsimile or other electronic
transmission) of a written Borrowing Request signed by the Borrower to the
Administrative Agent (a) not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or one Business Day in
the case of any Eurocurrency Borrowing to be made on the Effective Date) (or
such later time as the Administrative Agent may agree in its sole discretion) or
(b) in the case of an ABR Borrowing, not later than 2:00 p.m., New York City
time, one Business Day prior to the date of the proposed Borrowing. Each such
Borrowing Request shall (x) in the case of any Revolving Loan Borrowing, be
irrevocable upon delivery and (y) specify the following information (other than,
in the case of clause (vii) below, the Borrowing Request pertaining to
Borrowings on the Effective Date):

(i) whether the requested Borrowing is to be a Revolving Loan Borrowing, an
Initial Term Loan Borrowing or a Borrowing of any other Class (specifying the
Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

85



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Loan Borrowing or Swingline Loan requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that made such LC Disbursement;

(vii) that, in the case of any Borrowing after the Effective Date, as of the
date of such Borrowing, the conditions set forth in Section 4.02(a) and
Section 4.02(b) are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in Dollars in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments, (ii) the aggregate amount of Swingline Loans outstanding
exceeding the Swingline Sublimit or (iii) the Revolving Exposure of any Lender
exceeding such Lender’s Revolving Commitments; provided that (A) the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and (B) the Swingline Lender shall not be under any
obligation to make any Swingline Loan if, after giving effect to
Section 2.22(a)(iv), any Defaulting Lender Fronting Exposure would remain
outstanding. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by written notice, not later than
10:00 a.m., New York City time, on the day of such proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day), the amount of the requested Swingline Loan and, in the
case of any Swingline Loan requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(a)(vi), the identity of the Issuing
Bank that made such LC Disbursement. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the deposit
account of the Borrower specified in such written notice (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(a)(vi), by remittance to the applicable Revolving
Issuing Bank) promptly on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice the Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges

 

86



--------------------------------------------------------------------------------

and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d) In the event there is no Swingline Lender, the Borrower may designate as
replacement Swingline Lender one Revolving Lender that agrees to serve in such
capacity as provided below; provided that such Swingline Lender is reasonably
acceptable to the Administrative Agent. The acceptance by a Revolving Lender of
an appointment as a Swingline Lender hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.
At no time shall there be more than one Swingline Lender.

(e) The Borrower may terminate the appointment of any Swingline Lender as a
“Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero. Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including
Section 2.22), each Issuing Bank agrees, in reliance upon agreement of the
Revolving Lenders set forth in this Section 2.05, to issue Letters of Credit
denominated in Dollars for the account of the Borrower (or for the account of
any Restricted Subsidiary so long as the Borrower and such Restricted Subsidiary
are co-applicants in respect of such Letter of Credit), in a form reasonably
acceptable to the applicable Issuing Bank, which shall reflect

 

87



--------------------------------------------------------------------------------

the standard policies and operating procedures of such Issuing Bank, at any time
and from time to time during the Revolving Availability Period and prior to the
fifth Business Day prior to the Latest Maturity Date applicable to Revolving
Loans. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

(b) Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall deliver in writing by hand
delivery or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (at least three Business Days before the requested
date of issuance, amendment, renewal or extension or such shorter period as the
applicable Issuing Bank and the Administrative Agent may agree) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(a)(iv) of this Section), the amount and currency of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (A) the aggregate LC Exposure attributable to Letters of Credit
issued by such Issuing Bank shall not exceed the LC Commitment of such Issuing
Bank, (B) the aggregate Revolving Exposures shall not exceed the aggregate
Revolving Commitments, (C) the aggregate LC Exposure shall not exceed the Letter
of Credit Sublimit, (D) the Revolving Exposure of any Lender shall not exceed
such Lender’s Revolving Commitments and (E) the face amount of outstanding
Letters of Credit issued by any Issuing Bank shall not exceed such Issuing
Bank’s Applicable LC Fronting Sublimit. No Issuing Bank shall be under any
obligation to issue any Letter of Credit if (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall enjoin or restrain such Issuing
Bank from issuing the Letter of Credit, or any law applicable to such Issuing
Bank any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which such Issuing
Bank in good faith deems material to it, (B) any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such Issuing Bank with the Borrower or such Lender to eliminate
such Issuing Bank’s Defaulting Lender Fronting Exposure arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other LC Exposure as to which such Issuing Bank has Defaulting Lender Fronting
Exposure or (C) such issuance will violate any policy or procedure of such
Issuing Bank without such Issuing Bank’s prior written consent. Upon the
issuance of each Letter of Credit, the Issuing Bank shall send the
Administrative Agent a copy of the same.

(c) Notice. Each Issuing Bank agrees that it shall not permit any issuance or
amendment of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (m) of this
Section.

 

88



--------------------------------------------------------------------------------

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (A) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any extension thereof,
one year after the then-current expiration date at the time of such extension)
and (B) the date that is the third Business Day prior to the Latest Maturity
Date applicable to Revolving Loans; provided that if such expiry date is not a
Business Day, such Letter of Credit shall expire at or prior to close of
business on the next succeeding Business Day; provided, however, that any Letter
of Credit may, upon the request of the Borrower and with the consent of the
Issuing Bank, in its sole discretion, include a provision whereby such Letter of
Credit shall be extended automatically for additional consecutive periods of one
year or less (but not beyond the date that is three Business Days prior to the
applicable Latest Maturity Date unless Cash Collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Issuing Bank thereof)
unless the applicable Issuing Bank notifies the beneficiary thereof within the
time period specified in such Letter of Credit or, if no such time period is
specified, at least 30 days prior to the then-applicable expiration date, that
such Letter of Credit will not be extended; provided that such extended terms
are reasonably satisfactory to the relevant Issuing Bank.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer thereof or the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (a)(vi) of this Section in the currency of
such LC Disbursement, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or any
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(f) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement in
Dollars not later than 2:00 p.m., New York City time (A) on the next succeeding
Business Day if the Borrower receives notice of such LC Disbursement on or
before 12:00 p.m., New York City time on the day of such LC Disbursement or
(B) on the second succeeding Business Day if the Borrower receive notice of such
LC Disbursement after 12:00 p.m., New York City time on the day of such LC
Disbursement; provided that, if such LC Disbursement is denominated in Dollars
and is not less than $100,000 (or such lesser amount as reasonably agreed to by
the Administrative Agent), the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.04 that such payment be financed with an ABR Revolving Loan Borrowing
or a Swingline Loan, in each case in an equivalent amount, and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Loan Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in Dollars and in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis

 

89



--------------------------------------------------------------------------------

mutandis, to the payment obligations of the Revolving Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender or the Swingline Lender pursuant
to this paragraph to reimburse any Issuing Bank for any LC Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (a)(vi) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (A) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (B) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (C) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in translation, any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction in a final, nonappealable judgment) or the
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of documents strictly complying with the
terms and conditions of a Letter of Credit (as determined by a court of
competent jurisdiction in a final, non-appealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

(h) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in writing of such demand for

 

90



--------------------------------------------------------------------------------

payment and whether such Revolver Issuing Bank has made a LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of their obligation to reimburse such Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement in
accordance with paragraph (a)(vi) of this Section.

(i) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is required to be reimbursed pursuant to Section 2.05(e),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (a)(vi) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (a)(vi) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburse the applicable LC Disbursement in full.

(j) Cash Collateralization. If the maturity of the Loans has been accelerated,
then on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders demanding the deposit of
Cash Collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount of cash in Dollars equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01. The Borrower also shall deposit Cash Collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. At any time
that there shall exist a Defaulting Lender, if any Defaulting Lender Fronting
Exposure remains outstanding (after giving effect to Section 2.22(a)(iv)), then
promptly upon the request of the Administrative Agent or any Issuing Bank, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover such Defaulting Lender Fronting Exposure (after giving
effect to any Cash Collateral provided by the Defaulting Lender). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent in Cash Equivalents and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing more than 50.0% of
the aggregate LC Exposure of all the Revolving Lenders), be applied to satisfy
other obligations of the Borrower under this Agreement in accordance with the
terms of the Loan Documents. If the Borrower is required to provide an amount of
Cash Collateral hereunder, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after the Events of
Default giving rise to the acceleration of the maturity of the Loans has been
cured or waived or after no Default Lender Fronting Exposure remains
outstanding, as applicable. If the Borrower is required to provide an amount of
Cash Collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(b) and no Event of Default shall have occurred and
be continuing.

 

91



--------------------------------------------------------------------------------

(k) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (A) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (B) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as a “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (A) such Issuing Bank’s
acknowledging receipt of such notice and (B) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (A) periodic activity (for each successive month) in
respect of Letters of Credit issued by such Issuing Bank, including all
issuances and amendments, all expirations and cancellations and all
disbursements and reimbursements, (B) within five Business Days following the
time that such Issuing Bank issues or amends any Letter of Credit, the date of
such issuance or amendment and the currency and available balance of the Letters
of Credit issued or amended by it and outstanding after giving effect to such
issuance or amendment (and whether the amounts thereof shall have changed),
(C) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date, currency and amount of such LC Disbursement, (D) on any Business Day
on which the Borrower fail to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and amount
of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(n) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, (A) the rules
of the ISP shall apply to each standby Letter of Credit, and (B) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance,
shall apply to each commercial Letter of Credit.

(o) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

92



--------------------------------------------------------------------------------

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 10:00 a.m., New
York City time, to the Applicable Account of the Administrative Agent
most-recently designated by it for such purpose by notice to the Lenders (or
such earlier time on the Effective Date as may be agreed among the relevant
Lenders, Holdings, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions); provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly wiring the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of a LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(e) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the Borrower, and
the Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to such Borrowing in accordance with Section 2.13. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

(c) Obligations of the Lenders hereunder to make Term Loans and Revolving Loans,
to fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to Section 9.03(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and,
other than as expressly provided herein with respect to a Defaulting Lender, no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 9.03(c).

SECTION 2.07 Interest Elections.

(a) Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.

 

93



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by delivery (by hand delivery, facsimile
or other electronic transmission) to the Administrative Agent of a written
Interest Election Request signed by the Borrower (i) in the case of an election
to convert or continue a Borrowing into a Eurocurrency Borrowing, not later than
2:00 p.m., New York City time, three Business Days before the effective date of
the election made pursuant to such Interest Election Request and (ii) in the
case of an election to convert or continue a Borrowing into an ABR Borrowing,
not later than 2:00 p.m., New York City time, one Business Day prior to the
effective date of the election made pursuant to such Interest Election Request.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term Loan Commitments shall
terminate upon the making of the Initial Term Loans on the Effective Date,
(ii) the 2020 Incremental Term Commitments shall terminate upon the earlier to
occur of (x) the making of the 2020 Incremental Term Loans and (y) 5:00 p.m. New
York City time on March 25, 2020 and (iii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.

 

94



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans or Swingline Loans in accordance with Section 2.11, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section by 2:00
p.m. New York City time at least three Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.

(d) Any termination or reduction pursuant to this Section 2.08 shall apply
proportionately and permanently to reduce the Commitments of each of the Lenders
within such Class; provided (1) the Borrower may allocate any termination or
reduction of Commitments among Classes of Commitments at its direction
(including, for the avoidance of doubt, to the Commitments with respect to any
Class of Extended Revolving Commitments without any termination or reduction of
the Commitments with respect to any Existing Revolving Commitments of the same
Specified Existing Revolving Commitment Class) and (2) in connection with the
establishment on any date of any Extended Revolving Commitments pursuant to
Section 2.24, the Existing Revolving Commitments of any one or more Lenders
providing any such Extended Revolving Commitments on such date shall be reduced
in an amount equal to the amount of Specified Existing Revolving Commitments so
extended on such date (or, if agreed by the Borrower and the Lenders providing
such Extended Revolving Commitments, by any greater amount so long as (a) a
proportionate reduction of the Specified Existing Revolving Commitments has been
offered to each Lender to whom the applicable Revolving Credit Extension Request
has been made (which may be conditioned upon such Lender becoming an Extending
Lender), and (b) the Borrower prepay the Existing Revolving Loans of such
Class owed to such Lenders providing such Extended Revolving Commitments to the
extent necessary to ensure that, after giving pro forma effect to such repayment
or reduction, the Existing Revolving Loans of such Class are held by the Lenders
of such Class on a pro rata basis in accordance with their Existing Revolving
Commitments of such Class after giving pro forma effect to such reduction)
(provided that (x) after giving pro forma effect to any such reduction and to
the repayment of any Loans made on such date, the aggregate amount of the
revolving credit exposure of any such Lender does not exceed the Existing
Revolving Commitment thereof (such revolving credit exposure and Revolving
Credit Commitment being determined in each case, for the avoidance of doubt,
exclusive of such Lender’s Extended Revolving Commitment and any exposure in
respect thereof) and (y) for the avoidance of doubt, any such repayment of Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 2.18 with respect to the ratable allocation of payments
hereunder, with such allocation being determined after giving pro forma effect
to any conversion or exchange pursuant to Section 2.24 of Existing Revolving
Commitments and Existing Revolving Loans into Extended Revolving Commitments and
Extended Revolving Loans respectively, and prior to any reduction being made to
the Commitment of any other Lender).

(e) With respect to each mandatory reduction and termination of Revolving
Commitments or Replacement Revolving Credit Commitments (and any previously
extended Extended Revolving Commitments) required in connection with the
incurrence of any Incremental Refinancing Facility or the

 

95



--------------------------------------------------------------------------------

incurrence of any Credit Agreement Refinancing Indebtedness incurred to
Refinance any Revolving Commitments, Replacement Revolving Commitments and/or
Other Revolving Commitments, the Borrower may designate (A) the Classes of
Commitments to be reduced and terminated and (B) the corresponding Classes of
Loans to be prepaid; provided that (x) any such reduction and termination shall
apply proportionately and permanently to reduce the Commitments of each of the
Lenders within any such Class and (y) after giving pro forma effect to such
termination or reduction and to any prepayments of Loans or cancellation or cash
collateralization of Letters of Credit made on the date of each such reduction
and termination in accordance with this Agreement, the aggregate amount of such
Lenders’ credit exposures shall not exceed the remaining Commitments of such
Lenders’ in respect of the Class reduced and terminated. In connection with any
such termination or reduction, to the extent necessary, the participations
hereunder in outstanding Letters of Credit and Swingline Loans may be required
to be reallocated and related loans outstanding prepaid and then reborrowed.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Term Lender the then
unpaid principal amount of each Term Loan of such Term Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan made by the Swingline Lender on the earlier to occur of
(A) the date that is 10 Business Days after such Loan is made and (B) the
Revolving Maturity Date; provided that on each date that a Revolving Loan
Borrowing in Dollars is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof and
(iv) any cancellation or retirement of Term Loans contemplated by
Section 9.04(g).

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section and the entries made in the Register pursuant to
Section 9.04(b)(iv), the accounts maintained by the Administrative Agent and the
entries made in the Register pursuant to Section 9.04(b)(iv) shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender or its registered assigns substantially in the form of Exhibit L.

 

96



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, (x) with effect from the Amendment No. 1
Effective Date, the 2020 Incremental Term Loans made in accordance with
Amendment No. 1 shall constitute for all purposes of this Agreement, a “Term
Loan” made pursuant to this Agreement and all provisions of this Agreement
applicable to Term Loans shall be applicable to the 2020 Incremental Term Loans;
provided, that, the 2020 Incremental Term Loans shall constitute a separate
Class of Loans from the “Initial Term Loans” for all purposes of this Agreement
and (y) with effect from the Amendment No. 1 Effective Date, the 2020
Incremental Term Loans Commitment shall constitute an “Incremental Commitment”
for all purposes of this Agreement, and all provisions of this Agreement
applicable to Incremental Commitments in respect of Incremental Term Loans shall
be applicable to the 2020 Incremental Term Loan Commitments. Further, with
effect from the Amendment No. 1 Effective Date, the 2020 Incremental Term Loans
(i) shall mature and shall become due and payable on the Term Maturity Date
applicable to Initial Term Loans and (ii) shall be repaid in quarterly
installments in accordance with Section 2.10(a)(ii).

SECTION 2.10 Amortization of Term Loans.

(a) The Borrower shall repay Initial Term Loan Borrowings on the last Business
Day of each March, June, September and December (commencing on December 31,
2019) in the principal amount of Initial Term Loans equal to one quarter of one
percent (0.25%) of the original principal amount of such Initial Term Loans made
on the Effective Date, as adjusted from time to time pursuant to
Section 2.11(f). The Borrower shall repay 2020 Incremental Term Loan Borrowings
on the last Business Day of each March, June, September and December (commencing
on June 30, 2020) in the principal amount of 2020 Incremental Term Loans equal
to one quarter of one percent (0.25%) of the original principal amount of such
2020 Incremental Term Loans made pursuant to Amendment No. 1, as adjusted from
time to time pursuant to Section 2.11(f). To the extent not previously paid, all
Initial Term Loans and all 2020 Incremental Term Loans shall be due and payable
by the Borrower on the Initial Term Loan Maturity Date.

(b) All repayment obligations under this Section 2.10 shall be reduced by the
amount of any prepayments made in accordance with Section 2.11 in the manner
specified therein.

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty; provided
that (x) in the event of (i) any voluntary prepayment of Initial Term Loans,
(ii) any replacement of a Non-Accepting Lender pursuant to Section 2.24, (iii)
any repayment of the obligations owing to, or replacement of, a Non-Consenting
Lender pursuant to Section 9.02(c), (iv) any prepayment in connection with any
Repricing Transaction, the primary purpose of which is to decrease the Effective
Yield on such Initial Term Loans, (v) any of the mandatory prepayments described
in Section 2.11(h) from the proceeds of a Specified Debt Incurrence Prepayment
Event or (vi) any amendment of this Agreement resulting in a Repricing
Transaction the primary purpose of which is to decrease the Effective Yield on
the Initial Term Loans (including any replacement of a Non-Accepting Lender
pursuant to Section 2.24 in connection therewith), the Borrower shall pay to the
Administrative Agent, for the account of each of the Lenders holding such
Initial Term Loans, (I) during the period from the Effective Date to and
including the day immediately preceding the first anniversary of the 2020
Incremental Closing Date, a prepayment premium of 5.00% of the principal amount
of the Initial Term Loans being prepaid or the principal amount of Initial Term
Loans subject to the amendment effectuating such Repricing Transaction and
outstanding immediately prior to the effectiveness thereof, (II) during the
period commencing on the first anniversary of the 2020 Incremental Closing Date
to and including the day immediately preceding the second anniversary of the
2020 Incremental Closing Date, a prepayment premium of 2.00% of the principal
amount of the Initial Term Loans being prepaid or the principal amount of the
Initial Term Loans subject to the amendment effectuating such Repricing

 

97



--------------------------------------------------------------------------------

Transaction and outstanding immediately prior to the effectiveness thereof,
(III) during the period commencing on the second anniversary of the 2020
Incremental Closing Date to and including the day immediately preceding the
third anniversary of the 2020 Incremental Closing Date, a prepayment premium of
1.00% of the principal amount of the Initial Term Loans being prepaid or the
principal amount of the Initial Term Loans subject to the amendment effectuating
such Repricing Transaction and outstanding immediately prior to the
effectiveness thereof and (IV) thereafter, no prepayment premium shall be due
and (y) in the event of (i) any voluntary prepayment of 2020 Incremental Term
Loans, (ii) any replacement of a Non-Accepting Lender pursuant to Section 2.24,
(iii) any repayment of the obligations owing to, or replacement of, a
Non-Consenting Lender pursuant to Section 9.02(c), (iv) any prepayment in
connection with any Repricing Transaction, the primary purpose of which is to
decrease the Effective Yield on such 2020 Incremental Term Loans, (v) any of the
mandatory prepayments described in Section 2.11(h) from the proceeds of a
Specified Debt Incurrence Prepayment Event or (vi) any amendment of this
Agreement resulting in a Repricing Transaction the primary purpose of which is
to decrease the Effective Yield on the 2020 Incremental Term Loans including any
replacement of a Non-Accepting Lender pursuant to Section 2.24 in connection
therewith), the Borrower shall pay to the Administrative Agent, for the account
of each of the Lenders holding such 2020 Incremental Term Loans, (I) during the
period from the 2020 Incremental Closing Date to and including the day
immediately preceding the second anniversary of the 2020 Incremental Closing
Date, a prepayment premium equal to the Applicable Premium multiplied by the
principal amount of the 2020 Incremental Term Loans being prepaid or the
principal amount of 2020 Incremental Term Loans subject to the amendment
effectuating such Repricing Transaction and outstanding immediately prior to the
effectiveness thereof, (II) during the period commencing on the second
anniversary of the 2020 Incremental Closing Date to and including the day
immediately preceding the third anniversary of the 2020 Incremental Closing
Date, a prepayment premium of 2.00% of the principal amount of the 2020
Incremental Term Loans being prepaid or the principal amount of the 2020
Incremental Term Loans subject to the amendment effectuating such Repricing
Transaction and outstanding immediately prior to the effectiveness thereof,
(III) during the period commencing on the third anniversary of the 2020
Incremental Closing Date to and including the day immediately preceding the
fourth anniversary of the 2020 Incremental Closing Date, a prepayment premium of
1.00% of the principal amount of the 2020 Incremental Term Loans being prepaid
or the principal amount of the 2020 Incremental Term Loans subject to the
amendment effectuating such Repricing Transaction and outstanding immediately
prior to the effectiveness thereof and (IV) thereafter, no prepayment premium
shall be due. Prepayments made pursuant to this Section 2.11(a) shall be applied
in accordance with the applicable provisions of Section 2.11(e) and
Section 2.11(f).

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceeds the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Loans or Swingline Loans (or, if no such Loans are outstanding, deposit Cash
Collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount necessary to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Prepayment Event, the Borrower shall, within five Business Days after such
Net Proceeds are received, offer to prepay (or, in the case of a Prepayment
Event described in clause (b) of the definition of the term “Prepayment Event,”
within three Business Days after such Net Proceeds are received, offer to
prepay) by delivering written notice to the Administrative Agent in accordance
with Section 2.11(e)(ii), Term Loans in an aggregate amount equal to 100% of
such Net Proceeds; provided that, in the case of any Disposition/Casualty
Prepayment Event, if the Borrower or the Restricted Subsidiaries invest (or
commit to invest) the Net Proceeds from such event (or a portion thereof) within
12 months after receipt of such Net Proceeds in the Borrower and the Restricted
Subsidiaries (including any Investments permitted under Section 6.04 (other than
6.04(a))), then no prepayment shall be required pursuant to this paragraph in
respect of such Net Proceeds in respect of such

 

98



--------------------------------------------------------------------------------

event (or the applicable portion of such Net Proceeds, if applicable) except to
the extent of any such Net Proceeds therefrom that have not been so invested (or
committed to be invested) by the end of such 12-month period (or if committed to
be so invested within such 12-month period, have not been so invested within 180
days after the 12-month period that follows receipt thereof), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so invested (or committed to be invested); provided further that, in
the case of a Disposition/Casualty Prepayment Event, the Borrower may use a
portion of such Net Proceeds to prepay or repurchase any other Indebtedness that
is secured by Liens on the Collateral ranking on an equal priority basis (but
without regard to control of remedies) with the Liens on the Collateral securing
the Secured Obligations to the extent such other Indebtedness and the Liens
securing such Indebtedness are permitted hereunder and the documentation
governing such other Indebtedness requires such a prepayment or repurchase
thereof with the proceeds of such Prepayment Event, in each case in an amount
not to exceed the product of (x) the amount of such Net Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of such
other Indebtedness and the denominator of which is the aggregate outstanding
principal amount of Term Loans and such other Indebtedness. Prepayments made, or
required to be offered to be made, pursuant to this Section 2.11(c) shall be
offered and, if applicable, applied, in accordance with the applicable
provisions of Section 2.11(e) and Section 2.11(f).

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2020 (each such applicable fiscal year, an
“Excess Cash Flow Period”), the Borrower shall offer to prepay Term Loans in an
aggregate amount equal to the ECF Percentage (after giving effect to any
adjustment pursuant to the Permitted ECF Recalculation Considerations (as
defined below)) of Excess Cash Flow for such Excess Cash Flow Period; provided
that (A) such amount shall be reduced, at the option of the Borrower, by the
aggregate amount (other than any amount applied to reduce the prepayment
required under this paragraph in respect of any prior year) of (i) prepayments
of Term Loans (and, to the extent the Revolving Commitments are permanently
reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a) during such fiscal year or after such fiscal
year and prior to the time such prepayment is due as provided below,
(ii) voluntary prepayments of Indebtedness under Incremental Facilities,
Incremental Equivalent Debt and/or Credit Agreement Refinancing Indebtedness, in
each case, that are secured by Liens on the Collateral that rank on an equal
priority basis (but without regard to control of remedies) with the Liens on the
Collateral securing the Secured Obligations during such fiscal year or after
such fiscal year and prior to the time such prepayment is due, (in each case of
clause (i) and (ii), excluding all such prepayments funded with the proceeds of
other long-term Indebtedness (other than revolving Indebtedness), (any payments
described in the foregoing clause (i) through (ii) of this proviso made after
the end of the applicable Excess Cash Flow Period but prior to the making of the
applicable prepayment in respect of such Excess Cash Flow Period, an “After Year
End Payment”); and (B) following the making of any After Year End Payment,
(i) the Total Net Cash Leverage Ratio shall be recalculated giving pro forma
effect to such After Year End Payment as if such payment were made during the
applicable Excess Cash Flow Period and the ECF Percentage for purposes of making
such Excess Cash Flow prepayment shall be determined by reference to such
recalculated Total Net Cash Leverage Ratio and (ii) such After Year End Payment
shall not reduce the required amount of any subsequent Excess Cash Flow payment
in another Excess Cash Flow Period (the foregoing clauses (A) and (B)), the
“Permitted ECF Recalculation Considerations”). Notwithstanding anything to the
contrary in the foregoing, the Borrower may use a portion of such amount of
Excess Cash Flow (as so reduced) in respect of any such fiscal year that would
otherwise be required to be applied to prepay Term Loans to prepay or repurchase
any other Indebtedness that is secured by Liens on the Collateral that rank on
an equal priority basis (but without regard to control of remedies) with the
Liens on the Collateral securing the Secured Obligations to the extent such
other Indebtedness and the Liens securing such other Indebtedness are permitted
hereunder and the documentation governing such other Indebtedness requires such
a prepayment or repurchase thereof with Excess Cash Flow, in each case in an
amount not to

 

99



--------------------------------------------------------------------------------

exceed the product of (A) the amount of Excess Cash Flow (as so reduced) in
respect of such fiscal year otherwise required to be applied to prepay Term
Loans (without giving effect to this sentence) and (B) a fraction, the numerator
of which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness. Each prepayment pursuant to this paragraph shall be
offered to be made by giving written notice to the Administrative Agent in
accordance with Section 2.11(e)(ii) on or before the date that is five Business
Days after the date on which financial statements are required to be delivered
pursuant to Section 5.01(a) with respect to the Excess Cash Flow Period for
which Excess Cash Flow is being calculated. Any Excess Cash Flow payment
pursuant to this clause (d) shall only be required with respect to amounts in
excess of $2,500,000 for any Excess Cash Flow Period (and only such excess
amount shall be applied to the payment thereof). Prepayments made, or required
to be offered to be made, pursuant to this Section 2.11(d) shall be offered and,
if applicable, applied, in accordance with the applicable provisions of
Section 2.11(e) and Section 2.11(f).

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the applicable Notice of Prepayment.

(i) (A) subject to the provisions of Section 2.11(e)(ii) below, each prepayment
of Term Loans required to be made under Section 2.11(c) (other than with respect
to a Specified Debt Incurrence Prepayment Event, which is subject to clause
(B) below) and Section 2.11(d) shall be allocated to the Classes of Term Loans
outstanding, pro rata based on the aggregate principal amount of outstanding
Borrowings due in respect of each such Class of Term Loans (subject to any
Class of Term Loans (including any Class of Extended Term Loans) having agreed
to receive a less than pro rata share of any such mandatory prepayment and
taking into account any reduction in the amount of any required Excess Cash Flow
payment to any Class of Term Loans), shall be applied pro rata to Lenders within
each Class, based upon the outstanding principal amounts owing to each such
Lender under each such Class of Term Loans and shall be applied to reduce such
scheduled repayment amounts within each such Class in accordance with
Section 2.11(f)(ii) and (B) each prepayment of Term Loans elected by the
Borrower to be made pursuant to Section 2.11(a) or required to be made by
Section 2.11(c) in connection with a Specified Debt Incurrence Prepayment Event
shall be allocated to any Class of Term Loans outstanding as directed by the
Borrower (subject to the requirement that the Net Cash Proceeds of any Specified
Debt Incurrence Prepayment Event shall, if applicable, be applied to prepay or
repay the applicable Refinanced Indebtedness), shall be applied pro rata to
Lenders within each such Class, based upon the outstanding principal amounts
owing to each such Lender under each such Class of Term Loans and shall be
applied to reduce such scheduled repayment amounts within each such Class in
accordance with Section 2.11(f)(i) (for the avoidance of doubt, the Borrower may
(i) prepay Term Loans of an Existing Term Loan Class pursuant to Section 2.11(a)
or any Specified Debt Incurrence Prepayment Event without any requirement to
prepay Extended Term Loans that were converted or exchanged from such Existing
Term Loan Class and (ii) prepay Extended Term Loans pursuant to Section 2.11(a)
or pursuant to any Specified Debt Incurrence Prepayment Event without any
requirement to prepay Term Loans of an Existing Term Loan Class that were
converted or exchanged for such Extended Term Loans and in the event that the
Borrower does not specify the Classes of Term Loans to be prepaid, the Borrower
shall be deemed to have elected that such proceeds be applied to reduce the
repayment amounts among Term Loan Classes on a pro rata basis).

(ii) With respect to each offer of prepayment required by Section 2.11(c) and
Section 2.11(d), (A) the Borrower will give the Administrative Agent written
notice substantially in the

 

100



--------------------------------------------------------------------------------

form of Exhibit H hereto of any such offer to make a mandatory prepayment of
Term Loans within the time periods specified in Section 2.11(c) and
Section 2.11(d), prior to such offer of prepayment and request that the
Administrative Agent provide notice of such offer to make a mandatory prepayment
to each Lender and the Administrative Agent will promptly notify each Lender,
(B) each Lender of Term Loans will have the right to refuse any such offer of
prepayment by giving written notice (each, a “Rejection Notice”) of such refusal
to the Administrative Agent and the Borrower no later than 3:00 p.m. (New York
City time) one Business Day after the date the Administrative Agent delivers
notice of such offer of prepayment to such Lender, and to the extent any such
offer of prepayment is so refused, the aggregate amount of the offered
prepayment that would have been applied to prepay Term Loans of any such
Class but was so declined shall be retained by the Borrower and the Restricted
Subsidiaries (such amounts, “Retained Declined Proceeds”) and (C) the Borrower
will make all such prepayments not so refused upon the tenth Business Day after
the Administrative Agent delivers notice of such offer of prepayment to the
Lenders. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above, any such failure will be deemed an
acceptance of the total offered amount of such mandatory prepayment of Term
Loans. For the avoidance of doubt, this Section 2.11(e)(ii) does not apply to
any prepayment pursuant to Section 2.11(c) in respect of a Specified Debt
Incurrence Prepayment Event, which prepayment shall be mandatory and may not be
declined, waived or refused.

(f) Application to Term Loans.

(i) With respect to each prepayment of Term Loans elected to be made by the
Borrower pursuant to Section 2.11(a) or required to be made pursuant to a
Specified Debt Incurrence Prepayment Event, such prepayments shall be applied on
a pro rata basis to the Lenders within any Class entitled to receive such
prepayment to reduce scheduled repayment amounts in such order as the Borrower
may specify (or, if not specified, in direct order of maturity) and the Borrower
may designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided that the Borrower pays any
amounts, if any, required to be paid pursuant to Section 2.16 with respect to
prepayments of Eurocurrency Loans made on any date other than the last day of
the applicable Interest Period. In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent, shall, subject
to the above, make such designation in its reasonable discretion with a view,
but no obligation, to minimize breakage costs owing under Section 2.16.

(ii) After giving effect to the provisions of Section 2.11(e)(ii), with respect
to each prepayment of Term Loans by the Borrower required to be made pursuant to
Section 2.11(c) (other than in respect of a Specified Debt Incurrence Prepayment
Event) or Section 2.11(d), such prepayments shall be applied on a pro rata basis
to the Lenders within any Class entitled to receive such prepayment to reduce
scheduled repayment amounts in direct order of maturity and irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans;
provided that, if no Lender exercises the right to refuse an offered mandatory
prepayment of the Term Loans pursuant to Section 2.11(e)(ii), then, with respect
to such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurocurrency Loans in a manner that minimizes
breakage costs owing under Section 2.16.

(g) Application to Revolving Loans. With respect to each prepayment of Revolving
Loans, Other Revolving Loans and Replacement Revolving Loans elected by the
Borrower pursuant to Section 2.11(a) or required by Section 2.11(b), the
Borrower may designate (i) the Class and Types of Loans that

 

101



--------------------------------------------------------------------------------

are to be prepaid and the specific Borrowing(s) pursuant to which such Loans
were made and (ii) the Class of Revolving Loans, Other Revolving Loans or
Replacement Revolving Loans to be prepaid; provided that (x) Eurocurrency Loans
may be designated for prepayment pursuant to this Section 2.11 only on the last
day of an Interest Period applicable thereto unless all Eurocurrency Loans with
Interest Periods ending on such date of required prepayment and all ABR Loans
have been paid in full; (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans of such Class (except that
any prepayment made in connection with a reduction of the Commitments of such
Class pursuant to Section 2.08 shall be applied pro rata based on the amount of
the reduction in the Commitments of such Class of each applicable Lender); and
(z) notwithstanding the provisions of the preceding clause (y), at the option of
the Borrower, no prepayment made pursuant to Section 2.11(a) or Section 2.11(b)
of Revolving Loans, Other Revolving Loans or Replacement Revolving Loans of any
Class shall be applied to the Loans of any Defaulting Lender. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent, shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.16.

(h) The Borrower shall notify the Administrative Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) of any optional prepayment
pursuant to Section 2.11(a) by delivering a notice of such prepayment
substantially in the form of Exhibit H hereto (the “Notice of Prepayment”) to
the Administrative Agent (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
prior to the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 2:00 p.m., New York City time, on the Business Day
before the date of such prepayment. Each such notice shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. In the case of any Notice of Prepayment with respect to any optional
or mandatory prepayment, promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13. At the Borrower’s election in connection with any prepayment
pursuant to this Section 2.11, such prepayment shall not be applied to any Term
Loan or Revolving Loan of a Defaulting Lender and shall be allocated ratably
among the relevant non-Defaulting Lenders.

(i) Notwithstanding any other provisions of Section 2.11(c) or Section 2.11(d),
(A) to the extent that any of or all the Net Proceeds of any Prepayment Event
set forth in clause (a) of the definition thereof by a Foreign Subsidiary or an
FSHCO giving rise to a prepayment pursuant to Section 2.11(c) (a “Foreign
Subsidiary/FSHCO Prepayment Event”) or Excess Cash Flow of a Foreign Subsidiary
or FSHCO giving rise to a payment pursuant to Section 2.11(d) are prohibited by
or would violate or conflict with any Requirement of Law from being repatriated
or distributed to the Borrower or would conflict with the fiduciary duties of
such Foreign Subsidiary or FSHCO’s directors, or result in, or could reasonably
be expected to result in, a material risk of personal or criminal liability for
any officer, director, employee, manager, member or management or consultant of
such Foreign Subsidiary or FSHCO, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be offered to prepay Term Loans at
the times provided in Section 2.11(c) or Section 2.11(d), as the case may be,
and such amounts may be retained by the applicable Foreign Subsidiary or FSHCO
so long, but only so long, as the applicable Requirement of Law will not permit
repatriation or distribution to the Borrower (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary or FSHCO to use commercially reasonable
efforts to promptly take all actions required by the applicable Requirement of
Law to permit such repatriation or distribution), and once such repatriation or
distribution of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable Requirement of Law, such repatriation or
distribution will be

 

102



--------------------------------------------------------------------------------

promptly effected and such repatriated or distributed Net Proceeds or Excess
Cash Flow will be promptly (and in any event not later than three Business Days
after such repatriation or distribution) offered to the prepayment of (net of
additional taxes payable or reserved against as a result thereof) the Term Loans
pursuant to Section 2.11(c) or Section 2.11(d), as applicable, (B) to the extent
that and for so long as the Borrower has determined reasonably and in good faith
that repatriation or distribution of any of or all the Net Proceeds of any
Foreign Subsidiary/FSHCO Prepayment Event or Excess Cash Flow would have a
material adverse tax consequence for the Borrower, any of its Subsidiaries, any
Parent Entity or direct or indirect equityholder of the Borrower or such Parent
Entity (taking into account any foreign tax credit or benefit actually realized
in connection with such repatriation or distribution), including any withholding
tax, with respect to such Net Proceeds or Excess Cash Flow if such amount were
repatriated or distributed as a dividend, the Net Proceeds or Excess Cash Flow
so affected will not be required to be offered to the prepayment of Term Loans
(or other Loans required to be prepaid) at the times provided in Section 2.11(c)
or Section 2.11(d), as the case may be, and such amounts may be retained by the
applicable Foreign Subsidiary or FSHCO; provided that when the Borrower
determines reasonably and in good faith that repatriation or distribution of any
of or all the Net Proceeds of any Foreign Subsidiary/FSHCO Prepayment Event or
Excess Cash Flow would no longer have a material adverse tax consequence (taking
into account any foreign tax credit or benefit actually realized in connection
with such repatriation or distribution) with respect to such Net Proceeds or
Excess Cash Flow if such amount were repatriated or distributed as a dividend,
such Net Proceeds or Excess Cash Flow shall be promptly (and in any event not
later than three Business Days after such repatriation or distribution) applied
(net of additional taxes payable or reserved against as a result thereof) or
offered to the prepayment of the Term Loans pursuant to Section 2.11(c) or
Section 2.11(d), as applicable and (C) in connection with any prepayment
attributable to any Joint Venture, to the extent that repatriation or
distribution of any or all of the Net Proceeds of any Foreign Subsidiary/FSHCO
Prepayment Event or Excess Cash Flow of a Foreign Subsidiary or FHSCO giving
rise to a prepayment pursuant to Section 2.11(c) or Section 2.11(d) would
violate any Organizational Document of any such Joint Venture (or any relevant
shareholders’ or similar agreement) existing on the Effective Date or the date
of Investment in such Joint Venture (so long as such restrictions in such
Organizational Documents were not entered into for purposes of circumventing
such Joint Venture’s obligations to make any payment in respect of such Excess
Cash Flow or a Foreign Subsidiary/FSHCO Prepayment Event), in each case if the
amount subject to the relevant prepayment were upstreamed or transferred as a
distribution or dividend the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be offered to the prepayment of the Term Loans
at the times provided in Section 2.11(c) or Section 2.11(d), as the case may be,
and such amounts may be retained by the applicable Foreign Subsidiary or FSHCO
so long, but only so long, as the applicable Organizational Documents will not
permit repatriation or distribution to the Borrower, and once such repatriation
or distribution of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable Organizational Documents, such repatriation or
distribution will be promptly effected and such repatriated or distributed Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after such repatriation or distribution) applied (net of
additional taxes payable or reserved against as a result thereof) offered to the
prepayment of the Term Loans pursuant to Section 2.11(c) or Section 2.11(d), as
applicable.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.50% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a

 

103



--------------------------------------------------------------------------------

year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) The Borrower agree to pay (i) to the Administrative Agent in Dollars for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily balance of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to each Issuing Bank in Dollars a fronting
fee, which shall accrue at 0.125% per annum or such other rate as may be
separately agreed to by the relevant Issuing Bank and the Borrower on the
average daily balance of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
and (iii) such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.

(c) Participation fees and fronting fees accrued through and including the last
Business Day of March, June, September and December of each year shall be
payable on the last Business Day of each such month, commencing on the first
such date to occur after the Effective Date, provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable in accordance with such Issuing Bank’s applicable
procedures relating thereto. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Except as may
otherwise be separately agreed, fees paid hereunder shall not be refundable
under any circumstances.

(f) Notwithstanding the foregoing, and subject to Section 2.22, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12, and any fees that would otherwise be payable to a Defaulting
Lender under clause (i) of Section 2.12(b) shall, to the extent the LC Exposure
of such Defaulting Lender shall have been reallocated pursuant to
Section 2.22(a)(iv), be paid to the non-Defaulting Lenders in respect of the
amounts of such LC Exposure for which they shall be liable from time to time.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

104



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) [Reserved].

(d) Notwithstanding the foregoing, after the occurrence and continuance of an
Event of Default pursuant to Section 7.01(a), (b), (h) or (i), if any principal
of or interest on any Loan or any premium, fee or other amount by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, the relevant overdue amount shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of any overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount (including overdue interest), 2.00% per annum plus the
rate applicable to Revolving Loans that are ABR Loans as provided in paragraph
(a) of this Section; provided that no amount shall be payable pursuant to this
Section 2.13(d) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that, no amounts shall accrue pursuant to
this Section 2.13(d) on any reimbursement obligation in respect of any LC
Disbursement or other amount payable to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender (it being understood that interest on such
amounts shall accrue at the non-default rates otherwise applicable thereto).

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All computations of interest for ABR Loans (when the Alternate Base Rate is
based on the Prime Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.18, bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

SECTION 2.14 Alternate Rate of Interest.

(a) If at least two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (ii) or clause (i) above, “Impacted Loans”),

 

105



--------------------------------------------------------------------------------

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders by hand delivery, facsimile or other electronic transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) such Borrowing shall be made as an ABR
Borrowing and the utilization of the LIBO Rate component in determining the
Alternate Base Rate shall be suspended; provided, however, that, in each case,
the Borrower may revoke any Borrowing Request that is pending when such notice
is received.

(b) Notwithstanding any of the provisions in this Agreement to the contrary, if
the Borrower and the Administrative Agent reasonably determine in good faith, or
the Borrower and Required Lenders notify the Administrative Agent, that (1) an
interest rate is not ascertainable pursuant to the provisions of the definition
of “LIBO Rate” and the inability to ascertain such rate is unlikely to be
temporary, (2) the London Interbank Offered Rate as described in clause (i) of
the definition of “LIBO Rate” shall no longer be made available or used for
determining the interest rate of loans or (3) syndicated leveraged loans of this
type in the United States are currently being executed or amended (as
applicable) to incorporate or adopt new benchmark interest rates to replace the
London Interbank Offered Rate, the “LIBO Rate” shall be an alternate rate that
is reasonably commercially practicable for the Administrative Agent to
administer (as determined by the Administrative Agent in its reasonable
discretion) that shall include appropriate mathematical or other adjustments to
minimize any changes to pricing in effect at the time of selection of such
alternate rate of interest (and, for the avoidance of doubt, such alternate rate
of interest as so modified shall not reduce the Applicable Rate in effect at the
time of selection of such alternate rate of interest) and will be an alternate
rate of interest established by the Administrative Agent and the Borrower, so
long as the Lenders shall have received at least five Business Days’ prior
written notice thereof (the “Notice Period”), in which case, the Administrative
Agent and the Borrower shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and make such other related changes to
this Agreement as may be applicable, including any Successor Rate Conforming
Changes; provided that such alternate rate of interest shall not apply (and any
such amendment shall not be effective) to the extent the Administrative Agent
has received a written objection within the Notice Period from the Required
Lenders (any such alternate rate of interest so established in accordance with
the foregoing provisions of this clause (d), the “Successor Benchmark Rate”);
provided that any such amendment shall become effective without any further
action or consent of any other party to this Agreement, notwithstanding anything
to the contrary in Section 9.02, provided, further, that, until such Successor
Benchmark Rate has been determined pursuant to this paragraph, (A) any request
for Borrowing, the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective; (B) in the case of
any affected Eurocurrency Borrowing, such Borrowing shall be converted to an ABR
Borrowing and (C) the LIBO Rate component shall no longer be utilized in
determining the Alternate Base Rate. Notwithstanding anything else herein, any
Successor Benchmark Rate shall provide that in no event shall such Successor
Benchmark Rate be less than zero for purposes of this Agreement. For the purpose
hereof, “Successor Rate Conforming Changes” shall mean such changes as may be
necessary to reflect the available interest periods for the alternate rate,
including conforming the definition of Alternate Base Rate, Interest Period, the
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be reasonably agreed by the Borrower and the
Administrative Agent.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or

 

106



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than with respect to Taxes) affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein; or

(iii) subject any Lender or any Issuing Bank to any Taxes on its Loans, letters
of credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually suffered,
provided that the Borrower shall not be liable for such compensation if, in the
case of requests for reimbursement under clause (ii) above resulting from a
market disruption, (A) the relevant circumstances are not generally affecting
the banking market or (B) the applicable request has not been made by Lenders
constituting Required Lenders; provided, further, that to the extent any such
costs or reductions are incurred by any Lender as a result of any requests,
rules, guidelines or directives enacted or promulgated under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 or under Basel III, then such
Lender shall be compensated pursuant to this Section 2.15(a) only to the extent
such Lender is imposing such charges on similarly situated borrowers where the
terms of other syndicated credit facilities permit it to impose such charges.
Notwithstanding the foregoing, this paragraph will not apply to (A) Indemnified
Taxes, (B) Other Taxes or (C) Excluded Taxes.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then, from time to time upon request of such Lender or Issuing
Bank contemplated by clause (c) below, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

(c) Any Lender or an Issuing Bank requesting compensation under this
Section 2.15 shall be required to deliver a certificate to the Borrower,
(i) setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company in reasonable detail, as the case may be, as
specified in paragraph (a) or (b) of this Section, (ii) setting forth, in
reasonable detail, the manner in which such amount or amounts were determined
and (iii) certifying that such Lender or Issuing Bank is generally charging such
amounts to similarly situated borrowers, which certificate shall be conclusive
absent manifest error. Unless subject to dispute, the Borrower shall pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

107



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto, (b) the conversion of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan or Term Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice is revoked) or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, Section 2.24(h) or
Section 9.02(c), then, in any such event, the Borrower shall, after receipt of a
written request by any Lender affected by any such event (which request shall
set forth in reasonable detail the basis for requesting such amount), compensate
each Lender for the actual loss, cost and expense incurred by such Lender
attributable to such event (other than loss of profit). Any Lender requesting
compensation under this Section 2.16 shall be required to deliver a certificate
to the Borrower setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section, the basis therefor and, in reasonable
detail and the manner in which such amount or amounts were determined, which
certificate shall be conclusive absent manifest error. Unless subject to
dispute, the Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt of such demand. Notwithstanding the
foregoing, this Section 2.16 will not apply to losses, costs or expenses
resulting from Taxes, as to which Section 2.17 shall govern.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the applicable Withholding Agent shall be
required by applicable Requirements of Law (as determined in the good faith
discretion of the applicable Withholding Agent) to deduct any Taxes from such
payments, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional amounts payable under this Section 2.17) the
Lender (or, in the case of a payment received by the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deductions been made.

(b) Without limiting the provisions of paragraph (a) above, the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

108



--------------------------------------------------------------------------------

(c) The Loan Parties shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes and any Other Taxes payable or paid by, or required to be withheld or
deducted from a payment to, the Administrative Agent or such Lender, as the case
may be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent) or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of any Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Requirements of Law and such other documentation reasonably requested
by the Borrower or the Administrative Agent (i) as will permit such payments to
be made without, or at a reduced rate of, withholding or (ii) as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(1), (2)(A)-(D), and (3) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Each Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so. Each Lender hereby authorizes the Administrative Agent
to deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 2.17.

Without limiting the foregoing:

(1) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.

(2) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

 

109



--------------------------------------------------------------------------------

(A) two executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any
successor forms), as applicable, claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, establishing an
exemption from, or reduction of, U.S. federal withholding Tax (i) pursuant to
the “interest” article of such tax treaty with respect to payments of interest
under any Loan Document and (ii) pursuant to the “business profits” or “other
income” article of such tax treaty with respect to any other applicable payments
under any Loan Document,

(B) two executed copies of IRS Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two properly
completed and duly signed certificates substantially in the form of Exhibit I-1,
I-2, I-3 and I-4, as applicable, (any such certificate, a “U.S. Tax Compliance
Certificate”) and (y) two executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or any successor forms), as applicable,

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two executed copies of IRS
Form W-8IMY (or any successor forms) of the Lender, accompanied by an IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, U.S. Tax Compliance Certificate, IRS
Form W-9, or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 2.17(e) if such
beneficial owner were a Lender, as applicable (provided that, if the Lender is a
partnership for U.S. federal income tax purposes (and not a participating
Lender) and one or more direct or indirect partners are claiming the portfolio
interest exemption, the U.S. Tax Compliance Certificate may be provided by such
Lender on behalf of such direct or indirect partner(s)), or

(E) two executed copies of any other form prescribed by applicable U.S. federal
income tax laws as a basis for claiming a complete exemption from, or a
reduction in, U.S. federal withholding tax on any payments to such Lender under
the Loan Documents, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (3), “FATCA” shall include any amendments made to
FATCA after the Effective Date.

 

110



--------------------------------------------------------------------------------

(4) The Administrative Agent shall deliver to the Borrower, on or prior to the
Closing Date (or, in the case of a successor Administrative Agent, on or before
the date on which it becomes the Administrative Agent), a properly completed and
executed Internal Revenue Service Form W-8IMY (indicating “Qualified
Intermediary” or U.S. branch status) or Internal Revenue Service Form W-9, as
applicable.

Notwithstanding any other provisions of this paragraph (e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

(f) If the Administrative Agent or a Lender determines in its sole discretion
exercised in good faith that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees promptly to repay the amount paid over to the
Borrower pursuant to this Section 2.17(f) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. The Administrative
Agent or such Lender, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided that the Administrative Agent or such Lender may delete any
information therein that the Administrative Agent or such Lender deems
confidential). Notwithstanding anything to the contrary, (i) in no event with
the Administrative Agent or any Lender be required to pay any amount pursuant to
this paragraph (f) the payment of which would place the administrative Agent or
Lender, as applicable, in a less favorable net after-Tax position than the
Administrative Agent or Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid and (ii) this Section 2.17(f) shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to Taxes which it deems
confidential to any Loan Party or any other Person).

(g) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, or the consummation of the
transactions contemplated hereby, the repayment, satisfaction or discharge of
all obligations under any Loan Document, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

(h) For purposes of this Section 2.17 and the indemnity set forth in Article 8,
the term “Lender” shall include any Issuing Bank and the Swingline Lender and
“applicable Requirements of Law” shall include FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, or reimbursement of LC
Disbursement of amounts payable

 

111



--------------------------------------------------------------------------------

under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent,
except payments to be made directly to any Issuing Bank or the Swingline Lender
shall be made as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment (other
than payments on the Eurocurrency Loans) under any Loan Document shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day. If any payment on a Eurocurrency Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan or LC Disbursement (or of
interest thereon) and all other payments under each Loan Document, in each case,
shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, premiums and fees then due hereunder, such funds shall
be applied (i) first, towards payment of interest, premiums and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, premiums and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Except as otherwise set forth in this Agreement or any other Loan Document,
if any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans or participations in LC Disbursements or Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender and such other Lender would have been entitled to be treated on a pro
rata basis with such receiving Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
or participations in LC Disbursements or Swingline Loans of such other Lender at
such time outstanding to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders entitled to such payment ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans or participations in LC Disbursements or Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from existence of a Defaulting Lender), (B) any payment
obtained by a Lender as consideration for any permitted assignment of or sale of
a participation in any of its Loans, Commitments or participations in LC
Disbursements or Swingline Loans to any assignee or participant, including any
payment made or deemed made in connection with an Incremental Refinancing
Facility or Sections 2.22 or 9.02 or (C) any disproportionate payment obtained
by a Lender of any Class as a result of the extension by Lenders of the

 

112



--------------------------------------------------------------------------------

maturity date or expiration date of some but not all Loans or Commitments of
that Class or any increase in the Applicable Rate in respect of Loans of Lenders
that have consented to any such extension, including under Section 2.24. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(e) or Section 2.05(f), Section 2.06(a)
or Section 2.06(b), this Section 2.18 or Section 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as Cash Collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment and
delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or Section 2.17 or mitigate the applicability of Section 2.23, as
the case may be, and (ii) would not subject such Lender to any unreimbursed cost
or expense reasonably deemed by such Lender to be material and would not be
inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Borrower is required to pay any additional amount
to any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate (and such
Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents (other than its existing rights to payments pursuant to Section 2.15
or Section 2.17) to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank and the Swingline Lender), which consents, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements and Swingline Loans, accrued but unpaid
interest thereon, accrued but unpaid fees, if any, and all other amounts, if
any, payable to it hereunder from the assignee or the Borrower, (C) the Borrower
or such assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation

 

113



--------------------------------------------------------------------------------

under Section 2.15, payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20 Incremental Loans and Commitments.

(a) The Borrower may at any time or from time to time (on one or more occasions)
after the Amendment No. 1 Effective Date, with notice to the Administrative
Agent, pursuant to an Incremental Facility Amendment (i) add one or more
additional Classes of term loans or additional term loans of the same Class of
any existing Class of term loans or increases of any existing Class of term
loans (the “Incremental Term Loans”), (ii) increase the amount of the Revolving
Commitments of any Class (each such increase, an “Incremental Revolving
Commitment Increase”) or (iii) only as described in clause (ii) of the proviso
to the succeeding sentence and constituting an Incremental Refinancing Facility,
add one or more additional Classes of revolving credit commitments (the
“Replacement Revolving Commitments” and, together with any Incremental Term
Loans and Incremental Revolving Commitment Increases, the “Incremental
Facilities” and the commitments in respect thereof, the “Incremental
Commitments”)); provided that, subject to Section 1.08, at the time of the
incurrence of any such Incremental Facility, (1) no Event of Default shall have
occurred and be continuing or would result therefrom and (2) (x) the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects or (y) in the case of any Permitted
Acquisition or similar Investment, the Specified Representations shall be true
and correct in all material respects (unless such representations relate to an
earlier date, in which case, such representations shall have been true and
correct in all materials respect as of such earlier date); provided that, if any
Specified Representation is qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification shall be
true and correct in all respects. Notwithstanding anything to contrary herein,
the aggregate principal amount of the Incremental Facilities that can be
incurred at any time shall not exceed the Incremental Cap at such time; provided
that (i) Incremental Term Loans may be incurred without regard to the
Incremental Cap, without regard to whether an Event of Default has occurred and
is continuing and, without regard to the minimums set forth in the immediately
succeeding sentence, to the extent that the Net Proceeds from such Incremental
Term Loans on the date of incurrence of such Incremental Term Loans (or
substantially concurrently therewith) are used to either (x) prepay Term Loans
and related amounts in accordance with the procedures set forth in
Section 2.11(e) or Section 2.11(f) as applicable, or (y) permanently reduce the
Revolving Commitments, Other Revolving Commitments or Replacement Revolving
Commitments and (ii) Replacement Revolving Commitments may be provided without
regard to the Incremental Limit, without regard to whether a Default or an Event
of Default has occurred and is continuing and without regard to the minimums set
forth in the immediately succeeding sentence, to the extent that the existing
Revolving Commitments, Other Revolving Commitments or other Replacement
Revolving Commitments shall be permanently reduced by an amount equal to the
aggregate amount of Replacement Revolving Commitments so provided (and any such
Replacement Revolving Commitments shall be deemed to have been incurred pursuant
to this proviso) (any Incremental Facility incurred for the purposes set forth
in this proviso, an “Incremental Refinancing Facility”; the term loans under
such Incremental Refinancing Facility, “Incremental Refinancing Term Loans”).
Each Incremental Facility

 

114



--------------------------------------------------------------------------------

(other than as set forth in the preceding proviso) shall be in a minimum
principal amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof (unless the Borrower and the Administrative Agent otherwise agree);
provided that such amount may be less than $10,000,000 if such amount represents
all the remaining availability under the aggregate principal amount of
Incremental Facilities set forth above.

(b) (i) Any Incremental Facility shall rank equal in right of payment and
security with the Initial Term Loans, the 2020 Incremental Term Loans or
Revolving Loans, as applicable, shall be secured only by all or a portion of the
Collateral securing the Secured Obligations and shall not be incurred or
guaranteed by any other Person which is not a Loan Party, (ii) except with
respect to any Incremental Facility constituting a customary bridge facility, so
long as the Indebtedness into which any such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (ii) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges and Incremental Facilities subject to Customary Escrow
Provisions, the Incremental Term Loans shall not mature earlier than the
applicable Latest Maturity Date, (iii) except with respect to any Incremental
Facility constituting a customary bridge facility, so long as the Indebtedness
into which any such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (iii) and such conversion or exchange
is subject only to conditions customary for similar conversions or exchanges and
Incremental Facilities subject to Customary Escrow Provisions, the Incremental
Term Loans shall not have a shorter Weighted Average Life to Maturity than the
Initial Term Loans or the 2020 Incremental Term Loans, as applicable, (iv) the
Incremental Facilities shall have a maturity date (subject to clause (ii)), an
amortization schedule (subject to clause (iii)), interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
AHYDO Catch-Up Payments, funding discounts, original issue discounts, currency
types and denominations and prepayment terms and premiums as determined by the
Borrower and the lenders of such applicable Incremental Facilities; provided
that, in the case of any Incremental Term Loans that are not Incremental
Refinancing Term Loans incurred after the Amendment No. 1 Effective Date, in the
event that the Effective Yield for such Incremental Term Loans is greater than
the Effective Yield for the Initial Term Loans and/or the 2020 Incremental Term
Loans, as applicable, by more than 0.50% per annum, then the Applicable Rate for
such Initial Term Loans and/or 2020 Incremental Term Loans, as applicable, shall
be increased to the extent necessary so that the Effective Yield for such
Initial Term Loans and/or 2020 Incremental Term Loans, as applicable, shall be
equal to the Effective Yield with respect to such Incremental Term Loans minus
0.50% per annum (this proviso, the “MFN Adjustment”); (v) any mandatory
prepayment (other than any scheduled amortization payment) of Incremental Term
Loans shall be offered to be made on a pro rata basis with the Initial Term
Loans and/or the 2020 Incremental Term Loans, as applicable, except that the
Borrower and the lenders providing the relevant Incremental Term Loans shall be
permitted, in their sole discretion, to elect to prepay or receive, as
applicable, any such prepayment on a less than pro rata basis (but not on a
greater than pro rata basis) and (vi) the Incremental Term Loans may otherwise
have terms and conditions different from those of the Initial Term Loans or 2020
Incremental Term Loans, as applicable (including currency denomination; provided
such currency is reasonably acceptable to the Administrative Agent); provided
further that if such terms and conditions are not substantially consistent with
the terms of the then-existing Initial Term Loans and/or 2020 Incremental Term
Loans, as applicable, except with respect to matters contemplated by clauses (i)
– (v) above, such terms shall be (A) not materially more restrictive on
Holdings, the Borrower and its Restricted Subsidiaries than those applicable to
such then-existing Term Loans when taken as a whole (it being understood that,
to the extent that any covenant or other provision is added for the benefit of
any such Indebtedness, no consent shall be required by the Administrative Agent
or any of the Lenders if such covenant or other provision is either (i) also
added for the benefit of all Credit Facilities hereunder not constituting
Incremental Term Loans or (ii) only applicable to periods after the Latest
Maturity Date at the time of such incurrence) or (B) reasonably satisfactory to
the Administrative Agent.

 

115



--------------------------------------------------------------------------------

(c) Any Incremental Revolving Commitment Increase shall be treated the same as
the Class of Revolving Commitments being increased (including with respect to
maturity date thereof) and shall be considered to be part of the Class of
Revolving Credit Facility being increased (it being understood that, if required
to consummate an Incremental Revolving Commitment Increase, the pricing,
interest rate margins, rate floors and undrawn commitment fees on the Class of
Revolving Commitments being increased may be increased for all applicable
existing Revolving Lenders and additional upfront or similar fees may be payable
to the lenders providing the Incremental Revolving Commitment Increase (without
any requirement to pay such fees to any existing Revolving Lenders)).

(d) The Replacement Revolving Commitments may only be incurred as an Incremental
Refinancing Facility and (i) shall not mature earlier than the then-existing
Latest Maturity Date and shall require no amortization or mandatory commitment
reduction prior to the then-existing Latest Maturity Date, (ii) shall have
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, undrawn commitment fees, funding discounts, original issue
discounts, currency types and denominations, prepayment terms and premiums and
commitment reduction and termination terms as determined by the Borrower and the
lenders of such commitments, (iii) shall contain borrowing, repayment and
termination of Commitment procedures as determined by the Borrower and the
lenders of such commitments, (iv) may include provisions relating to letters of
credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such sub-facilities, the
fees payable in connection therewith and the identity of the letter of credit
issuer, as applicable, which shall be determined by the Borrower, the lenders of
such commitments and the applicable letter of credit issuers and borrowing,
repayment and termination of commitment procedures with respect thereto, in each
case which shall be specified in the applicable Incremental Facility Amendment)
to the terms relating to the Letters of Credit with respect to the applicable
Class of Revolving Commitments or otherwise reasonably acceptable to the
Administrative Agent and (v) may otherwise have terms and conditions different
from those of the Revolving Credit Facility (including currency denomination);
provided that except with respect to matters contemplated by clause (c) above
and clauses (i)-(iv) of this clause (d), if any differences are not
substantially consistent with the terms of the Revolving Credit Facility, such
terms shall be not materially more restrictive on Holdings, the Borrower and its
Restricted Subsidiaries than those applicable to the then-existing Revolving
Credit Facility, as applicable, when taken as a whole (it being understood that,
to the extent that any covenant or other provision is added for the benefit of
any such Indebtedness, no consent shall be required by the Administrative Agent
or any of the Lenders if such covenant or other provision is either (i) also
added for the benefit of all Credit Facilities hereunder not constituting
Replacement Revolving Commitments, or (ii) only applicable to periods after the
Latest Maturity Date at the time of such incurrence) or reasonably satisfactory
to the Administrative Agent.

(e) [Reserved].

(f) Commitments in respect of Incremental Term Loans, Incremental Revolving
Commitment Increases and Replacement Revolving Commitments shall become
Commitments (or in the case of an Incremental Revolving Commitment Increase to
be provided by an existing Lender with a Revolving Commitment, an increase in
such Lender’s applicable Revolving Commitment) under this Agreement pursuant to
an amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender or
Additional Lender, if any, agreeing to provide such Commitment (it being agreed
that any Person other than a Lender agreeing to provide such Commitment shall
meet the requirements set forth in the definition of “Additional Lender”), and
the Administrative Agent. Incremental Term Loans and loans under Incremental
Revolving Commitment Increases and Replacement Revolving Commitments shall be a
“Loan” for all purposes of this Agreement and the other Loan Documents. The
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be

 

116



--------------------------------------------------------------------------------

necessary, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.20 (including, without
limitation, to (i) in connection with an Incremental Revolving Credit Commitment
Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Credit Lenders, (ii) in connection with Classes of
Incremental Term Loans, to extend the “prepayment premium” period for the
benefit of any existing Class of Term Loans to the extent that such Class of
Incremental Term Loans shall have the benefit of such longer or higher
“prepayment premium” period, (iii) increase the Effective Yield of the
applicable Class of Term Loans or amend the amortization applicable thereto or
otherwise make changes to the extent necessary in order to ensure that any
applicable Class of Incremental Term Loans are “fungible” with such existing
Class of Term Loans; provided that any such amendment to the amortization
applicable to any existing Class of Term Loans shall not result in the decrease
of any amortization payment any Lender of such Class of Term Loans would have
received prior to giving effect to such amendment, (iv) add or extend “soft
call” or add or extend any other “call protection”, in either case, for the
benefit of any existing Class of Term Loans) and (v) in connection with any
incurrence of any Incremental Facility denominated in a currency other than
Dollars, to add interest rate definitions and other currency provisions that are
customarily included in agreements contemplating Borrowings or the execution of
credit documents in any such currency. The effectiveness of any Incremental
Facility Amendment and the occurrence of any credit event (including the making
(but not the conversion or continuation) of a Loan and the issuance, increase in
the amount, or extension of a Letter of Credit thereunder) pursuant to such
Incremental Facility Amendment shall be subject to the satisfaction of such
conditions as the parties thereto shall agree (subject to the foregoing
provisions of this Section 2.20). The Loan Parties will use the proceeds of the
Incremental Term Loans, Incremental Revolving Commitment Increases and
Replacement Revolving Commitments for working capital and other general
corporate purposes, including the financing of acquisitions permitted hereunder
and other Investments, permitted Restricted Payments and any other purpose not
prohibited by this Agreement.

(g) Incremental Facilities may be provided by (x) any existing Lender (in its
sole discretion), or (y) any Additional Lender, subject to the consent of
(i) the Administrative Agent (not to be unreasonably withheld or delayed) if
such consent would be required under Section 9.04 for assignments or
participations of Term Loans, Revolving Loans or Commitments, as applicable, to
the relevant Person and (ii) in the case of any Replacement Revolving
Commitments or Incremental Revolving Commitment Increases, each Issuing Bank and
the Swingline Lender.

(h) Each Lender or Additional Lender providing a portion of any Incremental
Facility shall execute and deliver to the Administrative Agent and the Borrower
all such documentation (including the relevant Incremental Facility Amendment)
as may be reasonably required by the Administrative Agent to evidence and
effectuate such Incremental Facility. On the effective date of such Incremental
Facility, each Additional Lender shall become a Lender for all purposes in
connection with this Agreement.

(i) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into any Incremental Facility Amendment and/or any amendment to any other Loan
Document as may be necessary in order to establish new Classes or sub-Classes in
respect of Loans or Commitments pursuant to this Section 2.20 and such technical
amendments (including, without limitation, as set forth in clause (f) above) as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Classes
or sub-Classes, in each case on terms consistent with this Section 2.20.

(j) Notwithstanding anything to the contrary, this Section 2.20 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

117



--------------------------------------------------------------------------------

SECTION 2.21 [Reserved].

SECTION 2.22 Defaulting Lenders.

(a) General. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Subject to the last sentence of
Section 2.11(f)(i), the last sentence of Section 2.11(f)(ii) and the last
sentence of Section 2.11(g), any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to each Issuing Bank and the Swingline Lender hereunder; third, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent, Holdings and the Borrower, to be held in
a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, or LC Disbursements owed to, as applicable, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied pursuant to
the other provisions of this Section 2.22(a)(ii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
or accrue any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.12(f).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the

 

118



--------------------------------------------------------------------------------

obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Swingline Loans and Letters of Credit pursuant to Section 2.04
and Section 2.05, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Revolving Commitment of that
Defaulting Lender; provided that the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not at any time exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Revolving Exposure of that Lender. If the reallocation provided for in
the preceding sentence cannot, or can only partially, be effected, the Borrower
shall (A) first, prepay the portion of such Defaulting Lender’s Swingline
Exposure that has not been reallocated and (B) second, cash collateralize for
the benefit of the Issuing Banks the portion of such Defaulting Lender’s LC
Exposure that has not been reallocated in accordance with the procedures set
forth in Section 2.05(j) for so long as such unreallocated LC Exposure is
outstanding.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.22(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Loans of such Lender to ABR Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall, during the period of such suspension, compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate. Each Lender agrees to
notify the Administrative Agent and the Borrower in writing promptly upon
becoming aware that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

119



--------------------------------------------------------------------------------

SECTION 2.24 Loan Modification Offers.

(a) The Borrower may at any time and from time to time request that all or a
portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted or exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.24. Prior
to entering into any Loan Modification Agreement with respect to any Extended
Term Loans, the Borrower shall provide written notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class, with such request offered equally to all
such Lenders of such Existing Term Loan Class) (a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which terms shall be similar to the Term Loans of the Existing Term Loan
Class from which they are to be extended except that (w) the scheduled final
maturity date shall be extended and all or any of the scheduled amortization
payments of all or a portion of any principal amount of such Extended Term Loans
may be delayed to later dates than the scheduled amortization of principal of
the Term Loans of such Existing Term Loan Class (with any such delay resulting
in a corresponding adjustment to the scheduled amortization payments reflected
in Section 2.10 or in the Loan Modification Agreement or the Incremental
Facility Amendment, as the case may be, with respect to the Existing Term Loan
Class of Term Loans from which such Extended Term Loans were extended, in each
case as more particularly set forth in Section 2.24(c) below), (x)(A) the
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, AHYDO Catch-Up Payments, original issue
discounts, currency types and denominations and prepayment terms and premiums
with respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Term Loans in
addition to any of the items contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Loan Modification Agreement,
(y) subject to the provisions set forth in Section 2.11, the Extended Term Loans
may have optional prepayment terms (including call protection and prepayment
terms and premiums) and mandatory prepayment terms as may be agreed between
Holdings, the Borrower and the Lenders thereof and (z) the Loan Modification
Agreement may provide for other covenants and terms that apply to any period
after the Latest Maturity Date. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Class converted into
Extended Term Loans pursuant to any Term Loan Extension Request. Any Extended
Term Loans of any Extension Series shall constitute a separate Class of Term
Loans from the Existing Term Loan Class of Term Loans from which they were
extended.

(b) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Commitments of any Class, the Extended Revolving
Commitments of any Class and/or any Replacement Revolving Commitments (and, in
each case, including any previously extended Revolving Credit Commitments and/or
Replacement Revolving Commitments), existing at the time of such request (each,
an “Existing Revolving Commitment” and any related revolving credit loans under
any such facility, “Existing Revolving Loans”; each Existing Revolving
Commitment and related Existing Revolving Loans together being referred to as an
“Existing Revolving Class”) be converted or exchanged to extend the termination
date thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Existing Revolving Loans
related to such Existing Revolving Commitments (any such Existing Revolving
Commitments which have been so extended, “Extended Revolving Commitments” and
any related revolving credit loans, “Extended Revolving Loans”) and to provide
for other terms consistent with this Section 2.24. Prior to entering into any
Loan Modification Agreement with respect to any Extended Revolving Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Class of
Existing Revolving Commitments, with such request offered equally to all Lenders
of such Class)

 

120



--------------------------------------------------------------------------------

(a “Revolving Credit Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established thereunder, which terms shall
be similar to those applicable to the Existing Revolving Commitments from which
they are to be extended (the “Specified Existing Revolving Commitment Class”)
except that (w) all or any of the final maturity dates of such Extended
Revolving Commitments may be delayed to later dates than the final maturity
dates of the Existing Revolving Commitments of the Specified Existing Revolving
Credit Commitment Class, (x)(A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, AHYDO Catch-Up Payments, original issue
discounts, currency types and denominations and prepayment terms and premiums
with respect to the Extended Revolving Commitments may be different than those
for the Existing Revolving Commitments of the Specified Existing Revolving
Commitment Class and/or (B) additional fees and/or premiums may be payable to
the Lenders providing such Extended Revolving Commitments in addition to or in
lieu of any of the items contemplated by the preceding clause (A) and (y)(1) the
undrawn revolving credit commitment fee rate with respect to the Extended
Revolving Commitments may be different than those for the Specified Existing
Revolving Commitment Class and (2) the Loan Modification Agreement may provide
for other covenants and terms that apply to any period after the Latest Maturity
Date; provided that, notwithstanding anything to the contrary in this
Section 2.24 or otherwise, (I) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of the
Extended Revolving Loans under any Extended Revolving Commitments shall be made
on a pro rata basis with any borrowings and repayments of the Existing Revolving
Loans of the Specified Existing Revolving Commitment Class (the mechanics for
which may be implemented through the applicable Loan Modification Agreement and
may include technical changes related to the borrowing and repayment procedures
of the Specified Existing Revolving Commitment Class), (II) assignments and
participations of Extended Revolving Commitments and Extended Revolving Loans
shall be governed by the assignment and participation provisions set forth in
Section 9.04 and (III) subject to the applicable limitations set forth in
Section 2.08, permanent repayments of Extended Revolving Loans (and
corresponding permanent reduction in the related Extended Revolving Commitments)
shall be permitted as may be agreed between Holdings and the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Revolving Loans or Revolving Commitments of any Existing Revolving
Class converted or exchanged into Extended Revolving Loans or Extended Revolving
Commitments pursuant to any Loan Modification Offer. Any Extended Revolving
Credit Commitments of any Extension Series shall constitute a separate Class of
revolving credit commitments from Existing Revolving Commitments of the
Specified Existing Revolving Credit Class and from any other Existing Revolving
Commitments (together with any other Extended Revolving Commitments so
established on such date)

(c) The Borrower shall provide the applicable Loan Modification Offer to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may determine in its reasonable discretion) prior to the
date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.24. Holdings and the Borrower may, at its election,
specify as a condition to consummating any Loan Modification Agreement that a
minimum amount (to be determined and specified in the relevant Loan Modification
Offer in Holdings’ and the Borrower’s sole discretion and as may be waived by
the Borrower) of Term Loans and/or Revolving Commitments (as applicable) of any
or all applicable Classes be tendered. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans, Revolving Commitments or
Replacement Revolving Credit Commitments (or any earlier Extended Revolving
Commitments) of an Existing Class subject to such Loan Modification Offer
converted or exchanged into Extended Loans/Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Loan Modification Offer of the amount of its Term Loans, Revolving
Commitments and/or Replacement Revolving Commitments (and/or any earlier
Extended Revolving Commitments) which it has elected to convert or exchange into
Extended Loans/Commitments (subject to any minimum

 

121



--------------------------------------------------------------------------------

denomination requirements imposed by the Administrative Agent). In the event
that the aggregate amount of Term Loans, Revolving Commitments and Replacement
Revolving Commitments (and any earlier-extended Extended Revolving Commitments)
subject to Extension Elections exceeds the amount of Extended Loans/Commitments
requested pursuant to the Extension Request, Term Loans, Revolving Commitments,
Replacement Revolving Commitments or earlier-extended Extended Revolving
Commitments, as applicable, subject to Extension Elections shall be converted to
or exchanged to Extended Loans/Commitments on a pro rata basis (subject to such
rounding requirements as may be established by the Administrative Agent) based
on the amount of Term Loans, Revolving Commitments, Replacement Revolving
Commitments and earlier-extended Extended Revolving Commitments included in each
such Extension Election or as may be otherwise agreed to in the applicable Loan
Modification Agreement. Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, unless expressly
agreed by the holders of each affected Existing Revolving Credit Commitment of
the Specified Existing Revolving Credit Commitment Class, such Extended
Revolving Credit Commitment shall not be treated more favorably than all
Existing Revolving Commitments of the Specified Existing Revolving Credit
Commitment Class for purposes of the obligations of a Revolving Lender in
respect of Swingline Loans under Section 2.04 and Letters of Credit under
Section 2.05, except that the applicable Loan Modification Agreement may provide
that the last day for issuing Letters of Credit may be extended and the related
obligations to issue Letters of Credit may be continued (pursuant to mechanics
to be specified in the applicable Loan Modification Agreement) so long as the
applicable Issuing Bank has consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(d) Extended Loans/Commitments shall be established pursuant to an amendment (a
“Loan Modification Agreement”) to this Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.24(d) and
notwithstanding anything to the contrary set forth in Section 9.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.24(a), each Loan
Modification Agreement in respect of Extended Term Loans shall amend the
scheduled amortization payments pursuant to Section 2.10 or the applicable
Incremental Facility Amendment or Loan Modification Agreement with respect to
the Existing Class of Term Loans from which the Extended Term Loans were
exchanged to reduce each scheduled installment scheduled to be repaid on any
date for the Existing Class in the same proportion as the amount of Term Loans
of the Existing Class is to be reduced pursuant to such Loan Modification
Agreement (it being understood that the amount of any installment payable with
respect to any individual Term Loan of such Existing Class that is not an
Extended Term Loan shall not be reduced as a result thereof). In connection with
any Loan Modification Agreement, the Borrower shall deliver an opinion of
counsel reasonably acceptable to the Administrative Agent and addressed to the
Administrative Agent and the applicable Extending Lenders (i) as to the
enforceability of such Loan Modification Agreement, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the immediately
preceding sentence) and covering customary matters and (ii) to the effect that
such Loan Modification Agreement, including the Extended Loans/Commitments
provided for therein, does not breach or result in a default under the
provisions of Section 9.02 of this Agreement.

(e) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class or Class of Existing Revolving
Commitments is converted or exchanged to extend the related scheduled maturity
date(s) in accordance with paragraph (a) above (an “Extension Date”), (I) in the
case of the existing Term Loans of each Extending Lender, the aggregate
principal amount of such existing Term Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term Loans so
converted or exchanged by such Lender on such date, and the

 

122



--------------------------------------------------------------------------------

Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date) and
(II) in the case of the Existing Revolving Credit Commitments of each Extending
Lender under any Specified Existing Revolving Credit Commitment Class, the
aggregate principal amount of such Existing Revolving Commitments shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Revolving Commitments so converted or exchanged by such Lender on such date (or
by any greater amount as may be agreed by the Borrower and such Lender), and
such Extended Revolving Commitments shall be established as a separate Class of
revolving credit commitments from the Specified Existing Revolving Credit
Class and from any other Existing Revolving Commitments (together with any other
Extended Revolving Commitments so established on such date) and (B) if, on any
Extension Date, any Existing Revolving Loans of any Extending Lender are
outstanding under the Specified Existing Revolving Credit Class, such Existing
Revolving Loans (and any related participations) shall be deemed to be converted
or exchanged to Extended Revolving Loans (and related participations) of the
applicable Class in the same proportion as such Extending Lender’s Specified
Existing Revolving Commitments to Extended Revolving Commitments of such Class.

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Commitments of a given Extension Series, in each case to a
given Lender was incorrectly determined as a result of manifest administrative
error in the receipt and processing of an Extension Election timely submitted by
such Lender in accordance with the procedures set forth in the applicable Loan
Modification Agreement, then the Administrative Agent, Holdings, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Loan
Modification Agreement”) within 15 days following the effective date of such
Loan Modification Agreement, as the case may be, which Corrective Loan
Modification Agreement shall (i) provide for the conversion or exchange and
extension of Term Loans under the Existing Term Loan Class or Existing Revolving
Commitments (and related Revolving Exposure), as the case may be, in such amount
as is required to cause such Lender to hold Extended Term Loans or Extended
Revolving Commitments (and related revolving credit exposure) of the applicable
Extension Series into which such other Term Loans or Commitments were initially
converted or exchanged, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Loans or Commitments to which it was
entitled under the terms of such Loan Modification Agreement, in the absence of
such error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, Holdings, the Borrower and such Lender may agree
(including conditions of the type required to be satisfied for the effectiveness
of a Loan Modification Agreement described in Section 2.24(d)), and (iii) effect
such other amendments of the type (with appropriate reference and nomenclature
changes) described in the penultimate sentence of Section 2.24(c).

(g) No conversion or exchange of Loans or Commitments pursuant to any Loan
Modification Agreement in accordance with this Section 2.24 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

(h) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, replace such Non-Accepting Lender by causing
such Lender to (and such Lender shall be obligated to) assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all of its interests, rights and obligations under this
Agreement in respect of the Loans and Commitments of the applicable Class to one
or more Eligible Assignees (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided

 

123



--------------------------------------------------------------------------------

that (A) any assignment pursuant to the terms of this Section 2.24(h) may be
effected pursuant to an Assignment and Assumption executed by Holdings, the
Borrower, the Administrative and the assignee, and the Non-Accepting Lender need
not be party thereto, and (B) neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender; provided
further that (a) the applicable assignee shall have agreed to provide Loans
and/or Commitments on the terms set forth in the applicable Loan Modification
Agreement, (b) such Non-Accepting Lender shall have received payment of an
amount equal to the outstanding principal of the Loans of the applicable
Existing Class assigned by it pursuant to this Section 2.24(h), accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees), (c) unless waived, the Borrower or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b) and (d) such Non-Accepting Lender shall be entitled
to any prepayment premiums or penalties from the Borrower to the extent a
premium or penalty would be due in respect of a prepayment of Term Loans
pursuant to Section 2.11.

(i) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings (solely with respect to Sections 3.01, 3.02, 3.03, 3.07, 3.08,
3.09, 3.12, 3.15 and 3.17) and the Borrower (solely as to itself and its
respective Restricted Subsidiaries) represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Borrower and each
Restricted Subsidiary is (a) duly organized, validly existing and (to the extent
such concept exists in the relevant jurisdictions) in good standing under the
laws of the jurisdiction of its organization, (b) has the corporate or other
organizational power and authority to (i) carry on its business as now conducted
and (ii) execute, deliver and perform its obligations under each Loan Document
to which it is a party and (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except in
the case of clause (a) (other than with respect to the Borrower or any Loan
Party that is a Significant Subsidiary), clause (b)(i) and clause (c), where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of Holdings and the Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrower or such Loan Party, as
the case may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of the obligations under the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of Holdings, the Borrower or any other Loan Party, or (ii) any Requirements of
Law applicable to Holdings, the Borrower or any Restricted Subsidiary, (c) will
not violate or result in a default under any indenture or other agreement or
instrument that constitutes Material Indebtedness binding upon Holdings, the
Borrower or any Restricted

 

124



--------------------------------------------------------------------------------

Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by Holdings, the
Borrower or any Restricted Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder, and
(d) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any Restricted Subsidiary, except Liens created under
the Loan Documents, except (in the case of each of clauses (a), (b)(ii) and (c))
to the extent that the failure to obtain or make such consent, approval,
registration, filing or action, or such violation, default or right as the case
may be, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements and Unaudited Financials (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly indicated therein and subject to year-end
adjustments and the lack of accruals for taxes and the absence of footnotes, and
(ii) fairly present in all material respects the consolidated financial position
of the Target (or its predecessor, if applicable) and its consolidated
subsidiaries as of the respective dates thereof and the consolidated results of
their operations for the respective periods then ended in accordance with GAAP
consistently applied during the periods referred to therein, except as otherwise
expressly indicated therein and subject to year-end adjustments or the lack of
accruals for taxes and the absence of footnotes.

(b) The Pro Forma Financial Statements have been prepared in good faith, based
on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects the estimated
financial position of the Borrower and its Subsidiaries as if the Transactions
had occurred as of the relevant date (in the case of any pro forma consolidated
balance sheet) or at the beginning of such period (in the case of any pro forma
statement of income or operations).

(c) Since the Effective Date, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) The Borrower and each Restricted Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including the Mortgaged Properties, if any), (i) free and clear of all
Liens except for Liens permitted by Section 6.02 and (ii) free of title defects
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes, in each case, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) As of the Effective Date, Schedule 3.05 contains a true and complete list of
the Material Real Property.

SECTION 3.06 Litigation, Environmental and Labor Matters.

(a) Except as set forth on Schedule 3.06, (i) there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Restricted Subsidiary that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect and
(ii) none of the Borrower or any Subsidiary has treated, stored, transported,
Released or disposed of Hazardous Materials at or from any currently or formerly
owned real property or facility relating to its business in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

125



--------------------------------------------------------------------------------

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has, to the knowledge
of the Borrower, become subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) has, to the knowledge of the Borrower, any basis to reasonably expect
that Holdings, the Borrower or any Restricted Subsidiary will become subject to
any Environmental Liability.

(c) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect,
(a) there are no strikes or other labor disputes against Holdings, the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened in writing and (b) none of the Borrower or the Restricted
Subsidiaries have been in violation of the Fair Labor Standards Act or any other
Requirements of Law dealing with wage and hour matters.

SECTION 3.07 Compliance with Laws. Each of Holdings, the Borrower and each
Restricted Subsidiary is in compliance with all Requirements of Law (including
Heath Care Laws and Data Protection Requirements) applicable to it or its
property except, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings, the Borrower or any
other Loan Party is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings, the Borrower
and each Restricted Subsidiary (a) have timely filed or caused to be filed all
Tax returns required to have been filed and (b) have paid or caused to be paid
all Taxes required to have been paid (whether or not shown on a Tax return)
including in their capacity as tax withholding agents, except any Taxes (i) that
are not overdue by more than 30 days or (ii) that are being contested in good
faith by appropriate proceedings; provided that Holdings, the Borrower or such
Restricted Subsidiary, as the case may be, has set aside on its books adequate
reserves therefor in accordance with GAAP.

SECTION 3.10 ERISA; Foreign Pension Plans.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws and
regulations and each Foreign Pension Plan is in compliance with all applicable
laws and regulations.

(b) No ERISA Event has occurred and, except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, no
ERISA Event is expected to occur. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 of ERISA with respect to a Multiemployer Plan and
(ii) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

 

126



--------------------------------------------------------------------------------

(c) As of the Effective Date, neither any Loan Party nor any ERISA Affiliate
maintains, contributes to or has any liability (whether actual or contingent)
with respect to any Plan, Multiemployer Plan or Foreign Pension Plan.

(d) As of the Effective Date, no Loan Party is (i) an employee benefit plan
subject to Part IV of Subtitle B of Title I of ERISA, (ii) a plan or account
described in Section 4975 of the Code to which Section 4975 of the Code applies,
or (iii) an entity deemed to hold “plan assets” (within the meaning of
Section 3(42) of ERISA) of any such plans or accounts.

SECTION 3.11 Disclosure.

(a) The written information or written data (taken as a whole) heretofore or
contemporaneously furnished by the Borrower, any of its Subsidiaries or any of
their respective authorized representatives to any Agent or any Lender on or
before the Effective Date (including all such information contained in the Loan
Documents) for purposes of, or in connection with, this Agreement or any
transaction contemplated hereby, is correct in all material respects and does
not contain any untrue statement of material fact and does not omit to state any
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements so furnished from time to time); it
being understood and agreed that for purposes of this Section 3.11, such
information and data shall not include projections (including financial
estimates, forecasts and other forward-looking information), pro forma financial
information or information of a general economic or industry specific nature;
provided that, with respect to projected and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation and
delivery; it being understood that such projected and pro forma financial
information is as to future events and not to be viewed as facts, is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Restricted Subsidiaries, that no assurance can
be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material.

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification with respect to any beneficial owner (as defined in the Beneficial
Ownership Regulation) of the Borrower, is true and correct in all material
respects to the best of the beneficial owner’s knowledge.

SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of Holdings and each Subsidiary in, each
Subsidiary.

SECTION 3.13 Intellectual Property; Licenses, Etc.. Except as could not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and each Restricted Subsidiary owns, licenses or possesses the right to use, all
of the rights to Intellectual Property that are reasonably necessary for the
operation of its business as currently conducted, and, to the knowledge of the
Borrower, without conflict with the rights of any Person. To the knowledge of
the Borrower, the Borrower or each Restricted Subsidiary do not, in the
operation of their businesses as currently conducted, infringe upon any
Intellectual Property rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property owned by Holdings, the Borrower or any Restricted
Subsidiary is pending or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Restricted Subsidiary, which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.14 Solvency. On the Effective Date, and after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

127



--------------------------------------------------------------------------------

SECTION 3.15 Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry any margin stock or
to refinance any Indebtedness originally incurred for such purpose, or for any
other purpose that entails a violation (including on the part of any Lender) of
the provisions of Regulations U or X of the Board of Governors.

SECTION 3.16 Security Interest in Collateral. Subject to the provisions of this
Agreement (including, without limitation, the terms of the proviso to clause
(f) of Section 4.01 and all Collateral delivered after the Effective Date
pursuant to Section 5.12) and the other relevant Loan Documents, the Security
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Collateral Agent, for the benefit of itself and the other Secured
Parties, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Upon the satisfaction of the applicable Perfection
Requirements, such Liens constitute perfected Liens (with the priority that such
Liens are expressed to have under the relevant Security Documents) on the
Collateral (to the extent such Liens are required to be perfected under the
terms of the Loan Documents) securing the Secured Obligations, in each case as
and to the extent set forth therein.

SECTION 3.17 USA Patriot Act, OFAC and FCPA.

(a) Holdings, the Borrower and the Subsidiaries will not use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of funding or
financing (i) any activities of or business with any Person who is the target of
applicable Sanctions, or in or with any country or territory that is the target
of comprehensive Sanctions (as of the Effective Date, the Crimea region of
Ukraine, Cuba, Iran, Syria, and North Korea) (each, a “Sanctioned Country”), or
(ii) any other transaction that would constitute or give rise to a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor, lender or otherwise) of Sanctions.

(b) Holdings, the Borrower and the Restricted Subsidiaries will not use the
proceeds of the Loans (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of (A) the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”) or (B) other anti-corruption laws applicable to the Borrower and the
Restricted Subsidiaries, or (ii) in violation of Title III of the USA Patriot
Act.

(c) Each of Holdings, the Borrower and the Subsidiaries is in compliance in all
material respects with applicable Sanctions.

(d) Each of Holdings, the Borrower and the Restricted Subsidiaries is in
compliance in (i) in all material respects with Title III of the USA Patriot Act
and (ii) other than as could not reasonably be expected to result in a Material
Adverse Effect, the FCPA.

(e) None of the Loan Parties or the Subsidiaries or, to the knowledge of
Holdings and the Borrower, any director, officer or employee of the Loan Parties
or the Subsidiaries, is an individual or entity: (i) currently on OFAC’s list of
Specially Designated Nationals and Blocked Persons; (ii) located, organized or
resident in a Sanctioned Country; or (iii) that is otherwise the subject or
target of Sanctions.

 

128



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) a
Responsible Officer of each of Holdings and the Borrower, (ii) each of the
Administrative Agent and the Collateral Agent, (iii) each Lender, (iv) the
Swingline Lender and (v) each Issuing Bank, either (x) a counterpart of this
Agreement signed on behalf of such party or (y) written evidence satisfactory to
the Administrative Agent (which may include a copy transmitted by facsimile or
other electronic transmission of a signed counterpart of this Agreement) that
such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Collateral Agent and the Lenders and dated the
Effective Date) of Simpson Thacher & Bartlett LLP, as special New York counsel
for the Loan Parties.

(c) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date and substantially in the form of Exhibit J, confirming
compliance with the condition set forth in Section 4.01(o)(ii).

(d) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, including or attaching a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors of each Loan Party approving and authorizing the execution, delivery
and performance of Loan Documents to which it is a party, certified as of the
Effective Date by a Responsible Officer as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept exists) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation.

(e) All fees required to be paid on the Effective Date, including pursuant to
the Fee Letter and reasonable out-of-pocket expenses required to be paid on the
Effective Date pursuant to the Commitment Letter, and with respect to expenses,
to the extent invoiced at least three Business Days (as defined in the Merger
Agreement) prior to the Effective Date (except as otherwise reasonably agreed by
the Borrower), shall, upon the initial Borrowings under the Credit Facilities
hereunder, have been, or will be substantially simultaneously, paid (which
amounts may be offset against the proceeds of the Credit Facilities hereunder).

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
that, notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents, to the extent any security interest in any Collateral
is not or cannot be provided and/or perfected on the Effective Date (other than
the pledge and perfection of the security interests (i) in the certificated
Equity Interests, if any, of the Borrower and any wholly-owned Domestic
Subsidiary of Holdings that is a Restricted Subsidiary and that is not an
Immaterial Subsidiary (to the extent required by the Collateral and Guarantee
Requirement); provided that, in the case of subsidiaries of the Target, to the
extent the Borrower has used commercially reasonable efforts to procure the
delivery thereof prior to the Effective Date, certificated Equity Interests of
the subsidiaries of the Target will only be required to be delivered on the
Effective Date pursuant to the terms set forth herein if such certificates are
actually received from the Seller or the Target and (ii) in other assets
pursuant to which a security interest may be perfected by the filing of a
financing statement under the UCC but, for the avoidance of doubt, including the
items described in clause (e) of the definition of the term “Collateral and
Guarantee Requirement”) after the Borrower’s use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision and/or
perfection of a

 

129



--------------------------------------------------------------------------------

security interest in such Collateral shall not constitute a condition to the
initial Borrowing under the Credit Facilities to occur on the Effective Date and
the Borrower agrees to deliver or cause to be delivered such documents and
instruments, and take or cause to be taken such other actions as may be required
to provide and/or perfect such security interests, with respect to any other
Collateral (other than certificated Equity Interests of the Target or any
wholly-owned material U.S. restricted subsidiary of the Target not delivered on
the Effective Date, on or prior to the date that is five Business Days after the
Effective Date, and with respect to any other such Collateral, on or prior to
the date that is 90 days after the Effective Date or, in each case, such longer
period of time as may be mutually agreed by the Collateral Agent and the
Borrower, each acting reasonably.

(g) Subject to the proviso in paragraph (f) above, each document (including any
UCC (or similar) financing statement) required by any Security Document or under
applicable Requirements of Law to be filed, registered or recorded in order to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a perfected Lien on the Collateral required to be delivered pursuant to such
Security Document, shall be in proper form for filing, registration or
recordation.

(h) The Effective Date Refinancing shall have been consummated, or shall be
consummated substantially simultaneously with the initial Borrowing under any of
the Credit Facilities.

(i) The Administrative Agent shall have received (i) the Audited Financial
Statements, (ii) the Unaudited Financials, and (iii) the Pro Forma Financial
Statements.

(j) The Administrative Agent shall have received a certificate from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Borrower certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions are Solvent.

(k) The Administrative Agent and the Joint Bookrunners shall have received, at
least three Business Days prior to the Effective Date, all documentation and
other information about the Borrower and the Guarantors that shall have been
reasonably requested by the Administrative Agent or the Joint Bookrunners in
writing at least 10 Business Days prior to the Effective Date and that the
Administrative Agent and the Joint Bookrunners reasonably determine is required
by United States regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA Patriot Act, including, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower.

(l) The Equity Contribution shall have been made, or substantially
simultaneously with the initial Borrowing under any of the Credit Facilities
hereunder, shall be made, in at least the amount set forth in the definition
thereof.

(m) Between the Signing Date and the Effective Date, no Company Material Adverse
Effect (as defined in the Merger Agreement as in effect on the Signing Date)
shall have occurred.

(n) The Acquisition shall have been consummated, or substantially simultaneously
with, the Borrowing under any of the Credit Facilities hereunder, shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, after giving effect to any modifications, amendments, supplements,
consents, waivers or requests, other than those modifications, amendments,
supplements, consents, waivers or requests (including the effects of any such
requests) that are materially adverse to the interests of the Lenders or the
Joint Lead Arrangers (including their affiliates with Commitments hereunder).

 

130



--------------------------------------------------------------------------------

(o) The (i) Specified Merger Agreement Representations shall be true and correct
but only to the extent that Parent (or any of its affiliates) has the right
(taking into account any applicable cure provisions) to terminate its (or its
affiliates’) obligations under the Merger Agreement or decline to consummate the
Acquisition (in each case in accordance with the terms thereof) as a result of a
breach of such representation in the Merger Agreement and (ii) the Specified
Representations shall be true and correct in all material respects on the
Effective Date (unless such representations relate to an earlier date, in which
case, such representations shall have been true and correct in all materials
respect as of such earlier date); provided that, if any Specified Representation
is qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be the
definition of Company Material Adverse Effect (as defined in the Merger
Agreement) for purposes of the making or deemed making of such Specified
Representation on, or as of, the Effective Date (or any date prior thereto).

(p) The Administrative Agent shall have received a Borrowing Request.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend (other
than an amendment in respect of a then outstanding Letter of Credit that does
not increase the face amount thereof), renew or extend any Letter of Credit is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions; provided that, the following
conditions shall not apply to (i) extensions of credit on the Effective Date
(including any Letter of Credit being issued (or deemed issued) on the Effective
Date), (ii) any Borrowings under any Incremental Facility, the conditions of
which are set forth in Section 2.20 and (iii) any extensions of credit or
Borrowings under Section 2.24:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as the case may be; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default or Event of Default shall have occurred and be continuing.

(c) The Administrative Agent or, if applicable, the Swingline Lender, shall have
received a Borrowing Request in accordance with the requirements hereof or the
Loan Parties shall have complied with the requirements of 2.05(b), as
applicable.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit after the
Effective Date shall be deemed to constitute a representation and warranty by
the Borrower on the date of the applicable Borrowing as to the matters specified
in clauses (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings (solely with
respect to Sections 5.04, 5.05 and 5.12) and the Borrower covenants and agrees
with the Lenders that:

 

131



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for further distribution by the
Administrative Agent to the Lenders):

(a) commencing with the fiscal year ending December 31, 2019, as soon as
available, but in any event within 120 days after the end of each fiscal year of
the Borrower (or, in the case of the fiscal year ending December 31, 2019, 150
days), the audited consolidated balance sheet of the Borrower as at the end of
such fiscal year, and the related audited consolidated statements of operations
and consolidated statements of comprehensive income, consolidated statements of
changes in members’ equity and consolidated audited statements of cash flows of
the Borrower for such fiscal year, and related notes and related explanations
thereto, setting forth in each case (other than the fiscal year ended
December 31, 2019 (with respect to which for the avoidance of doubt, no
comparative consolidated figures or reconciliation will be required)) in
comparative form, the figures for the preceding fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards, without a qualification as to going
concern as defined by Statement on Accounting Standards AU-C Section 570 “The
Auditor’s Consideration of an Entity’s Ability to Continue as a Going Concern”
(or any similar statement under any amended or successor rule as may be adopted
by the Auditing Standards Board from time to time) or as to the scope of the
audit (other than, in each such case, (1) solely with respect to, or expressly
resulting solely from, an upcoming maturity date within twelve (12) months under
the documentation governing any Indebtedness, (2) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiaries or
(3) any prospective breach of the Financial Maintenance Covenant), to the effect
that such consolidated financial statements present fairly in all material
respects the consolidated financial position and consolidated results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for such year on a consolidated basis in accordance with GAAP
consistently applied;

(b) commencing with the fiscal quarter ended September 30, 2019, as soon as
available, but in any event within 45 days after the end of each fiscal quarter
of each fiscal year of the Borrower (or, in the case of the fiscal quarters
ending September 30, 2019, December 31, 2019, March 31, 2020, June 30, 2020 and
September 30, 2020, 60 days), the unaudited consolidated balance sheet of the
Borrower as at the end of such fiscal quarter and the related unaudited
consolidated statements of operations and unaudited consolidated statements of
comprehensive income, unaudited consolidated statements of changes in members’
equity and consolidated unaudited statements of cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, and the related unaudited consolidated statement of cash
flow for the portion of the fiscal year ended with the last day of such fiscal
quarter, and setting forth in each case (other than for the quarterly periods
ending September 30, 2019, December 31, 2019, March 31, 2020, June 30, 2020 and
September 30, 2020 (with respect to which for the avoidance of doubt, no
comparative consolidated figures or reconciliation will be required)) in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheets, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the consolidated financial position and consolidated results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of the end of
and for such fiscal quarter (except in the case of cash flows) and such portion
of the fiscal year on a consolidated basis in accordance with GAAP consistently
applied, subject to changes resulting from audit and normal year-end audit
adjustments and to the absence of footnotes;

(c) for any period in which a Subsidiary has been designated as an Unrestricted
Subsidiary, simultaneously with the delivery of the financial statements
referred to in clauses (a) and (b) above for such period, supplemental financial
information necessary to eliminate the accounts of Unrestricted Subsidiaries
from such consolidated financial statements;

 

132



--------------------------------------------------------------------------------

(d) not later than five Business Days after any delivery of financial statements
under clause (a) or (b) above (excluding, in the case of clause (b) above, with
respect to the fourth fiscal quarter of any year), a Compliance Certificate of a
Financial Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13 for such Test
Period, (iii) setting forth reasonably detailed calculations in the case of
financial statements delivered under clause (a) above, beginning with the
financial statements for the fiscal year of the Borrower ending December 31,
2020, of Excess Cash Flow for such fiscal year and (iv) in the case of financial
statements delivered under clause (a) above, setting forth a reasonably detailed
calculation of the Net Proceeds received during the applicable period by or on
behalf of the Borrower or any Subsidiary in respect of any Disposition/Casualty
Prepayment Event and the portion of such Net Proceeds that has been invested or
is intended to be reinvested in accordance with the first proviso in
Section 2.11(c);

(e) not later than five Business Days after any delivery of financial statements
under clause (a) or (b) above (other than under clause (b) above, in respect of
the fourth fiscal quarter of any year), a narrative discussion and analysis of
the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter or such fiscal year;

(f) not later than 120 days after the commencement of each fiscal year of the
Borrower (or, in the case of the first fiscal year following the Effective Date,
150 days) occurring prior to an IPO, a detailed consolidated budget for the
Borrower and its Subsidiaries for such fiscal year in a form customarily
prepared by the Borrower;

(g) promptly after the same become publicly available, copies of any annual,
quarterly and other regular, material periodic and special reports (including on
Form 10-K, 10-Q or 8-K) and registration statements which Holdings, the Borrower
or any Restricted Subsidiary files with the SEC or any analogous Governmental
Authority in any relevant jurisdiction (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Administrative Agent for further
delivery to the Lenders), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8 and other than any filing
filed confidentiality with the SEC or any analogous Governmental Authority in
any relevant jurisdiction); and

(h) promptly following any request therefor, such other information (which may
be in the form of an officer’s certificate) regarding the operations, business
affairs and financial condition of the Borrower or any Restricted Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing;
provided that none of the Borrower or any of its Restricted Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding confidentiality agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or another Parent Entity) filed
with the SEC or (B) the applicable financial statements of the Borrower (or any
Parent Entity of the Borrower); provided that to the extent such information
relates to a Parent Entity, such information is accompanied by consolidating
information, which may be unaudited, that explains in reasonable detail the
differences between the information relating to such Parent Entity and its
consolidated subsidiaries, on the one hand,

 

133



--------------------------------------------------------------------------------

and the information relating to the Borrower and its consolidated Subsidiaries
on a stand-alone basis, on the other hand, and to the extent such information is
in lieu of information required to be provided under Section 5.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards, without any qualification related to
going concern as defined by Statement on Accounting Standards AU-C Section 570
“The Auditor’s Consideration of an Entity’s Ability to Continue as a Going
Concern” (or any similar statement under any amended or successor rule as may be
adopted by the Auditing Standards Board from time to time) or as to the scope of
the audit (other than (1) solely with respect to, or expressly resulting solely
from, an upcoming maturity date within twelve (12) months under the
documentation governing any Indebtedness, (2) the activities, operations,
financial results, assets or liabilities of any Unrestricted Subsidiaries or
(3) any prospective breach of the Financial Maintenance Covenant).

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earlier of the date (A) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s or one of its Affiliates’ website on
the Internet or (B) on which such documents are posted on the Borrower’s behalf
on Syndtrak or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver such documents to the Administrative Agent upon its reasonable
request until a written notice to cease delivering such documents is given by
the Administrative Agent and (ii) the Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and upon its reasonable request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Bookrunners will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
nonpublic information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will, upon the Administrative
Agent’s reasonable request, use commercially reasonable efforts to identify that
portion of the Company Materials that may be distributed to the Public Lenders
and that (i) all such Company Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (ii) by marking Company Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Bookrunners and the Lenders to treat such Company Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its respective Affiliates or
its and their respective securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Company
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (iii) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (iv) the Administrative Agent and the Joint Bookrunners shall
be entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

134



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Article V, and for the
avoidance of doubt, anything disclosed, examined inspected or otherwise made
available pursuant to this Article V shall be subject to the provisions of
Section 9.12.

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

(a) the occurrence of any Default; and

(b) (1) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
a Financial Officer or another senior executive officer of Holdings or the
Borrower, affecting Holdings, the Borrower or any of its Restricted Subsidiaries
or (2) the receipt of a written notice of an Environmental Liability or the
occurrence of an ERISA Event, or liability with respect to a Foreign Pension
Plan, in each case that could, individually or in connection with any other
event or liability, reasonably be expected to result in a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent promptly after the occurrence thereof (and in any event
within 60 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization or the location of the chief
executive office of any Loan Party or in the form of its organization or
(iii) in any Loan Party’s organizational identification number to the extent
that such Loan Party is organized or owns Mortgaged Property in a jurisdiction
where an organizational identification number is required to be included in a
UCC financing statement for such jurisdiction.

SECTION 5.04 Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to obtain, preserve, renew, and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks, trade names and all other Intellectual Property
material to the conduct of its business, in each case (other than the
preservation of the legal existence of Holdings and the Borrower) to the extent
that the failure to do so could reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or 6.06
or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, Etc. Each of Holdings and the Borrower will, and
will cause each Restricted Subsidiary to, pay its obligations in respect of
Taxes before the same shall become delinquent or in default, except (a) where
the failure to make payment could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, or (b) for Taxes that are
being contested in good faith by appropriate proceedings for which adequate
reserves have been made in accordance with GAAP.

SECTION 5.06 Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. In the event
of the Release or presence of any Hazardous Material on any real property of the
Borrower or any Subsidiary, the Borrower

 

135



--------------------------------------------------------------------------------

and its Subsidiaries, upon discovery thereof, shall take all reasonable and
necessary steps to initiate and expeditiously complete all response, corrective
and other action required under Environmental Laws or by a Governmental
Authority to mitigate and eliminate any related Environmental Liability, and
shall keep the Administrative Agent informed of their actions and the results of
such actions as the Administrative Agent shall reasonably request, except where
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 5.07 Insurance.The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of the management of the Borrower)
are reasonable and prudent in light of the size and nature of its business; and
will furnish to the Lenders, upon the reasonable written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Subject to Section 5.14, each such policy of insurance
maintained by a Loan Party shall (i) in the case of any liability policies, name
the Collateral Agent and the Secured Parties as additional insureds thereunder
as its interests may appear and (ii) in the case of each casualty insurance
policy (excluding any business interruption insurance, workers’ compensation
policy or employee liability policy), contain an additional loss
payable/mortgagee clause or endorsement that names Collateral Agent, on behalf
of the Secured Parties, as an additional loss payee/mortgagee thereunder. If any
portion of any Mortgaged Property subject to FEMA rules and regulations is at
any time located in an area identified by FEMA (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the Flood Insurance Laws, then the Borrower shall, or shall
cause the relevant Loan Party to, (i) maintain or cause to be maintained, flood
insurance sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance, which evidence complies with
applicable Flood Insurance Laws and rules and regulations promulgated pursuant
thereto.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Lender call.

(a) The Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP (or applicable
local standards) consistently applied shall be made of all material financial
transactions and matters involving the assets and business of Holdings, the
Borrower or the Restricted Subsidiaries, as the case may be. The Borrower will,
and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year
absent the existence of an Event of Default, which visitation and inspection
shall be at the reasonable expense of the Borrower; provided, further that
(i) when an Event of Default exists and is continuing, the Administrative Agent
(or any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice and (ii) the Administrative Agent shall
give the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary, none of Holdings, the Borrower or any Restricted Subsidiary will be
required to

 

136



--------------------------------------------------------------------------------

disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (A) that constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which disclosure to any Agent or any Lender (or their respective
representatives or contractors) is prohibited by Requirements of Law or any
binding confidentiality agreement or (C) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

(b) At the request of the Administrative Agent and not more than once per
calendar year, upon reasonable prior notice and in any event not earlier than
after delivery of the narrative discussion under Section 5.01(e) for the prior
year (beginning with the narrative discussion delivered with respect to the 2019
fiscal year), the Borrower shall host a conference call for the Lenders to
discuss the performance of the Borrower and its Restricted Subsidiaries during
the fiscal year most recently ended.

SECTION 5.09 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with its Organizational Documents and all
Requirements of Law (including Environmental Laws, ERISA, Health Care Laws and
Data Protection Requirements) applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.10 Use of Proceeds and Letters of Credit. The proceeds of the Initial
Term Loans, together with the Equity Contribution and cash on hand at Target and
its Subsidiaries, to pay the Effective Date Refinancing, a portion of the Merger
Consideration and the Transaction Costs. On and after the Effective Date, the
proceeds of the Revolving Loans and Swingline Loans shall be used to finance the
working capital needs and other general corporate purposes of the Borrower and
its Subsidiaries (including for capital expenditures, working capital and/or
purchase price adjustments, transactions fees and expenses (in each case,
including in connection with the Merger), Permitted Acquisitions and other
Investments, Restricted Payments and any other purposes not prohibited by the
terms of the Loan Documents); provided that any borrowing of Revolving Loans on
the Effective Date shall only be used for, and not exceed the amounts permitted
by, the Permitted Initial Revolving Credit Borrowing Purposes. Letters of Credit
may be issued (x) on the Effective Date in the ordinary course of business and
to backstop, replace or otherwise provide credit support for any letters of
credit outstanding immediately prior to the Effective Date under the Existing
Credit Facility, and (y) after the Effective Date, for general corporate
purposes of the Borrower and its Subsidiaries, and any other purpose not
prohibited by the terms of the Loan Documents. The proceeds of (i) any
Incremental Term Loans shall be used for working capital and/or general
corporate purposes, Permitted Acquisitions and other Investments, Restricted
Payments or such other purpose or purposes set forth in the applicable
Incremental Facility Amendment and (ii) any Replacement Revolving Loans shall be
used for working capital and/or general corporate purposes or such other purpose
or purposes set forth in the applicable Incremental Facility Amendment. The
proceeds of any Other Term Loans and Other Revolving Loans shall be used for the
purposes set forth in Section 2.24 and the proceeds of any Credit Agreement
Refinancing Indebtedness and Incremental Refinancing Indebtedness shall be
applied among the Loans and any Incremental Facilities in accordance with the
terms of this Agreement. The proceeds of the 2020 Incremental Term Loans made
pursuant to Amendment No. 1 shall be used to finance the working capital needs
and other general corporate purposes of the Borrower and its Subsidiaries
(including for capital expenditures, working capital and/or purchase price
adjustments, transactions fees and expenses, Permitted Acquisitions and other
Investments, Restricted Payments and any other purposes not prohibited by the
terms of the Loan Documents). The Borrower will not use the proceeds of the
Loans: (i) for the purpose of funding or financing (A) any activities of or
business with any Person who is the target of applicable Sanctions, or in or
with any Sanctioned Country or (B) any other transaction that would constitute
or give rise to a violation by any Person (including any Person participating in
the transaction, whether as underwriter, advisor, investor, lender or otherwise)
of Sanctions; or (ii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA.

 

137



--------------------------------------------------------------------------------

SECTION 5.11 Additional Subsidiaries. If any additional Restricted Subsidiary is
formed or acquired after the Effective Date, including, without limitation, upon
the formation of any Subsidiary that is a Divided Delaware LLC and is not
otherwise an Excluded Subsidiary, the Borrower will, within 60 days (or such
longer period as the Administrative Agent shall reasonably agree) after such
newly formed or acquired Restricted Subsidiary is formed or acquired (unless
such Subsidiary is an Excluded Subsidiary and not otherwise required under the
Loan Documents), notify the Administrative Agent thereof, and all actions (if
any) required to be taken with respect to such newly formed or acquired
Subsidiary in order to satisfy the Collateral and Guarantee Requirement shall
have been taken with respect to such Subsidiary, the assets of such Subsidiary
and with respect to any Equity Interest in such Subsidiary owned by or on behalf
of any Loan Party within 60 days after such formation or acquisition (or such
longer period as the Administrative Agent shall reasonably agree); provided that
any designation of an Unrestricted Subsidiary as a Restricted Subsidiary or any
Restricted Subsidiary ceasing to be an Excluded Subsidiary shall constitute the
formation or acquisition of a Restricted Subsidiary for purposes of this
Section 5.11.

SECTION 5.12 Further Assurances.

(a) Each of Holdings and the Borrower will, and will cause each Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
account control agreements and other documents), that may be required under any
applicable law and that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times, all at the expense of the Loan Parties.

(b) If, after the Effective Date, any assets (including any Material Real
Property) are acquired by the Borrower or any other Loan Party (including any
acquisition of any material assets upon the formation of any Subsidiary that is
a Divided Delaware LLC and is not otherwise an Excluded Subsidiary) or are owned
by any Restricted Subsidiary on or after the time it becomes a Loan Party
pursuant to Section 5.11 that are intended to be subject to the Liens created by
any Security Document but are not so subject to a Lien thereunder (other than
assets (i) constituting Collateral under a Security Document that have already
become subject to the Lien created by such Security Document upon acquisition
thereof or (ii) constituting Excluded Assets), the Borrower will promptly notify
the Administrative Agent thereof, and, within 90 days after such acquisition (or
such longer period as the Administrative Agent shall reasonably agree), the
Borrower will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take and cause the other Loan Parties to take, such actions
as shall be necessary and reasonably requested by the Administrative Agent and
to satisfy the Collateral and Guarantee Requirement.

(c) If, after the Effective Date, any deposit account, securities account or
commodities account is opened or is held by the Borrower or any other Loan Party
(including through any Permitted Acquisition or following the formation of any
Subsidiary) and is not otherwise an Excluded Account, each of Holdings and the
Borrower will, and will cause each Loan Party to, use commercially reasonable
efforts to execute an Account Control Agreement to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times. Notwithstanding
the foregoing, the Loan Parties may close accounts (including Controlled
Accounts) and/or open accounts (including Controlled Accounts) without the
Administrative Agent’s consent, subject to the prompt execution and delivery to
the Administrative Agent of an Account Control Agreement with respect to any
account (other than any Excluded Account) established or acquired after the
Effective Date. The Administrative Agent shall execute any requested and
customary notice of termination to the account bank at which such Controlled
Account has been maintained; provided that the

 

138



--------------------------------------------------------------------------------

Loan Parties provide to the Administrative Agent an Account Control Agreement
for a replacement Controlled Account consistent with clause (e) of the
definition of “Collateral and Guarantee Requirements”. For the avoidance of
doubt, the Loan Parties may open or close Excluded Accounts at any time, without
requirement of delivery of an Account Control Agreement. No notice of control
may be issued by the Collateral Agent to the account bank under any Account
Control Agreement unless an Event of Default is continuing.

SECTION 5.13 [Reserved].

SECTION 5.14 Certain Post-Closing Obligations.

(a) As promptly as practicable, and in any event within the time periods after
the Effective Date specified in Schedule 5.14 or such later date as the
Administrative Agent reasonably agrees to in writing, including to reasonably
accommodate circumstances unforeseen on the Effective Date, Holdings, the
Borrower and each other Loan Party, as applicable, shall deliver the documents
or take the actions specified on Schedule 5.14 that would have been required to
be delivered or taken on the Effective Date but for the proviso to
Section 4.01(f), in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
“Collateral and Guarantee Requirement”.

(b) Within 90 days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall
perform or cause to be performed the actions referred to in paragraphs (e) and
(f) of the definition of “Collateral and Guarantee Requirement.”

SECTION 5.15 Designation of Subsidiaries. The Borrower may at any time after the
Effective Date designate (or subsequently re-designate) any Restricted
Subsidiary as an Unrestricted Subsidiary (other than any Subsidiary that owns,
directly or indirectly, any Equity Interests of, or holds a Lien on, any Loan
Party or any Restricted Subsidiary that is not being designated as an
Unrestricted Subsidiary) or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that immediately before and after giving effect to such
designation on a pro forma basis, (i) no Event of Default shall have occurred
and be continuing or would result therefrom and (ii) the Total Net Cash Leverage
Ratio would not exceed 7.00:1.00; provided further that to the extent that any
Restricted Subsidiary owns, or holds exclusive licenses or rights to, any
intellectual property that is material to the business and operations of the
Borrower and the Restricted Subsidiaries (taken as a whole), no such Restricted
Subsidiary may be designated as an Unrestricted Subsidiary. No Loan Party or any
of its Restricted Subsidiaries shall transfer any ownership right, or exclusive
license or right to, any intellectual property that is material to the business
and operations of the Borrower and the Restricted Subsidiaries (taken as a
whole) to any Unrestricted Subsidiary. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an Investment by the Borrower (or its applicable Restricted
Subsidiary) therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s or the applicable Restricted Subsidiary’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (x) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time, (y) a Return on any Investment by the Borrower or its applicable
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such
designation of the Borrower’s or its Subsidiary’s Investment in such Subsidiary,
and (z) the formation or acquisition of a Restricted Subsidiary for purposes of
Section 5.11.

 

139



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings (solely with
respect to Section 6.06) and the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
incur or permit to exist any Indebtedness, except:

(i) Indebtedness of the Borrower and the Restricted Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Section 2.20 or
2.24);

(ii) Indebtedness (A) outstanding on the Effective Date; provided that
Indebtedness with an outstanding principal amount in excess of $5,000,000 shall
only be permitted under this clause (ii) if set forth on Schedule 6.01, and
(B) any Permitted Refinancing thereof;

(iii) Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that if the Indebtedness being Guaranteed is subordinated to
the Loan Document Obligations, such Guarantee shall be subordinated to the
Guarantee of the Loan Document Obligations on terms at least as favorable (as
reasonably determined by the Borrower) taken as a whole, to the Lenders as those
contained in the subordination of such Indebtedness;

(iv) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary to the extent permitted by Section 6.04;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Loan Document
Obligations pursuant to the Intercompany Note or otherwise on terms (A) at least
as favorable to the Lenders as those set forth in the form of Intercompany Note
or (B) otherwise reasonably satisfactory to the Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Restricted Subsidiary the proceeds of which are used to finance the
acquisition, development, construction, repair, restoration, replacement,
maintenance, upgrade, expansion or improvement of fixed or capital assets or
other property (whether real or personal) (whether through the direct purchase
of property or the Equity Interest of any person owning such property) or
otherwise incurred in respect of Capital Expenditures; provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, development, construction, repair, restoration,
replacement, maintenance, upgrade, expansion or improvement; provided further
that, at the time of any such incurrence of Indebtedness and after giving pro
forma effect thereto and to the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (v)(A) shall
not exceed an amount equal to the greater of (x) $10,000,000 and (y) 10.0% of
Consolidated Cash EBITDA for the Test Period most recently ended on or prior to
such date of incurrence (measured as of the date such Indebtedness is incurred
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 5.01(a) or (b)) and (B) any Permitted Refinancing
thereof;

(vi) Indebtedness in respect of Swap Agreements Incurred in the ordinary course
of business or consistent with past practice and, in each case, at the time
entered into, not for speculative purposes;

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged, consolidated
or amalgamated with or

 

140



--------------------------------------------------------------------------------

into the Borrower or any Restricted Subsidiary) after the Effective Date as a
result of an Acquisition Transaction or similar Investment permitted by this
Agreement, or Indebtedness of any Person that is assumed by the Borrower or any
Restricted Subsidiary in connection with an Acquisition Transaction or similar
Investment or an acquisition of assets by the Borrower or such Restricted
Subsidiary permitted by this Agreement; provided that (1) such Indebtedness is
not incurred in contemplation of such Acquisition Transaction or similar
Investment or acquisition of assets, (2) other than with respect to a Limited
Condition Transaction in which case, compliance with this proviso shall be
determined in accordance with Section 1.08, after giving pro forma effect to the
assumption of such Indebtedness and the transactions consummated in connection
therewith, no Event of Default shall have occurred and be continuing or would
result therefrom, (3) such Indebtedness is only the obligation of the Person
and/or Person’s subsidiaries that are acquired or that acquire the relevant
assets and (4) at the time of such assumption thereof and after giving pro forma
effect thereto, the aggregate principal amount of such Indebtedness shall not
exceed the amount permitted by Section 6.01(a)(xxvi)(A)(II) as if such
Indebtedness was Acquisition Debt, except that the limitation in clause (IV) of
Section 6.01(a)(xxvi)(A)(II) shall not apply to Indebtedness assumed pursuant to
this Section 6.01(a)(vii), and (B) any Permitted Refinancing thereof;

(viii) Indebtedness in respect of Permitted Receivables Financings; provided
that, at the time of incurrence of such Indebtedness (and without giving effect
to the incurrence of any such Indebtedness and the use of proceeds thereof), the
disposition of the Permitted Receivables Financing Assets pursuant to such
Permitted Receivables Financings is permitted by Section 6.05(g)(B);

(ix) Indebtedness representing deferred compensation to current and former
officers, directors, managers, employees, consultants or independent contractors
of the Borrower (and any Parent Entity) and the Restricted Subsidiaries incurred
in the ordinary course of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, managers, consultants, independent
contractors, directors and employees or their respective estates, successors,
Immediate Family Members or distributees to finance the purchase or redemption
of Equity Interests of the Borrower (or any Parent Entity) permitted by
Section 6.08(a);

(xi) (A) Indebtedness arising from an agreement providing for indemnification
obligations, payment obligations in respect of any non-compete, consulting or
similar arrangement, or obligations in respect of purchase price (including
earnouts) or other similar adjustments incurred in an Acquisition Transaction or
similar Investment permitted by this Agreement and any other Investment or any
Disposition, in each case permitted under this Agreement and (B) Indebtedness
arising from guaranties, letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments securing the performance pursuant to
any such agreement described in clause (A);

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred (A) in the ordinary course of business to
current or former directors, officers, employees, members of management,
managers and consultants of the Borrower (or any Parent Entity) and/or any
Restricted Subsidiary and (B) in connection with the Transactions and any
Permitted Acquisition or other Investment permitted hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds, in each case in
the ordinary course of business;

 

141



--------------------------------------------------------------------------------

(xiv) (A) Indebtedness of the Borrower or any Restricted Subsidiary; provided
that at the time of the incurrence thereof and after giving pro forma effect
thereto and the use of the proceeds thereof, the aggregate principal amount of
Indebtedness then outstanding in reliance on this clause (xiv) shall not exceed
the greater of (x) $12,500,000 and (y) 25.0% of Consolidated Cash EBITDA for the
Test Period most recently ended on or prior to such date of incurrence (measured
as of the date such Indebtedness is incurred based upon the financial statements
most recently delivered (or required to have been delivered) on or prior to such
date pursuant to Section 5.01(a) or (b)) and (B) any Permitted Refinancing
thereof;

(xv) Indebtedness consisting of (A) the financing of insurance premiums,
(B) take-or-pay obligations contained in supply arrangements or (C) Guarantees
of the obligations of suppliers, customers, franchisees and licensees of the
Borrower and the Restricted Subsidiaries, in each case in the ordinary course of
business or consistent with past practice;

(xvi) Indebtedness incurred by the Borrower or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, warehouse receipts, bankers’
acceptances, or similar instruments issued or created, or related to obligations
or liabilities (other than Indebtedness) incurred in the ordinary course of
business or consistent with past practice, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other reimbursement-type
obligations regarding workers compensation claims;

(xvii) obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance, bankers acceptance
facilities and completion guarantees, leases, government or trade contracts and
similar obligations provided by the Borrower or any Restricted Subsidiary or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;

(xviii) Indebtedness comprising obligations in respect of take or pay contracts
entered into the ordinary course of business or consistent with past practice;

(xix) (A) Indebtedness (the Indebtedness incurred pursuant to this
Section 6.01(a)(xix), the “Ratio Indebtedness”) of the Borrower or any
Restricted Subsidiary; provided that at the time of the incurrence thereof and
after giving pro forma effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xix) shall not exceed the sum of (1) the Incremental Base Amount
available at such time plus (2) additional unlimited amounts so long as after
giving effect to the incurrence of such Ratio Indebtedness and the use of
proceeds thereof, calculated on a pro forma basis as of the Test Period most
recently ended on or prior to such date of incurrence (measured as of the date
such Indebtedness is incurred based upon the financial statements most recently
delivered (or required to have been delivered) on or prior to such date pursuant
to Section 5.01(a) or (b)) (but excluding from the computation thereof the
proceeds of such Indebtedness) the Total Net Cash Leverage Ratio would not
exceed 6.00:1.00; provided that (I) clauses (a), (b) and (c) of the Required
Additional Debt Terms shall have been satisfied, (II) the aggregate principal
amount of Ratio Indebtedness that is incurred by or secured by assets of
Restricted Subsidiaries that are not Loan Parties, when combined with the
aggregate principal amount of Acquisition Debt that has been incurred by
Restricted Subsidiaries that are not Loan Parties and is outstanding in reliance
on clause

 

142



--------------------------------------------------------------------------------

(ii) of the proviso to clause (a)(xxvi)(A), shall not exceed, at the time of
incurrence thereof and after giving pro forma effect thereto and the use of the
proceeds thereof, the greater of (x) $12,500,000 and (y) 25.0% of Consolidated
Cash EBITDA for the Test Period most recently ended on or prior to such date of
incurrence (measured as of the date such Indebtedness is incurred based upon the
financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b)) as of
such time and (III) subject to Section 1.08, no Event of Default shall have
occurred and be continuing or would result therefrom; and (B) any Permitted
Refinancing thereof;

(xx) Indebtedness supported by a letter of credit issued in a principal amount
not to exceed the face amount of such letter of credit;

(xxi) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof
constituting Indebtedness of the Borrower or any other Loan Party;

(xxii) Permitted Equal Priority Refinancing Debt and Permitted Junior Priority
Refinancing Debt, and any Permitted Refinancing thereof constituting
Indebtedness of the Borrower or any other Loan Party;

(xxiii) (A) Indebtedness (the Indebtedness incurred pursuant to this
Section 6.01(a)(xxiii), “Incremental Equivalent Debt”) of the Borrower or any
other Loan Party consisting of (x) secured, subordinated or unsecured bonds,
notes or debentures (which bonds, notes or debentures, if secured, may be
secured by Liens on the Collateral having (or intended to have) a priority
ranking junior to the Liens on the Collateral securing the Secured Obligations
or (y) secured or unsecured loans (or commitments to provide loans or other
extensions of credit) (which loans or commitments, if secured, may be secured by
Liens on the Collateral having (or intended to have) a priority ranking junior
to the Liens on the Collateral securing the Secured Obligations); provided that

(1) the aggregate principal amount of all such Indebtedness incurred pursuant to
this clause shall not exceed at the time of incurrence thereof and after giving
pro forma effect to such incurrence and the use of proceeds thereof, the
Incremental Cap at such time,

(2) the Required Additional Debt Terms shall have been satisfied,

(3) subject to Section 1.08, (A) no Event of Default shall have occurred and be
continuing or would result therefrom, and (B) any Permitted Refinancing thereof.

(xxiv) [Reserved];

(xxv) (A) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that at the time of incurrence thereof and after giving pro forma
effect thereto and the use of the proceeds thereof, the aggregate principal
amount of Indebtedness incurred in reliance on this clause (a)(xxv)(A) then
outstanding shall not exceed an amount equal to the greater of (x) $5,000,000
and (y) 10.0% of Consolidated Cash EBITDA for the Test Period most recently
ended on or prior to such date of incurrence (measured as of the date such
Indebtedness is incurred based upon the financial statements most recently
delivered (or required to have been delivered) on or prior to such date pursuant
to Section 5.01(a) or (b)) and (B) any Permitted Refinancing thereof;

 

143



--------------------------------------------------------------------------------

(xxvi) (A) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance a Permitted Acquisition or similar Investment permitted by this
Agreement (the Indebtedness incurred pursuant to this Section 6.01(a)(xxvi),
“Acquisition Debt”); provided that

(I) subject to Section 1.08, no Event of Default shall have occurred and be
continuing or would result therefrom,

(II) at the time of incurrence thereof and after giving pro forma effect thereto
and the use of the proceeds thereof, the aggregate principal amount of
Acquisition Debt incurred in reliance on this clause (xxvi) and then outstanding
shall not exceed the sum of (A) the Incremental Base Amount available at such
time plus (B) additional unlimited amounts so long as after giving effect to the
incurrence of such Acquisition Debt and the use of proceeds thereof, calculated
on a pro forma basis as of the Test Period most recently ended on or prior to
such date of incurrence (measured as of the date such Indebtedness is incurred
based upon the financial statements most recently delivered (or required to have
been delivered) on or prior to such date pursuant to Section 5.01(a) or (b))
(but excluding from the computation thereof the proceeds of such Indebtedness),
the Total Net Cash Leverage Ratio would not exceed 6.00:1.00 calculated on a pro
forma basis after giving effect to all other transactions consummated in
connection therewith;

(III) [reserved],

(IV) the aggregate principal amount of Acquisition Debt that is incurred by or
secured by the assets of Restricted Subsidiaries that are not Loan Parties, when
combined with the aggregate principal amount of Ratio Indebtedness that has been
incurred by Restricted Subsidiaries that are not Loan Parties and is outstanding
in reliance on clause (III) of the second proviso to clause (a)(xix)(A), shall
not exceed, at the time of incurrence thereof, and after giving pro forma effect
thereto and the use of the proceeds thereof, the greater of (x) $12,500,000 and
(y) 25.0% of Consolidated Cash EBITDA for the Test Period most recently ended on
or prior to such date of incurrence (measured as of the date such Indebtedness
is incurred based upon the financial statements most recently delivered (or
required to have been delivered) on or prior to such date pursuant to
Section 5.01(a) or (b)) as of such time, and

(V) the Required Additional Debt Terms shall have been satisfied,

and (B) any Permitted Refinancing thereof;

(xxvii) commission advances from insurance carriers made in the ordinary course
of business or consistent with past practice;

(xxviii) [reserved];

(xxix) [reserved];

(xxx) Settlement Indebtedness; and

(xxxi) all premiums (if any), interest (including post-petition interest),
accretion or amortization of original issue discount, fees, expenses, charges
and additional or contingent interest on obligations described in clauses
(i) through (xxx) above.

 

144



--------------------------------------------------------------------------------

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, issue any Disqualified Equity Interests, except (x) Disqualified Equity
Interests issued to and held by Holdings, the Borrower or any Restricted
Subsidiary that is a direct or indirect wholly-owned subsidiary of the Borrower
and (y) Disqualified Equity Interests issued after the Effective Date; provided
that in the case of this clause (y) any such issuance of Disqualified Equity
Interests shall be deemed to be an incurrence of Indebtedness and subject to the
provisions set forth in Section 6.01(a).

Notwithstanding anything to the contrary herein, for purposes of this
Section 6.01, if any Indebtedness (or a portion thereof) would be permitted
pursuant to one or more provisions described therein, the Borrower may divide,
classify and reclassify such Indebtedness (or a portion thereof) (it being
understood that any reclassification of such Indebtedness from a basket or other
non-incurrence based exception to a ratio incurrence based exception shall
require concurrent notice to the Administrative Agent), in any manner that
complies with the covenants set forth in this Sections 6.01 so long as the
Indebtedness (as so divided and/or reclassified) would be permitted to be made
in reliance on the applicable exception as of the date of such reclassification;
provided that all Indebtedness outstanding under the Loan Documents (including
any Indebtedness outstanding under any Incremental Refinancing Facility)
incurred to Refinance (in whole or in part) such Indebtedness will be deemed to
have been incurred in reliance only on the exception set forth in
Section 6.01(a)(i). The accrual of interest, the accretion of accreted value and
the payment of interest in the form of additional Indebtedness shall not be
deemed to be an incurrence of Indebtedness for purposes of this Section 6.01.

Notwithstanding anything to the contrary herein (and notwithstanding any
division, classification or reclassification permitted by the foregoing
paragraph), Indebtedness in respect of any receivables programs,
securitizations, factoring facilities, any facilities or programs relating to
Permitted Receivables Facility Assets and other similar facilities programs or
arrangements may only be incurred pursuant to Section 6.01(a)(viii) above and
may not be incurred or permitted pursuant to any other clause in this
Section 6.01.

In addition, for the avoidance of doubt, except to the extent incurred under
Section 6.01(a)(i) or Section 6.01(a)(xxii), any Indebtedness permitted to be
incurred hereunder and secured by the Collateral shall only be permitted to be
secured by Liens on the Collateral that rank on a junior priority basis to the
Secured Obligations.

SECTION 6.02 Liens. The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents, including Liens securing Incremental
Facilities;

(ii) Permitted Encumbrances;

(iii) Liens existing on the Effective Date (provided that Liens securing
Indebtedness or obligations in excess of $5,000,000 shall only be permitted
under this Section 6.02(iii) if set forth on Schedule 6.02) and any
modifications, Refinancing, replacements, renewals or extensions thereof (or
successive modifications, Refinancings, replacements, renewals or extensions)
upon or in the same assets theretofor subject to such Lien other than (1)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, (2) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 6.01, the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would have not have applied but for such acquisition) and (3) the
proceeds and products thereof;

 

145



--------------------------------------------------------------------------------

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, development, construction, repair, restoration, replacement,
maintenance, upgrade, expansion or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, except for accessions and
additions to such property, replacements thereof and customary security
deposits, related contract rights and payment intangibles, and the proceeds and
the products thereof, and any lease of such property (including accessions
thereto) and the proceeds and products thereof and (C) with respect to Capital
Lease Obligations, such Liens do not at any time extend to or cover any assets
(except for accessions and additions to such assets, replacements and products
thereof and customary security deposits, related contracts rights and payment
intangibles, and the proceeds and products of such assets) other than the assets
subject to such Capital Lease Obligations; provided further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(v) leases, licenses, subleases or sublicenses (including the provisions of
software or the licensing of other Intellectual Property rights) and
terminations thereof granted to others that are entered into in the ordinary
course of business or consistent with past practice or that do not interfere in
any material respect with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary that is not a Loan
Party, in each case, to the extent such Indebtedness is non-recourse to any Loan
Party and is permitted under Section 6.01(a)(xxv);

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party (other than Holdings), Liens granted by a Restricted
Subsidiary that is not a Loan Party in favor of a Restricted Subsidiary that is
not a Loan Party and Liens granted by a Loan Party (other than Holdings) in
favor of any other Loan Party (other than Holdings);

 

146



--------------------------------------------------------------------------------

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Effective Date; provided that (A) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (B) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted under this Agreement that require or include, pursuant
to their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(C) the Indebtedness secured thereby is permitted under Section 6.01(a)(v) or
(vii);

(xii) any interest or title (and all encumbrances and other matters affecting
such interest or title) of a lessor or sublessor, licensor or sublicensor or
secured by a lessor’s or sublessor’s, licensor’s or sublicensor’s interest under
leases (other than leases constituting Capital Lease Obligations), subleases,
licenses, cross licenses or sublicenses entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business or consistent with past
practice, provided that any interest or title granted under any licenses,
cross-licenses, or sublicenses is non-exclusive and does not materially
interfere with the business of the Borrower and the Restricted Subsidiaries,
taken as a whole;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by the Borrower or any
Restricted Subsidiary in the ordinary course of business or consistent with past
practice;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under clause (e) of the definition of the term “Cash
Equivalents”;

(xv) Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business or consistent
with past practice and not for speculative purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business or consistent with past practice of the Borrower or
any Restricted Subsidiary or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located and any zoning
or similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Holdings or any
Restricted Subsidiary;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) Liens on the Collateral securing (A) Permitted Equal Priority Refinancing
Debt, (B) Permitted Junior Priority Refinancing Debt and (C) Incremental
Equivalent Debt; provided that

 

147



--------------------------------------------------------------------------------

(x) if any such Indebtedness is secured by Liens on the Collateral that rank (or
are intended to rank) on an equal priority basis (but without regard to control
of remedies) with the Liens on the Collateral securing the Secured Obligations,
such Indebtedness shall be subject to an Intercreditor Agreement of the type
described in clause (a) of the definition thereof providing that such Liens on
the Collateral shall rank on an equal priority basis with Liens on the
Collateral securing the Secured Obligations; provided, that no such Indebtedness
under this clause (x) shall include Permitted Junior Priority Refinancing Debt
or Incremental Equivalent Debt and (y) if any such Indebtedness (which shall
include any Permitted Junior Priority Refinancing Debt or any Incremental
Equivalent Debt) is secured by the Liens on the Collateral that rank (or are
intended to rank) on a junior basis to Liens on the Collateral securing the
Secured Obligations, such Indebtedness shall be subject to an Intercreditor
Agreement described in clause (b) of the definition thereof providing that the
Liens on the Collateral shall rank on a junior basis to the Liens on the
Collateral securing the Secured Obligations; the Administrative Agent and the
Collateral Agent, with the consent of the Required Lenders (provided that if any
such Intercreditor Agreement or amendment (or amendment and restatement) to the
Security Documents is posted to the Lenders three Business Days before being
executed and the Required Lenders shall not have objected thereto, the Required
Lenders shall be deemed to have agreed that the Administrative Agent’s and/or
the Collateral Agent’s entry into such Intercreditor Agreement or amendment (or
amendment and restatement) to the Security Documents is reasonable and to have
consented to such Intercreditor Agreement or amendment (or amendment and
restatement) to the Security Documents and the Administrative Agent’s and/or the
Collateral Agent’s execution thereof), shall be authorized to negotiate, execute
and deliver on behalf of the Secured Parties any Intercreditor Agreement or any
amendment (or amendment and restatement) to the Security Documents or an
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 6.02(xix);

(xx) other Liens; provided that at the time of incurrence of such Liens and the
obligations secured thereby (after giving pro forma effect to any such
obligations) the aggregate outstanding principal amount of obligations secured
by Liens then outstanding in reliance on this clause (xx) shall not exceed the
greater of (x) $12,500,000 and (y) 25.0% of Consolidated Cash EBITDA for the
Test Period most recently ended on or prior to such date of incurrence (measured
as of the date of such incurrence based upon the financial statements most
recently delivered (or required to have been delivered) on or prior to such date
pursuant to Section 5.01(a) or (b)); provided further that, if such Liens are
consensual Liens that are secured by the Collateral, then the holders of the
Indebtedness or other obligations secured thereby (or a representative or
trustee on their behalf) shall enter into an Intercreditor Agreement providing
that the Liens on the Collateral securing such Indebtedness or other obligations
shall rank junior to the Liens on the Collateral securing the Obligations, but
in any event shall not be required to enter into a Intercreditor Agreement if
such Liens are on Collateral consisting solely of Cash and Cash Equivalents that
do not secure indebtedness for borrowed money; the Administrative Agent and the
Collateral Agent, with the consent of the Required Lenders (provided that if any
such Intercreditor Agreement or amendment (or amendment and restatement) to the
Security Documents is posted to the Lenders three Business Days before being
executed and the Required Lenders shall not have objected thereto, the Required
Lenders shall be deemed to have agreed that the Administrative Agent’s and/or
the Collateral Agent’s entry into such Intercreditor Agreement or amendment (or
amendment and restatement) to the Security Documents is reasonable and to have
consented to such Intercreditor Agreement or amendment (or amendment and
restatement) to the Security Documents and the Administrative Agent’s and/or the
Collateral Agent’s execution thereof), shall be authorized to negotiate, execute
and deliver on behalf of the Secured Parties any Intercreditor Agreement or any
amendment (or amendment and restatement) to the Security Documents or an

 

148



--------------------------------------------------------------------------------

Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 6.02(xx);

(xxi) Liens on cash and Cash Equivalents used to satisfy and discharge
Indebtedness; provided such satisfaction and discharge is permitted hereunder;

(xxii) Liens on Permitted Receivables Financing Assets or Liens on other assets
granted pursuant to Standard Securitization Undertakings, in each case, incurred
in connection with Permitted Receivables Financings;

(xxiii) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxiv) (i) Liens on Equity Interests of Joint Ventures securing capital
contributions to, or obligations of, such Persons or pursuant to the relevant
Joint Venture agreement or arrangement, (ii) customary rights of first refusal
and tag, drag and similar rights in Joint Venture agreements and (iii) Liens
solely on any cash earnest money deposits made by the Borrower or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(xxv) Liens in respect of Sale Leasebacks in each case on the assets or property
sold and leased back in such Sale Leaseback;

(xxvi) Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness for no longer than 60 days
prior to such defeasance, discharge or redemption;

(xxvii) Liens on cash or Cash Equivalents securing Swap Agreements in the
ordinary course of business submitted for clearing in accordance with applicable
Requirements of Law and that are not entered into for speculative purposes and
Liens securing Indebtedness permitted under Section 6.01(a)(xiii);

(xxviii) with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Requirements of Law;

(xxix) Liens on real property that are not Mortgaged Properties (and not
required to become Mortgaged Properties);

(xxx) Liens securing Ratio Indebtedness permitted under Section 6.01(a)(xix),
Incremental Equivalent Debt permitted under Section 6.01(a)(xxiii) and
Acquisition Debt permitted under Section 6.01(a)(xxvi); provided that the
holders of the Indebtedness or other obligations secured thereby (or a
representative or trustee on their behalf) shall enter into an Intercreditor
Agreement providing that the Liens on the Collateral securing such Indebtedness
or other obligations shall rank junior to the Liens on the Collateral securing
the Obligations; the Administrative Agent and the Collateral Agent, with the
consent of the Required Lenders (provided that if any such Intercreditor
Agreement or amendment (or amendment and restatement) to the Security Documents
is posted to the Lenders three Business Days before being executed and the
Required Lender shall not have objected thereto, the Required Lenders shall be
deemed to have agreed that the Administrative Agent’s and/or the Collateral
Agent’s entry into such Intercreditor Agreement or amendment (or amendment and
restatement) to the Security Documents is reasonable and to have consented to
such Intercreditor Agreement or amendment (or amendment and

 

149



--------------------------------------------------------------------------------

restatement) to the Security Documents and the Administrative Agent’s and/or the
Collateral Agent’s execution thereof), shall be authorized to negotiate, execute
and deliver on behalf of the Secured Parties any Intercreditor Agreement or any
amendment (or amendment and restatement) to the Security Documents or an
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 6.02(xxx);

(xxxi) Liens on Equity Interests of Unrestricted Subsidiaries;

(xxxii) Liens on Cash Collateral granted in favor of any Lender and/or Issuing
Bank created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement or any other Loan Document;

(xxxiii) Settlement Liens;

(xxxiv) Liens securing any Indebtedness incurred pursuant to
Section 6.01(xxvii); and

(xxxv) Liens on cash or Cash Equivalents securing Indebtedness permitted under
Section 6.01(a)(xx) in an aggregate outstanding face amount not exceeding
$5,000,000 at any time.

Notwithstanding anything to the contrary herein, for purposes of this
Section 6.02, if any Lien (or a portion thereof) would be permitted pursuant to
one or more provisions described herein, the Borrower may divide and classify
such Liens (or a portion thereof) in any manner that complies with this
Section 6.02, and may later divide and reclassify any such Lien (it being
understood that any reclassification of a Lien from a non-incurrence based
exception to an incurrence based exception shall require concurrent notice to
the Administrative Agent), so long as the Lien (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification; provided that any Lien
securing Indebtedness outstanding under the Loan Documents (including any Lien
securing any Indebtedness incurred under an Incremental Refinancing Facility to
Refinance (in whole or in part) such Indebtedness will be deemed to have been
incurred in reliance only on the exception set forth in Section 6.02(i).

SECTION 6.03 Fundamental Changes. (x) The Borrower will not, nor will it permit
any Restricted Subsidiary to, merge into or consolidate or amalgamate with any
other Person, or permit any Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve, and (y) the Borrower and the Restricted
Subsidiaries, taken as a whole, will not Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets (whether
now owned or hereafter acquired) of the Borrower and the Restricted
Subsidiaries, taken as a whole, to or in favor of any Person (other than as part
of the Transactions), except that:

(a) any Restricted Subsidiary of the Borrower may merge, consolidate or
amalgamate with (A) the Borrower; provided that the Borrower shall be the
continuing or surviving Person or (B) one or more other Restricted Subsidiaries
of the Borrower; provided that when any Subsidiary Loan Party is merging,
consolidating or amalgamating with any other Restricted Subsidiary either
(1) the continuing or surviving Person shall be a Subsidiary Loan Party or
(2) if the continuing or surviving Person is not a Subsidiary Loan Party, the
acquisition of such Subsidiary Loan Party by such surviving Restricted
Subsidiary is permitted under Section 6.04;

(b) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such action is in the best interests of the
Borrower and the Restricted Subsidiaries, taken as a whole, and is not
materially disadvantageous to the Lenders;

 

150



--------------------------------------------------------------------------------

(c) any Restricted Subsidiary may make a Disposition of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
other Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party (other than Holdings), then either (A) the
transferee must be a Loan Party (other than Holdings), (B) to the extent
constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(C) to the extent constituting a Disposition to a Restricted Subsidiary that is
not a Loan Party, such Disposition is for Fair Market Value and any promissory
note or other non-cash consideration received in respect thereof is an
Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;

(d) the Borrower may merge, amalgamate or consolidate with any other Person
(including any Subsidiary, but excluding Initial Holdings unless there is a
Successor Holdings); provided that either (A) the Borrower shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any State thereof or
the District of Columbia, (2) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto and
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (3) each Loan Party other than the Borrower, unless it is the other party
to such merger, amalgamation or consolidation, shall have reaffirmed, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (4) the Borrower shall have delivered to the
Administrative Agent (for further distribution by the Administrative Agent to
the Lenders) a certificate of a Responsible Officer and, if reasonably requested
by the Administrative Agent, an opinion of counsel, each stating that such
merger, amalgamation or consolidation complies with this Agreement; provided
further that (x) if such merger, consolidation or amalgamation is with a Person
that prior to such transaction is not a Loan Party or another Restricted
Subsidiary, subject to Section 1.08, there is no continuing Event of Default
that exists after giving effect to such merger, amalgamation or consolidation
and (y) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement and the
other Loan Documents; provided further that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act;

(e) The Borrower and its Subsidiaries may effect the formation, dissolution,
liquidation or Disposition of any Subsidiary that is a Divided Delaware LLC,
provided that upon formation of such Divided Delaware LLC, the Borrower has
complied with Section 5.11, as applicable;

(f) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be (or
shall become) a Restricted Subsidiary, and shall have complied with the
requirements of Sections 5.11 and 5.12;

(g) the Borrower and its Restricted Subsidiaries may consummate the Acquisition
and the Merger, related transactions contemplated by the Merger Agreement (and
documents related thereto) and the Transactions; and

(h) the Borrower and its Subsidiaries may undertake or consummate a Tax
Restructuring; and

 

151



--------------------------------------------------------------------------------

(i) any Restricted Subsidiary may effect a merger, dissolution, liquidation
consolidation or amalgamation to (1) effect a Disposition permitted pursuant to
Section 6.05, (2) make an Investment permitted pursuant to Section 6.04 (other
than clause (t) thereof) or (3) make a Restricted Payment permitted pursuant to
Section 6.08 (other than clause (a)(ii) thereof).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
make or hold any Investment, except:

(a) Investments in cash and Investments that are, at the time such Investment is
made, Investments in Cash Equivalents;

(b) loans or advances to present or former officers, directors, managers,
members of management, consultants, independent contractors and employees of any
Parent Entity, the Borrower and the Restricted Subsidiaries (i) for reasonable
and customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests in Holdings (or any other Parent Entity) (provided that the
amount of such loans and advances made in cash to such Person shall be
substantially contemporaneously used to purchase such Equity Interests and the
proceeds of such loans and advances shall be substantially contemporaneously
contributed to the Borrower in cash as common equity or Qualified Equity
Interests as consideration for the purchase of such Equity Interests) and
(iii) for purposes not described in the foregoing clauses (i) and (ii); provided
that at the time of incurrence thereof and after giving pro forma effect
thereto, the aggregate principal amount of all loans and advances then
outstanding and made in reliance on this clause (iii) shall not exceed the
greater of (x) $5,000,000 and (y) 7.5% of Consolidated Cash EBITDA for the Test
Period most recently ended on or prior to such date of incurrence (measured as
of the date such incurrence based upon the financial statements most recently
delivered (or required to have been delivered) on or prior to such date pursuant
to Section 5.01(a) or (b));

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by the Borrower or any Restricted Subsidiary that is a Loan Party in any
Restricted Subsidiary that is not a Loan Party (A) in connection with any series
of substantially concurrent transactions that result in the proceeds of the
intercompany Investments ultimately being invested in (or distributed to) the
Borrower or a Restricted Subsidiary that is a Loan Party, (B) in connection with
reorganizations and related activities related to tax planning; provided that
either (1) such reorganizations or related activities are contemplated as of the
Effective Date or (2) after giving pro forma effect to any such reorganization
and related activities, the value of the Collateral, taken as a whole, and the
value of the guarantees, taken as a whole, are not materially impaired (it being
understood that the contribution of Equity Interests of any Foreign Subsidiary
or FSHCO to a newly created Foreign Subsidiary or FSHCO shall be permitted
without restriction), and (C) in addition to Investments made pursuant to the
foregoing clauses (A) and (B), Investments (valued at the Fair Market Value of
such Investments at the time such Investment is made) in an aggregate amount,
measured at the time such Investment is made and after giving pro forma effect
to such Investment, equal to the sum of (I) the greater of (x) $10,000,000 and
(y) 10.0% of Consolidated Cash EBITDA for the Test Period most recently ended on
or prior to the date of such Investment (measured as of the date such Investment
based upon the financial statements most recently delivered (or required to have
been delivered) on or prior to such date pursuant to Section 5.01(a) or (b)),
(II) the Available Equity Amount at such time that is Not Otherwise Applied and
(III) the Available Amount at such time that is Not Otherwise Applied; provided
that, in the case of this clause (III), (x) no Event of Default has occurred and
is continuing (or would occur after giving pro forma effect to such action) and
(y) after giving pro forma effect to such Investment on a pro forma basis as of
the last day of the Test Period most recently ended on or prior to such date of
such Investment (measured as of the date such Investment is made based upon the
financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b)), the
Total Net Cash Leverage Ratio is less than or equal to 7.00:1.00;

 

152



--------------------------------------------------------------------------------

(d) Investments consisting of deposits, prepayments and/or other credits to
suppliers in the ordinary course of business;

(e) Investments consisting of extensions of trade credit and accommodation
guarantees in the ordinary course of business or consistent with past practice;

(f) Investments (i) existing on the Effective Date and any modification,
replacement, renewal, reinvestment or extension thereof or (ii) contemplated on
the Effective Date and any modification, replacement, renewal, reinvestment or
extension thereof, provided that the amount of the original Investment permitted
under this clause (f) is not increased except by the terms of such Investment to
the extent, if applicable, set forth on Schedule 6.04(f) or as otherwise
permitted by this Section 6.04, provided that (x) Investments in an amount in
excess of $2,500,000 shall only be permitted under clause (f)(ii) if set forth
on Schedule 6.04(f) and (y) the amount of the original Investment permitted
under this clause (f) is not increased except by the terms of such Investment to
the extent, if applicable, set forth on Schedule 6.04(f) or as otherwise
permitted by this Section 6.04;

(g) Investments in Swap Agreements permitted under Section 6.01;

(h) promissory notes and other Investments (including non-cash consideration)
received in connection with Dispositions permitted by Section 6.05;

(i) Permitted Acquisitions; provided that the aggregate amount of Acquisition
Consideration relating to all such Permitted Acquisitions made or provided by
the Borrower or any Loan Party to acquire any Restricted Subsidiary that does
not become a Loan Party or merge, consolidate or amalgamate into the Borrower or
a Loan Party or any assets that shall not, immediately after giving pro forma
effect to such Permitted Acquisition, be owned by the Borrower or a Loan Party,
shall not exceed an aggregate amount, measured at the time such Investment is
made and after giving pro forma effect to such Investment, equal to the sum of
(i) the greater of (x) $12,500,000 and (y) 25.0% of Consolidated Cash EBITDA for
the Test Period most recently ended on or prior to the date of such Investment
or acquisition (measured as of the date such Investment or acquisition based
upon the financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b)), (ii)
the Available Equity Amount at such time that is Not Otherwise Applied and
(iii) the Available Amount at such time that is Not Otherwise Applied; provided
that, in the case of this clause (iii), (x) no Event of Default has occurred and
is continuing (or would occur after giving pro forma effect to such action) and
(y) after giving pro forma effect to such Investment on a pro forma basis as of
the last day of the Test Period most recently ended on or prior to such date of
such Investment (measured as of the date such Investment is made based upon the
financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b)), the
Total Net Cash Leverage Ratio is less than or equal to 7.00:1.00;

(j) obligations with respect to Guarantees provided by Holdings, the Borrower or
any Restricted Subsidiary in respect of leases (other than Financing Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business or consistent with
past practice;

(k) Investments in the ordinary course of business or consistent with past
practice consisting of endorsements for collection or deposit and customary
trade arrangements with customers;

 

153



--------------------------------------------------------------------------------

(l) Investments (including debt obligations and Equity Interests) (i) received
in connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment, (ii) in satisfaction of judgments
against other Persons, (iii) as a result of a foreclosure by the Borrower or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default and (iv) as a result
of the settlement, compromise or resolution of (a) litigation, arbitration or
other disputes or (b) obligations of trade creditors or customers that were
incurred in the ordinary course of business or consistent with industry practice
of the Borrower or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;

(m) loans and advances to Holdings (or any other Parent Entity) in lieu of, and
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to Holdings (or such other Parent Entity) in accordance
with Section 6.08(a) (other than clause (ii) thereof); provided that any such
loan or advance shall reduce the amount of such applicable Restricted Payments
thereafter permitted under Section 6.08(a) by a corresponding amount (if the
applicable provision of Section 6.08(a) contains a maximum amount); provided
further that any conditions, if any, to the making of such Restricted Payment
shall be satisfied;

(n) additional Investments and other acquisitions; provided that at the time any
such Investment or other acquisition is made and after giving pro forma effect
thereto, the aggregate amount of such Investment or acquisition made in reliance
on this clause (n) (including the aggregate amount of all consideration paid in
connection with all other Investments and acquisitions made in reliance on this
clause (n), whether in the form of Indebtedness assumed or otherwise), shall not
exceed the sum of (A) (i) the greater of (x) $12,500,000 and (y) 25.0% of
Consolidated Cash EBITDA for the Test Period most recently ended on or prior to
the date of such Investment or acquisition (measured as of the date such
Investment or acquisition based upon the financial statements most recently
delivered (or required to have been delivered) on or prior to such date pursuant
to Section 5.01(a) or (b)), plus (ii) Investments in an aggregate amount not to
exceed the portion, if any, of the Restricted Payment Amount, on the relevant
date of determination that the Borrower elects to apply pursuant to this clause
(ii), plus (iii) Investments in an aggregate outstanding amount not to exceed
the portion, if any, of the Restricted Debt Payment Amount, on the relevant date
of determination that the Borrower elects to apply pursuant to this clause
(iii), plus (B) the Available Amount that is Not Otherwise Applied as in effect
immediately prior to the time of making of such Investment; provided that, in
the case of this clause (B), (x) no Event of Default has occurred and is
continuing (or would occur after giving pro forma effect to such action) and
(y) after giving pro forma effect to such Investment on a pro forma basis as of
the last day of the Test Period most recently ended on or prior to such date of
such Investment (measured as of the date such Investment is made based upon the
financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b)), the
Total Net Cash Leverage Ratio is less than or equal to 7.00:1.00, plus (C) the
Available Equity Amount that is Not Otherwise Applied as in effect immediately
prior to the time of making of such Investment;

(o) [reserved];

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to officers, managers,
employees, consultants or independent contractors, in each case in the ordinary
course of business or consistent with past practice;

 

154



--------------------------------------------------------------------------------

(q) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests (excluding Cure Amounts) of
Holdings or the Borrower (or any Parent Entity thereof); provided that such
amounts used pursuant to this clause (q) shall not increase the Available Equity
Amount;

(r) (i) Investments of a Restricted Subsidiary acquired after the Effective Date
or of a Person merged or consolidated with the Borrower or any Restricted
Subsidiary in accordance with this Section and Section 6.03 after the Effective
Date and (ii) Investments of an Unrestricted Subsidiary prior to the date on
which such Unrestricted Subsidiary is designated a “Restricted Subsidiary”, in
each case, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger, amalgamation or consolidation or
such designation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation or such designation;

(s) Investments in the Borrower or any Restricted Subsidiary in connection with
any Tax Restructuring; provided that, after giving effect to any such
activities, the Guarantees of the Loans and the security interests of the
Lenders in the Collateral, taken as a whole, would not be adversely impaired in
any material respect;

(t) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(t)) under Sections 6.01 (other than clause (a)(iii) thereof), 6.02,
6.03 (other than clause (i) thereof), 6.05 (other than clause (e) thereof) and
6.08, respectively;

(u) [reserved];

(v) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers of Holdings (or
any other Parent Entity), the Borrower or any Restricted Subsidiary or other
grantor trust subject to claims of creditors in the case of a bankruptcy of
Holdings or the Borrower;

(w) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, Intellectual Property, or other rights, in
each case in the ordinary course of business or consistent with past practice;

(x) Investments in the form of debt or Equity Interests obtained in connection
with the contribution, sale, or other transfer of Permitted Receivables
Financing Assets made in connection with a Permitted Receivables Financing to
the extent permitted by Section 6.05(g)(B);

(y) Investments made in connection with the Transactions;

(z) Investments (i) in Joint Ventures and Unrestricted Subsidiaries, or (ii) in
any Restricted Subsidiary to enable such Restricted Subsidiary to make
substantially concurrent Investments in Joint Ventures and Unrestricted
Subsidiaries; provided that at the time any such Investment is made and after
giving pro forma effect thereto, the aggregate outstanding amount of such
Investments made in reliance on this clause (z) shall not exceed the sum of the
greater of (x) $10,000,000 and (y) 20.0% of Consolidated Cash EBITDA for the
Test Period most recently ended on or prior to the date of such Investment
(measured as of the date such Investment based upon the financial statements
most recently delivered (or required to have been delivered) on or prior to such
date pursuant to Section 5.01(a) or (b));

(aa) Investments in any Restricted Subsidiary or any Joint Venture in connection
with intercompany cash management arrangement or related activities arising in
the ordinary course of business;

 

155



--------------------------------------------------------------------------------

(bb) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that the same are permitted to remain unfunded under
applicable Requirements of Law;

(cc) Investments in Similar Business; provided that, at the time any such
Investment is made and after giving pro forma effect thereto, the aggregate
outstanding amount of such Investments made in reliance on this clause
(cc) shall not exceed the greater of (x) $10,000,000 and (y) 20.0% of
Consolidated Cash EBITDA for the Test Period most recently ended on or prior to
the date of such Investment (measured as of the date such Investment based upon
the financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b));

(dd) [reserved];

(ee) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business or consistent with past practice;

(ff) Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business or consistent with
past practice and (B) trade accounts created, or prepaid expenses accrued, in
the ordinary course of business;

(gg) Investments in the ordinary course of business in connection with
Settlements; and

(hh) any Investment made in GoHealth s.r.o. in an aggregate amount not exceeding
in any fiscal year the following amounts corresponding to such fiscal year:
$5,000,000 during the 2019 fiscal year, $10,000,000 during the 2020 fiscal year,
$10,000,000 during the 2021 fiscal year, $10,000,000 during the 2022 fiscal
year, $15,000,000 during the 2023 fiscal year, $15,000,000 during the 2024
fiscal year and $10,000,000 during the 2025 fiscal year.

SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to (i) sell, transfer, lease, license or otherwise
dispose (including any disposition of property or assets to a Divided Delaware
LLC pursuant to a Delaware LLC Division) of any asset, including any Equity
Interest owned by it, or (ii) permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than (A) issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law, (B) issuing Equity Interests
to the Borrower or any Restricted Subsidiary in compliance with Section 6.04(c)
and (C) any non-wholly-owned Restricted Subsidiary issuing Equity Interests of
such Subsidiary to each owner of Equity Interests of such Subsidiary ratably
based on their relative ownership interests), in each case, having a Fair Market
Value, in a single transaction or a series of related transactions, as of the
date of such transaction(s) exceeding (x) $1,000,000, individually or (y)
$2,500,000, in the aggregate in any fiscal year (each, a “Disposition”), except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, if made in good faith determination of the board of
directors of the Borrower and/or in the ordinary course of business or
consistent with past practice and Dispositions of property no longer used or
useful, or economically practicable to maintain, in the conduct of the business
of the Borrower and the Restricted Subsidiaries (including (i) allowing any
registration or application for registration of any Intellectual Property that
is no longer used or useful, or economically practicable to maintain, to lapse,
go abandoned, or be invalidated or (ii) disposing of, discontinuing the use or
maintenance of, abandoning, failing to pursue or otherwise allowing to lapse,
expire, terminate or put into the public domain any of its Intellectual
Property) if the Borrower determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business and does not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

156



--------------------------------------------------------------------------------

(b) Dispositions of inventory and other assets in the ordinary course of
business or consistent with past practice (including on an intercompany basis);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property, or other
assets of comparable or greater value or usefulness to the business or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (i) the transferee must be a Loan Party (other than Holdings), (ii) to
the extent constituting an Investment, such Investment must be an Investment in
a Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for Fair Market Value and any
promissory note or other non-cash consideration received in respect thereof is
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;

(e) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04 (other than clause (x) thereof), Restricted Payments permitted by
Section 6.08 and Liens permitted by Section 6.02, in each case, other than by
reference to this Section 6.05(e);

(f) Dispositions of cash and/or Cash Equivalents and/or other assets that were
Cash Equivalents when the relevant original Investment was made;

(g) (A) sales, discounts of or forgiveness of customer delinquent notes or
delinquent accounts receivable, notes receivable or other current assets in the
ordinary course of business or consistent with industry practice or the
conversion of delinquent accounts receivable to notes receivable or other
dispositions of delinquent accounts receivable in connection with settlement,
collection or compromise thereof and (B) Dispositions of Permitted Receivables
Financing Assets pursuant to any Permitted Receivables Financing; provided that
(x) the aggregate face amount of Permitted Receivables Financing Assets subject
to a Disposition for a Permitted Receivables Financing shall not exceed, at the
time of any such Disposition, $100,000,000 and (y) at the time of any such
Disposition of Permitted Receivables Financing Assets, the Borrower and the
Restricted Subsidiaries shall be in compliance, after giving pro forma effect to
such Disposition or the use of proceeds thereof, with a Contract Asset Balance
Coverage Ratio (determined excluding from the Contract Asset Balance Coverage
Ratio, the Permitted Receivables Financing Assets so Disposed) that is no less
than 2.00:1.00 as of the last day of the Test Period most recently ended on or
prior to such date of such Disposition (measured as of the date such Disposition
is made based upon the financial statements most recently delivered (or required
to have been delivered) on or prior to such date pursuant to Section 5.01(a) or
(b));

(h) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business or consistent with past practice or that do not materially
interfere with the business of the Borrower and the Restricted Subsidiaries,
taken as a whole;

(i) transfers or other Dispositions of property subject to Casualty Events upon
receipt of the Net Proceeds of such Casualty Event;

(j) Dispositions of other assets or property (including the sale or issuance of
Equity Interests in a Restricted Subsidiary) not otherwise permitted under this
Section 6.05; provided that (i) such Disposition is made for Fair Market Value,
(ii) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of the greater of (x) $1,000,000 and (y) 2.5% of Consolidated
Cash EBITDA for the Test Period most recently ended on or prior to the date of
such Disposition based upon the financial

 

157



--------------------------------------------------------------------------------

statements most recently delivered (or required to have been delivered) on or
prior to such date pursuant to Section 5.01(a) or (b), for any transaction or
series of related transactions the Borrower or any Restricted Subsidiary shall
receive not less than 75.0% of such consideration in the form of cash or Cash
Equivalents; provided, however, that for the purposes of this clause (ii),
(A) any liabilities (as shown on the most recent balance sheet of the Borrower
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that (1) are
assumed by the transferee with respect to the applicable Disposition or (2) are
otherwise cancelled or terminated in connection with the transaction with such
transferee, and for which the Borrower and its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, shall be
deemed to be cash, (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Restricted Subsidiary in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (j) that is at that time outstanding, not in excess (at the time of
receipt of such Designated Non-Cash Consideration) of the greater of
(x) $1,000,000 and (y) 2.5% of Consolidated Total Assets for the Test Period
most recently ended on or prior to the date of such Disposition (measured as of
the date such Disposition is made based upon the financial statements most
recently delivered (or required to have been delivered) on or prior to such date
pursuant to Section 5.01(a) or (b)) (net of any Designated Non-Cash
Consideration converted into cash or Cash Equivalents), with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash, and (iii) the Net Proceeds of such Disposition shall be
applied and/or reinvested as (and to the extent) required by Section 2.11(c);

(k) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between the Joint Venture
parties set forth in, Joint Venture agreements and similar binding arrangements;

(l) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not core or principal to the business of the
Borrower and the Restricted Subsidiaries and do not exceed 30% of the assets
acquired pursuant to such Permitted Acquisition or other Investment or (B) made
to obtain the approval of any applicable antitrust authority in connection with
a Permitted Acquisition;

(m) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

(n) Dispositions of assets that do not constitute Collateral (including
Dispositions or issuance of Equity Interests in, Indebtedness of, other
securities issued by, Unrestricted Subsidiaries) for Fair Market Value not in
excess of the greater of (x) $3,000,000 and (y) 10.0% of Consolidated Total
Assets for the Test Period most recently ended on or prior to the date of such
Disposition (measured as of the date such Disposition is made based upon the
financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b));

 

158



--------------------------------------------------------------------------------

(o) Dispositions in connection with the Transactions or any Tax Restructuring;
provided that, after giving effect to any such Disposition in connection with
any Tax Restructuring, the Guarantees of the Loans and the security interests of
the Lenders in the Collateral, taken as a whole, would not be adversely impaired
in any material respect;

(p) any Disposition of a Sale Leaseback;

(q) any merger, consolidation, amalgamation, Disposition or conveyance the sole
purpose of which is to reincorporate or reorganize (i) any Domestic Subsidiary
in another jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the
U.S. or any other jurisdiction;

(r) [reserved];

(s) each Loan Party and each of its Restricted Subsidiaries may surrender or
waive contractual rights and settle or waive contractual or litigation claims in
the ordinary course of business or consistent with past practice;

(t) the unwinding of any Swap Agreement pursuant to its terms;

(u) the nominal issuances of Equity Interests of Foreign Subsidiaries in an
aggregate amount not to exceed 2.0% of all issued and outstanding Equity
Interests of such Foreign Subsidiary on a fully-diluted basis; and

(v) Dispositions to effect the formation of any Subsidiary that is a Divided
Delaware LLC; provided that upon formation of such Divided Delaware LLC, the
Borrower has complied with Section 5.11 to the extent applicable.

Notwithstanding anything herein to the contrary, in no event shall any Loan
Party or any of its Restricted Subsidiaries contribute, sell, assign, transfer
or otherwise dispose of any Permitted Receivables Facility Assets, including in
connection with any factoring transaction, any receivables transaction,
securitization transaction, any facilities or programs or other similar
transactions relating to Permitted Receivables Facility Assets, other than
pursuant to clause (g) above and any Permitted Receivables Facility Assets may
not be disposed of and such disposal shall not otherwise be permitted pursuant
to any other clause in this Section 6.05; provided that any bona fide
Disposition of any Subsidiary, other minority investment, business unit or line
of business by the Borrower or any Restricted Subsidiary to a third party
(including to any Unrestricted Subsidiary or Joint Venture) and not made to
effectuate any Permitted Receivables Financing shall be permitted under and
subject to the terms of any applicable exception to this Section 6.05
notwithstanding that any such Subsidiary, other minority investment, business
unit or line of Business may own Permitted Receivables Financing Assets.

To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing.

SECTION 6.06 Holdings Covenant. Holdings will not incur any Indebtedness or
Liens or engage in any material activities or consummate any material
transactions (including, without limitation, any Investments (unless any such
Investment will be concurrently contributed by Holdings to the Borrower or a
Loan Party) or Dispositions) and will not conduct, transact or otherwise engage
in any material business or material operations, in each case, other than:

 

159



--------------------------------------------------------------------------------

(a) the ownership and/or acquisition of the Equity Interests of the Borrower,
including payment of dividends and other amounts in respect of its Equity
Interests,

(b) the performance of obligations under and compliance with its Organizational
Documents, or other Requirement of Law (including the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance), ordinance, regulation, rule, order, judgment, decree or
permit, including without limitation as a result of or in connection with the
activities of the Restricted Subsidiaries,

(c) repurchases of Indebtedness to the extent permitted hereunder, the making of
any loan to any officers or directors constituting an Investment permitted under
Section 6.04, the making of any Investment in the Borrower or any Restricted
Subsidiary that is a Guarantor or, to the extent otherwise not prohibited under
Section 6.04, a Subsidiary thereof,

(d) participating in tax, accounting and other administrative matters related to
any Parent Entity and the Borrower or any of their Subsidiaries,

(e) the entry into, and exercise rights and performance of its obligations under
and in connection with the Loan Documents, and any other Indebtedness of the
Borrower and the Restricted Subsidiaries permitted under Section 6.01,

(f) any public offering of its common stock or any other issuance or
registration of its Qualified Equity Interests for sale or resale (including,
for the avoidance of doubt, the making of any dividend or distribution on
account of, or any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value of, any shares of any class of Qualified
Equity Interests), including the costs, fees and expenses related thereto,

(g) (1) holding of any cash, Cash Equivalents and other assets received from, or
Investments made by, the Borrower or any Restricted Subsidiary or contributions
to the capital of, or proceeds from the issuance of, Equity Interests of the
Parent Entities, in each case, pending prompt application thereof in a manner
permitted by the terms of this Agreement (including by way of Restricted
Payments to any Parent Entity) and (2) the payment of dividends or making of
distributions, making of loans and contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries (other than
Indebtedness) and making Investments expressly permitted to be made by Holdings
under this Agreement,

(h) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes,

(i) providing indemnification for its current and former officers, directors,
members of management, managers, employees and advisors or consultants,

(j) performing of its obligations under the Merger Agreement and the other
documents and agreement related thereto, Investments contemplated by the
Transactions and transactions that are otherwise specifically permitted or
expressly contemplated hereunder,

(k) [reserved],

(l) activities reasonably incidental to the consummation of an IPO, including
payment of Public Company Costs,

(m) activities reasonably incidental to the consummation of a Tax Restructuring,

 

160



--------------------------------------------------------------------------------

(n) activities incidental to the businesses or activities described in the
foregoing clauses, and

(o) merging, amalgamating or consolidating with any other Person, so long as,
solely in the case of a merger, amalgamation or consolidation with a Person that
is not a Loan Party, there is no continuing Event of Default after giving effect
to such merger, amalgamation or consolidation and provided that (i) Holdings
shall be the continuing or surviving Person or (ii) if the Person formed by or
surviving any such merger, amalgamation or consolidation is not Holdings or is a
Person into which Holdings has been liquidated (any such Person, the “Successor
Holdings”), (A) the Successor Holdings shall be an entity organized or existing
under the laws of the United States, any State thereof or the District of
Columbia, (B) the Successor Holdings shall expressly assume all the obligations
of Holdings under this Agreement and the other Loan Documents to which Holdings
is a party pursuant to a supplement hereto and thereto in form and substance
reasonably satisfactory to the Administrative Agent, (C) each Loan Party other
than Holdings, unless it is the other party to such merger, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Holdings’ obligations under this Agreement, (D) the
Successor Holdings shall, immediately following such merger, amalgamation or
consolidation, directly or indirectly own all Subsidiaries owned by Holdings
immediately prior to such transaction, (E) Holdings shall have delivered to the
Administrative Agent a certificate of a Responsible Officer stating that such
merger, amalgamation or consolidation complies with this Agreement and
(F) Successor Holdings shall have no assets, liabilities, liens or operations
other than those permitted by this Section 6.06; provided further that if the
foregoing requirements are satisfied, the Successor Holdings will succeed to,
and be substituted for, Holdings under this Agreement and the other Loan
Documents; provided further that Holdings agrees to provide any documentation
and other information about the Successor Holdings as shall have been reasonably
requested in writing by any Lender through the Administrative Agent that such
Lender shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including Title III of the USA Patriot Act.

SECTION 6.07 Negative Pledge; Subsidiary Distributions. The Borrower will not,
and will not permit any Restricted Subsidiary to, enter into any agreement,
instrument, deed or lease that (x) prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, for
the benefit of the Secured Parties with respect to the Secured Obligations or
under the Loan Documents or (y) prohibits or limits the ability of any
Restricted Subsidiary of the Borrower that is not a Loan Party from making
Restricted Payments to any Loan Party or from making or repaying intercompany
loans to any Loan Party; provided that the foregoing shall not apply to:

(a) restrictions and conditions imposed by (i) Requirements of Law, (ii) any
Loan Document, (iii) any documentation relating to any Permitted Receivables
Financing, (iv) any documentation governing Incremental Equivalent Debt, (v) any
documentation governing Permitted Unsecured Refinancing Debt, Permitted Equal
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt,
(vi) any documentation governing Indebtedness incurred pursuant to Sections
6.01(a)(vii), 6.01(a)(viii), 6.01(a)(xiii), 6.01(a)(xiv), 6.01(a)(xviii),
6.01(a)(xix), 6.01(a)(xxv), 6.01(a)(xxvi), 6.01(a)(xxvii), 6.01(a)(xxviii) and
6.01(a)(xxix), (viii) any documentation governing any Permitted Refinancing
incurred to refinance any such Indebtedness referenced in clauses (i) through
(vi) above; provided that with respect to Indebtedness referenced in (A) clauses
(v) and (vi) above, such restrictions shall be no more restrictive in any
material respect, taken as a whole, than the restrictions and conditions in the
Loan Documents, taken as a whole, or, in the case of other Indebtedness
permitted under Section 6.01, such encumbrances and restrictions contained in
any agreement or instrument taken as a whole are not materially less favorable
to the Lenders than the encumbrances and restrictions contained in this
Agreement, taken as a whole (as determined by the Borrower in good faith) and
(B) clause (vi) above, such restrictions shall not expand the scope in any
material respect of any such restriction or condition contained in the
Indebtedness being refinanced;

 

161



--------------------------------------------------------------------------------

(b) customary restrictions and conditions existing on the Effective Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the
Disposition of a Subsidiary or any assets pending such Disposition; provided
that such restrictions and conditions apply only to the Subsidiary or assets
that is or are subject of such Disposition and such Disposition is permitted
hereunder;

(d) customary provisions in leases, subleases, licenses, cross-licenses or
sublicenses and other contracts restricting the assignment thereof and
restrictions that include customary provisions restricting assignment of any
agreement entered into in the ordinary course of business or consistent with
past practice;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing by such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any Restricted Subsidiary;

(g) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 that is incurred or assumed by Restricted Subsidiaries that are not
Loan Parties to the extent such restrictions or conditions are no more
restrictive in any material respect, when taken as a whole, than the
restrictions and conditions in the Loan Documents, when taken as a whole, or, in
the case of other Indebtedness permitted under Section 6.01, such encumbrances
and restrictions contained in any agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in this Agreement (as determined by the Borrower in good
faith);

(h) restrictions on cash (or Cash Equivalents) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in partnership agreements, limited liability company
organizational governance documents, sale leaseback agreements, Joint Venture
agreements and other similar agreements, in each case, entered into in the
ordinary course of business or consistent with past practice;

(k) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;

 

162



--------------------------------------------------------------------------------

(l) restrictions arising in any Swap Agreement and/or any agreement relating to
any Cash Management Obligation; and

(m) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any Restricted Subsidiary is a party, entered into in the ordinary
course of business or consistent with past practice; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are the subject of such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property of the Borrower or such Restricted
Subsidiary or the assets or property of another Restricted Subsidiary.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to, pay
or make, directly or indirectly, any Restricted Payment, except:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any Restricted Subsidiary (and, in the case of any such Subsidiary that is not a
wholly-owned Subsidiary, to each other owner of Equity Interests of such
Subsidiary ratably based on their relative ownership interests of the relevant
class of Equity Interests);

(ii) to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.03 (other than clause
(i) thereof) and Section 6.04 (other than Section 6.04(m), (n), (q), (t), (u)
and (y))

(iii) Restricted Payments made in connection with any Permitted Receivables
Financing;

(iv) Holdings and the Borrower may (or may pay Restricted Payments to permit any
Parent Entity thereof or any Equityholding Vehicle to) redeem, repurchase,
retire or otherwise acquire in whole or in part any Equity Interests of
Holdings, the Borrower or any Restricted Subsidiary or any Equity Interests of
any Parent Entity or Equityholding Vehicle, in exchange for another class of
Equity Interests or rights to acquire its Equity Interests or with proceeds from
equity contributions or sales or issuances (other than to Holdings, the Borrower
or a Restricted Subsidiary) of new shares of such Equity Interests to the extent
contributed to Holdings or the Borrower (in each case other than Disqualified
Equity Interests, “Refunding Equity Interests”) substantially concurrently with
such contribution or sale or issuance; provided that (i) any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such Refunding Equity Interests are at least as advantageous to the
Lenders as those contained in the Equity Interests redeemed thereby and
(ii) Holdings, the Borrower, and any Restricted Subsidiary may pay Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 6.01) of such Person;

(v) repurchases of Equity Interests in any Parent Entity (or make Restricted
Payments to allow repurchases of Equity Interest in any Parent Entity) deemed to
occur upon exercise of stock options or warrants or other incentive interests if
such Equity Interests represent a portion of the exercise price of such stock
options or warrants or other incentive interests;

(vi) the Borrower may redeem, acquire, retire or repurchase its Equity Interests
(or any options, warrants, restricted stock, stock appreciation rights or other
equity-linked interests issued with respect to any of such Equity Interests) or
make Restricted Payments to allow any of its Parent

 

163



--------------------------------------------------------------------------------

Entities to so redeem, retire, acquire or repurchase their Equity Interests (or
any options, warrants, restricted stock, stock appreciation rights or other
equity-linked interests issued with respect to any of such Equity Interests), in
each case, held by current or former officers, managers, consultants, directors,
employees, independent contractors or other service providers (or their
respective Immediate Family Members) of the Borrower or any Parent Entity
thereof and the Restricted Subsidiaries, upon the death, disability, retirement
or termination of employment or service of, or breach of restrictive covenants
by, any such Person or otherwise in accordance with any stock option or stock
appreciation rights plan, any management, director and/or employee stock
ownership or incentive plan, stock subscription plan, stock subscription or
equity incentive award agreement, employment termination agreement or any other
employment agreements or equity holders’ agreement or similar agreement;
provided that, the aggregate amount of Restricted Payments permitted by this
clause (vi) after the Effective Date, together with the aggregate amount of
loans and advances to Holdings (or any other Parent Entity) previously made
pursuant to Section 6.04(m) in lieu of Restricted Payments permitted by this
clause (vi), shall not exceed $5,000,000 in any fiscal year (which shall
increase to $10,000,000 following the consummation of an IPO) with unused
amounts in any fiscal year being carried over for no more than two succeeding
fiscal years plus all net cash proceeds obtained from any key-man life insurance
policies received during such fiscal year (without giving effect to the
following proviso) plus all proceeds obtained by the Borrower or any Parent
Entity (and contributed to the Borrower) after the Effective Date from the sale
of such Equity Interests to other future, current or former officers, managers,
consultants, employees, directors and independent contractors (or their
respective Immediate Family Members) in connection with any plan or agreement
referred to above in this clause (a)(vi);

(vii) the Borrower may make Restricted Payments in cash to Holdings or any other
Parent Entity:

(A) so long as the Borrower is properly treated as a flow-through entity for
U.S. federal income tax purposes, to enable Holdings or such Parent Entity to
make tax distributions to its direct or indirect equity owners to pay their
respective tax liabilities (including estimated payments thereof) attributable
to the income of the Borrower and its subsidiaries in any taxable period;
provided that such tax liabilities shall be calculated for each taxable year by
multiplying (I) the excess of each such equity owner’s allocated share of
taxable income over taxable losses of the Borrower for such taxable year (or if
the Borrower is a disregarded entity, the excess of taxable income over taxable
losses of the Borrower that would exist if such excess were calculated assuming
that the Borrower is a partnership for U.S. federal income tax purposes), taking
into account such losses only to the extent usable against such income,
determined taking into account any step-up attributable to a direct or indirect
member of the Borrower under section 743(b) or 734(b) of the Code, reduced by
any losses, deductions, credits and other attributes of the Borrower (or if the
Borrower is a disregarded entity, such losses, deductions, credits or other
attributes of the Borrower that would exist if the Borrower is a partnership for
U.S. federal income tax purposes) arising from and after the Closing Date to the
extent such amounts can be used to offset such taxable income and have not
previously been taken into account as an offset hereunder, by (II) the highest
combined marginal U.S. federal, state and local tax rate then applicable to a
natural person or corporation residing in New York City, New York or San
Francisco, California (taking into account the application of the Medicare
contribution tax, the character of the taxable income in question, and the
alternative minimum tax rules, taking into account the character of income
(long-term capital gain, qualified dividend income, etc.) and determined after
giving effect to the maximum allowable deduction for state and local income
taxes for U.S. federal income tax purposes)

 

164



--------------------------------------------------------------------------------

for the relevant taxable period; provided further that the amount of any
distribution permitted under this subclause (A) shall be reduced by the amount
of any income taxes that are paid directly by the Borrower and attributable to
such equity owner; provided, further, that to the extent a portion of the net
taxable income of the Borrower is attributable to an Unrestricted Subsidiary,
the tax distributions with respect to such portion shall be allowed only to the
extent actual cash is received by the Borrower or its Restricted Subsidiary from
such Unrestricted Subsidiary ;

(B) the proceeds of which shall be used by such Parent Entity to pay (1) its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting, tax reporting and similar expenses payable to third parties), that
are reasonable and customary and incurred in the ordinary course of business,
(2) any reasonable and customary indemnification claims made by directors,
officers, members of management, managers, employees or consultants of Holdings
(or any other Parent Entity) attributable to the ownership or operations of any
Parent Entity, the Borrower and the respective Restricted Subsidiaries, (3) fees
and expenses (x) due and payable by the Borrower or any Restricted Subsidiary
and (y) otherwise permitted to be paid by the Borrower and the Restricted
Subsidiaries under this Agreement and (4) payments that would otherwise be
permitted to be paid directly by the Borrower or the Restricted Subsidiaries
pursuant to Section 6.09(iii), (v) or (x);

(C) the proceeds of which shall be used by Holdings (or any other Parent Entity)
to pay franchise and similar Taxes, and other fees and expenses, required to
maintain its organizational existence;

(D) the proceeds of which will be applied to make any payments permitted by
Section 6.09(vii) and Section 6.09(x);

(E) the proceeds of which shall be used by any Parent Entity to finance any
Investment that would be permitted to be made by the Borrower or any Restricted
Subsidiary pursuant to Section 6.04 other than Section 6.04(m); provided that
(1) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (2) such Parent Entity shall, immediately
following the closing thereof, cause (x) all property acquired (whether assets
or Equity Interests but not including any loans or advances made pursuant to
Section 6.04(b)) to be contributed to the Borrower or any Restricted Subsidiary
(and in no event shall any such contribution increase the Available Equity
Amount) or (y) the Person formed or acquired to merge into or consolidate or
amalgamate with the Borrower or any Restricted Subsidiary to the extent such
merger or consolidation is permitted by Section 6.03) in order to consummate
such Investment, in each case in accordance with the requirements of Sections
5.11 and 5.12;

(F) the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to current or former directors, officers,
members of management, managers, consultants, independent contractors or
employees of Holdings or any other Parent Entity to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries;

(G) the proceeds of which shall be used by Holdings (or any other Parent Entity)
to pay (i) fees and expenses related to any successful or unsuccessful equity

 

165



--------------------------------------------------------------------------------

issuance or offering or debt issuance, incurrence or offering, disposition or
acquisition, Investment or other transaction permitted by this Agreement and
(ii) after the consummation of an IPO described in clause (a) of the definition
thereof or issuance of public debt securities, Public Company Costs; and

(H) the proceeds of which shall be used for the payment of insurance premiums to
the extent attributable to any Parent Entity, the Borrower and their
subsidiaries;

(viii) in addition to the foregoing Restricted Payments, the Borrower may make
additional Restricted Payments to Holdings, in an aggregate amount, not to
exceed the sum of (A) the Restricted Payment Amount at such time so long as no
Event of Default has occurred and is continuing (or would occur after giving pro
forma effect to such action), plus (B) the Available Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Restricted Payment; provided that, in the case of this clause (B), (x) no Event
of Default has occurred and is continuing (or would occur after giving pro forma
effect to such action) and (y) after giving pro forma effect to such Restricted
Payment on a pro forma basis as of the last day of the Test Period most recently
ended on or prior to such date of such Restricted Payment (measured as of the
date such Restricted Payment is made based upon the financial statements most
recently delivered (or required to have been delivered) on or prior to such date
pursuant to Section 5.01(a) or (b)), the Total Net Cash Leverage Ratio is less
than or equal to 5.50:1.00, plus (C) the Available Equity Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Restricted Payment;

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests (and in no event shall
such contribution or issuance so utilized increase the Available Equity Amount);
provided that such new Equity Interests contain terms and provisions at least as
advantageous, taken as a whole, to the Lenders in all respects material to their
interests as those contained in the Equity Interests redeemed thereby;

(x) payments made or expected to made in respect of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options and the vesting of restricted stock and restricted stock units;

(xi) the Borrower may make Restricted Payments to any Parent Entity to enable
such Parent Entity to (A) pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any Permitted
Acquisition (or other similar Investment) and (B) honor any conversion request
by a holder of convertible Indebtedness by delivering or issuing Equity
Interests and making cash payments in lieu of fractional shares in connection
with any such conversion and may make required cash interest payments on
convertible Indebtedness in accordance with its terms;

(xii) following the consummation of an IPO, the payment of Restricted Payments
to Holdings or any direct Parent Entity of Holdings to fund the payment of
regular dividends on such company’s Equity Interests, in an aggregate amount per
annum not to exceed 6.0% per annum of the aggregate amount of proceeds from such
IPO received by, or contributed to, the Borrower or any Restricted Subsidiary;
provided that, on the date of declaration of any such dividend, after giving
effect to such dividend, there is no continuing Event of Default before or after
giving effect thereto;

 

166



--------------------------------------------------------------------------------

(xiii) payments made by the Borrower or any Restricted Subsidiary in respect of
withholding or similar taxes payable upon exercise of Equity Interests by any
future, present or former employee, director, officer, manager or consultant (or
their respective controlled Affiliates or Immediate Family Members) and any
repurchases of Equity Interests deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants or required withholding or similar taxes;

(xiv) a Restricted Payment in an amount not to exceed $50,000,000; provided that
after giving effect to such Restricted Payment (A) on a pro forma basis as of
the Test Period most recently ended on or prior to the date of such Restricted
Payment (measured as of the date such Restricted Payment is made based upon the
financial statements most recently delivered (or required to have been
delivered) on or prior to such date pursuant to Section 5.01(a) or (b)), the
Total Net Cash Leverage Ratio is less than or equal to 6.00:1.00 and (B) no
Event of Default has occurred and is continuing (or would occur after giving pro
forma effect to such Restricted Payment);

(xv) Restricted Payments constituting or otherwise made in connection with or
relating to any Tax Restructuring;

(xvi) the Borrower may make Restricted Payments, the proceeds of which are
applied (A) (i) on the Effective Date, solely to effect the consummation of the
Transactions and (ii) on and after the Effective Date, to satisfy any payment
obligations owing under the Merger Agreement (including in respect of any
payments required to be made after the Effective Date in connection with, or
necessary to consummate, the Transactions and the other transactions set forth
in the Merger Agreement) and (B) to payments or distributions to satisfy
dissenters’ rights pursuant to or in connection with an acquisition, merger,
consolidation, amalgamation or transfer of assets that is a Permitted
Acquisition or similar Investment, or is otherwise permitted under Section 6.03;
and

(xvii) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings, the Borrower or any Restricted Subsidiary
by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash or Cash Equivalents).

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to, make
or pay, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of any
Subordinated Indebtedness, any Junior Indebtedness or any Unsecured Material
Indebtedness (collectively, “Restricted Junior Debt”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Restricted
Junior Debt, in each case, on or prior to the scheduled maturity date thereof
(collectively, “Restricted Debt Payments”), except:

(i) payment of regularly scheduled interest and principal payments, payments of
fees, expenses and indemnification obligations when due in respect of any
Indebtedness, other than payments in respect of any Restricted Junior Debt
prohibited by the subordination provisions thereof or any applicable
subordination agreement or Junior Priority Intercreditor Agreement;

(ii) (1) refinancings or exchanges of Restricted Junior Debt with proceeds of
Permitted Refinancing Indebtedness or other Restricted Junior Debt, in each
case, to the extent such Indebtedness is permitted to be incurred under
Section 6.01 and (2) Refinancings of Restricted Junior Debt assumed in
accordance with Section 6.01(a)(vii) in connection with a Permitted Acquisition
or similar Investment permitted under this Agreement;

 

167



--------------------------------------------------------------------------------

(iii) (1) the conversion of any Restricted Junior Debt to or payments with
Equity Interests (other than Disqualified Equity Interests) of Holdings, the
Borrower or any Parent Entity and (2) mandatory redemptions of Disqualified
Equity Interests;

(iv) Restricted Debt Payments in an aggregate amount not to exceed the sum of
(A)(i) the Restricted Debt Payment Amount that the Borrower elects to apply
pursuant to this clause (i), plus (ii) not to exceed the portion, if any, of the
Restricted Payment Amount that the Borrower elects to apply pursuant to this
clause (ii), in the case of this clause (A), so long as no Event of Default has
occurred and is continuing (or would occur after giving pro forma effect to such
action), plus (B) the Available Amount that is Not Otherwise Applied as in
effect immediately prior to the time of making of such Restricted Debt Payment;
provided that, in the case of this clause (B), (x) no Event of Default has
occurred and is continuing (or would occur after giving pro forma effect to such
action) and (y) after giving pro forma effect to such Restricted Debt Payment on
a pro forma basis as of the last day of the Test Period most recently ended on
or prior to such date of such Restricted Debt Payment (measured as of the date
such Restricted Debt Payment is made based upon the financial statements most
recently delivered (or required to have been delivered) on or prior to such date
pursuant to Section 5.01(a) or (b)), the Total Net Cash Leverage Ratio is less
than or equal to 5.50:1.00, plus (C) the Available Equity Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Restricted Debt Payment;

(v) [reserved];

(vi) Restricted Debt Payments in respect of Restricted Junior Debt incurred
pursuant to Section 6.01(a)(vii) (other than Indebtedness incurred (I) to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary or was otherwise acquired by Holdings, the Borrower or a
Restricted Subsidiary or (II) otherwise in connection with or contemplation of
such acquisition), so long as such Restricted Debt Payments is made or deposited
with a trustee or other similar representative of the holders of such Restricted
Junior Debt contemporaneously with, or substantially simultaneously with, the
closing of the Acquisition Transaction under which such Restricted Junior Debt
is incurred;

(vii) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Indebtedness that is permitted under Section 6.01;
and

(viii) payments as part of an applicable high yield discount obligation or AHYDO
Catch-Up Payment.

(c) The Borrower will not, nor will it permit any Restricted Subsidiary to,
amend or modify any documentation governing any Restricted Junior Debt, in each
case (i) if the effect of such amendment or modification (when taken as a whole)
is materially adverse to the Lenders or (ii) in the case of any Subordinated
Indebtedness or Junior Indebtedness, such amendment or modification is in
contravention with any applicable subordination agreement or Junior Priority
Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, retirement, termination,
cancellation, purchase or repurchase, defeasance, or other payment or Restricted

 

168



--------------------------------------------------------------------------------

Debt Payment within 60 days after the date of declaration of such Restricted
Payment or the giving of irrevocable notice of such redemption, purchase,
defeasance or other payment, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement.

SECTION 6.09 Transactions with Affiliates. The Borrower will not, nor will it
permit any of its respective Restricted Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates in a transaction in excess of the
greater of (x) $2,000,000 and (y) 5.0% of Consolidated Cash EBITDA for the Test
Period most recently ended on or prior to the date of such transaction (measured
as of the date of such transaction based upon the financial statements most
recently delivered (or required to have been delivered) on or prior to such date
pursuant to Section 5.01(a) or (b)), except:

(i) transactions with Holdings, the Borrower or any Restricted Subsidiary (or
any entity that becomes a Restricted Subsidiary as a result of such
transaction);

(ii) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;

(iii) the Transactions, the payment of fees and expenses related to the
Transactions and payments required under the Merger Agreement;

(iv) issuances of Equity Interests of Holdings or the Borrower to the extent not
otherwise prohibited by this Agreement;

(v) (1) employment, consulting, severance and other service or benefit related
arrangements between Holdings, the Borrower and the Restricted Subsidiaries and
their respective officers, directors and employees in the ordinary course of
business (including loans and advances pursuant to Sections 6.04(b) and 6.04(p),
salary or guaranteed payments and bonuses) and transactions pursuant to stock
option and other equity award plans and employee benefit plans and similar
arrangements in the ordinary course of business or consistent with past practice
and (2) transactions in existence on the Effective Date and set forth on
Schedule 6.09 and any amendment, modification or extension thereof to the extent
such amendment, modification or extension, taken as a whole, is not
(i) materially adverse to the Lenders or (ii) more disadvantageous to the
Lenders than the relevant transaction in existence on the Effective Date;

(vi) payments by the Borrower and the Restricted Subsidiaries pursuant to tax
sharing agreements among Holdings (and any other Parent Entity), the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries, to
the extent payments are permitted by Section 6.08;

(vii) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, consultants and
employees of Holdings (or any other Parent Entity), the Borrower and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries;

 

169



--------------------------------------------------------------------------------

(viii) transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect;

(ix) Restricted Payments permitted under Section 6.08 and loans and advances in
lieu thereof pursuant to Section 6.04(m);

(x) payments by the Borrower and any Restricted Subsidiary (A) to reimburse the
Investors, their Affiliates and any of their respective designees for any out of
pocket costs and expenses incurred, (B) for indemnification and other expenses
payable to the Investors, their Affiliates and other related parties and
(C) customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the Board of Directors or a majority of the disinterested
members of the Board of Directors of Holdings in good faith; provided that the
aggregate amount of fees paid pursuant to this clause 6.09(x)(C) shall not
exceed $1,000,000.

(xi) the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (Immediate Family
Members or Affiliates of the foregoing) of the Borrower, any of the Subsidiaries
or any direct or indirect parent of any of the foregoing;

(xii) Holdings and its Subsidiaries may undertake or consummate or otherwise be
subject to any Tax Restructuring;

(xiii) transactions in connection with any Permitted Receivables Financing;

(xiv) any transaction in respect of which Holdings or the Borrower delivers to
the Administrative Agent a letter addressed to the Board of Directors of
Holdings or the Borrower from an accounting, appraisal or investment banking
firm of nationally recognized standing stating that such transaction is on terms
that are no less favorable to Holdings, the Borrower or the applicable
Restricted Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate;

(xv) (A) Guarantees permitted by Section 6.01 or Section 6.04 and
(B) Investments permitted by Section 6.04;

(xvi) transactions with customers, clients, Joint Venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; and

(xvii) the payment of reasonable out-of-pocket costs and expenses and
indemnities to equity holders of any Parent Entity of Holdings pursuant to any
stockholders’ agreement.

SECTION 6.10 Change in Nature of Business. The Borrower shall not, and shall
cause its Restricted Subsidiaries to not, engage in a line of business that is
not substantially the same as those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Effective Date or any Similar Business.

 

170



--------------------------------------------------------------------------------

SECTION 6.11 Accounting Changes. The Borrower shall not, and shall cause its
Restricted Subsidiaries to not, change their fiscal year from their fiscal year
as in effect on the Effective Date; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

SECTION 6.12 Changes to Organizational Documents. The Borrower will not, and
will cause each Restricted Subsidiary to not, amend its Organizational
Documents, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 6.13 Financial Maintenance Covenant.

(a) Commencing with the Test Period ending March 31, 2020, but only to be tested
for any Test Period to the extent that as of the last day of such Test Period,
the Borrower’s Total Net Cash Leverage Ratio is greater than 5.50:1.00
(including, for the avoidance of doubt, if Consolidated Cash EBITDA is less than
zero in the determination of the Total Net Cash Leverage Ratio), the Borrower
shall not permit the Total Net Leverage Ratio as of the last day of any such
Test Period to be greater than the levels in the table below (this
Section 6.13(a), the “Total Leverage Covenant”):

 

Period    Total Net Leverage Ratio     Commencing with the Test Period ending on
March 31, 2020 through and including the Test Period ending on June 30, 2020   
4.50:1.00     Commencing with the Test Period ending on September 30, 2020
through and including the Test Period ending on December 31, 2020    4.00:1.00  
  Commencing with the Test Period ending on March 31, 2021 through and including
the Test Period ending on December 31, 2021    3.50:1.00     Commencing with the
Test Period ending on March 31, 2022 and for each Test Period thereafter   
3.00:1.00

(b) Commencing with the Test Period ending March 31, 2020, but only to be tested
for any Test Period to the extent that as of the last day of such Test Period,
the Borrower’s Total Net Cash Leverage Ratio is greater than 5.50:1.00
(including, for the avoidance of doubt, if Consolidated Cash EBITDA is less than
zero in the determination of the Total Net Cash Leverage Ratio), the Borrower
shall not permit the LTV Ratio as of the last day of any such Test Period to be
greater than the levels set forth in the table below (this Section 6.13(b), the
“LTV Covenant”):

 

171



--------------------------------------------------------------------------------

Period    LTV Ratio     Commencing with the Test Period ending on March 31, 2020
through and including the Test Period ending on June 30, 2020    2.50:1.00    
Commencing with the Test Period ending on September 30, 2020 through and
including the Test Period ending on December 31, 2020    2.00:1.00     For the
Test Period ending on March 31, 2021    1.50:1.00     Commencing with the Test
Period ending on June 30, 2021 through and including the Test Period ending on
December 31,2021    1.25:1.00     Commencing with the Test Period ending on
March 31, 2022 and for each Test Period thereafter    1.00:1.00

(c) At all times, the Borrower shall not permit the Liquidity of the Borrower
and its Subsidiaries to be less than $10,000,000; provided, that if Liquidity is
less than $10,000,000 at any time, such occurrence shall not be deemed to be a
breach or Default or Event of Default with respect to this Section 6.13(c) so
long as (x) the Borrower has delivered notice to the Administrative Agent that
Liquidity is less than $10,000,000 and the Borrower intends to effect a
Liquidity Cure Contribution and (y) within ten (10) Business Days of the date on
which Liquidity was less than $10,000,000, the Borrower shall have received net
cash proceeds of any issuance of Qualified Equity Interests to its applicable
investors or received capital contributions in the form of unrestricted cash (so
long as such capital contribution is not in exchange for Disqualified Equity
Interests) (any such contribution, a “Liquidity Cure Contribution”) in an amount
not less than the amount necessary to ensure that Liquidity is not less than
$10,000,000 (this Section 6.13(c), the “Minimum Liquidity Covenant” and together
with the Total Leverage Covenant, Total Cash Leverage Covenant and the Contract
Asset Balance Covenant, the “Financial Maintenance Covenants”).

Notwithstanding anything to the contrary contained in this Section 6.13(c), (i)
the aggregate amount of the Liquidity Cure Contribution (such amount, the
“Liquidity Cure Amount”) will be deemed to be an increase to unrestricted cash
and Cash Equivalents owned by the Borrower solely for the purpose of measuring
the Minimum Liquidity Covenant, and the Liquidity Cure Amount shall be
disregarded for any other purpose under this Agreement, (ii) there shall be no
pro forma or other reduction of the aggregate amount of Revolving Loans by the
amount of the applicable Liquidity Cure Amount for the period for which such
Liquidity Cure Contribution was made; provided that, any portion of such
Liquidity Cure Amount that is actually applied to repay Revolving Loans shall
reduce the Revolving Exposure for future periods for which Liquidity is
calculated, (iii) there shall be no more than one Liquidity Cure Contribution
made in any fiscal quarter, and in each four consecutive fiscal quarter period
of the Borrower there shall be no more than two fiscal quarters in which a
Liquidity Cure Contribution is made, (iv) during the term of

 

172



--------------------------------------------------------------------------------

this Agreement, no more than five Liquidity Cure Contributions may be made and
(v) for purposes of this Section 6.13, the Liquidity Cure Amount shall be no
greater than the amount required for purposes of complying with the Minimum
Liquidity Covenant. Notwithstanding any other provision in this Agreement to the
contrary, during any Test Period in which any Liquidity Cure Amount is included
in the calculation of unrestricted cash and Cash Equivalents as a result of any
Liquidity Cure Contribution, the Liquidity Cure Amount received pursuant to such
Liquidity Cure Contribution shall be (A) counted solely as an increase to
unrestricted cash and Cash Equivalents for the purpose of determining compliance
with the Minimum Liquidity Covenant and (B) disregarded for purposes of
determining the Available Equity Amount, any financial ratio-based conditions or
provisions, Applicable Rate or any available basket under Article VI of this
Agreement. No Revolving Lender, Swingline Lender or Issuing Bank shall make any
Revolving Loan or Swingline Loan or to issue any Letter of Credit from and after
the date that Liquidity is less than $10,000,000 unless and until the Liquidity
Cure Amount is actually received by the Borrower.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligations in respect of Letters of Credit when and as the same
shall become due and payable hereunder, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable hereunder, and such failure shall continue unremedied (i) with respect
to the payment of interest, for a period of five Business Days and (ii) with
respect to the payment of any fee or other amount, for a period of ten Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) Holdings, the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.04
(with respect to the existence of the Borrower) or in Article VI; it being
understood and agreed that any Event of Default under Section 6.13 (a “Financial
Maintenance Covenant Event of Default”) is subject to cure as provided in
Section 6.13(c) and Section 7.02 and, in the case of Section 6.13(a) and
Section 6.13(b) so long as the Borrower has a right to exercise the Cure Right
with respect to the applicable quarter, a Financial Maintenance Covenant Event
of Default shall not occur until the expiration of the fifteenth Business Day
subsequent to the date on which the financial statements with respect to the
applicable fiscal quarter (or the fiscal year ended on the last day of such
fiscal quarter) are required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b), as applicable, or, in the case of Section 6.13(c), so long as
the Borrower has exercised its cure rights under Section 6.13(c) with respect to
the applicable period therein, and then only to the extent that, in the
applicable cases, the cure amounts under Section 6.13(c) or the Cure Amount (in
an amount sufficient to comply with the applicable Financial Maintenance
Covenant for such period or fiscal quarter as applicable) has not been received
on or prior to such date;

 

173



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section), and such failure shall continue unremedied for
a period of 30 days after written notice thereof is received by the Borrower
from the Administrative Agent;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale, transfer or other Disposition (including as
a result of a Casualty Event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) termination events or similar events
occurring under any Swap Agreement that constitutes Material Indebtedness (it
being understood that clause (f) of this Section will apply to any failure to
make any payment required as a result of any such termination or similar event),
(iii) Indebtedness permitted to exist or be incurred under the terms of this
Agreement that is required to be repurchased, prepaid, defeased, redeemed or
satisfied (or as to which an offer to repurchase, prepay defease, redeem or
satisfy is required to be made) in connection with any asset sale event,
casualty or condemnation event, change of control, excess cash flow or other
customary provision in such Indebtedness giving rise to such requirement to so
offer or repurchase, prepay, defease, redeem or satisfy in the absence of any
default thereunder or (iv) Indebtedness that is convertible in Equity Interests
and converts to Equity Interests in accordance with its terms; provided that, in
the case of Section 7.01(f) and this Section 7.01(g), such default has not been
waived by the holders of such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Borrower or any Significant Subsidiary
or its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Significant Subsidiary or for a material part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for 60
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) Holdings, the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, court
protection, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
examiner, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Significant Subsidiary or for a material part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
its obligation) shall be rendered against Holdings, the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid,
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
consecutive days;

 

174



--------------------------------------------------------------------------------

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result, individually or together with all other ERISA Events that have
occurred or are reasonably expected to occur, in liability of Holdings, the
Borrower or any Restricted Subsidiary in an aggregate amount that has resulted,
or could reasonably be expected to result in, a Material Adverse Effect,
(ii) any of Holdings, the Borrower or any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any payment with respect to a Multiemployer Plan, including with respect
to any Withdrawal Liability under Section 4201 of ERISA, in an aggregate amount
that could reasonably be expected to result in a Material Adverse Effect, or
(iii) any of Holdings, Borrower or Restricted Subsidiary incurs a liability
under a Foreign Pension Plan that has resulted, or could reasonably be expected
to result, individually or together with any other liability under any Foreign
Pension Plan or ERISA Event, in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party in writing not to be, a valid and
perfected Lien on any material portion of the Collateral, except (i) as a result
of the sale or other disposition of the applicable Collateral to a Person that
is not a Loan Party in a transaction permitted under the Loan Documents, (ii) as
a result of the Administrative Agent’s failure to (A) maintain possession of any
stock certificates, promissory notes or other instruments delivered to it under
the Security Documents or (B) file Uniform Commercial Code continuation
statements or (iii) as to Collateral consisting of real property, to the extent
that such losses are covered by a lender’s title insurance policy and such
insurer has not denied coverage;

(m) (i) this Agreement, any Security Document or any Guarantee of the Secured
Obligations shall for any reason not be (or asserted by any Loan Party in
writing not to be) a legal, valid and binding obligation of any Loan Party
thereto other than as expressly permitted hereunder or thereunder; or (ii) any
subordination provision in respect of any Material Indebtedness shall for any
reason not be (or asserted by any Loan Party in writing not to be) a legal,
valid and binding obligation of any Loan Party thereto other than as expressly
permitted hereunder or thereunder; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, (but ratably as among Classes of Loans and the Loans of each Class at the
time outstanding) in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, and (iii) require the
deposit of cash collateral in respect of LC Exposure as provided in
Section 2.05(j), in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by Holdings, the Borrower and
each other Loan Party; and in the case of any event with respect to the Borrower
described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall immediately and automatically become due and
payable and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Holdings, the Borrower and each other Loan Party.

 

175



--------------------------------------------------------------------------------

SECTION 7.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails to comply with the
requirements of the Financial Maintenance Covenants described in Section 6.13(a)
and Section 6.13(b), at any time from the first day of such applicable quarter
until the expiration of the fifteenth Business Day subsequent to the date on
which the financial statements with respect to such fiscal quarter (or the
fiscal year ended on the last day of such fiscal quarter) are required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b), as applicable, the
Borrower (or any Parent Entity thereof) shall have the right to issue Qualified
Equity Interests or other Equity Interests reasonably satisfactory to the
Administrative Agent (but excluding Disqualified Equity Interests) (each such
issuance taken pursuant and in accordance with this Section 7.02, a “Specified
Equity Issuance”) for cash or otherwise receive cash contributions to (or in the
case of any other Parent Entity, receive equity interests in the Borrower for
its cash contributions to) the Equity Interests (other than Disqualified Equity
Interests) of the Borrower as cash common equity or other Qualified Equity
Interests or other Equity Interests reasonably satisfactory to the
Administrative Agent, in each case, which are contributed to the Borrower in the
form of cash (collectively, the “Cure Right”), and upon the receipt by the
Borrower of the Net Proceeds of such issuance that are Not Otherwise Applied
(the “Cure Amount”) pursuant to the exercise by the Borrower of such Cure Right,
the Financial Maintenance Covenant shall be recalculated giving pro form effect
to the following pro forma adjustment:

(a) (i) Consolidated EBITDA and/or Consolidated Cash EBITDA shall be increased
with respect to such applicable fiscal quarter with respect to which such Cure
Amount is received by the Borrower and any Test Period that includes such fiscal
quarter, solely for the purpose of measuring the applicable Financial
Maintenance Covenant(s) and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount and (ii) with respect to the LTV Covenant,
Consolidated Total Net Debt shall be reduced by the portion of the Cure Amount
that is actually applied to prepay such Indebtedness;

(b) if, after giving effect to the foregoing recalculation, the Borrower and its
Restricted Subsidiaries shall then be in compliance with the applicable
Financial Maintenance Covenant(s), the Borrower and its Restricted Subsidiaries
shall be deemed to have satisfied the requirements of the applicable Financial
Maintenance Covenant(s) as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the applicable Financial Maintenance
Covenant(s) that had occurred shall be deemed cured for the purposes of this
Agreement;

(c) upon the Administrative Agent’s receipt of a written notice from the
Borrower that the Borrower intends to exercise the Cure Right (a “Notice of
Intent to Cure”), until the fifteenth Business Day following the date on which
financial statements for the fiscal quarter to which such Notice of Intent to
Cure relates are required to be delivered pursuant to Section 5.01(a) or (b)(i),
as applicable, neither the Administrative Agent (nor any sub-agent therefor) nor
any Lender shall exercise any right to accelerate the Loans or terminate the
Revolving Commitments, and none of the Administrative Agent (nor any sub-agent
therefor) nor any Lender or Secured Party shall exercise any right to foreclose
on or take possession of the Collateral or any other right or remedy under the
Loan Documents solely on the basis of the relevant failure to comply with
Section 6.13;

(d) there shall be no pro forma or other reduction of the amount of Consolidated
Total Net Debt (by netting or otherwise) by the amount of the applicable Cure
Amount for purposes of determining compliance with Section 6.13(a) in the fiscal
quarter in respect of which the Cure Right was exercised; provided that, any
portion of such Cure Amount that is actually applied to repay Indebtedness or
“netted” against such Indebtedness shall reduce Consolidated Total Net Debt in
future Test Periods which include such fiscal quarter;

 

176



--------------------------------------------------------------------------------

(e) notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be no more than
two fiscal quarters in which the Cure Right is exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the applicable Financial
Maintenance Covenant(s). Notwithstanding any other provision in this Agreement
to the contrary, during any Test Period in which any Cure Amount is included in
the calculation of Consolidated EBITDA and/or Consolidated Cash EBITDA as a
result of any exercise of the Cure Right, the Cure Amount received pursuant to
any exercise of the Cure Right shall be (A) counted solely as an increase to
Consolidated EBITDA and/or Consolidated Cash EBITDA for the purpose of
determining compliance with the applicable Financial Maintenance Covenant(s) and
(B) disregarded for purposes of determining the Available Equity Amount, any
financial ratio-based conditions or provisions, Applicable Rate or any available
basket under Article VI of this Agreement; and

(f) no Revolving Lender, Swingline Lender or Issuing Bank shall make any
Revolving Loan or Swingline Loan or to issue any Letter of Credit from and after
such time as the Administrative Agent has received the Notice of Intent to Cure
unless and until the Cure Amount is actually received by the Borrower.

SECTION 7.03 Application of Proceeds. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Secured Obligations
shall be applied by the Administrative Agent in accordance with Section 4.02 of
the Collateral Agreement and/or the similar provisions in the other Security
Documents. Notwithstanding the foregoing, Excluded Swap Obligations with respect
to any Guarantor shall not be paid with amounts received from such Guarantor or
its assets, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Secured Obligations
otherwise set forth in Section 4.02 of the Collateral Agreement and/or the
similar provisions in the other Security Documents.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints Owl Rock
Capital Corporation to serve as Administrative Agent and Collateral Agent under
the Loan Documents, and authorizes the Administrative Agent and Collateral Agent
to execute, deliver and administer the Loan Documents and to take such actions
and to exercise such powers as are delegated to the Administrative Agent and
Collateral Agent by the terms of the Loan Documents, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Collateral Agent,
the Lenders and the Issuing Banks, and none of Holdings, the Borrower or any
other Loan Party shall have any rights as a third party beneficiary of any such
provisions.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdings, the
Borrower or any other Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or the Issuing Banks.

 

177



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, the Borrower, any other Subsidiary or any
other Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment). The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by Holdings, the Borrower, a Lender or an Issuing Bank and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the existence,
value, sufficiency or collectability of any Collateral or creation, perfection
or priority of any Lien purported to be created by the Security Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. The Administrative Agent shall not be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
or determination of (x) the Revolving Exposure or the component amounts thereof,
(y) the Effective Yield or (z) the terms and conditions of any Intercreditor
Agreement.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Responsible Officer or Financial
Officer of such Person). The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Financial Officer or a Responsible Officer of such Person), and
may act upon any such statement prior to receipt of written confirmation
thereof. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

178



--------------------------------------------------------------------------------

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

The Administrative Agent may resign upon 30 days’ notice to the Lenders, the
Issuing Banks and the Borrower. If the Administrative Agent becomes a Defaulting
Lender or is an affiliate of a Defaulting Lender, the Administrative Agent may
be removed as the Administrative Agent hereunder at the request of the Borrower
or the Required Lenders, in each case, upon 30 days’ notice. Upon receipt of any
such notice of resignation or upon such removal, the Required Lenders shall have
the right, with the Borrower’s consent (unless an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing), to appoint a
successor, which shall be a commercial bank or trust company with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications above (the date upon which the retiring Administrative Agent
is replaced, the “Resignation Effective Date”).

If the Person serving as Administrative Agent is a Defaulting Lender or is an
Affiliate of a Defaulting Lender, the Required Lenders and the Borrower may, to
the extent permitted by applicable law, by notice in writing to such Person
remove such Person as Administrative Agent and, with the consent of the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders or the retiring Administrative Agent appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or

 

179



--------------------------------------------------------------------------------

other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents as set forth
in this Section. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent or (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
Collateral Agent or otherwise holding any collateral security on behalf of any
of the Lenders, (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent and (c) in respect
of the matters referred to under clause (1) above. Notwithstanding anything to
the contrary herein, no Disqualified Lender may be appointed as a successor
Administrative Agent without the consent of the Borrower.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Joint Bookrunner, any Joint
Lead Arranger or any other Lender or any Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Joint Bookrunner, any
Joint Lead Arranger or any other Lender or any Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or Incremental Facility Amendment pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations, to have agreed to the provisions
of this Article, Section 9.15 and Section 9.17.

 

180



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
or Cash Management Services the obligations under or in respect of which
constitute Secured Obligations will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Swap Agreement or a provider of such
Cash Management Services shall be deemed to have appointed the Administrative
Agent and the Collateral Agent to serve as administrative agent and collateral
agent under the Loan Documents and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this
paragraph.

Each of the Lenders, Issuing Banks and other Secured Parties irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to, and
the Administrative Agent and Collateral Agent, as applicable, shall (a) release
and terminate, or to confirm or evidence any automatic release and termination
of, any Guarantees and Liens created under the Loan Documents as provided in
Section 9.15 or in any other Security Document and (b) subordinate, at the
request of the Borrower, any Lien on any property granted to or held by the
Collateral Agent under any Security Document to the holder of any Lien on such
property that is permitted by Section 6.02(iv) or Section 6.02(xxii).

In case of the pendency of any proceeding with respect to any Loan Party under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Section 2.12,
Section 2.13, Section 2.15, Section 2.16, Section 2.17 and Section 9.03) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither any Joint Bookrunner
nor any Person named on the cover page of this Agreement as a Joint Lead
Arranger, Joint Bookrunner, Documentation Agent or a Syndication Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender or an Issuing Bank), but all
such Persons shall have the benefit of the indemnities provided for hereunder,
including under Section 9.03, fully as if named as an indemnitee or indemnified
person therein and irrespective of whether the indemnified losses, claims,
damages, liabilities and/or related expenses arise out of, in connection with or
as a result of matters arising prior to, on or after the effective date of any
Loan Document.

 

181



--------------------------------------------------------------------------------

To the extent required by any applicable Requirements of Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify the Administrative Agent against, and
shall make payable in respect thereof within 30 days after demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective,
or because such Lender’s failure to comply with the provisions of Section 9.04
relating to the maintenance of a Participant Register), but in each case only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such amounts and without limiting the obligation of the Loan Parties
to do so. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this paragraph. The agreements in this paragraph shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

Each Lender and other Secured Party hereby appoints the Administrative Agent and
Collateral Agent to act as its agent under and in connection with the relevant
Security Documents and the Intercreditor Agreements.

All provisions of this Article VIII applicable to the Administrative Agent shall
apply to the Collateral Agent and the Collateral Agent shall be entitled to all
the benefits and indemnities applicable to the Administrative Agent under this
Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, e-mail or other electronic transmission, as follows:

(a) If to Holdings or the Borrower, to, Norvax, LLC, 214 West Huron Street,
Chicago, IL 60654, Attention: General Counsel, Email: BBurd@gohealth.com, with
copies to, which such copies shall not constitute notice, (i) Centerbridge
Partners, L.P., 375 Park Avenue, 12th Floor, New York, NY 10152, Attention:
Heather Lamberton, Email: hlamberton@centerbridge.com or
legalnotices@centerbridge.com and Simpson Thacher & Bartlett, LLP, 425 Lexington
Avenue, Floor 26, New York, NY 10017, Attention: Brian M. Steinhardt, Email:
bsteinhardt@stblaw.com;

(b) If to the Administrative Agent, Owl Rock Capital Corporation, 399 Park
Avenue, 38th Floor, New York, NY 10022, Attention: Bryan Cole, Email:
accounting@owlrock.com and adminagent@owlrock.com, with a copy to, which such
copy shall not constitute notice, Latham & Watkins LLP, 355 South Grand Avenue,
Suite 100, Los Angeles, CA 90071, Attention: Josh Holt, Email: josh.holt@lw.com;

 

182



--------------------------------------------------------------------------------

(c) if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);

(d) if to the Swingline Lender, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as the Swingline Lender or is an
Affiliate thereof); and

(e) if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

Holdings and the Borrower may change their address, email or facsimile number
for notices and other communications hereunder by notice to the Administrative
Agent, the Administrative Agent may change its address, email or facsimile
number for notices and other communications hereunder by notice to Holdings and
the Borrower and the Lenders may change their address, email or facsimile number
for notices and other communications hereunder by notice to the Administrative
Agent. Notices and other communications to the Lenders and the Issuing Banks
hereunder may also be delivered or furnished by electronic transmission
(including email and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
transmission.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance, amendment, renewal or extension of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

183



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in this Agreement, including as provided in
Section 2.20 with respect to any Incremental Facilities and Section 2.24 with
respect to any Loan Modification Agreement, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders (with a copy to the
Administrative Agent) or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are party thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall:

(i) without the written consent of each Lender directly and adversely affected
thereby:

(A) increase the Commitment of any Lender (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender),

(B) reduce or forgive any portion of the principal amount of any Loan or LC
Disbursement (it being understood that a waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute a reduction in principal) or reduce the rate of interest thereon
or forgive any interest thereon, or reduce or forgive any fees payable hereunder
(it being understood that any change to the definition of any ratio used in the
calculation of the interest rate or fees therein or in the component definitions
thereof shall not constitute a reduction or forgiveness of interest or fees),
provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay default interest pursuant to
Section 2.13(d),

(C) postpone the final maturity date of any Loan (it being understood that a
waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute a postponement of any maturity
date), or the date of any scheduled amortization payment of the principal amount
of any Loan under Section 2.10 or the applicable Incremental Facility Amendment,
or the reimbursement date with respect to any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or postpone the scheduled
date of expiration of any Commitment;

(D) waive, amend or modify (i) Section 7.03 or (ii) Section 4.02 of the
Collateral Agreement in a manner that would by its terms alter the order of
application of proceeds; or

(E) waive, amend or modify any provision of Section 2.11(e), Section 2.11(f),
Section 2.11(g) or Section 2.18 in any manner that would alter the pro rata
sharing of payments or other amounts required thereby,

provided that, any amendment, modification or waiver contemplated in clause
(i) above shall only require the consent of the Lenders directly and adversely
affected thereby and not the Required Lenders or any other Majority in Interest
of Lenders of any Class of Loans or Commitments,

 

184



--------------------------------------------------------------------------------

(ii) reduce the percentages set forth in the definition of “Required Lenders” or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Loan Document to which it is a party (except as permitted
by Section 6.03), in each case, without the written consent of each Lender,

(iii) reduce the percentages specified in the definition of “Required Revolving
Lenders” or in the definition of “Majority in Interest” without the written
consent of each Revolving Lender or each Lender of the applicable Class,

(iv) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in the Loan Documents),
without the written consent of each Lender,

(v) release all or substantially all the Collateral securing the Secured
Obligations pursuant to the Security Documents, (except as expressly provided in
the Loan Documents) without the written consent of each Lender, and

(vi) amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent or such Issuing Bank or the
Swingline Lender, as the case may be;

provided, further, that (A) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by Holdings, the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time, (B) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
(and to the extent such credit facilities are secured by Liens on the Collateral
on an equal priority basis (but without regard to control of remedies) with the
Liens on the Collateral securing the Secured Obligations, to share ratably in
prepayments with such Loans) and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion, (C) this
Agreement and other Loan Documents may be amended or supplemented by an
agreement or agreements in writing entered into by the Administrative Agent and
the Borrower or any other Loan Party to which such agreement or agreements is to
apply, without the need to obtain the consent of any Lender, to include
“parallel debt” or similar provisions, and any authorizations or granting of
powers by the Lenders and the other Secured Parties in favor of the
Administrative Agent, in each case required to create in favor of the
Administrative Agent any security interest contemplated to be created under this
Agreement, or to perfect any such security interest, where the Administrative
Agent shall have been advised by its counsel that such provisions are necessary
or advisable under local law for such purpose (with the Borrower hereby agreeing
to, and to cause its subsidiaries to, enter into any such agreement or
agreements upon reasonable request of the Administrative Agent promptly upon
such request), (D) upon notice thereof by the Borrower to the Administrative
Agent with respect to the inclusion of any previously absent covenant or other
provision, this Agreement shall be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent without the need to obtain the
consent of any Lender to include such covenant or other provision on the date of
the incurrence of the

 

185



--------------------------------------------------------------------------------

applicable Indebtedness to the extent required by the terms of such definition
or section and (E) the Borrower and the Administrative Agent may, without the
input or consent of the other Lenders, effect changes to this Agreement that are
necessary and appropriate to provide the amendments contemplated by each of
Section 1.04(c) (so long as the Lenders shall have received prior written notice
of such amendment).

Notwithstanding anything to the contrary contained in this Section 9.02, this
Agreement, the Loan Documents and any guarantees, collateral security documents
and related documents executed by Restricted Subsidiaries in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended, supplemented and waived
with the consent of the Administrative Agent at the request of the Borrower
without the need to obtain the consent of any Lender if such amendment,
supplement or waiver is delivered in order (i) to comply with local Requirements
of Law or advice of local counsel, (ii) to cure ambiguities inconsistencies,
omissions, errors, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of a Class) or all directly and adversely affected Lenders (or all
directly and adversely affected Lenders of a Class), if the consent of the
Required Lenders (or a Majority in Interest of the applicable Class) to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in paragraph (b) of this Section being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Borrower may, at their sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent,
(x) terminate the applicable Commitments of such Lender, and repay all
obligations of the Borrower owing to such Lender relating to the applicable
Loans and participations held by such Lender as of such termination date or
(y) require such Non-Consenting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that (a) in the
case of clause (y) above, the Borrower shall have received the prior written
consent of the Administrative Agent to the extent such consent would be required
under Section 9.04(b) for an assignment of Loans or Commitments, as applicable
(and, if a Revolving Commitment is being assigned, each Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (b) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
(including any amounts under Section 2.11(a)), payable to it hereunder from the
Borrower or Eligible Assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (c) in the case of clause (y) above, unless waived, the Borrower or such
Eligible Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii). Notwithstanding anything
herein to the contrary, each party hereto agrees that any assignment pursuant to
the terms of this Section 9.02(c) may be effected pursuant to an Assignment and
Assumption executed by Holdings, the Borrower, the Administrative Agent and the
assignee and that the Non-Consenting Lender making such assignment need not be a
party thereto.

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments, Term Loans and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class) or the Required Lenders have taken or may take any
action hereunder (including any

 

186



--------------------------------------------------------------------------------

consent to any amendment or waiver pursuant to this Section 9.02); provided that
any waiver, amendment or modification requiring the consent of all Lenders (or
all Lenders of a Class) or all affected Lenders (or all affected Lenders of a
Class) that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

(e) [Reserved].

(f) Notwithstanding anything in this Section 9.02 to the contrary, (i) technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrower and the Administrative Agent (and no other Person) to the extent
necessary (A) to integrate any Incremental Facilities, Other Revolving Loans or
Other Term Loans, (B) to integrate or make administrative modifications with
respect to borrowing and issuances of Letters of Credit, (C) to integrate any
terms or conditions from any Incremental Facility Amendment that are more
restrictive than this Agreement in accordance with Section 2.20(f) and (D) to
make any amendments permitted by Section 2.14(b) (iii) without the consent of
any Lender or Issuing Bank, the Loan Parties and the Administrative Agent, the
Collateral Agent or any collateral agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
(x) any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interest
for benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document or (y) any applicable Intercreditor Agreement, in each case with the
holders of Indebtedness permitted by this Agreement to be secured by Liens on
the Collateral. Without limitation of the foregoing, the Administrative Agent
and the Borrower may, without the consent of any Lenders, (I) increase the
interest rates (including any interest rate margins or interest rate floors),
fees and other amounts payable to any Class or Classes of Lenders hereunder,
(II) increase, expand and/or extend the call protection provisions and any “most
favored nation” provisions benefiting any Class or Classes of Lenders hereunder
(including, for the avoidance of doubt, the provisions of Sections 2.11(a) and
2.20(b)(iv) hereof) and/or (III) modify any other provision hereunder or under
any other Loan Document in a manner more favorable to the then-existing Lenders
or Class or Classes of Lenders, in each case in connection with the incurrence
of any Incremental Facilities or other Indebtedness permitted hereunder, where
the terms of any such Incremental Facilities or other Indebtedness are more
favorable to the lenders thereof than the corresponding terms applicable to
other Loans or Commitments then existing hereunder, and it is intended that one
or more then-existing Classes of Loans or Commitments under this Agreement share
in the benefit of such more favorable terms in order to comply with the
provisions hereof relating to the incurrence of such Incremental Facilities or
other Indebtedness. In addition, the Administrative Agent and the Borrower may,
in connection with any increase to or refinancing of any Term Facility, enter
into such modifications or amendments to this Agreement as shall be necessary to
ensure the Initial Term Loans and/or 2020 Incremental Term Loans, as applicable,
are held by Lenders in the same relative portions as immediately prior to such
increase or refinancing.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay, if the Effective Date occurs, (i) all reasonable and
documented or invoiced out of pocket expenses incurred by the Agents, the Joint
Lead Arrangers, the Joint Bookrunners, and their respective Affiliates (without
duplication), including the reasonable fees, charges and disbursements of
Latham & Watkins LLP and to the extent reasonably determined by the
Administrative Agent to be necessary one local counsel in each applicable
jurisdiction and of such other counsel retained with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed), in each case for

 

187



--------------------------------------------------------------------------------

the Agents, the Joint Lead Arrangers and the Joint Bookrunners in connection
with the structuring, arrangement or syndication of the credit facilities
provided for herein, the preparation, execution, delivery or administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof and (ii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Agents, the Joint Lead Arrangers and their respective
Affiliates, including the reasonable and documented or invoiced fees, charges
and disbursements of counsel for the Agents and of such other counsel retained
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed) in connection with the enforcement or protection of their rights in
connection with the Loan Documents, including their rights under this Section;
provided that such counsel shall be limited to one counsel for the Agents, taken
as a whole, such other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) and, if necessary, (x) one
local counsel in each applicable jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) and (y) a single firm of
regulatory counsel.

(b) The Borrower shall indemnify the Administrative Agent, the Swingline Lender,
any Issuing Bank, the Joint Lead Arrangers, the Joint Bookrunners, each other
Agent, each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnified Person”) against, and hold each
Indemnified Person harmless from, any and all losses, claims, damages and
liabilities (collectively, the “Losses”) of any kind or nature, and subject to
the limitations set forth below, with respect to legal fees and expenses, the
reasonable and documented or invoiced out-of-pocket fees and expenses, joint or
several, to which any of the Indemnified Persons becomes subject, in each case
to the extent of any such Losses and related expenses to the extent arising out
of, resulting from, or in connection with any action, claim, litigation,
investigation or other proceeding relating to (i) any Loan or Commitment, the
Transactions or the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents or the use of the proceeds of the Loans or Letters of Credit or
(ii) the structuring, arrangement or syndication of the credit facilities
provided for herein, the preparation, execution, delivery or administration of
this Agreement and the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby or any amendments, modifications or waivers of,
or enforcement of, the provisions hereof or thereof, the performance by the
parties to the Loan Documents of their respective obligations hereunder or
thereunder and the consummation of the Transactions or any other transactions
contemplated hereby or thereby (including any inquiry or investigation of the
foregoing (any of the foregoing, a “Proceeding”)) (regardless of whether such
Indemnified Person is a party thereto or whether or not such Proceeding was
brought by the Borrower, its equity holders, Affiliates or creditors or any
other third person) and shall reimburse each such Indemnified Person promptly
for any reasonable and documented or invoiced out-of-pocket fees and expenses
incurred in connection with investigating, responding to or defending any of the
foregoing (which in the case of legal fees shall be limited to the reasonable
and documented or invoiced out-of-pocket fees, expenses, disbursements and other
charges of a single firm of counsel for all Indemnified Parties, taken as a
whole and, to the extent necessary, (x) a single firm of local counsel in each
appropriate local jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) and (y) a single firm of regulatory
counsel for all Indemnified Persons taken as a whole (and, solely in the case of
an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict notifies the Borrower of any existence of such
conflict and in connection with the investigating, responding to or defending
any of the foregoing has retained its own counsel, of one other firm of primary,
local or regulatory counsel (as applicable) for such affected Indemnified
Person)); provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to Losses or related expenses to the extent that they have
resulted from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) a material breach of the obligations under the Loan Documents
by, any Indemnified Person or its Related Parties (as determined by a court of
competent jurisdiction in a final and non-appealable

 

188



--------------------------------------------------------------------------------

decision) or (iii) any Proceeding that does not arise from any act or omission
by Holdings, the Borrower or any Related Party and that is brought by any
Indemnified Person against another Indemnified Person; provided that the
Administrative Agent, the Joint Lead Arrangers, the Joint Lead Bookrunners and
the other Agents, to the extent fulfilling their respective roles as an agent or
arranger hereunder and in their capacities as such, shall remain indemnified in
respect of such a Proceeding, to the extent that none of the exceptions set
forth in any of clauses (i) or (ii) of the immediately preceding proviso apply
to such Person at such time.

(c) To the extent that Holdings or the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any other Agent (or any
sub-agent thereof), the Swingline Lender, any Issuing Bank, the Joint Lead
Arrangers or the Joint Bookrunners, or any Related Party of the Administrative
Agent, the Swingline Lender, any Issuing Bank, the Joint Lead Arrangers, the
Joint Bookrunners or any other Agent under paragraph (a) or (b) of this Section,
and without limiting Holdings’ or the Borrower’s obligation to do so, each
Lender severally agrees to pay to the Administrative Agent or any other Agent
(or any sub-agent thereof), the Swingline Lender, such Issuing Bank, the Joint
Lead Arrangers or the Joint Bookrunners or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or any other Agent (or any sub-agent thereof),
the Swingline Lender, such Issuing Bank, the Joint Lead Arrangers or the Joint
Bookrunners, or against any Related Party of the Administrative Agent acting for
the Administrative Agent, the Swingline Lender, such Issuing Bank, the Joint
Lead Arrangers or the Joint Bookrunners in connection with such capacity. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the aggregate Revolving Exposures, outstanding Loans and unused
Commitments at the time. The obligations of the Lenders under this paragraph
(c) are subject to the last sentence of Section 2.02(a) (which shall apply
mutatis mutandis to the Lenders’ obligations under this paragraph (c)).

(d) To the fullest extent permitted by applicable Requirements of Law,
(i) neither Holdings nor the Borrower shall assert, or permit any of their
Affiliates or Related Parties to assert any claim against any Indemnified
Person for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), provided that such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a material breach of the Loan Documents by, such Indemnified
Person or its Related Parties and (ii) neither Holdings, the Borrower, or any
Indemnified Person shall assert, or permit any of their Affiliates or Related
Parties to assert any claim, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 30 days
(x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt by the Borrower of an invoice setting forth such costs and expenses in
reasonable detail, together with backup documentation supporting the relevant
reimbursement request; provided, however, that any Indemnified Person shall
promptly refund or return an indemnification payment received hereunder to the
extent that such Indemnified Person was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.

(f) For the avoidance of doubt, this Section 9.03 shall not apply to Taxes,
except any Taxes that represent Losses arising from any non-Tax claims.

 

189



--------------------------------------------------------------------------------

SECTION 9.04 Successors and Assigns; Etc.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as provided in Section 6.03, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent, the other Agents, any Indemnified Person, the Related
Parties of each of the Agents, the Indemnified Persons, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in clause (ii), any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of (A) the
Borrower (such consent not to be unreasonably withheld); provided that no
consent of the Borrower shall be required for an assignment (1) by a Term Lender
to any Term Lender or an Affiliate of any Term Lender, (2) by a Term Lender to
an Approved Fund of any Term Lender, (3) by a Revolving Lender (I) to any other
existing Revolving Lender or (II) to any Person that is an Affiliate of any
Revolving Lender provided that such Person is at least as creditworthy as the
Revolving Lender assigning its rights and obligations under this Agreement (each
such Affiliate, a “Permitted Revolving Lender Affiliate Transferee”) or (4) if
an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing with respect to the Borrower; provided further that the Borrower
shall have the right to withhold its consent to any assignment if, in order for
such assignment to comply with applicable law, Holdings or the Borrower would be
required to obtain the consent of, or make any filing or registration with, any
Governmental Authority, (B) the Administrative Agent (such consent not to be
unreasonably withheld or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to an
Affiliate or Approved Fund of any Term Lender or of a Revolving Commitment to
any other existing Revolving Lender or to any Permitted Revolving Lender
Affiliate Transferee and (C) each Issuing Bank and the Swingline Lender (such
consent not to be unreasonably withheld or delayed); provided that no consent of
any Issuing Bank or the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan or Initial Term Loan Commitment.
Notwithstanding anything in this Section 9.04 to the contrary, if any Person the
consent of which is required by this paragraph with respect to any assignment of
Term Loans has not given the Administrative Agent written notice of its
objection to such assignment within 10 Business Days (after receipt of written
notice to such Person, such Person shall be deemed to have consented to such
assignment; provided, that this sentence shall not apply to the Borrower with
respect to any assignment of Revolving Commitments and/or Revolving Loans.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than in the case of a Revolving Loan
or Revolving Commitment, $1,000,000 (and integral

 

190



--------------------------------------------------------------------------------

multiples of $1,000,000 in excess thereof) or, in the case of a Term Loan
$1,000,000 (and integral multiples of $1,000,000 in excess thereof), unless the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed), (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this subclause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (which shall include a
representation by the assignee that it is not a Disqualified Lender or an
Affiliate of a Disqualified Lender (so long as the list of Disqualified Lenders
(other than any Person that is a Disqualified Lender pursuant to clause (iii)(y)
and (z) of the definition thereof) has been made available to all Lenders party
to such assignment following the reasonable written request therefore with such
written request being concurrently delivered to the Borrower)), together (unless
waived by the Administrative Agent) with a processing and recordation fee of
$3,500, provided that assignments made pursuant to Section 2.19, Section 2.24(h)
or Section 9.02(c) shall not require the signature of the assigning Lender to
become effective; provided further that such recordation fee shall not be
payable in the case of assignments of Term Loans to or by any Joint Bookrunner
or Affiliate thereof in connection with the primary syndication thereof or
pursuant to arrangements directly related to such primary syndication
contemplated as of the Effective Date, (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.17(e), all “know your customer” documents requested by the
Administrative Agent pursuant to anti-money laundering rules and regulations,
including, but not limited to, the USA PATRIOT Act, and an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the other Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws, (E) no assignment
of any Loans, Commitments or any obligations in respect of LC Exposure or
Swingline Exposure may be made to Holdings, the Borrower or any Subsidiary or
Affiliate thereof, and (F) unless the Borrower otherwise consents, no assignment
of all of the Revolving Commitment of a Lender that is also an Issuing Bank or
Swingline Lender may be made unless the assignee shall be or become an Issuing
Bank and/or a Swingline Lender, as applicable, and assume a ratable portion of
the rights and obligations of such assignor in its capacity as an Issuing Bank
and/or a Swingline Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (v) of this
paragraph (b), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (subject
to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to
any fees payable hereunder that have accrued for such Lender’s account but have
not yet been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 9.04(c)(i).

 

191



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal and stated
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent, each Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by Holdings, the Borrower and, solely with respect to
its Loans or Commitments, any Lender, at any reasonable time and from time to
time upon reasonable prior written notice. Notwithstanding the foregoing, in no
event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is a Disqualified Lender (or affiliates of
Disqualified Lenders), nor shall the Administrative Agent be (x) obligated to
monitor the aggregate amount of the Loans or Incremental Facilities held by
Disqualified Lenders (or affiliates of Disqualified Lenders) or (y) be liable
for any assignment to Disqualified Lenders or other assignees in violation of
this Credit Agreement.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in this paragraph (b) and any written consent to such assignment
required by this paragraph (b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (b).

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of Holdings, the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
(other than to a Person that is not an Eligible Assignee; provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders (other than any Person that is a
Disqualified Lender pursuant to clause (iii)(y) and (z) of the definition
thereof) has been made available to all Lenders party to such participation and
following the reasonable written request therefor) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and Loans of any Class); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan

 

192



--------------------------------------------------------------------------------

Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
directly and adversely affects such Participant. Subject to clause (ii) below,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the obligations and limitations
thereof, it being understood that any tax forms required by Section 2.17(e)
shall be provided to the Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender, provided that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii) No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (not to be unreasonably withheld or delayed)
expressly acknowledging that such Participant’s entitlement to benefits under
Section 2.15, 2.16 or 2.17 is not limited to what the participating Lender would
have been entitled to receive absent the participation.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and stated
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such obligation is in registered form under
Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United States Treasury
Regulations (or, in each case, any amended or successor version). The entries in
the Participant Register shall be conclusive (absent manifest error), and each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof shall be treated as a Participant for all purposes of this Agreement,
notwithstanding notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

193



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

(g) (i) In the event of any assignment or participation by a Lender without the
Borrower’s consent or deemed consent (if applicable) (A) to any Disqualified
Lender or (B) to the extent the Borrower’s consent is required under this
Section 9.04, to any other Person, the Borrower shall be entitled at their sole
expense and effort to seek specific performance to unwind any such assignment or
participation in addition to injunctive relief (without posting a bond or
presenting evidence of irreparable harm) or any other remedies available to the
Borrower at law or in equity in respect of such assignor or assignee; it being
understood and agreed that Holdings, the Borrower and their respective
subsidiaries will suffer irreparable harm if any Lender breaches any obligation
under this Section 9.04 as it relates to any assignment, participation or pledge
of any Loan or Commitment to any Disqualified Lender or any other Person to whom
the Borrower’s consent is required but not obtained (or has not been deemed
consented to). Upon the request of any Lender or as otherwise required herein,
the Administrative Agent shall make available to such Lender the list of
Disqualified Lenders at the relevant time and such Lender may provide the list
to any potential assignee or participant on a confidential basis in accordance
with Section 9.12 for the purpose of verifying whether such Person is a
Disqualified Lender. For the avoidance of doubt, the Administrative Agent shall
not have any responsibility or liability for monitoring the list or identities
of, or enforcing provisions relating to, Disqualified Lenders.

(ii) If any assignment or participation under this Section 9.04 is made to any
Affiliate of any Disqualified Lender (other than any Competitor Debt Fund
Affiliate) without the Borrower’s

 

194



--------------------------------------------------------------------------------

prior written consent or deemed consent (any such person, a “Disqualified
Person”), then, such assignment shall not be null and void, but the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Person and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Person and repay all obligations of the Borrower owing to such
Disqualified Person, (B) in the case of any outstanding Term Loans, held by such
Disqualified Person, purchase such Term Loans by paying the amount that such
Disqualified Person paid to acquire such Term Loans, plus accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and/or
(C) require that such Disqualified Person assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.04),
all of its interests, rights and obligations under this Agreement to one or more
Eligible Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Person has received payment of an amount equal to the lesser of
(1) par and (2) the amount that such Disqualified Person paid for the applicable
Loans, plus accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the Borrower, (II) in the case of clauses (A) and (B), the
Borrower shall be liable to the relevant Disqualified Person under Section 2.16
if any Eurocurrency Loan owing to such Disqualified Person is repaid or
purchased other than on the last day of the Interest Period relating thereto and
(III) in the case of clause (C), the relevant assignment shall otherwise comply
with this Section 9.04 (except that no registration and processing fee required
under this Section 9.04 shall be required with any assignment pursuant to this
paragraph). Nothing in this Section 9.04(h) shall be deemed to prejudice any
right or remedy that the Borrower may otherwise have at law or equity. For the
avoidance of doubt, the Administrative Agent shall not have any responsibility
or liability for monitoring the identities of, or enforcing provisions relating
to, Disqualified Persons.

(h) Upon the cancellation or retirement of any Loans pursuant to this
Section 9.04, (A) the aggregate principal amount (calculated on the face amount
thereof) shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans so retired or cancelled and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.

(i) Notwithstanding anything to the contrary contained herein any Issuing Bank
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an Issuing
Bank; provided that on or prior to the expiration of such 30-day period with
respect to such resignation, such Issuing Bank shall have identified, in
consultation with the Borrower, a successor Issuing Bank willing to accept its
appointment as successor Issuing Bank. Such successor Issuing Bank shall become
a party to this Agreement as an Issuing Bank and shall assume the resigning
Issuing Bank’s Applicable LC Fronting Sublimit and its obligation to issue
additional Letters of Credit in accordance with the terms of this Agreement. In
the event of any such resignation of an Issuing Bank, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor Issuing Bank hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of the relevant Issuing
Bank, as the case may be. If an Issuing Bank resigns as an Issuing Bank, it
shall retain all the rights and obligations of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all obligations (solely with respect to such
Issuing Bank’s LC Commitment) with respect thereto (including the right to
require the Lenders to make ABR Loans or Swingline Loans pursuant to
Section 2.05(f) or fund risk participations the amount of LC Disbursements made
by such Issuing Bank and not reimbursed).

(j) Norvax shall have no rights or obligations as a Borrower hereunder until the
consummation of the Merger, respectively, and any representations and warranties
of Norvax hereunder shall not become effective until such time. Upon
consummation of the Acquisition, the signature pages to this Agreement and the
other Loan Documents submitted on behalf of Norvax, shall be deemed released,
and upon consummation of the Merger, Norvax shall succeed to all the rights and
obligations of Merger Sub under this Agreement, and all representations and
warranties of the Norvax shall become effective as of the time of consummation
of the Merger, without any further action by any Person.

 

195



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Revolving Lenders from their obligations hereunder
with respect to any Letter of Credit issued by such Issuing Bank (whether as a
result of the obligations of the Borrower (and any other account party) in
respect of such Letter of Credit having been collateralized in full by a deposit
of cash with such Issuing Bank or being supported by a letter of credit that
names such Issuing Bank as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.05(e) or (f).

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Fee Letter and any separate letter agreements with respect
to fees payable to the Agents or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest

 

196



--------------------------------------------------------------------------------

extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time then due and owing by such Lender or such Issuing Bank, to or for the
credit or the account of Holdings or the Borrower against any of and all the
obligations of Holdings or the Borrower then due and owing under this Agreement
held by such Lender or Issuing Bank, irrespective of whether or not such Lender
or Issuing Bank shall have made any demand under this Agreement and although
such obligations are owed to a branch or office of such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness. The applicable Lender and applicable Issuing Bank shall notify the
Borrower and the Administrative Agent of such setoff and application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff and application under this Section 9.08. The rights
of each Lender and each Issuing Bank, under this Section 9.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Bank may have. Notwithstanding the foregoing, no amount setoff from
any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York; provided, that, notwithstanding the governing law
provisions of the Loan Documents, it is understood and agreed that (i) the
interpretation of the definition of “Material Adverse Effect” (and whether or
not a Material Adverse Effect (as defined in the Merger Agreement) has
occurred), (ii) the determination of the accuracy of any Specified Merger
Agreement Representation and whether as a result of any inaccuracy thereof
either the Borrower or its applicable affiliate has the right to terminate its
obligations under the Merger Agreement or to decline to consummate the Merger
and (iii) the determination of whether the Merger has been consummated in
accordance with the terms of the Merger Agreement and, in any case, claims or
disputes arising out of any such interpretation or determination or any aspect
thereof shall, in each case, be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.

(b) Each of parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank, the Collateral Agent
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against Holdings, the Borrower or their respective properties
in the courts of any jurisdiction.

(c) Each of parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

197



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (collectively, the “Representatives”) on a “need
to know” basis solely in connection with the transactions contemplated hereby
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and any failure of such Persons to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender, as
applicable); provided, that unless the Borrower otherwise consents, no such
disclosure shall be made by the Administrative Agent, the Issuing Bank any
Lender or any Affiliate or Representative thereof to any Affiliate or
Representative of the Administrative Agent, any Issuing Bank or any Lender that
is a Disqualified Lender, (ii) (x) to the extent requested by any regulatory
authority, required by applicable law or by any subpoena or similar legal
process or (y) necessary in connection with the exercise of remedies; provided
that, (A) in each case, unless specifically prohibited by applicable law or
court order, each Lender and the Administrative Agent shall promptly notify the
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency or other routine
examinations of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information and (B) in
the case of clause (y) only, each Lender and the Administrative Agent shall use
reasonable best efforts to ensure that such Information is kept confidential in
connection with the exercise of such remedies, and provided, further, that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by Holdings, the Borrower or any of their
Subsidiaries, (iii) to any other party to this Agreement, (iv) subject to an
acknowledgment and acceptance by the relevant recipient that such Information is
being disseminated on a confidential basis (on substantially similar terms to
those of this Section or as otherwise reasonably acceptable to the Borrower and
the Administrative Agent), to (x) any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or prospective Participant in, any of its
rights or obligations under this Agreement or (y) any direct or indirect
contractual counterparty to any Swap Agreement relating to any Loan Party or
their

 

198



--------------------------------------------------------------------------------

Subsidiaries and its obligations under the Loan Documents, (v) with the consent
of the Borrower, in the case of Information provided by Holdings, the Borrower
or any other Subsidiary or (vi) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings or the
Borrower. In addition, the Agents and the Lenders may disclose the existence of
this Agreement, the amount of the Credit Facilities, the Effective Date and
publicly available information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments and the Borrowings
hereunder. For the purposes of this Section, “Information” means all information
received from Holdings or the Borrower relating to Holdings, the Borrower, any
Subsidiary or their business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Holdings or the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Title III of the USA Patriot Act and the Beneficial
Ownership Regulation.

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

199



--------------------------------------------------------------------------------

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 9.15 Release of Liens and Guarantees. A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be released, (1) automatically upon the consummation
of any single transaction or related series of transactions permitted by this
Agreement as a result of which such Subsidiary Loan Party ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary), or (2) upon
notice by the Borrower to the Administrative Agent, if a Subsidiary Loan Party
becomes an Excluded Subsidiary, including, in connection with a transaction
permitted under this Agreement, the result of which such Subsidiary Loan Party
ceases to be a wholly-owned Subsidiary as contemplated by the definition of
“Excluded Subsidiary”; provided that a Subsidiary Loan Party shall not be
released from the Guarantee in connection with a de minimis transfer of Equity
Interests in such Subsidiary Loan Party if there is no bona fide business
purpose for each transfer of Equity Interests and such transfer of Equity
Interests is intended solely to obtain a release of the Guarantee, in each case
as determined in good faith by the Borrower. The security interests in any
applicable Collateral created by the Security Documents or any applicable
Guarantee shall be released, (i) automatically upon any sale or other transfer
as part of or in connection with a Disposition by any Loan Party (other than to
Holdings, the Borrower or any other Loan Party) of any Collateral in a
transaction permitted under this Agreement, (ii) upon notice by the Borrower to
the Administrative Agent, if any property granted to or held by the
Administrative Agent under any Loan Documents does not constitute (or ceases to
constitute) Collateral, including by becoming an Excluded Asset or (iii) upon
the effectiveness of any written consent to the release of the Lien or security
interest created under any Security Document in any Collateral or the release of
any Loan Party from its Guarantee under the Guarantee Agreement pursuant to
Section 9.02. Upon the occurrence of the Termination Date, all obligations under
the Loan Documents (other than obligations that by their terms survive the
termination of the Loan Documents) and all security interests created by the
Security Documents shall be automatically released. In connection with any
termination or release pursuant to this Section or in connection with any
subordination of its interest as required by Article VIII, the Administrative
Agent shall execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
The Lenders irrevocably authorize the Administrative Agent to release or
subordinate any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 6.02(ii), 6.02(iv), 6.02(v),
6.02(vi), 6.02(vii), 6.02(viii), 6.02(xi), 6.02(xii), 6.02(xiii), 6.02(xiv),
6.02(xv), 6.02(xvi), 6.02(xvii), 6.02(xviii), 6.02(xxi), 6.02(xxii),
6.02(xxiii), 6.02(xxv), 6.02(xxvi), 6.02(xxvii), 6.02(xxviii), 6.02(xxix),
6.02(xxxi), 6.02(xxxiv), or 6.02(xxxv) in each case, to the extent required by
the terms of the obligations secured by such Liens pursuant to documents
reasonably acceptable to the Administrative Agent.

 

200



--------------------------------------------------------------------------------

SECTION 9.16 No Fiduciary Relationship. Each of Holdings and the Borrower, on
behalf of itself and its Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Agents, the
Lenders and their respective Affiliates, and Agents and their Affiliates on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

SECTION 9.17 Permitted Intercreditor Agreements.

(a) Each of the Lenders, the Issuing Banks and the other Secured Parties
acknowledges that obligations of the Borrower and the Guarantors under any
Incremental Equivalent Debt, any Ratio Indebtedness, any Acquisition Debt, any
Permitted Equal Priority Refinancing Debt and any Permitted Junior Priority
Refinancing Debt may be secured by Liens on assets of the Borrower and the
Guarantors that constitute Collateral. Each of the Lenders, the Issuing Banks
and the other Secured Parties hereby irrevocably authorizes and directs each of
the Administrative Agent and the Collateral Agent to execute and deliver, in
each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party and the Administrative Agent
and the Collateral Agent agree (to the extent consistent with the standards set
forth in the definition of “Intercreditor Agreements”, as applicable) to so
execute, (i) from time to time upon the request of the Borrower, in connection
with the establishment, incurrence, amendment, refinancing or replacement of any
such Indebtedness, any applicable Intercreditor Agreement (it being understood
that each of the Administrative Agent and the Collateral Agent is hereby
authorized and directed to determine the terms and conditions of any such
Intercreditor Agreement as contemplated by, and subject to the provisions of,
the definition of the terms “Intercreditor Agreement”), and (ii) any documents
relating thereto.

(b) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under the
Intercreditor Agreements, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of any Intercreditor Agreement, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
or the Collateral Agent as a result of any action taken by the Administrative
Agent or the Collateral Agent pursuant to this Section or in accordance with the
terms of any Intercreditor Agreement and (iv) authorizes and directs each of the
Administrative Agent and the Collateral Agent to carry out the provisions and
intent of each such document.

(c) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs each of the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Intercreditor Agreement that the Borrower may from time to time request (i) to
give effect to any establishment, incurrence, amendment, extension, renewal,
Refinancing or replacement of any Incremental Equivalent Debt, any Ratio
Indebtedness, any Acquisition Debt, any Permitted Equal Priority Refinancing
Debt and any Permitted Junior Priority Refinancing Debt, (ii) to confirm for any
party that such Intercreditor Agreement is effective and binding upon the
Administrative Agent or the Collateral Agent, as applicable, on behalf of the
Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute an
Intercreditor Agreement if executed at such time as a new agreement.

 

201



--------------------------------------------------------------------------------

(d) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs each of the Administrative Agent and
the Collateral Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, any amendments, supplements or other modifications of any
Security Document to add or remove any legend that may be required pursuant to
any Intercreditor Agreement.

(e) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Article VIII with respect to all actions taken by
it pursuant to this Section or in accordance with the terms of any Intercreditor
Agreement to the full extent thereof.

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.19 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided, further,
that electronic signatures from Lenders (including assignees) delivered pursuant
to procedures in effect on the site maintained by the Administrative Agent with
respect to the Credit Facilities as of the Effective Date shall be acceptable to
the Administrative Agent. For the avoidance of doubt, delivery of an executed
counterpart of a signature page by facsimile or other electronic imaging means
(e.g. “.pdf” or “.tif”) shall be effective as delivery of a manually executed
counterpart, and shall not be considered an electronic signature.

 

202



--------------------------------------------------------------------------------

SECTION 9.20 Other Agents and Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint lead arranger,” or “joint
bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 9.21 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of ERISA Section 406 and Code Section 4975 such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, Borrower, and such Lender.

 

203



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) acknowledges, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Joint Lead Arrangers and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent, the Joint Lead Arrangers or any of their respective
Affiliates (A) is or will be a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent or the Joint Lead Arrangers under this
Agreement, any Loan Document or any documents related hereto or thereto) or
(B) is undertaking to provide investment advice to such Lender in connection
with the transactions contemplated hereby.

SECTION 9.22 Acknowledgment Regarding Any Supported QFCs.

(a) To the extent that the Loan Documents provide support, through a guarantee
or otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 9.23 Consummation of Merger. It is understood that notwithstanding the
execution and delivery of signature pages by Norvax with respect to this
Agreement and the other Loan Documents prior to the effectiveness of the Merger,
Norvax shall not be deemed to be a party to this Agreement or any other Loan
Document until the consummation of the Merger. Upon consummation of the Merger,
this Section 9.23 shall be of no further force or effect.

 

204



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature pages follow]

 

205



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLIZZARD MIDCO, LLC.,

as Initial Holdings

By:      

Name:

 

Title:

BLIZZARD MERGER SUB.,

as the Borrower prior to the consummation of the

Merger

By:      

Name:

 

Title:

NORVAX, LLC.,

after giving effect to the Merger, as the Borrower

By:      

Name:

 

Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OWL ROCK CAPITAL CORPORATION,

as Administrative Agent and Collateral Agent

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[OWL ROCK CAPITAL CORPORATION],

as Lender, Swingline Lender and Issuing Bank

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIDCAP FINANCIAL TRUST,

as Lender and Issuing Bank

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BENEFIT STREET PARTNERS L.L.C.,

as Lender

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit B

(See attached.)



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

[On file with the Administrative Agent]